El Juez Asociado Señor Alonso Alonso
emitió la opinión del Tribunal.
Las controversias que tenemos ante nos plantean el derecho al voto de electores calificados, la interpretación de la legislación que dispone el diseño, funcionamiento y administración del sis-tema electoral como instrumento para canalizar la expresión del pueblo, y la función de los tribunales para atender y resolver controversias jurídicas que surgen de un contexto social, econó-mico y político complejo. Aun cuando dicha complejidad aumenta los conflictos sociales, y por consiguiente los litigios, los tribunales continúan con la responsabilidad y la capacidad de resolver aquellos casos y controversias justiciables generados por la sociedad. Las controversias ante nos tienen su génesis en el proceso electoral y generan un apasionamiento y una carga emotiva especial para aquellos que son parte o se ven afectados por ellas. Sin embargo, dicha carga no debe producirse en este Tribunal.
Las controversias jurídicas que surgen de una contienda electoral deben ser estudiadas y resueltas por los tribunales con fundamentos jurídicos sin el apasionamiento natural que implica el evento electoral, sin ataques a la capacidad e integridad de los miembros de la Judicatura, sin diatribas y estridencias, y con el decoro correspondiente. En el pasado este Tribunal así lo ha hecho. Véase P.P.D. v. Barreto Pérez, 110 D.P.R. 376 (1980); P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199 (1981), entre otros. Nuevamente endosamos lo expuesto por el Decano Found, cita que incluyéramos en el esc. 6 de nuestra opinión en Granados v. *7Rodríguez Estrada II, 124 D.P.R. 593, 614 (1989), sobre opiniones disidentes:
“‘Escribir una opinión disidente conlleva una responsabilidad. ... No hay cabida en las opiniones suscritas por jueces de un tribunal estatal de última instancia para la censura desmesurada, para la extrema-vituperación, acusaciones de malsanas motivaciones a la opinión mayoritaria e insinuaciones de incompetencia, negligen-cia, prejuicio o insensibilidad por parte de los otros jueces del tribunal. . . . Para justificar una disidente denunciatoria, la cues-tión de derecho debe ser de considerable importancia. Para justifi-car una disidente en que se censura a un colega, si esto es al fin justificable, la cuestión de derecho debe ser excepcionalmente decisiva y los errores señalados de la más seria naturaleza. . . . [L]a opinión de un juez de última instancia debe expresar sus razones y no sus opiniones particulares.’ R. Pound, Cacoethes Dissentiendi: The Heated Judicial Dissent, 39 A.B.A. J. 794, 795 (1953).” (Traducción nuestra y énfasis suprimido.(1)
Hoy, manteniendo la tradicional postura de ecuanimidad judicial, procedemos a resolver las controversias que están ante nos aplicando el derecho vigente con mesura y objetividad.
Al considerar estas controversias es importante tener presente lo que expresamos en Granados v. Rodríguez Estrada I, 124 D.P.R. 1, 61 (1989), a los efectos de que “‘no toda irregularidad en el proceso electoral puede dar lugar a la confiscación del voto. Fara que eso suceda, la irregularidad debe ser de tal naturaleza que afecte la justedad a igualdad del proceso electoral’”. (Énfasis suplido.) De lo contrario, ignoraríamos que en nuestra sociedad los electores tienen no solamente unos derechos, sino también unas obligaciones para que los eventos electorales puedan llevarse a cabo sin que socaven la confianza del pueblo en la legitimidad de los resultados. Los procesos electorales en Puerto Rico y en otros países no son perfectos. Los mismos no *8están inmunes de dificultades, fallas y problemas comunes en este tipo de evento. (2) Lo importante es determinar si la gravedad de estas fallas afecta la voluntad del pueblo y el sistema democrático de gobierno. Rizzo v. Bizzell, 530 So. 2d 121 (1988); Buonanno v. Distefano, 430 A.2d 765, 770 (R.I.1981); De Martini v. Power, 262 N.E.2d 857 (1970); Ippolito v. Power, 241 N.E.2d 232 (1968); In re 1984 Maple Shade General Election, 497 A.2d 577 (N.J. 1985).
Al evaluar y decidir las controversias que están ante nos, lo hacemos tomando en consideración que si bien el Estado y la Comisión Estatal de Elecciones (C.E.E.) en particular tienen la obligación de asegurarse de que el sistema electoral funcione adecuadamente, no es menos cierto que también el elector tiene la obligación de actuar como ciudadano diligente y celoso de su derecho al voto para poder participar democráticamente en los procesos electorales. De hecho, la Ley Electoral dispone que para que un elector pueda ejercer su derecho al voto tiene que inscribirse y reactivarse mediante nuevas inscripciones posteriores cuando por alguna razón ha sido eliminado de las listas electorales. Arts. 2.002 y 2.012 de la Ley Electoral, 16 L.P.R.A. sees. 3052 y 3062.
El celo por que la voluntad democrática del pueblo quede meridianamente clara en los comicios de noviembre de 1988 en el Municipio de San Juan ha precisado nuestra intervención en repetidas ocasiones. Por tratarse de cuestiones complejas y noveles en nuestra jurisdicción, requirió incluso que devolviéra-mos las controversias al foro de instancia para que se dilucidasen los hechos tomando en consideración los parámetros jurídicos que *9indicamos. También dispusimos para que los electores pudieran acudir a dicho foro a defender sus derechos electorales.
Consideramos finalmente, pues, las controversias originadas por los resultados de la contienda electoral por la alcaldía del Municipio de San Juan. (3)
1 — I

Introducción y trasfondo del caso

En esta ocasión recurren ante nos el Sr. José Granados Navedo, la Sra. Francisca Luzgarda González Suárez, el Sr. Félix Figueroa Rivera y otros, y un número de “demandantes involuntarios” de la opinión y sentencia dictada el 10 de mayo de 1990 por el Tribunal Superior de Puerto Rico, Sala de San Juan (Hon. Carlos E. Polo), que desestimó la impugnación hecha por el señor Granados Navedo a la certificación expedida por la C.E.E. al Sr. Héctor Luis Acevedo como Alcalde electo del Municipio de San Juan en las elecciones de noviembre de 1988. La sentencia también trata de la acción de mandamus y daños y perjuicios presentada por la Sra. Francisca Luzgarda González Suárez y sobre el derecho a votar en dichos comicios electorales de otros electores de San Juan que se unieron a ella por mandato de este Tribunal.
A los fines de evaluar los recursos presentados, oportuna-mente concedimos término a las partes para que expusieran sus respectivas posiciones. Contamos con el beneficio de dichas comparecencias. Además, ordenamos que se elevaran ante nos los autos originales del caso, la transcripción de evidencia a la cual se hace referencia en la sentencia y toda la prueba documental. *10Luego de examinar cuidadosamente todos estos documentos, confirmamos los dictámenes del Tribunal Superior de Puerto Rico, Sala de San Juan. (4)
A los fines de ubicar en adecuada perspectiva las controver-sias ante este Foro, debemos tener presente las razones princi-pales que motivaron nuestra decisión en P.N.P. y P.I.P v. Rodríguez Estrada, 122 D.P.R. 490 (1988), y el alcance de esos pronunciamientos. Allí, a escasamente unos días de las elecciones de noviembre de 1988 y a petición del Partido Nuevo Progresista (P.N.P) y del Partido Independentista Puertorriqueño (P.I.P), validamos el procedimiento especial de electores añadidos a mano aprobado por la C.E.E.
Este procedimiento especial permitió que unos diecisiete mil seiscientos dieciséis (17,616) electores en toda la isla —cuatro mil ciento diecisiete (4,117) de ellos en el Municipio de San Juan— que no aparecían en las listas electorales pero que alegaron y presentaron prueba tendente a demostrar prima facie su derecho a votar lo pudieran hacer añadiendo su nombre y firma a las listas electorales. Granados v. Rodríguez Estrada I, supra. Protegimos así el derecho al voto de estos electores que de otra forma no hubieran podido votar.
En gran medida las controversias que tenemos ante nos son consecuencia de la votación tan cerrada para la posición de Alcalde que se dio en el Municipio de San Juan y de los pequeños disloques que causó la premura con que la C.E.E. tuvo que implantar el procedimiento especial de votación de añadidos a mano ordenado por este Tribunal.
En relación con estos electores añadidos a mano, debemos destacar lo que expresamos en Granados v. Rodríguez Estrada I, supra, pág. 30, en el sentido de que:
*11Un examen en conjunto de nuestra decisión en P.N.P y P.I.P v. Rodríguez Estrada, supra, del procedimiento para votar añadido a mano, etc., promulgado por todos los partidos políticos y del acuerdo post eleccionario que creó una junta especial para dilucidar el status de elector de estos votantes revela que en ningún momento se consideró concederle a estos electores la gama de derechos estatutarios y jurisprudenciales antes señalados. En todo momento se trató y se consideró esto como un procedimiento sui géneris. (Énfasis suplido.) (5)
Cabe destacar que lo que validamos como un procedimiento especial y por vía de excepción para permitirle votar a un número de electores que de otra manera no lo hubieran podido hacer, no impidió el procedimiento normal y general seguido por casi dos millones (2,000,000) de electores calificados en Puerto Rico, y unos doscientos mil (200,000) de éstos del Municipio de San Juan, que ejercieron el derecho al sufragio sin dificultades. Las controver-sias que tenemos ante nos se circunscriben a un número reducido de electores, pero adquieren vital relevancia por lo cerrado de los resultados de esta elección para el cargo de Alcalde del Municipio de San Juan.
Reiteramos que en ningún momento se previo concederle a estos electores que votaron mediante el procedimiento de añadidos a mano la gama de derechos estatutarios y jurisprudenciales reconocidos a electores regulares. Además, el hecho de que se les haya permitido votar como electores añadidos a mano, bajo normas de estricto cumplimiento, y de que le hayamos dado acceso a los tribunales para reclamar los derechos que le asistan, no altera las normas jurídicas que rigen los procesos civiles ante nuestros tribunales, las presunciones establecidas por ley y por la *12jurisprudencia, los procesos regulares de recusación de electores, la forma de presentar, admitir, y probar unos hechos, y de los tribunales evaluar la prueba.
Luego de analizar detalladamente toda la prueba documental y oral presentada, y las alegaciones de las partes, concluimos que estamos realmente frente a unas controversias que involucran trescientos ochenta y tres (383) electores del Municipio de San Juan, a saber: noventa y nueve (99) electores excluidos por domicilio, por inactividad y por otras razones; quince (15) pape-letas de doble marca adjudicadas y treinta y nueve (39) no adjudicadas por contener las iniciales del elector al dorso; dos-cientas siete (207) de las papeletas denominadas “arrestadas”, y veintitrés (23) llamadas “contaminantes”. Salvo la controversia de los electores excluidos por domicilio, por inactividad y por otras razones que se nos plantean por primera vez, el resto de las controversias las habíamos tenido ante nos en una u otra etapa de los procedimientos llevados en el foro de instancia.
HH

Sobre nuestra función revisom

En Granados v. Rodríguez Estrada I, supra, sostuvimos que este proceso de impugnación era un “juicio de novo” en el cual las partes podían presentar toda la prueba pertinente para los motivos de la impugnación, aunque dicha prueba nunca hubiese estado en el récord administrativo. Allí expresamos:
Lo importante es que el tribunal oiga, considere y resuelva a base de toda la prueba admisible que tengan a bien presentar las partes, y luego aplique el derecho teniendo en cuenta que el derecho al voto no debe ser menoscabado o desalentado. (Énfasis suplido.) Granados v. Rodríguez Estrada I, supra, pág. 21.
Allí no indicamos, por ser innecesario, el ámbito de nuestra función revisora. Nos limitamos a expresar el ámbito de la *13revisión del Tribunal Superior de las determinaciones de la C.E.E. (6)
Por tratarse la acción del impugnador, señor Granados Navedo, en este caso de un juicio de novo de una decisión administrativa expresamente dispuesta por ley, aplicaremos la norma de revisión judicial que tradicionalmente utilizamos en relación con las revisiones de casos civiles originados en el Tribunal Superior, a saber: en “ausencia de circunstancias ex-traordinarias o indicios de pasión, prejuicio, parcialidad o error manifiesto”, este Tribunal no dejará sin efecto una sentencia cuyas conclusiones encuentren apoyo en la prueba desfilada. Sánchez Rodríguez v. López Jiménez, 116 D.P.R. 172, 181 (1985); Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721, 728 (1984). Además, por no existir razón válida alguna para variarla, aplicaremos la norma de revisión administrativa de que para que prevalezca una acción de impugnación de la certificación de la C.E.E. debe haberse rebatido en el juicio de novo la presunción de corrección de los procedimientos administrativos. Granados v. Rodríguez Estrada I, supra. La misma normativa es aplicable a los recursos incoados por la Sra. Francisca Luzgarda González y por los demandantes involuntarios cuyas reclamaciones son acciones civiles independientes instadas por primera vez en el Tribunal Superior, y que tienen su génesis también en adjudicaciones hechas por la C.E.E. A.E.E. v. Las Américas Trust Co., 123 D.P.R. 834 (1989); Sánchez Rodríguez v. López Jiménez, supra.
No nos compete autoproclamarnos una super C.E.E. para desde este estrado hacer un recuento de votos y proclamar el vencedor y el vencido. (7)
*14Con este marco conceptual y normativo sirviéndonos de norte, consideramos y resolvemos las controversias planteadas. Exami-naremos primero los señalamientos de errores planteados por el señor Granados Navedo.
I — i I — I h-<

Las llamadas papeletas contaminantes”

Estas papeletas son aquellas de electores autorizados a votar como añadidos a mano que fueron depositadas en las urnas donde también se depositaban las papeletas de los electores regulares. Ambos tipos de papeletas se mezclaron. Se trata de un total de mil doscientas cincuenta (1,250) papeletas, las cuales fueron adjudi-cadas por la C.E.E.
Sostiene el recurrente, señor Granados Navedo, que erró el foro de instancia al confirmar la decisión de la C.E.E. que adjudica dichas papeletas.
En nuestra decisión de Granados v. Rodríguez Estrada I, supra, sostuvimos que sobre esta controversia el impugnador señor Granados Navedo tenía que traer prueba que demostrara que los votos así adjudicados por la C.E.E. debían anularse. En particular, señalamos que éste tenía que probar que el elector no cualificaba para votar; que el voto se había adjudicado al señor Acevedo (a esos efectos podía presentar el testimonio del elector en el tribunal), y que se trataba de suficientes votos como para cambiar el resultado de la elección municipal.
De la prueba que desfiló ante el foro de instancia surge lo siguiente:
1. De los trece (13) colegios electorales donde alegadamente hubo urnas con papeletas contaminantes, se presentó prueba sobre lo ocurrido en once (11) de ellos. De estos últimos, se demostró que en dos (2) de ellos realmente no se dió el fenómeno de la “contaminación”.
2. De los restantes nueve (9) colegios, el señor Acevedo demostró, mediante prueba al efecto, que tampoco hubo contami-nación en tres (3) de ellos. A esos efectos, presentó el testimonio *15de los electores añadidos a mano y probó que eran electores calificados para votar.
3. De los restantes seis (6) colegios, el señor Acevedo pre-sentó el testimonio de veinticinco (25) electores así como evidencia demostrativa de que éstos no estaban calificados para votar. Evaluada la prueba documental y oral que establecía la ilegalidad de estos veinticinco (25) votos, el foro de instancia les concedió inmunidad a estos electores y, finalmente, a la luz de sus declara-ciones determinó que veintitrés (23) de ellos no tenían derecho a votar y que procedía se restasen estos votos de los que habían sido adjudicados al señor Granados Navedo.
Nueve (9) de los veintitrés (23) electores cuyos votos fueron anulados, así como el recurrente señor Granados Navedo, sostie-nen que el foro de instancia erró al anular sus votos y las veintitrés (23) papeletas contaminantes que le habían sido adju-dicadas al señor Granados Navedo. No tienen razón.
Ya en Granados v. Rodríguez Estrada I, supra, con relación a las papeletas contaminantes, señalamos que lo importante era determinar que esos electores no tenían derecho al voto y que sus votos a favor del candidato impugnado debían descontarse del total que se produjo en las urnas contaminadas. Allí indicamos que ello podía probarse con el testimonio de los electores que votaron en forma ilegal, ya que a éstos no les cobijaba el privilegio de la secretividad del voto y el privilegio provisto por la Regla 29 de Evidencia, 32 L.P.R.A. Ap. IV En Granados v. Rodríguez Estrada I, supra, también autorizamos expresamente al señor Acevedo a presentar prueba para defender su posición como alcalde certificado por la C.E.E.
Los veintitrés (23) electores presentados por el señor Acevedo como testigos votaron, según quedó demostrado por la prueba, sin tener derecho a ello. De estos veintitrés (23) electores sólo han recurrido ante nos nueve (9) y ninguno cuestiona la determina-ción del foro de instancia de que no tenían derecho al voto. El señalamiento de error hecho por ellos y por el señor Granados Navedo está esencialmente relacionado con el procedimiento *16utilizado por el tribunal de instancia al éstos testificar sobre el contenido de sus votos. Aunque dicho planteamiento procesal no afecta el hecho de que estos electores no tenían derecho a votar, examinemos el mismo.
1. Estos electores, por haber votado añadidos a mano en las elecciones generales de 1988, tenían una presunción de ser electores no calificados. Los mismos no aparecían en el registro electoral y, por excepción, se les permitió votar mediante ese procedimiento especial. Su voto estaba sujeto al cotejo que hiciera posteriormente la C.E.E. sobre su elegibilidad como votantes. Como señaláramos anteriormente, estos electores no tienen la gama de derechos estatutarios y jurisprudenciales que tiene un elector debidamente calificado para votar. Granados v. Rodríguez Estrada I, supra, pág. 30. Al no tener, prima facie, derecho al sufragio, a estos electores tampoco les asistía el derecho a que su voto fuera secreto.
2. Ninguno de estos electores se negó a declarar o levantó el privilegio contra la autoincriminación ni antes ni después de que les fuera concedida la inmunidad por el foro de instancia.
3. El foro de instancia oyó a estos electores, les permitió presentar evidencia a su favor para dilucidar si su determinación preliminar de ilegalidad era incorrecta. Con esta vista se les concedió el debido proceso de ley. Cf. Vélez Ramírez v. Romero Barceló, 112 D.P.R. 716 (1982).
4. Los veintitrés (23) electores testificaron en calidad de testigos y no de partes, por lo cual no les aplica los derechos reconocidos a las partes. En Granados v. Rodríguez Estrada I, supra, págs. 57-58, sostuvimos que estos electores, que presumiblemente votaron de manera ilegal, podían ser utilizados como testigos y podía presentarse prueba, como aquí se hizo, sobre la legalidad y el contenido de ese voto. Su testimonio ciertamente era admisible.
5. No tiene razón el recurrente, señor Granados Navedo, al sostener que el foro de instancia no tenía facultad para concederle inmunidad a dichos testigos. A esta acción civil espe*17cial de impugnación le es aplicable el Código de Enjuiciamiento Criminal, 34 L.ER.A. sees. 1476-1478. Estas secciones expresa-mente le confieren la facultad al foro de instancia para conceder inmunidad a este tipo de testigo en controversias como éstas donde se plantea y se investiga la ilegalidad de determinados votos. El magistrado está expresamente facultado para citar testigos, y si el testigo cree que puede incriminarse, el magistrado motu proprio puede concederle inmunidad. Sólo cuando el testigo se niega a declarar, aun después de concedida la inmunidad, procede que el magistrado remita el caso al Secretario de Justicia para que inicie las acciones criminales correspondientes. Ese no fue el caso en autos.
El recurrente no presentó prueba de que los votos contami-nantes de estos electores sin derecho al voto le fueron adjudicados al señor Acevedo. Sobre el particular, se cruzó de brazos. No probó, según le correspondía, sus alegaciones sobre este particular. El error imputado no se cometió.
IV

Las papeletas arrestadas

Estas son las doscientas siete (207) papeletas de electores añadidos a mano que la C.E.E. no adjudicó debido a las serias irregularidades ocurridas en seis (6) Colegios de Votación del Municipio de San Juan.
El recurrente, Señor Granados Navedo, sostiene que estos votos debieron adjudicarse, y que ese número de electores excedía la ventaja del señor Acevedo.
Sobre esta controversia ya en Granados v. Rodríguez Estrada I, supra, pág. 12, describimos la situación de estos colegios y expresamos:
[E]n una de las unidades había más papeletas que electores debidamente registrados. En otro colegio faltaban noventa y dos (92) papeletas para corresponder a ciento trece (113) electores añadidos a mano. En todos los colegios afectados faltaron sobres y los funcionarios mezclaron todas las papeletas, imposibilitando la *18identificación de las papeletas de los electores que la investigación [de la C.E.E.] determinó que podían votar.
El foro de instancia determinó que la adjudicación de dichos votos no tendría efecto sobre el resultado de la elección celebrada en noviembre de 1988 en el Municipio de San Juan. Veamos.
Sobre estos votos anteriormente habíamos señalado que el señor Granados Navedo tenía el peso de la prueba para demostrar que el número de votos arrestados era suficiente para variar el resultado de la elección y que estos electores eran electores calificados.
El señor Granados Navedo no presentó testimonio de elector alguno. Se limitó a presentar el testimonio de seis (6) funcionarios electorales que trabajaron en los colegios de votos arrestados. Además, presentó el testimonio del licenciado Bauzá Escóbales, Primer Vicepresidente de la C.E.E.
Sobre esta controversia el señor Acevedo presentó el testimo-nio de seis (6) funcionarios de seis (6) de estos colegios afectados y el de ocho (8) electores calificados que testificaron voluntaria-mente que habían votado por él. Esta fue toda la prueba oral que sobre este particular tuvo ante sí el foro de instancia. En ninguno de los seis (6) colegios ocurrió fraude electoral.
El tribunal de instancia determinó lo siguiente:
1. De los doscientos siete (207) votos arrestados, únicamente noventa y ocho (98) correspondían a electores calificados.
2. Adjudicó los votos del Colegio 005, ya que se demostró quiénes eran los electores que emitieron las papeletas y el status electoral que los calificaba para votar. De los veintiún (21) votos arrestados en ese colegio determinó que había diez (10) electores calificados y adjudicó seis (6) votos al señor Acevedo y cuatro (4) al señor Granados Navedo.
3. De los cuarenta y cuatro (44) electores capacitados del Colegio 008, no adjudicó votos de elector alguno debido a las serias irregularidades ocasionadas en el mismo por la conducta desplegada por los electores. La prueba desfilada ante el foro de instancia con relación a este colegio demostró que allí los electores se negaron a entregar sus tarjetas de identificación electoral a *19pesar de habérseles solicitado por los funcionarios de colegio quienes, por la actitud amenazante de los electores, temieron por sus vidas y se vieron obligados a permitirles votar sin que entregasen su tarjeta. Ello, de por sí, justifica la anulación de sus papeletas. Este Foro no puede avalar la actuación anárquica de estos electores.
4. En los cuatro (4) colegios restantes, en los cuales se habían arrestado votos, había sólo treinta y ocho (38) votos regulares de electores capacitados. A estos electores el tribunal de instancia les aplicó una fórmula de adición proporcional de los votos calificados, adicionándoles matemáticamente 16.31 votos al señor Acevedo, 18.50 al señor Granados Navedo y 1.19 a la candidata del EI.E Adjudicó, además, seis (6) votos de electores de dos (2) de esos colegios que declararon que votaron por el señor Acevedo. En consecuencia, la referida fórmula se aplicó a treinta y ocho (38) votos de los doscientos siete (207) votos arrestados.
El foro de instancia utilizó la fórmula de adición proporcional para determinar si la anulación de las papeletas arrestadas pudo tener el efecto de cambiar el resultado de las elecciones. Concluyó en la negativa. Frocedió entonces a confirmar la decisión de la C.E.E.
En nuestra opinión de Granados v. Rodríguez Estrada I, supra, exhortamos al foro de instancia a examinar las normas estatales y federales allí esbozadas —utilizadas en casos similares a éste— algunas de las cuales expresamente adoptamos en aquella ocasión.
Existen mecanismos estadísticos de validez científica que permiten a los tribunales determinar la probabilidad de si la anulación de las papeletas arrestadas pudo haber cambiado el resultado de la elección. N.O. Finkelatein y H.E. Robbins, Mathematical Probability in Election Challenges, 73 Col. L. Rev. 214 (1933). Véanse, además: Rizzo v. Bizzell, supra; In re 1984 Mapple Shade General Election, supra; Buonanno v. Distefano, *20supra; Matter of Levens, 702 P.2d 320 (1985); Miller v. Hill, 698 S.W.2d 372 (1985); Application of Murphy, 243 A.2d 832 (1968). (8)
A nivel local, en Esteres v. Srio. Cám. de Representantes, 110 D.P.R. 585, 590-91 (1981), establecimos la norma de medir las impugnaciones post electorales por la probabilidad del resultado. “Bajo esta doctrina la parte que cuestiona una elección debe demostrar prima facie que existe una probabilidad razonable de que pueda variar el resultado, que tal cambio es más plausible que implausible. No puede fundamentarse una impugnación en meras conjeturas, generalidades, especulaciones o posibilidades remotas sobre su éxito eventual.” (Énfasis suplido y citas omitidas.) En Santos v. Comisión Estatal de Elecciones, 111 D.P.R. 351, 356 (1981), ratificamos la utilización de la norma sobre la prueba de probabilidad matemática.
Cuando en Granados v. Rodríguez Estrada I, supra, señalamos que el impugnador tenía que demostrar que el resultado pudo haber sido diferente de contarse las papeletas arrestadas, nos referíamos a que existiera una probabilidad razonable de alterar el resultado.
Esta norma, aplicada al caso de autos, lo que implica es que para concluir que la anulación de tales papeletas afectaría el resultado de la elección, no es suficiente demostrar que la cantidad de electores con derecho al voto cuyas papeletas fueron arrestadas sea mayor que la ventaja del señor Acevedo. Es necesario que, además, se demuestre que existe la probabilidad de que el señor Granados Navedo hubiese obtenido suficientes votos entre aquellos electores calificados no adjudicados como para que éstos pudiesen alterar el resultado.

La prueba presentada por el señor Granados Navedo ante el foro de instancia no demostró tal probabilidad.

*21La fórmula de adición proporcional utilizada por el foro de instancia para adjudicar treinta y ocho (38) papeletas arrestadas se fundamenta en el supuesto más razonable que puede efectuarse para analizar el comportamiento electoral de los votantes cuyas papeletas están arrestadas. La misma fue sugerida por este Tribunal al discutir la controversia sobre las urnas alegadamente contaminadas, cuando indicamos que “de cumplir el candidato impugnador con los requisitos indicados, se reducirán dichos votos en la proporción correspondiente”. (Énfasis suplido.) Granados v. Rodríguez Estrada I, supra, pág. 58.
La utilización de esta fórmula de adición proporcional no sólo ha sido avalada por la jurisprudencia estatal, sino que es permitida por nuestra Ley Electoral. La Ley Electoral, en su Art. 6.015 (16 L.P.R.A. sec. 3275), sólo autoriza a que se convoque a una nueva elección cuando se hayan agotado todos los remedios disponibles para determinar un ganador en la contienda electoral. El compañero Juez Asociado Señor Negrón García, en su opinión concurrente en P.P.D. v. Admor. Gen. de Elecciones, supra, págs. 328-329, expresó, en esa ocasión acertadamente y con claridad, el fundamento de esta norma al señalar que:
En cuanto a la alternativa de conceder una nueva elección, él razonamiento y motivos que animan esa recomendación, aunque loable,- es contraria a la doctrina prevaleciente sobre el trasfondo circunstancial que'imperativamente debe existir para tal remedio. [K.W.] Starr, Federal Judicial Invalidation as a Remedy for Irregularities in State Elections, 49 N.Y.U.L. Rev. 1092 (1974).
También vuelve a inyectar en el país las excitaciones, rivalidades y animosidades que .caracterizan la contienda pública y tiende a perturbar la paz comunitaria, estabilidad y seguridad de las insti-tuciones. Es un remedio extremo que implícitamente y por unani-midad este Tribunal declinó en abono de devolver al pueblo confianza^ finalidad y tranquilidad en el proceso de• las urnas —ante la impugnación de la certificación del cargo de Gobernador predicada también, entre otras, en el estrecho margen electoral— aún estando todos conscientes del siguiente escenario fáctico:
“No se puede debatir seriamente que él desarrollo de las recientes elecciones no estuvo a la altura deseada ni exento de *22muchas de las fallas que tradicionalmente, en mayor o menor grado, agobian y caracterizan el proceso. El estrecho margen de votos entre los partidos principales —en un sistema cuya ley y estructura no estaban diseñadas para esa eventualidad y un país cuya ciudadanía no estaba acostumbrada a ello— ha contribuido al desasosiego y malestar. La tardanza inevitable que implica la relevancia que entonces toman las irregularidades inevitables y naturales habidas en un proceso que conlleva la movilización, participación y decisión de más de un millón y medio (1,500,000) de personas, y la importancia que a cada voto potencial determi-nado partido político le atribuye, forman parte del medio am-biente, premisas intangibles y otros factores en que se debaten los reclamos de las partes en estos recursos. Tomamos conocimiento judicial de que en estas elecciones hubo exclusiones indebidas de electores de las listas, dobles inscripciones, errores o faltas de procesamiento en las solicitudes de transferencia de precinto y otras más.” (Énfasis suplido y en el original.)
La Ley Electoral dispone que procede ordenar una nueva elección cuando “el Tribunal no pudiera decidir cu[á]l de ellos resultó electo. . .”. Art. 6.015 de la Ley Electoral, supra. El uso de la fórmula de adición proporcional utilizada por el foro de instancia para adjudicar treinta y ocho (38) votos arrestados es uno de los remedios permitidos para no llegar a tan drástica decisión. Además, la aplicación de esta fórmula no tiene el efecto de diluir el número de votos. Se cuentan los votos de electores calificados y luego se adjudican en proporción a la tendencia de votación en la elección. Existiría la dilución si se dejara de contar votos válidamente emitidos o si se ordenara una nueva elección con efecto anulante sobre los votos válidamente emitidos y adjudicados.
El planteamiento sobre “uniformidad” hecho por el señor Granados Navedo no puede prevalecer. En nuestras opiniones anteriores hicimos claro que, en cuanto a las llamadas papeletas contaminadas, la prueba requerida al señor Granados Navedo era para restar al impugnado los electores que demostrara que no eran calificados; mientras que en el caso de las llamadas papeletas arrestadas, la prueba requerida al señor Granados Navedo era para demostrar que existían electores calificados que debían ser *23sumados a los votos ya adjudicados a él. Ambas operaciones son totalmente distintas. Granados v. Rodríguez Estrada I, supra, págs. 49-51. (9)
Por otra parte, llama la atención el hecho de que el señor Granados Navedo no cuestiona la utilización de la fórmula de adición proporcional cuando el foro de instancia la aplicó como mecanismo alternativo en la controversia sobre las llamadas papeletas contaminantes.
Debemos destacar que de los treinta y ocho (38) votos a los cuales se les aplicó la fórmula de adición proporcional la cantidad de votos adjudicados al señor Granados Navedo (18.50) no puede ser ampliada, pues no guardaría proporción con el patrón general de votos obtenidos por éste y por el señor Acevedo, cuya diferencia es de menos del uno por ciento (1%). Por otro lado, aun cuando fuera aumentada, ello no afectaría el resultado de la elección.
La fórmula de adición proporcional utilizada por el foro de instancia es legal y constitucional. Primero, los electores que votaron añadidos a mano, cuyos votos fueron arrestados, no tienen la gama de derechos estatutarios y jurisprudenciales de los electores calificados. Segundo, estos electores añadidos a mano se presumen electores no calificados para votar. Tercero, no se trata de que los votos de los treinta y ocho (38) electores no se hayan contado, pues se eontaroh. Cuarto, la situación de estos treinta y ocho (38) electores es totalmente distinta a la que ha dado lugar a la aplicación de la doctrina constitucional de one man one vote. Aquí no se trata de un diseño preeleccionario para diluir o hacer inefectivo el voto de un grupo étnico minoritario con el fin de que obtengan menos representación en el Gobierno. Véanse: L.H. Tribe, American Constitutional Law, Nueva York, Ed. Foundation Press, 1978, pág. 737 y ss.; R. Serrano Geyls, Derecho constitucional de Estados Unidos y de Puerto Rico, 1ra ed., San Juan, Ed. Abo. P.R., 1988, Vol. II, págs. 1224-1234. Se trata de la *24aplicación post electoral de una fórmula racional para distribuir un número limitadísimo de votos (38) dentro de un universo de unos doscientos mil (200,000) votos.
Es, en fin, una medida que responde al diseño electoral de nuestra ley, que primordialmente promueve el recuento de votos y no la celebración de una nueva elección.
Confirmamos la decisión del foro de instancia sobre esta controversia.
V

Papeletas con iniciales de electores al dorso

Estas papeletas son aquellas en las cuales el elector, luego de doblar la mismas y antes de depositarlas en la urna, colocó sus iniciales al dorso.
El señor Granados Navedo sostiene que erró el tribunal de instancia al no adjudicar y anular trescientos cincuenta y cinco (355) de dichas papeletas, pues las instrucciones de los funciona-rios de colegio a los electores fueron estereotipadas y se presta-ban a confundirlos, induciéndolos a colocar sus iniciales al dorso. Sobre estas papeletas ya nos habíamos expresado en P.N.P v. Rodríguez Estrada, Pres. C.E.E., 123 D.P.R. 1, 27-28 (1988):
Si bien el voto está resguardado por una presunción de validez y de legalidad, P.P.D. v. Admor. Gen. de Elecciones, [supra], esa presunción no es pertinente al caso que nos ocupa. Obviamente, tal presunción se refiere a aquel voto emitido de modo regular, donde prima facie se haya acatado la ley. Mas cuando de la propia faz de la papeleta surge que la misma contiene alguna irregularidad que contraviene la ley y los reglamentos aplicables, no es procedente invocar dicha presunción. No se puede presumir lo que la simple vista niega. En estos casos la propia papeleta evidencia la irregu-laridad. Por lo tanto, es sobre el elector que recae el peso de la prueba en este caso. Le corresponde a éste demostrar que actuó de buena fe y que fue inducido a error por la orientación confusa de los funcionarios de colegio. Ello fue precisamente lo que los peticionarios declinaron hacer en la vista de este caso__ en el Tribunal Superior al renunciar a presentar prueba. (Enfasis suplido.)
*25Posteriormente, en Granados v. Rodríguez Estrada I, supra, págs. 35-36, reiteramos lo anterior al señalar:
Resolvimos, [P.N.P v. Rodríguez Estrada, Pres. C.E.E., supra,] en primer término, que la Comisión Estatal tiene la facultad de anular papeletas que alegadamente contengan las iniciales del elector. Confirmamos la sentencia, ya que el partido recurrente no presentó ni probó sus alegaciones ....
Si bien dicha sentencia no impide, como cosa juzgada, la alegación del candidato, los criterios allí expuestos tienen fuerza de prece-dente. A ellos debe atenerse el tribunal de instancia al considerar y evaluar la prueba admisible que ofrezcan las partes.
Para concluir, en este asunto se presume que la decisión de la Comisión Estatal es válida. Le corresponde al afectado presentar la prueba que relata en sus alegaciones. (Énfasis suplido.)
Reiteramos una vez más que de la faz de las papeletas con iniciales al dorso surge una irregularidad que contraviene la ley y los reglamentos. La propia papeleta evidencia la irregularidad y, por ello, la C.E.E. tiene facultad para anularla. Su decisión se presume válida.
Devuelto el caso al foro de instancia, éste determinó que de las trescientas cincuenta y siete (357) papeletas con iniciales de electores al dorso, sólo dos (2) debían adjudicarse y debían anularse las restantes trescientas cincuenta y cinco (355).
El foro de instancia tuvo ante sí abundante prueba documen-tal y oral sobre esta controversia. El señor Granados Navedo presentó el testimonio de cuarenta y un (41) funcionarios de colegios electorales y el señor Acevedo el testimonio de treinta y uno (31). También testificaron cuarentaiún (41) electores y la Prof. Marcia Rivera. Luego de ello concluyó que se trataba del tipo de error que la jurisprudencia estatal ha considerado como un gardening variety election disputes. Véase Granados v. Rodríguez Estrada I, supra, pág. 54 y ss.
Al aquilatar la prueba el tribunal de instancia determinó que los electores, al colocar sus iniciales en las papeletas, lo *26hicieron de buena fe y no con la intención de identificar cómo votaron. (10)
Ahora bien, tal determinación en nada desvirtúa el hecho de que las papeletas fueron efectivamente iniciadas por el elector, lo que permitió la identificación y revelación del emitente. Ello atenta contra el principio de la secretividad del voto como pilar de nuestra democracia. Con respecto al voto secreto, expresamos en P.N.P. v. Rodríguez Estrada, Pres. C.E.E., supra, pág. 13:
Si bien el voto es uno de los derechos de más preeminencia e importancia en nuestro sistema constitucional, el mismo, al igual que todo otro derecho, no es absoluto. Puede ceder ante intereses públicos apremiantes en pro del bienestar común, la sana conviven-cia y para salvaguardar el ejercicio mismo de ese derecho. Una de las instancias en la que debe ceder este derecho al voto es cuando se viola el postulado constitucional de la secretividad. No cabe duda que el Estado posee un interés extremadamente apremiante en preservar el principio del voto secreto.
Finalmente, concluyó que si bien el reglamento de la C.E.E. no disponía la forma en que los funcionarios electorales debían impartir las instrucciones a los electores sobre cómo doblar las papeletas, no se probó que éstos indujeron a error a dichos electores. A tenor con la normativa jurídica expuesta por este Tribunal, a saber, que el elector o el impugnador tenía que probar que el elector había actuado de buena fe y que había sido inducido a error por los funcionarios electorales, el foro de instancia actuó correctamente. El segundo requisito esencial a este reclamo no se probó ni por los electores ni por el señor Granados Navedo. Ante tales circunstancias, debe prevalecer el interés público en preservar el voto secreto de estos electores regulares. Se incumplió así con el deber de probar el caso sobre este particular. En P.N.P v. Rodríguez Estrada, Pres. C.E.E., *27supra, págs. 23-24, reconocimos la validez de la reglamentación electoral que dispone expresamente la nulidad de las papeletas iniciadas o marcadas por el elector. Por otra parte, tanto la Ley Electoral —Arts. 1.003(36) y 6.004 (16 L.P.R.A. sees. 3003 y 3264)— como el Reglamento Oficial de las Elecciones Generales de 1988 (en adelante Reglamento de Elecciones de 1988) aprobado el 23 de mayo de 1988 y enmendado el 25 de agosto de ese mismo año —Reglas 71, 73 y 78— expresamente prohíben que las papeletas sean iniciadas o marcadas por el elector. A los electores se les imputa conocimiento de dichas disposiciones legales. El desconocimiento de la ley no excusa su incumplimiento. 31 L.P.R.A. sec. 2.
El compañero Juez Asociado Señor Negrón García, en su opinión disidente, sostiene sua sponte que existen doscientos setenta y seis (276) electores adicionales que colocaron sus iniciales en sus papeletas, o que las mismas fueron arrestadas, y que el foro de instancia no les notificó para que pudieran reclamar sus derechos ante éste. Los planteamientos sobre estos electores estuvieron ante nos anteriormente. For ello, en nuestra opinión Granados v. Rodríguez Estrada I, supra, pág. 23 y ss., expresa-mente le reconocimos capacidad jurídica al impugnador, señor Granados Navedo, para que invocara los derechos de estos electores y de los terceros ausentes, aunque éstos no sean parte en el pleito. El señor Granados Navedo nunca invocó el derecho de estos electores. Tampoco estos electores solicitaron intervenir como partes en el pleito. No encontramos fundamentos para alterar la conclusión del foro de instancia sobre esta controversia. Confirmamos la misma.
VI

Las papeletas de doble marca

Se trata de papeletas que contienen dos (2) marcas del elector y que era necesario determinar cuál de ellas fue la que realmente hizo y refleja su intención al emitir su voto por determinado candidato.
*28El foro de instancia confirmó la decisión de la C.E.E. que adjudicó las quince (15) papeletas de doble marca al candidato certificado Sr. Héctor Luis Acevedo. El peticionario, señor Granados Navedo, sostiene que de dichas quince (15) papeletas se deben anular doce (12) y adjudicarle dos (2) a él y una (1) al señor Acevedo.
Dicho foro tuvo ante sí un informe escrito y escuchó el testimonio del perito calígrafo, John McCarthy, experto en análisis de documentos dudosos o cuestionados. Además, contó con el beneficio de un estudio minucioso sobre patrones de votación en el Municipio de San Juan preparado por la Prof. Marcia Rivera. En este estudio se analizó la distribución del voto mixto y de candidaturas por precinto y por grupos socioeconómicos en el municipio en las pasadas elecciones de 1988. El foro escuchó, además, su testimonio. También escuchó el testimonio de varios funcionarios de los colegios y de funcionarios de la C.E.E., y examinó minuciosamente cada una de las quince (15) papeletas en controversia. Luego de lo cual concluyó que la prueba presentada sobre lo ocurrido en los colegios estableció que en dichos colegios electorales se dieron prácticas fraudulentas e irregulares, por uno o más de los funcionarios electorales del P.N.P., quienes realizaron en las quince (15) papeletas marcas adicionales a las realmente hechas por el elector. Cabe señalar que, a pesar de haber sido anunciados como testigos por el demandante señor Granados Navedo y de tener conocimiento personal sobre este incidente, estos funcionarios no comparecieron a prestar testimonio en el foro de instancia. El señor Granados Navedo tampoco los puso a la disposición de la parte contraria. Las Reglas de Evidencia exigen que se presuma que sus testimonios hubiesen sido adversos a la parte que los anunció como testigos y que no los presentó: el señor Granados Navedo. Regla 16(5) de Evidencia, 32 L.ER.A. Ap. IV
El foro de instancia también concluyó que las quince (15) papeletas de doble marca debían adjudicarse al señor Acevedo, pues las marcas realmente hechas por el elector reflejaban que habían votado por éste.
*29Los demandantes no ofrecieron prueba de índole alguna que sostuviera la alegación de que la C.E.E. actuó en forma arbitraria o caprichosa al adjudicar la controversia en la forma en que lo hizo.
No incidió el foro de instancia al arribar a estas conclusio-nes. (11) Se trata de un asunto de apreciación de prueba y no se nos han señalado razones de peso para intervenir con las mismas. Confirmamos el dictamen de instancia sobre este extremo.
VII

Electores excluidos por domicilio y otras razones

Hemos agrupado aquí los planteamientos comunes del señor Granados Navedo y de los demandantes involuntarios por plan-tear cuestiones vinculadas entre sí. Estos demandantes involuntarios son un grupo de electores cuyos votos no fueron adjudicados por la C.E.E. ya fuera por estar excluidos de las listas electorales al haber sido recusados por domicilio (denominados ER por la C.E.E.), por aparecer inactivos en los récord de la C.E.E. (denominados II e 12 por la C.E.E.) o por otras razones (denominados NR por la C.E.E.).
Acuden ante nos sesenta y un (61) electores (12) que señalan que erró el foro de instancia al no adjudicar sus votos, ya que el proceso de recusación llevado en su contra —previo a las eleccio-nes— era nulo, pues la C.E.E. nunca adquirió jurisdicción sobre ellos en dicho proceso. Por ello alegan que sus votos debían adjudicarse.
Acuden también ante nos treinta y ocho (38) electores que sostienen que la prueba documental y oral, por ellos presentada *30demuestra que no son electores inactivos y que su voto debe adjudicarse. (13) Veamos.
En González v. Rodríguez Estrada I, 124 D.P.R. 749 (1989), avalamos la determinación del foro de instancia de acumular a mil doscientos ochenta (1,280) electores, cuyos votos no fueron adjudicados por la C.E.E., al pleito de la Sra. Francisca Luzgarda González Suárez. Dispusimos allí las alegaciones básicas perti-nentes que debía incluir la enmienda a las alegaciones de la señora González Suárez a favor de esos demandantes y permitimos que las personas así acumuladas “que comparezcan hagan las alega-ciones adicionales que estimen convenientes”. (Enfasis suplido.) íd., pág. 753. Lo anterior lo hicimos “para salvaguardar el derecho al voto que puedan tener los electores cuyos votos no fueron adjudicados; para que estas personas tengan la oportu-nidad de ser oídas por el foro de instancia; para lograr una determinación correcta del resultado de las elecciones del Muni-cipio de San Juan, y para darle finalidad, vinculante a controver-sias afines y similares”. (Énfasis suplido.) Id., pág. 754. Le garantizamos así su día en corte a dichos electores.
Estos electores, siguiendo el mandato de este Tribunal, fueron notificados por correo certificado con acuse de recibo de su derecho a comparecer al foro de instancia. Además, fueron emplazados mediante edictos que se publicaron en la prensa del país en varias ocasiones.
Luego de escuchar sus testimonios y recibir prueba docu-mental sobre sus reclamos, el foro de instancia adjudicó los votos de veintiséis (26) de estos electores. Adjudicó quince (15) de los veinticuatro (24) que habían recurrido también al foro federal y once (11) de los ochenta y nueve (89) que acudieron sólo al foro local. Del balance de ciento cinco (105) electores sólo noventa y *31nueve (99) acuden a este foro, a saber, sesenta y uno (61) de los excluidos una vez recusados por domicilio y treinta y ocho (38) excluidos por inactividad u otras razones.
De los mil doscientos ochenta (1,280) electores así notificados, sólo comparecieron a defender su derecho al voto ciento treinta y uno (131) de ellos. Cuarenta y dos (42) —de un total de cincuenta y cinco (55)— de éstos habían recurrido anteriormente al Tribunal de Distrito Federal para el Distrito de Puerto Rico. Estos últimos fueron emplazados personalmente. Los restantes ochenta y nueve (89) comparecieron por primera vez al foro local. (14)
Estos ciento treinta y un (131) electores, junto a la Sra. Francisca Luzgarda González Suárez, presentaron una acción civil independiente para hacer valer su derecho al voto fundamentada en la carta de derechos del elector de la Ley Electoral, 16 L.ER.A. see. 3051(10).
En el caso específico de los electores que votaron añadidos a mano, en vista de sus exclusiones de las listas electorales por razón de domicilio, éstos, según lo expresamos en González v. Rodríguez Estrada I, supra, debían alegar y demostrar que:
(1) eran electores calificados;
(2) que votaron en las pasadas elecciones en el Municipio de San Juan;
(3) que su voto no fue adjudicado en contravención a la ley y a nuestra Constitución;
(4) que ello puede afectar el resultado de las elecciones en dicho municipio, y
(5) que su voto debe ser adjudicado.
A. Los excluidos por domicilio
De los ciento cinco (105) electores cuyos votos no fueron adjudicados, el foro de instancia desestimó el reclamo de noventa *32(90) que habían votado añadidos a mano en vista de que su exclusión de las listas electorales respondía a su recusación por razón de domicilio (ER). Razonó que el único elector excluido de las listas electorales por razón de domicilio, Art. 2.023(b) de la Ley Electoral, 16 L.P.R.A. sec. 3073(b), que podía votar mediante el procedimiento especial de añadido a mano era aquel elector que, al momento de emitir su voto, presentara una orden de un tribunal de justicia que ordenara la inclusión de su nombre en las listas electorales. Ese elector, antes de poder emitir su voto, debía presentar y entregar su Tarjeta de Identificación Electoral (T.I.E.) y la orden del tribunal. P.N.P y P.I.P v. Rodríguez Estrada, 122 D.P.R. 490 (1988); Parte II del Memorando de 29 de octubre de 1988 de la Comisión Estatal de Elecciones, que establece el procedimiento para votar añadido a mano.
Determinó, además, que el mecanismo especial de añadidos a mano no era sustituto de aquellos procedimientos taxativos que oportunamente, previo a los comicios, debió agotar el elector así excluido, en especial el procedimiento de apelación de la determi-nación de la C.E.E. que excluye al elector recusado por domicilio provisto en la Sec. 2.15 del Reglamento de Recusaciones y Exclusiones de 11 de diciembre de 1987. Consideró que tal proceder era impermisible en vista de la masiva campaña publi-citaria realizada por la C.E.E., encaminada a orientar al electo-rado con problemas para que visitaran las Juntas de Inscripciones Permanentes (J.I.P). Consideró, además, la publicación de edictos hecha los días 1, 7 y 9 de julio, y 12, 17 y 19 de septiembre de 1988, en periódicos de circulación general, los cuáles alertaban al electorado de las listas de excluidos por domicilio a hacer determinadas gestiones a tiempo y los apercibía del peligro de perder su derecho al voto.
En vista de su razonamiento, y una vez evaluada la evidencia presentada por cada elector en apoyo de sus contenciones, el foro de instancia confirmó la determinación de la C.E.E. de no adjudicar los votos de estos noventa (90) electores excluidos por razón de domicilio que votaron añadidos a mano y no presentaron *33orden de un tribunal que les permitiera ingresar en las listas electorales.
Cabe destacar que el foro de instancia escuchó el testimonio de cada uno de estos electores, dirimió credibilidad y examinó sus expedientes electorales y la prueba documental pertinente presentada. Testificaron un total de doscientos treinta y seis (236) electores y funcionarios.
Para demostrar que eran electores calificados, estos deman-dantes alegaron que las decisiones de las Juntas Locales que los excluían por razón de domicilio eran nulas, puesto que en sus recusaciones no se siguieron los requisitos establecidos en la ley y en el Reglamento de Recusaciones y Exclusiones. En específico, que nunca se les notificó personalmente de las solicitudes de recusación, no se les citó a la vista de recusación ni se les notificó la decisión de la Comisión Local que los excluía por razón de domicilio. Adujeron, además, insuficiencia de las gestiones reali-zadas por los recusadores en el diligenciamiento de dichas solici-tudes de recusación.
Para sustentar sus alegaciones, presentaron sus testimonios así como el récord de exclusión obrante en la C.E.E.
De entrada, debemos señalar que en P.N.P y P.I.P. v. Rodríguez Estrada, supra, no se visualizó al elector excluido de las listas electorales, luego de una recusación por razón de domicilio, como acreedor a utilizar dicho procedimiento para votar en las elecciones de 1988. Las alegadas irregularidades en los procedimientos de recusación no fueron los “errores atribulóles al organismo electoral” previstos para permitir que el elector votara añadido a mano. En ese sentido resulta ilustrativa la opinión concurrente y disidente del Juez Asociado Señor Ortiz, al señalar que “[l]os [electores] que han sido excluidos de las listas electorales por las causas y el procedimiento establecido para ello, Art. 2.023 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3073, no pueden acogerse a dicho procedimiento para revisar las determinaciones finales”. (Énfasis suplido y escolio omitido.) íd., págs. 529-531.
*34El memorando aprobado por la C.E.E. para implantar este procedimiento así lo disponía expresamente al señalar, en su Parte II, que “[pjodrán votar añadidos a mano . . . [disponiéndose que para poder votar tiene[n] que ... no figurar en la lista de electores excluidos por domicilio . . .”.
Por ello concluimos que estos electores, al emitir sus votos, lo hicieron de forma irregular y en contravención a la ley. Ello impone sobre sus hombros la obligación y el peso de probar que eran electores calificados y que sus votos deben adjudicarse según fueron emitidos.
Para demostrar que eran electores calificados, estos electores debían rebatir la presunción de que la C.E.E. cumplió con los requisitos de la ley, 16 L.P.R.A. see. 3073, y del Reglamento de Recusaciones y Exclusiones antes de tomar la decisión de excluir-los de las listas y que, por lo tanto, las mismas son correctas. Ello pues, en ausencia de prueba en contrario, debe presumirse que la ley ha sido acatada y que los deberes de un cargo han sido cumplidos con regularidad. Regla 16(15) y (32) de Evidencia, 32 L.P.R.A. Ap. IV; Srio. del Trabajo v. Hull Dobbs Co., 107 D.P.R. 441, 446 (1978).
La presunción de regularidad del trámite de recusación y corrección de las determinaciones de la C.E.E. que excluyó a estos electores está fundamentada y avalada por las garantías establecidas en el procedimiento de recusación dispuesto en la ley y el reglamento. Este procedimiento preeleccionario está diseñado para garantizar que un elector no pueda ser arbitrariamente recusado por razón de cambio de domicilio. Entre otras cosas, exige: (1) la presentación de una solicitud de recusación debidamente juramentada ante el Presidente de la Comisión Local del precinto correspondiente; (2) una vista para “oír la prueba que corresponda, debiéndose citar al elector recusado, al recusador y a cualquier otra persona que las partes solicitaren sea citada”; (3) la celebración de dicha vista ante el Presidente de la Comisión Local, que será un juez del tribunal de primera instancia (este funcionario debe cerciorarse de que el recusador ha realizado las *35diligencias necesarias para notificar la solicitud de recusación al elector recusado y lo comprueba el Presidente de la Comisión Local directamente con el recusador, y puede ser tanto oral como escrita), y (4) el recusador debe demostrar la causal de recusación aun cuando él recusado no comparezca a la vista, pues la “ausencia del elector recusado no releva al recusador de presen-tar prueba para sostener los méritos de la recusación”. (Énfasis suplido.) Véanse: Arts. 2.004, 2.016, 2.023 y 2.023-A de la Ley Electoral, 16 L.P.R.A. secs. 3054, 3066, 3073 y 3073a; Secs. 1.4 a 3.4 del Reglamento de Recusaciones y Exclusiones, supra; Arts. 11.1 a 11.8 del Manual de Procedimientos para las Comisiones Locales y las Juntas de Inscripciones Permanentes (en adelante Manual de Procedimientos).
Ese procedimiento goza de una naturaleza cuasijudicial que reconoce al elector recusado todas las garantías del debido proceso de ley. Por ello, quien ataque la determinación de exclusión fundada en la recusación por domicilio debe probar que el trámite de su recusación, que culminó en su exclusión de las listas electorales, fue realizado en contravención a la ley y al reglamento, y que tal incumplimiento es imputable a la C.E.E. Debe probar, además, que nunca tuvo la oportunidad de acudir al organismo electoral, previo a las elecciones, para cuestionar tal exclusión y corregir esta determinación ilegal de dicho organismo. Adviértase que bajo la nueva ley electoral las recusaciones por domicilio sólo pueden realizarse dentro de un período de cuatro (4) meses comprendido entre el 15 de enero y el 15 de mayo en que hayan de celebrarse elecciones generales en Puerto Rico —Art. 2.023-A de la Ley Electoral, supra— y no el día de las elecciones. Ello concedía a dichos electores un término de seis (6) meses para corregir su “status” electoral una vez conocieran de la determinación que los excluía de las listas electorales por razón de domicilio emitida en contravención de la ley.
Esta situación difiere del estado de derecho imperante en P.P.D. v. Admor. Gen. de Elecciones, supra, donde por disposición de la ley se podía recusar al elector por razón de domicilio hasta *36el momento mismo de votar. Ello incidía sobre el derecho al voto secreto, puesto que bajo ese estado de derecho al recusarse a un elector tenía que identificarse la papeleta de éste, de manera que pudiera luego descontarse su voto si a la postre se decidiese que debía anularse. íd., pág. 228. De ahí la rigurosidad de los requisitos para la recusación y la imposición del peso de la prueba dispuesto en ese caso sobre el organismo electoral. El estado de derecho y los hechos ante nos son totalmente distintos.
Como colorario de la presunción de regularidad del trámite de recusar a estos electores se desprende que la jurisdicción del organismo electoral sobre el elector se presume hasta tanto se demuestre que el trámite de recusación de dicho elector no fue seguido por la Comisión Local en su caso específico. Quien impugna la jurisdicción generalmente tiene el peso de probar que la determinación del organismo fue emitida sin jurisdicción sobre su persona.
Aun cuando estos electores no tenían derecho a votar como añadidos a mano, determinaremos si los demandantes involuntarios, electores excluidos de las listas por razón de domicilio, presentaron prueba suficiente ante el foro de instancia para rebatir la presunción de jurisdicción de la C.E.E. en el trámite de sus recusaciones, de regularidad en dicho trámite y de corrección de sus determinaciones de excluirlos de las listas electorales. (15) Luego de examinar toda la evidencia presentada por estos electores en el foro de instancia, concluimos que la misma es insuficiente para rebatir las referidas presunciones.
En relación con las alegaciones de falta de jurisdicción, estos electores no presentaron ante el foro de instancia ni ante nos las actas y los récord de recusación de las Juntas Locales del precinto correspondiente a cada uno de ellos. Dichas Juntas Locales funcionaban como secretarías de la C.E.E. en el proceso *37de recusación. Arts. 11.1, 11.2 y 11.3 del Manual de Procedimien-tos. Además, no contamos con el beneficio del testimonio de los miembros de las Juntas Locales, que representaban a los tres (3) partidos políticos, de los recusadores o del Presidente de dichas juntas. Después de todo, estos son los jueces encargados inicial-mente de examinar las diligencias realizadas por el recusador y tenían el deber de verificar la citación personal o mediante edicto del recusador antes de citarlo para la vista, y así poder adquirir jurisdicción sobre dicha persona.
Adviértase que el examen del recusador sobre las diligencias para notificar al elector recusado, así como para probar los méritos de la solicitud de recusación, era oral. See. 2.9 del Reglamento de Recusaciones y Exclusiones, supra; Art. 11.3 del Manual de Procedimientos.
Se notará que esta prueba fue la presentada por el elector José A. González Curet ante el Tribunal de Distrito (Civil Núm. RA-88-204) para anular su recusación por domicilio. Tomamos conocimiento judicial de dicho caso. La decisión del Tribunal de Distrito en este caso estuvo avalada por “los testimonios y admisiones en sala de los miembros de la Comisión Local y la Junta de Inscripción Permanente” del Precinto 2.(16)
La prueba de estos electores fue mucho menos suficiente para rebatir, siquiera prima facie, la presunción de corrección de la determinación de la C.E.E. que los excluyó de las listas. Luego de examinar el testimonio y el expediente electoral ante la C.E.E. de cada uno de estos electores concluimos que no erró el foro de instancia al no adjudicar los votos emitidos por éstos.
Esa prueba lo que refleja es que, como cuestión de derecho, procedía la recusación en los méritos, puesto que el elector se había mudado de precinto sin notificar su cambio de dirección o tramitar una transferencia en la C.E.E., y que se dio cumpli-miento al trámite procesal al excluirlos. En efecto, estos electores *38fueron notificados mediante edictos publicados los días 1,7 y 9 de julio de 1988 del peligro de perder su derecho al voto al haberse-presentado una solicitud de recusación ante la Comisión Local correspondiente, luego de un diligenciamiento personal negativo, y notificados de sus exclusiones de las listas en los edictos publicados los días 12, 17 y 19 de septiembre de 1988.
Si algo queda meridianamente claro es que estos electores no presentaron prueba suficiente para rebatir las presunciones de regularidad y corrección en la determinación de la C.E.E. de excluirlos de las listas y, posteriormente, no adjudicar sus votos según emitidos. Los votos de estos electores no pueden ser adjudicados por este Foro.
Confirmamos la determinación del foro de instancia en cuanto a estos electores.
B. Los excluidos por inactividad
Pasemos ahora a considerar los planteamientos de treinta y ocho (38) electores que fueron excluidos por razón de su inactivi-dad en los récord de la C.E.E. (II e 12) o porque carecían de récord electoral en ese organismo (NR).(17) El planteamiento común de estos electores es que la prueba documental (T.I.E.) y oral presentada por ellos es incompatible con el status electoral que les otorgó la C.E.E. y con su consecuente exclusión de las listas electorales en el proceso de depuración de las mismas. Argumentan, por ello, que su voto debe ser adjudicado.
Nuevamente el foro de instancia, una vez adquirió jurisdic-ción sobre sus personas, les dio audiencia y escuchó sus testimo-nios. Luego de evaluar la prueba presentada por cada elector a la luz del proceso de depuración administrativa de las listas electo-rales, legitimado por el Art. 2.012 de la Ley Electoral, supra, el foro de instancia declinó adjudicar sus votos.
Hemos hecho una evaluación del testimonio y expediente electoral ante nos de cada uno de estos electores y encontramos *39que el foro de instancia no incurrió en error manifiesto, pasión, prejuicio o parcialidad al no adjudicar los treinta y ocho (88) votos de estos electores. La prueba demostró que: (1) aparecían en las listas electorales de 1984 como que no votaron en ese año (12); (2) se enteraron antes de las elecciones de sus exclusiones por inactividad y nada hicieron para corregir su status y procurar aparecer en las listas electorales de 1988 (I1); (3) aparecían sus nombres impresos en las listas de 1984, pero no aparecían sus firmas al lado de sus nombres (I2), y (4) su testimonio corroboró su status electoral.
Conforme dejamos establecido anteriormente el procedimiento para votar añadido a mano, fue adoptado para las elecciones de 1988 como un mecanismo de excepción, esto es, para permitir que votaran aquellos electores que a la fecha de la elección sus nombres no aparecieran en las listas electorales “por error atribulóle al organismo electoral”. La norma general sigue siendo que sólo pueden votar en Puerto Rico aquellos electores calificados, esto es, aguellos que a la fecha de la elección se hayan inscrito, obtengan su T.I.E. y aparezcan en el Registro General de Electores (Registro Electoral) preparado por la C.E.E. 16 L.P.R.A. see. 3203.
Los electores con un status electoral de I1 e I2, aquí recu-rrentes, votaron utilizando el procedimiento de añadidos a mano. La validez de tales votos sólo debía adjudicarla el foro de instancia luego de que las partes establecieran, por preponderancia de la prueba, que dichos electores estaban calificados para votar y que la decisión de la C.E.E. de no adjudicar sus votos era errónea.
El status de estos electores respondía al proceso de depura-ción de las listas electorales que de acuerdo con la ley debe realizar la C.E.E. en el Registro Electoral, de manera que éste refleje todas las inscripciones de los electores regulares de Puerto Rico. 16 L.P.R.A. sees. 3062 y 3063. Un análisis de la prueba refleja que estos son electores que votaron añadidos a mano en las elecciones de 1980 ó 1984, o que aun cuando sus nombres aparecían impresos en las listas electorales de 1984 no firmaron dichas listas al lado de sus nombres.
*40En el caso de los que votaron añadidos a mano en una elección, el hecho de así haber votado o de volver a votar añadidos a mano en otra elección no tenía ni podía tener el efecto de ingresarlos en las listas electorales, de manera que se les dispensara del requisito de reinscribirse y se les convirtiera en electores regulares. Eso sólo sucedía cuando el nombre del elector que votó añadido a mano en una elección figuraba impreso en el Registro Electoral, e.g., el funcionario de colegio que votó fuera de su unidad. El fundamento de tal norma se encuentra en que el elector que votó añadido a mano, por causas no atribuibles al organismo electoral, no es un elector calificado para votar y su derecho está sujeto a ser adjudicado con posterioridad al evento electoral. De esta manera se garantiza la pureza de esos votos. Cuando el nombre del elector aparecía impreso en las listas electorales de una elección, pero no aparecía la firma, la Ley Electoral dispone que éste debe ser excluido de las listas. Ello era evidencia suficiente para probar que no votó en ese evento electoral, 16 L.ER.A. see. 3062, aunque tuviera derecho a ello.
El hecho de que esos electores tuvieran a su disposición la T.I.E. aun perforada, nunca les eximió de su deber de inscripción o reinscripción. La T.I.E., por sí sola, no refleja que el status del elector hubiese variado con posterioridad a todo evento electoral. De hecho, puede que con posterioridad a dicha fecha haya sido recusado y sacado de las listas.
Sostenemos, luego de evaluar la prueba presentada por los electores excluidos por el foro de instancia, que el voto de dichos electores no debe adjudicarse, puesto que sus nombres no figu-raron en el Registro Electoral por causas atribuibles a ellos mismos y no a la C.E.E. Sus expedientes y testimonios demues-tran el incumplimiento con el requisito mínimo de inscribirse o reinscribirse para las elecciones de 1988, luego de la depuración de las listas, en claro reflejo de su inactividad electoral. La reinscripción resulta ser un requisito mínimo y razonable ante el interés del Estado de tener un Registro Electoral que refleje fielmente el conglomerado de electores regulares capacitados para votar. Esa es la carga mínima que la ley impone al elector. *41De forma alguna se desalienta o menoscaba el derecho al voto al exigir ese requisito mínimo. Al contrario, se garantiza que el voto emitido será puro, libre de fraude y emitido por un elector regular.
Podría argumentarse que debían adjudicarse los votos de aquellos electores con status de inactivo que votaron añadidos a mano en elecciones anteriores y que se les convalidó su derecho al voto en las mismas sin que le fuera notificada anomalía alguna hasta las elecciones de 1988. Pero tal argumento pierde de vista que el hecho mismo de haber votado añadido a mano en elecciones anteriores implicaba una notificación a dicho elector de que su “status” electoral no era el de un elector regular (su nombre no aparecía impreso en la lista electoral). Salvo los casos en que tal anomalía se debiera a error imputable a la C.E.E. —por ésta no haber tramitado algún documento justificativo de su inclusión en las listas— la notificación implícita en el hecho de haber votado añadido a mano era suficiente para alertarlo de su obligación de reactivar su status electoral mediante los trámites disponibles para ello. Todo elector que votó añadido a mano en una elección se le permitió votar de forma excepcional y su derecho se limitaba a permitirle votar en esa elección específica, sujeto a que su voto se adjudique con posterioridad y luego de la corroboración de su calificación. La utilización de este mecanismo especial en elecciones anteriores nunca tuvo ni podía tener el efecto de calificar al elector que así votaba. Para ello la Ley Electoral dispone la inscripción o reinscripción del elector en tal status.
Más aún, la C.E.E. dispuso mecanismos para reactivar sus status electorales, los cuales estuvieron disponibles a dichos electores incluso hasta el 31 de octubre de 1988, apenas unos días antes de las elecciones. Véase, por ejemplo, el procedimiento de inclusión por omisión en el Manual de Procedimientos.
Si el elector tramitaba una inscripción especial (18) o se demostraba que había hecho una transacción electoral durante el *42cuatrienio, se le garantizaba su inclusión en las listas y la adjudicación de su voto. Un examen minucioso de los récord ante nos de los electores excluidos por el foro de instancia refleja que éstos están huérfanos de estas gestiones.
VIII

El recurso de la Sra. Francisca Luzgarda González Suárez

Por último, el foro de instancia adjudicó el voto emitido por la recurrente Sra. Francisca Luzgarda González Suárez.
En la parte dispositiva de su sentencia determinó:
De igual forma, se dicta sentencia parcial declarando con lugar la demanda en el caso K PE89-0274 a los efectos de que se reconoce que la Sra. Francisca Luzgarda González Suárez tenía derecho a que su voto se adjudicara en los pasados comicios. Se continuarán los procedimientos en cuanto a su reclamación de daños. (Enfasis suplido.) Caso Núm. CE-90-389, Apéndice I, pág. 126.
Acude ante nos la señora González Suárez señalando que las determinaciones de hecho del foro de instancia no encuentran apoyo en la prueba y deben ser enmendadas, y que erró dicho foro al no determinar que la C.E.E. fue temeraria y al no condenarla al pago de costas, gastos y honorarios de abogado. Veamos.
A. Las determinaciones de hecho del foro de instancia
Alega la recurrente que el foro de instancia debió determinar que su nombre fue cambiado de sitio en las listas electorales de 1988 por los funcionarios de la C.E.E., que ello ocasionó que su nombre no apareciera en las listas del colegio donde votó y que, por lo tanto, no se adjudicara su voto, todo a sabiendas de que dicha electora aparecía en tales listas.
Su contención carece de méritos. El foro de instancia deter-minó que esta electora aparecía en las listas de 1988, por lo que era una electora activa, pero que la discrepancia en la ubicación de *43su nombre con respecto a las listas del colegio correspondiente se debió a que es en dichas listas de colegio donde único están los nombres de los electores en estricto orden alfabético. No erró al así determinarlo.
B. Concesión de costas, gastos y honorarios de abogado
La recurrente alega que en este caso están presentes todos los elementos que justifican la imposición de honorarios de abogado por temeridad y que ésta es una “acci[ó]n extraordinaria que se sale de la protecci[ó]n ordinaria conced[í]dale al Estado” contra la imposición de los mismos. Caso Núm. CE-90-465, Solicitud de revisión, pág. 13.
Para colocar su señalamiento en su justa perspectiva debemos reiterar unos pronunciamientos con respecto a la naturaleza de la acción instada por esta electora.
En Granados v. Rodríguez Estrada II, supra, págs. 606-607, expresamos, con respecto a este tipo de acción, que:
. . .[NJuestro Derecho le concede a estos electores un remedio judicial para hacer valer su “derecho a la libre emisión del voto y a que éste se cuente y se adjudique de la manera en que el elector lo emita”. Art. 2.001 de la Ley Electoral de Puerto Rico (Ley Electoral), 16 L.ER.A. see. 3051(10).
La Ley Electoral específicamente le concede a los electores legitimación activa para defender judicialmente sus derechos: “A tal fin, se concede por este Subtítulo a los electores la capacidad para iniciar o promover cualesquiera acciones legales al amparo de esta Declaración de Derechos y Prerrogativas de los Electores ante el tribunal de Primera Instancia que corresponda.” 16 L.ER.A. see. 3051. El derecho al voto igualmente podría ser defendido a través de una acción al amparo de nuestra Constitución. (Escolio omitido.)
En el caso de la recurrente coexisten dos (2) causas de acción separadas: una sobre su derecho a la libre emisión de su voto y a que éste se cuente y se adjudique de la manera en que fue emitido en las elecciones de 8 de noviembre de 1988 (16 L.ER.A. see. 3051(10)), y otra sobre la reclamación de daños y perjuicios (al amparo de la Declaración de Derechos y Prerrogativas de los Electores y de nuestra Constitución (16 L.P.R.A. see. 3051; Art. *44II, Secs. 2 y 7, Const. E.L.A., L.P.R.A., Tomo 1), por la alegada actuación negligente de la C.E.E. al no adjudicar su voto. Así lo reconoce esta electora.
El foro de instancia dictó sentencia parcial que declaró con lugar su primera causa de acción. Dejó pendiente los procedimien-tos en cuanto a la segunda reclamación.
Un examen de los autos del caso refleja que la recurrente no sometió al tribunal de instancia memorando de costas. Tenía para ello el término jurisdiccional de diez (10) días desde el archivo en autos de copia de la notificación de sentencia. En vista de ello, no procede la reclamación de costas y gastos solicitada por la recurrente en dicha causa. Regla 44.1(a) y (b) de Procedimiento Civil, 32 L.P.R.A. Ap. III.
En cuanto a la concesión de honorarios de abogado, no consideramos que la naturaleza de las acciones presentadas o las circunstancias presentes en el caso de autos exijan que nos apartemos de la norma general en cuanto a su no imposición contra el Estado. Véanse: Regla 44.1(d) de Procedimiento Civil, 32 L.P.R.A. Ap. III; Art. 8 de la Ley de Reclamaciones y Demandas contra el Estado, 32 L.P.R.A. sec. 3083; De León v. Sria. de Instrucción, 116 D.P.R. 687 (1985); Rodríguez Cancel v. A.E.E., 116 D.P.R. 443, 459 y 460 (1985); Colondres Vélez v. Bayrón Vélez, 114 D.P.R. 833 (1983); Ramos Rivera v. E.L.A., 90 D.P.R. 828 (1964); Pons v. Rivera Santos, 85 D.P.R. 524 (1962).
IX

Sobre una nueva elección general o parcial

En ocasiones anteriores, y hoy, miembros de este Tribunal sostienen que este Tribunal debe ordenar una nueva elección *45general o parcial para elegir el Alcalde del Municipio de San Juan.(19)
Este drástico remedio es innecesario y tendría consecuencias desastrosas e inconstitucionales, y crearía más problemas de los que pretende resolver. Veamos por qué:
1. Los procedimientos judiciales llevados a cabo en este caso han provisto un remedio adecuado para garantizar el derecho al voto de los electores con derecho a él y para determinar quién ganó la Alcaldía del Municipio de San Juan, luego de que la C.E.E. lo hiciera, a su vez, mediante el proceso regular de conteo de votos y de haberse efectuado a dicho nivel un recuento de todos los votos.
2. Ordenar una nueva elección tendría el efecto de quitarle inconstitucionalmente el derecho al voto ejercido válidamente por más de doscientos mil (200,000) electores calificados que votaron en el evento electoral para seleccionar al Alcalde del Municipio de San Juan en noviembre de 1988. Se afectaría el derecho al voto de aquellos que válidamente votaron en dicha fecha y que ahora no lo podrían hacer por haber fallecido, por haber cambiado de domicilio, precinto o municipio, por haberse mudado fuera de Puerto Rico, o por estar incapacitados por razones de salud o de otra naturaleza, entre otras.
3. Requeriría la actualización de las listas electorales para determinar quiénes al día de hoy son electores calificados y para proveer el tiempo y los remedios adecuados para planificar, organizar y llevar a cabo el evento electoral.
4. Requeriría otra vez la movilización de más de doscientas mil (200,000) personas que ya ejercieron válidamente su voto e “inyectarla] en el país las excitaciones, rivalidades y animosi-dades que caracterizan la contienda pública y [que\ tiende[n] a perturbar la paz comunitaria, estabilidad y seguridad de las instituciones”. (Énfasis suplido.) P.P.D. v. Admor. Gen. de Elec-*46ciones, supra, pág. 329, opinión concurrente del Juez Asociado Señor Negrón García.
5. Las circunstancias y el ambiente en que se efectuarían las elecciones no podría ser una réplica de las existentes en noviembre de 1988. Se ha sostenido que:
La celebración de una segunda elección podría incluso plantear dudas similares, puesto que sería imposible asegurar que los resultados serían los mismos que se hubieran producido en la primera elección si en ésta no se hubiesen cometido violaciones. Podrían incluso identificarse ciertas desigualdades en estas segun-das elecciones. Los candidatos que puedan obtener acceso rápido a fuentes de financiamiento y que pertenezcan a partidos sólidos y consistentes podrán llevar a cabo una segunda campaña electoral, en el poco tiempo que les queda, de manera mucho más efectiva que sus oponentes menos aventajados. Los candidatos cuyo respaldo provenga mayormente de votantes menos activos podrían caer en desventaja durante una segunda elección si sus partidarios no acuden a votar cuando sólo quede un cargo por adjudicar. Aunque estos mismos factores podrían estar presentes en todas las eleccio-nes y a pesar de que existen medios para limitar su efecto en los nuevos comicios, aún podrían influir potencialmente en el resultado de los mismos. Finalmente, el mecanismo de celebración de nuevas elecciones constituye un remedio extremadamente costoso. (Traduc-ción nuestra y escolios omitidos.) Nota, Developments in the Law: Elections, 88 Harv. L. Rev. 1111, 1315-1316 (1975).
6. Una elección limitada en ciertos precintos electorales aca-rrea también problemas precisamente como resultado del pe-queño número de electores que tendrían derecho a acudir a la misma. Puede válidamente sostenerse que ello impondría una inmensa presión sicológica sobre dichos electores y los expondría a presiones externas indebidas más fuertes de las que actúan cuando el número de electores es mayor.
7. Por último, tomamos conocimiento judicial de lo sobrecargada que dentro de los próximos dos (2) años estará de labores la C.E.E. con probablemente cinco (5) eventos electorales que atender, sin contar la elección general o parcial que reco-*47mienda la disidencia ni el hecho de que para las elecciones de 1992 se habrá hecho la redistribución electoral ordenada por nuestra Constitución. Art. Ill, Sec. 4, Const. E.L.A., L.ER.A., Tomo 1.
X

Epílogo

Los comicios electorales del pasado 4 de noviembre de 1988 se celebraron mediante el sistema de votación de colegio abierto en un ambiente caracterizado por un alto sentido de participación democrática. Granados v. Rodríguez Estrada I, supra, pág. 7. En toda la isla votaron alrededor de un millón ochocientos doce mil ochocientos diecinueve (1,812,819) electores para el cargo de Gobernador, que representan un 84.56% de los cerca de dos millones ciento cuarenta y seis mil seiscientos ochenta y un (2,146,681) electores inscritos. En el Municipio de San Juan, en particular, votaron alrededor de doscientos doce mil novecientos noventa (212,990) electores, un 83.22% de los electores inscritos. En toda la isla votaron cerca de diecisiete mil seiscientos dieciséis (17,616) electores añadidos a mano, de los cuales cerca de cuatro mil ciento diecisiete (4,117) pertenecían al Municipio de San Juan.
Las controversias que ahora tenemos ante nos involucran a trescientos ochenta y tres (383) electores de San Juan. Ello representa centésimas del un por ciento (1%) del electorado que votó en San Juan.
En esta ocasión y en las cuatro (4) ocasiones anteriores en que este Foro ha intervenido con las controversias surgidas con motivo del resultado de las elecciones para Alcalde del Municipio de San Juan, lo hemos hecho para salvaguardarle el derecho al voto a los electores y para que se contaran y adjudicaran todos los votos de electores calificados para votar, y para que quede meridianamente claro cuál fue la voluntad del pueblo en dichos comicios.
Para ello, abrimos las puertas del foro de instancia a los electores que sostenían que su voto no fue adjudicado. A estos electores se les notificó personalmente, por correo certificado y *48mediante edictos, y el foro de instancia escuchó y consideró toda la prueba admisible presentada por las partes. El señor Granados Navedo, al igual que los demandantes involuntarios y demás electores del Municipio de San Juan tuvieron amplia oportuni-dad de probar su caso.
La tarea ha sido ardua y ha tomado tiempo. Ha quedado demostrado por los procedimientos en el foro de instancia que los temores y profecías apocalípticas, planteadas anteriormente por algunos miembros de este Tribunal con relación a los procedi-mientos ordenados por este Foro, no se han materializado. Estamos convencidos de que la voluntad del pueblo y los derechos de los electores han quedado debidamente salvaguardados.
En Puerto Rico en ocasiones anteriores hemos tenido eleccio-nes cerradas incluso para el cargo de Gobernador. En las eleccio-nes de noviembre de 1988, siete (7) alcaldes fueron electos por cien (100) votos o menos, a saber: Camuy (EN.E) por cincuenta y seis (56) votos; Isabela (EN.E) por cincuenta y dos (52) votos; Jayuya (EED.) por cien (100) votos; Las Fiedras (EN.E) por sesenta y dos (62) votos; Fefiuelas (EED.) por ocho (8) votos; Quebradillas (EED.) por noventa y dos (92) votos; Salinas (EN.E) por treintaiún (31) votos.
El hecho de que un alcalde sea electo por un escaso margen de votos no afecta su certificación como tal. Las controversias que hemos tenido ante nos no son una excepción a dicha norma.
Examinados cuidadosamente los autos orignales, la transcrip-ción de la prueba y los escritos de las partes, acatamos la voluntad de los electores del Municipio de San Juan según expresada en los pasados comicios electorales. For consiguiente, confirmamos la decisión de la C.E.E. y del tribunal de instancia de que dichos electores eligieron al Ledo. Héctor Luis Acevedo como Alcalde del Municipio de San Juan.
Por los fundamentos expuestos, se expiden los autos, se consolidan los recursos y se dictará sentencia que confirme la opinión y sentencia del foro de instancia.
*49Los Jueces Asociados Señor Negrón García y Señor Rebollo López disienten con opiniones escritas. El Juez Asociado Señor Andréu. García se inhibió.
*50APÉNDICE
*51EN EL TRIBUNAL SUPERIOR DE PUERTO RICO SALA DE SAN JUAN
JOSE GRANADOS NAVEDO Demandante vs. MARCOS A. RODRIGUEZ ESTRADA Y OTROS Demandados
CIVIL NUM: K AC88-2133 (Sala 1008)
SOBRE:
IMPUGNACION DE CER-TIFICACION DE CANDIDATO A AL-CALDE
FRANCISCA LUDGARDA GONZALEZ SUAREZ Demandante vs. MARCOS A. RODRIGUEZ ESTRADA Y OTROS Demandados
CIVIL NUM: K PE89-0274 (Sala 1008)
SOBRE:
MANDAMUS
OPINION Y SENTENCIA
Mediante certificación expedida el día 7 de diciembre de 1988 la Comisión Estatal de Elecciones adjudicó la elección para la Alcaldía de San Juan al Candidato Héctor Luis Acevedo por una mayoría de 29 votos. El demandante, José Granados Navedo, candidato del principal partido opositor, impugnó dentro del plazo previsto por la Ley Electoral esta certificación alegando irregu-laridades e incidentes ocurridos en los comicios, que unidos a un número de votos aún sin adjudicar, le concederían un margen a su favor, y por ende, su certificación como candidato victorioso.
La vista del caso comenzó el 21 de diciembre de 1988. Se suscitaron planteamientos de derecho sobre los cuales recayeron varias sentencias parciales y resoluciones interlocutorias. La sentencia final se dictó el 2 de febrero de 1989. La parte demandante recurrió al Tribunal Supremo. Mediante opinión *52notificada el 23 de junio de 1989 el Tribunal Supremo revocó lo resuelto por esta sala y devolvió el caso para que se desfilara la prueba en su totalidad.
El juicio comenzó el 4 de agosto de 1989. Quedó interrumpido entre el 2 de octubre de 1989 y el 17 de diciembre de 1989 por haberse recurrido de nuevo al Tribunal Supremo. Este se reanudó él 18 de diciembre de 1989 y continu[ó] hasta el día 4 de enero de 1990. Los alegatos solicitados por el tribunal fueron radicados y la controversia quedó sometida el 23 de febrero de 1990.
La prueba consistió en el testimonio de sobre 400 testigos y 462 piezas de evidencia. La transcripción de evidencia consta de 55 volúmenes y sobre de 6,000 páginas.
Habremos de formular nuestra opinión conforme a los si-guientes tópicos o controversias, siguiendo ese orden:
1. Papeletas de “doble marca”,
2. Papeletas con iniciales o marcadas en su dorso,
3. Papeletas de nominación directa,
4. Votos añadidos a mano,
5. Colegios “contaminados”,
6. Colegios “arrestados”.
Por los fundamentos que expresamos en la siguiente opinión y sentencia resolvemos que el demandante José Granados Navedo no aportó prueba de suficiente peso y calidad para siquiera demostrar que la adjudicación de los votos legalmente emitidos a su favor y no adjudicados habrían de variar el resultado de las elecciones para Alcalde de San Juan. En consecuencia desestima-mos la impugnación de epígrafe. No es función judicial en tales circunstancias sustituir la certificación impugnada por la suya propia, con cifras ligeramente distintas que no varían el resultado final. Veamos:
I
Incidente de papeletas con doble marca
En su demanda de 19 de diciembre de 1988, la representación legal de José Granados Navedo impugnó la Resolución 88-028 de la Comisión Estatal de Elecciones (CEE), mediante la cual se *53adjudicaron 15 papeletas de doble marca (Exhibits #33 y 34) al candidato del Partido Popular Democrático (PPD), Héctor Luis Acevedo. La súplica de la demanda iba dirigida a que se anulara en su totalidad la adjudicación de estas papeletas por constituir ésta una decisión arbitraria y caprichosa y por ser contraria a derecho y a la reglamentación electoral. Previo el comienzo del desfile de la prueba y al solicitársele a la parte demandante su teoría para este evento, el Ledo. Antonio Montalvo Nazario expresó como su teoría que se anulara la adjudicación de estos 15 votos al demandado Héctor Luis Acevedo y se adjudicaran en su totalidad al demandante José Granados Navedo. (1)
En su posterior alegato, sin embargo, la parte demandante modificó su anterior teoría y solicitó como remedio el que se anularan 12 de las 15 papeletas de doble marca adjudicadas (Apéndice 1, Anejos II-XII y XV) y que de las restantes 3 se adjudicaran 2 votos a José Granados Navedo (Apéndice I, Anejos XIII y XIV) y un voto a Héctor Luis Acevedo (Apéndice 1, Anejo I). Las partes demandadas, por su parte, sostienen la validez de la Resolución 88-028 por entender que la misma se emitió conforme a derecho.
La Resolución del 2 de diciembre de 1988 aquí impugnada fue emitida por el Presidente de la CEE, Ledo. Marcos A. Rodríguez Estrada, luego de no lograrse unanimidad entre los Comisionados Electorales en torno a como debían adjudicarse las 15 papeletas de doble marca. El Presidente de la CEE presidió las audiencias en las cuales desfiló el testimonio de todos los funcionarios que trabajaron el 8 de noviembre de 1988 en el Precinto 004, Unidad 009, Colegio 003, lugar donde ocurrió el evento de doble marca. Fue a base de la prueba testifical allí desfilada, al examen visual que hiciera de las papeletas y al asesoramiento técnico que *54recibiera del Instituto de Ciencias Forenses (2) que el Ledo. Rodríguez Estrada determinó que las marcas hechas bajo la insignia del PPD y del PNP o PIP en una misma papeleta poseían características, patrones y formas distintas entre sí. El Presi-dente de la CEE distinguió entre unas y otras al señalar que las marcas hechas bajo la insignia del PPD aparentaban haber sido trazadas con calma y seguridad, mostrando reflexión; mientras que las marcas hechas bajo el PNP y PIP reflejaban haber sido hechas subrepticiamente y con rapidez. Dedujo que las marcas en una y otra columna, fueron trasadas por un autor distinto, ya que bajo condiciones normales un elector haciendo dos marcas en una misma papeleta las hubiese hecho iguales o similares. Luego de un análisis del derecho electoral vigente, el Ledo. Rodríguez Estrada razonó que la intención del votante se dio a concer al éste marcar su preferencia electoral en el cuadrante de la primera columna. Excluyó, por ende, las marcas hechas en las otras columnas por entender que las mismas no fueron trazadas por el elector. Le adjudicó la totalidad de los votos a Héctor Luis Acevedo (Exhibit #036).
La prueba presentada por la parte demandante durante el juicio se ciñó al testimonio, del perito calígrafo John McCarthy, experto en análisis de documentos dudosos o cuestionados. La parte demandada presentó el testimonio de tres de los funciona-rios del P004 U009 C003, a saber, Arelis Díaz Torres, Secretaria del PPD, Ricardo Morales Ruiz, Inspector en Propiedad del PPD y Presidente del Colegio en cuestión y Margarita Cordero Fernández, Inspectora en Propiedad del PIP Testificaron, ade-más, por la parte demandada Migdalia Rodríguez Sanz, quien trabajó en el recuento del Coliseo; Rubens Luis Pérez, Supervisor de Piso durante el recuento del Coliseo y la Dra. Marcia Rivera, consultora y analista del proceso electoral puertorriqueño.
*55Por entender que es necesario para la adjudicación final de la controversia de doble marca determinar los hechos ocurridos en el colegio electoral donde se produjo el incidente, hacemos un recuento de lo allí acontecido basándonos en la prueba testifical antes aludida:
Una vez se cerró el colegio, los funcionarios iniciaron el conteo de las papeletas estatales (blancas) allí emitidas. Al finalizar con el conteo preliminar de esas papeletas los funcionarios se dieron cuenta de que había una discrepancia entre el número de pape-letas votadas (220) y el número de firmas registradas en las listas electorales (221). Por acuerdo de los tres inspectores, represen-tantes de cada uno de los partidos, rompieron el sello de la urna municipal, extrajeron de la misma una papeleta estatal extraviada y procedieron a restituir en la urna municipal las papeletas municipales de allí extraídas. Se selló nuevamente la urna municipal y se apartó ésta del lugar donde se estaba trabajando con las papeletas estatales. (T.E. del 4 de agosto de 1989 pp 57-59; 87-89).
Mientras se finalizaba el conteo, cotejo y cuadre de las papeletas estatales, la Sra. Rosaura Fernández Pérez, Inspectora en Propiedad del PNP sugirió a Ricardo Morales Ruiz iniciar el conteo de las papeletas municipales para ahorrar tiempo. A ésto, el Presidente del colegio se opuso señalando que la norma escrita exigía terminar con el conteo de las papeletas estatales antes de comenzar el de las papeletas municipales. Los funcionarios aca-taron su orden y el Sr. Morales Ruiz prosiguió cuadrando los votos y el Acta de Escrutinio de las papeletas estatales con la Sra. Arelis Díaz Torres. Cuando estaba concluyendo esas labores el Sr. Morales Ruiz levantó la vista y se percató de que la Sra. Fernández Pérez, Sra. Sandra I. Vera Pietri, Inspectora Suplente del PNP y Sra. Margarita Cordero Fernández, habían abierto la urna municipal y estaban sacando las papeletas de la misma, siendo la primera de ellas quien las extraía y colocaba boca abajo. En ese momento habían sacado entre 45 a 50 papeletas munici-pales; o sea, aproximadamente una cuarta parte de las papeletas votadas. El Presidente se unió a ellas y procedió él a sacar las *56papeletas de la urna y colocarlas boca abajo. (T.E. del.4 de agosto de 1989 pp 59-65; 89-94).
Pasado este incidente, se distribuyeron las papeletas munici-pales en pequeños grupos de modo que casi todos los funcionarios participaron en el conteo de las mismas. Se procedió a clasificar las papeletas municipales por partido y de acuerdo a si eran papeletas íntegras, mixtas, por candidatura o dañadas. Cuando se empezaron a llenar los números bases en las Actas de Escrutinio del colegio se le entregaron las papeletas dañadas a la Secretaria del PPD para que las organizara, contara e insertara en el sobre de papeletas protestadas y no adjudicadas. Fue en ese momento que esta funcionaría identificó su papeleta recusada entre el grupo de papeletas dañadas. Su papeleta había sido dañada por contener una cruz bajo el PPD y otra bajo el PNE La funcionaría Díaz Torres paralizó el proceso en el colegio y se llamó a la Junta de Coordinadores de esa Unidad para hacer constar la irregularidad detectada. (T.E. del 4 de agosto de 1989 pp 65-73; 94-100).
La funcionaría Díaz Torres señaló entonces y testificó ante este Tribunal que hizo solamente una cruz bajo la insignia del PPD y que no fue ella quien dañó su papeleta. La Junta de Unidad se percató de que la firma de la funcionaría Rosaura Fernández Pérez en la recusación al dorso de la papeleta de Díaz Torres estaba a lápiz, contrario a las firmas de los otros fimcionarios recusadores que estaban en tinta. Esta peculiaridad la había notado la funcionaría del PIP Margarita Cordero Fernández, según se desprende de su testimonio vertido en corte. (T.E. del 7 de agosto de 1989 a la página 9):
Yo en específico, en lo que me fijo, es que la firma de una de las funcionarías, Doña Rosaura Fernández en específico está en lápiz, cuando nosotros estas fueron las papeletas que se hicieron en segunda instancia. Primero se cuadraron las estatales y los lápices se guardaron en el maletín; al momento de todo el mundo terminar de votar. O sea, que era muy peculiar que ella tuviera un lápiz en ese momento.
A la funcionaría independentista también le pareció muy peculiar el que no hubiese ocurrido ningún problema de doble *57marca con las papeletas estatales. En consecuencia la papeleta de la Sra. Díaz Torres se colocó en un sobre aparte en el que se hizo constar el incidente ocurrido; las restantes ocho papeletas protestadas y no adjudicadas, dañadas por tener una cruz íntegra bajo dos partidos, el PPD y PNP o el PPD y Pip se colocaron en otro sobre. (T.E. del 4 de agosto de 1989 pp 73-74; 100-101).
El maletín con los materiales electorales del colegio en cuestión contenía 5 lápices a ser utilizados por los funcionarios del colegio, 4 de los cuales fueron utilizados durante la votación. Cuando se recogieron estos lápices previo al escrutinio de votos, los funcionarios se percataron de que faltaba uno de los cuatro lápices. Posterior al escrutinio de las papeletas municipales los funcionarios del colegio encontraron otros lápices adicionales en el colegio, i.e., un lápiz pequeño en la canal de un pupitre escolar utilizado por la funcionaría Sandra I. Vera Pietrí durante el conteo de los votos municipales y otros lápices en el borde superior de la pizarra escolar. (T.E. del 4 de agosto de 1989 pp 75-78; 101-103).
En el recuento efectuado en el Coliseo, se refirió al Sr. Rubens Luis Pérez, Supervisor de Piso, tanto la papeleta de la funcionaría Arelis Díaz Torres como las otras 8 papeletas protestadas y no adjudicadas del P004 U009 C003. Este, luego de reunirse con los otros supervisores de piso, envió las papeletas a la CEE. Al continuarse con el recuento del referido colegio, la Sra. Migdalia Rodríguez, observó varias papeletas mixtas con doble marca, a saber, una marca bajo la insignia del PPD y otra marca en el encasillado correspondiente al candidato PNP José Granados Navedo, marcas que a su entender tenían el mismo patrón y forma que las trazadas en las papeletas protestadas y no adjudi-cadas (Exhibit #34). Separó estas seis (6) papeletas mixtas y se las refirió al Sr. Pérez, quien por entender que todo el incidente presentaba un cuadro sospechoso, ordenó que se cerrara el paquete del colegio y se elevara el asunto a la CE E. (T.E. del 4 de agosto de 1989 pp 104-109; T.E. del 7 de agosto de 1989 pp 12-15).
El perito calígrafo John McCarthy rindió informe escrito (Exhibits #043 y 141) y testificó sobre las quince papeletas de doble marca, 9 de las cuales contienen marcas íntegras bajo la *58insignia del PPD y bajo el PNP o PIP (Apéndice 1, Anejos I-IX) y 6 papeletas mixtas que contienen una marca bajo la insignia del PPD y otra bajo el candidato PNP José Granados Navedo (Apéndice 1, Anejos X-XV). El Sr. McCarthy, luego de someter a pruebas científicas las papeletas y algunos de los lápices utilizados en el proceso electoral, llegó a reveladoras conclusiones en torno a las papeletas disputadas. En cuanto a las papeletas I, III, VII, VIII, XII y XIV el perito calígrafo concluyó que las marcas en las dos columnas de una misma papeleta eran totalmente incompatibles con el esquema utilizado para las elecciones, ya que no se esperaría encontrar características distintas en la caligrafía de un elector al emitir su voto, ni el que se utilizaren lápices con diferente composición química en sus minas para cada marca trazada en una misma papeleta. De igual manera, McCarthy señaló que las marcas de las papeletas II, IV VI, IX, X y XI reflejaban una diferencia en forma, lo cual sugiere que no fueron hechas en el curso normal del procedimiento de votación. En estas papeletas, sin embargo, no pudo detectar que se hubiesen utili-zado lápices diferentes al trazar una y otra marca. El perito calígrafo particularizó la papeleta XI entre las otras papeletas, al destacar que la marca trazada bajo el candidato Granados Navedo fue hecha estando ya la papeleta doblada. El Sr. McCarthy no pudo derivar conclusión alguna de las papeletas V XIII y XV ya que las marcas en una y otra columna no variaban ni en forma ni en el lápiz utilizado. Concluyó que las marcas hechas bajo la insignia del PPD en las 15 papeletas en cuestión, debido a la variación en su forma y por los lápices utilizados, mostraban ser marcas emitidas por quince electores distintos, siendo ello lo que se esperaría que ocurriese en el curso normal de una votación. Sin embargo, no pudo llegar a esa determinación en torno a las marcas trazadas bajo el encasillado del PNP y PIP El perito McCarthy explicó que el lápiz usado por Rosaura Fernández Pérez al recusar la papeleta de la funcionaría PPD era distinto al que se utilizó en las marcas trazadas en las quince papeletas bajo las insignias del PNP y del PIP Por último, el perito señaló que en ninguna de las quince papeletas se logró determinar que las *59marcas fueran hechas en momentos distintos. (T.E. del 4 de agosto de 1989 pp 9-38).
La Dra. Marcia Rivera testificó y rindió un minucioso estudio de patrones de votación en el Municipio de San Juan (Exhibits #145 y 146) dirigido a analizar la distribución del voto mixto y de candidaturas por precinto y por grupos socioeconómicos en dicho municipio en las pasadas elecciones de 1988, analizando particu-larmente los patrones observados en el P004 U009 C003. Con-cluyó que estadísticamente, las ocho papeletas marcadas íntegras bajo dos insignias (Apéndice 1, Anejos I, II, III, IV VI, VII, VIII, IX) quiebran la norma de errores observados para el resto de los colegios de San Juan.
La Dra. Rivera determinó, además, que el número de votos mixtos emitidos en el C003 (de sumarse las papeletas en contro-versia) sobrepasan significativamente el promedio de votos mixtos emitidos en colegios ubicados en la misma área socioeconómica. Para las áreas de Puerto Nuevo, Caparra Terrace y Las Lomas, áreas socioeconómicamente análogas a las del colegio 003, el promedio de voto mixto fue de 1.31%, teniendo el colegio 003 de por sí un 1.81%. (Véase la T.E. del 7 de agosto de 1989 a la página 54 y la Tabla 8 del Exhibit #145). Señaló que las otras siete (7) papeletas votadas bajo la insignia del PPD y bajo Granados Navedo quiebran la norma, ya que en ningún colegio de la muestra tomada para estudio (realmente es el “universo”) hubo más de un elector que emitiera un voto similar. La Dra. Rivera señaló que las probabilidades de que en las pasadas elecciones un elector hubiese votado mixto bajo la insignia del partido PPD y por Granados Navedo eran ínfimas: de 1 en 7200 electores (o un .01389%) ya que el 99.1% de los votos emitidos bajo la insignia del PPD fueron íntegros. (T.E. del 7 de agosto de 1989 pp 41 y 39). Su estudio refleja que de 56 colegios electorales hubo sólo 10 unidades electorales que tenían cinco o más papeletas en las cuales se votó bajo el PPD y por un candidato de otro partido. (T.E. del 7 de agosto de 1989 pp 29-30). En estos 56 colegios electorales solamente en 5 casos de 5 colegios diferentes se pudo establecer claramente que los votos perdidos por Héctor Luis *60Acevedo fueron ganados por Granados Navedo. (T.E. del 7 de agosto de 1989 p 39). El análisis de estas cifras la llevaron a concluir que el patrón de votación observado en el P004 U009 C003, de añadirse las papeletas en controversia, era uno alta-mente improbable. (T.E. del 7 de agosto de 1989 a las páginas 21-57).
La totalidad de la prueba desfilada ante el Tribunal en torno a los hechos ocurridos en el P004 U009 C003 el pasado 8 de noviembre de 1988, indica fuera de toda duda que en dicho colegio electoral se dieron prácticas fraudulentas (3) e irregulares dirigi-das a subvertir la intención del electorado. La precipitada aper-tura de la urna municipal y la extracción de la misma de una cuarta parte de las papeletas por tres funcionarías electorales; la existencia de lápices adicionales en el colegio electoral al finalizar el conteo de las papeletas municipales; la ubicación de uno de estos lápices en la canal del pupitre escolar utilizado por una de las funcionarías del PNP durante el conteo de las papeletas municipales y sobre todo el hecho de que no se repitiese la doble marca en las papeletas estatales, apunta a la comisión de fraude electoral en dicho colegio por una o más de las funcionarías electorales del PNP que allí laboraron ese día. Es de esperarse que un elector que daña su papeleta municipal por marcar dos cruces íntegras bajo distintos partidos, seguiría el mismo patrón de comportamiento en torno a las marcas a hacerse en su papeleta estatal. Tal cosa no sucedió.
Estas actuaciones constituyen una abierta contravención al juramento que los funcionarios hicieran el día de las elecciones de cumplir con sus deberes “fiel y honradamente y con sujeción a la Ley Electoral ... sin favoritismo ni parcialidad . . .” (Artículo 5.018,16 LPRA ss 3221) y una crasa violación a la Ley Electoral, constitutivo ello de un delito electoral punible por nuestro orde-*61namiento penal. (4) Estos actos fraudulentos no pueden pasar desapercibidos. Para erradicar esta práctica y desalentar el que intervenciones indebidas (5) cobren auge en los futuros comicios de Puerto Rico referimos este incidente al Departamento de Justicia para que se inicie la correspondiente investigación criminal. (Véase Granados Navedo . . . v. Rodríguez Estrada . . ., 89 JTS 63, a la página 6951; opinión disidente del Hon. Antonio S. Negrón García).
Ciertamente no abona a la posición de la parte demandante la incomparecencia como testigos de los funcionarios por el PNP del P004 U009 C003, personas que tenían conocimiento personal de los hechos acontecidos en el referido colegio y cuyo testimonio hubiere expuesto su versión de lo allí ocurrido; La parte deman-dante anunció formalmente como sus testigos a estas tres funcio-narías (6) a inicios de este pleito en 1988 y nuevamente en su reinicio el verano del 1989. Sin embargo, el día 4 de agosto de 1989, fecha pautada para que éstas testificaran ante este Tribunal, se nos informó que las mismas no serían utilizadas sin brindársenos una explicación o excusa razonable para dicha omisión. (7) Es por todo ésto que determinamos que le aplica a la parte demandante la presunción expuesta en la Regla 16 (5) de las *62de Evidencia de que: “Toda evidencia voluntariamente suprimida resultará adversa si se ofreciere”. (Rivera Aguila, etc. v. K-Mart de Puerto Rico, 89 JTS 42; Cubero Vélez v. Insurance Co. of P.R., 99 D.P.R. 748; 751-752 (1971); Murcelo v. H.I. Hettinger & Co., 92 D.P.R. 411; 432 (1965); Chico de la Rosa v. Goetz, 90 D.P.R. 316; 320 (1964); Pueblo v. Torres González, 86 D.P.R. 252; 255 (1962); Pueblo v. Seda Alvarez, 82 D.P.R. 719; 733 (1961); véase, además, McCormick On Evidence, 2da edición, Minnesota, West Publishing Co., 1976; a las páginas 656-659; 2 Wigmore On Evidence, Boston, Little Brown & Co., 1979, ss 285-288).
Es base fundamental de todo sistema democrático como el que impera en este país el que la expresión de voluntad del electorado se manifieste libremente a través del voto emitido cada cuatrenio. A tenor con ésto, nuestras leyes y organismos electorales tienen como propósito primordial garantizar el libre ejercicio de la franquicia electoral y como principio rector el que el voto emitido se adjudique de la forma en que el votante lo ejerció. (8) En toda papeleta votada se respetará “al máximo la intención del elector.” (9) Cónsono con estos parámetros, la declaración de propósi-tos de nuestra Ley Electoral (10) dispone:
... los propósitos de existencia de un ordenamiento electoral descansan en unas garantías de pureza procesal capaces de contar cada voto en la forma y manera en que sea emitido.
A fin de asegurar en forma cabal esa pureza tan necesaria al desarrollo de nuestra democracia y paralelamente garantizar la confianza del electorado puertorriqueño en unos procesos electora-les libres de fraude y.violencia, adoptamos el presente Subtítulo.
Las papeletas relacionadas con el incidente de doble marca son calificadas por la Ley Electoral como papeletas protes-tadas.(11) Estos votos no se cuentan en el colegio electoral sino *63que se elevan a la CEE; allí se “intervendrá con las papeletas no adjudicadas y protestadas y contará o rechazará éstas, según lo que a su juicio se requiera por ley . . (Artículo 6.004, 6.008,16 L.P.R.A. ss 3264 y 3268). Fue dentro de ese ámbito que el Ledo. Marcos. A. Rodríguez Estrada ejerció su facultad (Artículo 1.006(e), 16 L.P.R.A. ss 3014(e)) y emitió la Resolución 88-028 impugnada por la parte demandante.
Los inquietantes hechos ocurridos en el F004 U009 C003 reflejan que un elemento extraño y fraudulento mancilló la intención y voluntad del electorado. No podemos permitir que ésto ocurra. Bajo el marco doctrinario previamente expuesto, en aras de salvaguardar la intención del electorado (12) en este colegio y basándonos tanto en el informe que rindiera el perito calígrafo John McCarthy (Exhibits #36 y 43) como en su testi-monio (13) y en el examen visual de estas papeletas (14) es que las analizamos individualmente:
Anejo I: Esta papeleta corresponde a la funcionaría Fopular Arelis Díaz Torres, testigo que afirmó enérgicamente haber trazado una sola marca bajo el FED. No existe controversia en la adjudicación de esta papeleta. Adjudicamos su papeleta a Héctor Luis Acevedo.
Anejo II: Esta papeleta tiene tres marcas, dos en la primera columna bajo la insignia del PPD y Héctor Luis Acevedo y otra colocada bajo el PNE Ambas marcas en la primera columna tienen rasgos y características similares; reflejan haber sido trazadas con certeza y reflexión. La marca de la segunda columna es diferente en forma; es mayor en tamaño y sus ejes reflejan haber *64sido hechos con premura. El informe rendido por el perito demostró que las marcas bajo la columna del PPD y la marca bajo la columna del PNP tienen caligrafía distinta y corresponden a lápices con minas de distinta composición química.
Anejo III: Las marcas de esta papeleta reflejan distinta forma-cosa que no ocurriría en el curso normal de una votación. La marca bajo el PPD refleja haber sido hecha con seguridad, mientras que la trazada bajo el PNP fue trazada apresurada-' mente, con sus ejes inclinados.
Anejo IV: Ambas marcas son grandes y claras; sin embargo, son diferentes en forma. La marca hecha bajo el PPD aparenta haber sido trazada por una mano temblorosa, de forma pensada y calmada, ejerciendo mucha presión en el lápiz. No así la marca bajo el PNP que demuestra haber sido trazada con premura. El informe del perito señaló que dos marcas con tales diferencias no se hacen en el curso normal del procedimiento de votación.
Anejo VI: Las marcas reflejan distintas formas y caracterís-ticas. Aunque ambas son grandes en tamaño la trazada bajo el PIP aparenta haber sido hecha estando la papeleta al revés.
Anejo VII: Las mareas tienen distinta caligrafía. La trazada bajo la columna del PNP aparenta haber sido hecha teniendo la papeleta al revés, mientras que la marca bajo el encasillado dél PPD demuestra haber sido trazada de forma espontánea y libre. El informe pericial señaló que se usaron lápices con minas de diferente composición química.
Anejo VIII: Las marcas tienen características distintas; la trazada bajo el PNP aparenta haber sido hecha con la papeleta al revés. El perito McCarthy determinó que se usaron lápices con diferente composición química en sus minas.
Anejo IX: La marca hecha bajo el PPD demuestra certeza y reflexión, su grosor refleja que se trazó sobre ella en más de una ocasión. La marca hecha bajo el PNP tiene característica y forma distinta que refleja haber sido trazada subrepticiamente.
Anejo X: Nuevamente existe diferencia entre la forma de una y otra marca, todo ello dando lugar a la inferencia de que no fueron hechas en el curso normal de una votación.
*65Anejo XI: Una y otra marca tienen características distintas. El perito McCarthy destacó esta papeleta de entre las otras, al determinar que la marca hecha bajo el PNP se trazó estando la papeleta doblada. Obsérvese que los ejes inferiores de esta marca contin[ú]an en el encasillado de la papeleta titulado “c[ó]mo votar mixto”. Este patrón de votación se sale del acostumbrado en el curso normal de una elección, en el cual el elector, previo a entrar a la caseta, recibe una papeleta sin doblar y se le da todo el tiempo necesario para que una vez esté dentro de la caseta vote, luego doble su papeleta y la deposite en la urna.
Anejo XII: Las marcas en una y otra columna son incompatibles entre sí. El perito calígrafo informó que se utilizaron dos lápices de diferente composición química.
Anejo XIV: Las marcas trazadas en una y otra columna tienen patrón y características distintas, lo cual sugiere que no fueron hechas en el curso normal de una votación. El informe de McCarthy refleja que se usaron lápices con minas de diferente composición química.
La totalidad de la prueba desfilada ante el Tribunal en torno a esta controversia, i.e., el testimonio de los funcionarios del P004 U009 C003; el anáfisis científico del perito calígrafo John McCarthy (15) y el anáfisis estadístico de la Dra. Marcia Rivera, el cual refleja la ínfima probabilidad estadística de que este patrón de conducta se diese en el área socioeconómica de dicho colegio, nos llevan a concluir que la totalidad de las 15 papeletas de doble marea deben adjudicarse a Héctor Luis Acevedo. No se ofreció prueba de índole alguna que sostuviera la alegación de que el Presidente de la CEE, Lie. Marcos A. Rodríguez Estrada, *66actuara en forma arbitraria o caprichosa al adjudicar la contro-versia en la forma en que lo hizo.
II
Incidente de papeletas con iniciales de electores al dorso
La representación legal de la parte demandante impugnó una alegada determinación de la CEE que anuló un gran número de votos municipales debido a que las papeletas contenían las iniciales de electores al dorso. En su demanda, alegó que los funcionarios electorales, al no seguir las directrices específicas provistas por el Manual de Procedimiento, impartieron instruc-ciones “incorrectas”, “confusas” y “descarriadas” al electorado, conducentes a que éstos, al emitir su voto, estamparan sus iniciales al dorso de las papeletas. Alegó, además, que la decisión de la CEE de anular estos votos en tales circunstancias, privaría a un grupo de electores de su derecho al voto, todo ello en violación de la Constitución del Estado Libre Asociado y de la Constitución de los Estados Unidos de América. Nos solicita como remedio el que se adjudiquen los votos emitidos por dichos electores.
La controversia aquí esbozada fue objeto de examen previo por nuestro m[á]s alto Tribunal en PNP v. Rodríguez Estrada y otros, 88 JTS 155. En aquel entonces, el Tribunal Supremo sostuvo la sentencia del foro de instancia que desestimara un recurso de revisión instado por el PNP debido a que la parte recurrente no presentó prueba alguna en apoyo de las alegaciones de su demanda. A esos efectos, el Tribunal Supremo por voz del Juez Presidente, Hon. Víctor M. Pons Núñez, estableció con precisión las directrices a seguir por la parte impugnadora en torno a la naturaleza y peso de la prueba que tendría que presentar para el caso ante nos:
Si bien el voto está resguardado por una presunción de validez y legalidad, PPD. v. Admor. Gen. Elecciones, 111 D.P.R. 199 (1981), esa presunción no es pertinente alcaso que nos ocupa. Obviamente, tal presunción se refiere a aquel voto emitido de modo regular, donde prima facie se haya acatado la Ley. Mas cuando de la propiá *67faz de la papeleta surge que la misma contiene alguna irregularidad que contraviene la ley y los reglamentos aplicables, no es proce-dente invocar dicha presunción. No se puede presumir lo que la simple vista niega. En estos casos la propia papeleta evidencia la irregularidad. Por tanto, es sobre el elector que recae el peso de la prueba en este caso. Le corresponde a éste demostrar que actuó de buena fe y que fue inducido a error por la orientación confusa de los funcionarios de colegio. . .
De ahí que el elector o partido que impugne dicha anulación es al que le corresponde establecer o probar lo que a bien tenga para sostener o restituir la validez de su voto . . . (Subrayado nuestro, a la página 6508; véase además, Granados Navedo v. Rodríguez Estrada y otros, 89 JTS 63; 6887-6888.
Así las cosas, este foro ofreció la oportunidad al candidato Granados Navedo de traer todos sus electores afectados por este incidente para que manifestaran individualmente las razones por las cuales pusieron sus iniciales o marcas en la papeleta municipal. Se le brindó la oportunidad de presentar toda la prueba que a bien tuvieran ofrecer para este evento. La parte impugnadora alegó en su demanda que el evento de iniciales “ocurrió en aproximada-mente 357 situaciones distintas en más de 85 unidades electora-les”. (Véase la Demanda, a la página 7). Anunció formalmente como sus testigos a 66 electores. De éstos, testificaron 41 votantes, explicando cada uno el proceso electoral habido en el colegio en que votó y especificando las instrucciones que recibiera de los funcionarios electorales en torno al manejo de su papeleta.
Además del testimonio de los electores, y con relación a los mismos, este magistrado tuvo el beneficio de recibir el testimonio de funcionarios electorales del PNP y PPD que trabajaron en los colegios donde ocurrieron incidente(s) de iniciales al dorso y para los cuales la parte demandante produjo prueba testifical. En adición, y como parte de la prueba de refutación de los demanda-dos, se escuchó el testimonio de 31 funcionarios del PPD que trabajaron en colegios electorales donde no hubo problema de papeletas con iniciales al dorso. Luego de observar el comporta-miento de todas estas personas en la silla testifical; de hacer una correlación del testimonio de cada elector con el de los funciona-*68ríos de su colegio y de analizar y sopesar los mismos dándoles la credibilidad merecida, formulamos las siguientes conclusiones:
La prueba desfilada demuestra que la parte demandante no controvirtió la presunción de corrección de los actos de la CEE en torno al incidente de iniciales, ni cumplió con los requisitos probatorios que le impuso el Tribunal Supremo en PNP v. Rodríguez Estrada y otros, 88 JTS 155. El posterior alegato de derecho de la parte demandante, a su vez, no analizó ni individualizó la situación de cada elector; se limitó a concluir para cada uno que:
Nadie pudo establecer que este elector actuara de mala fe con el propósito de identificar su voto; por el contrario, la única inferencia que se puede llegar a base del testimonio es que actuó de buena fe y que fue inducido a error por la orientación confusa de los funcionarios del colegio.
Convenimos con la parte demandante en torno al primer postulado referente a que los electores actuaran de buena fe, entendiéndose este concepto como la “creencia o persuación de que el acto realizado es lícito y justo.” (Carlos E. Mascareñas, Nueva enciclopedia jurídica, Barcelona, Francisco Seix, 1951, tomo 3, página 455). Lo cierto es que el testimonio de la mayoría de los electores no demostró que éstos al estampar sus iniciales en la papeleta, actuaran de mala fe con el ánimo de violar la secretividad del voto - acto constitutivo de delito electoral.(16)
Diferimos, sin embargo, de la posición asumida por la parte demandante en torno al segundo postulado, alusivo a que los electores fueron inducidos a error por la orientación confusa de los funcionarios. Defínese inducir como:
*69Tiene, a diferencia de “incitar”, significado perfectivo, es decir, qne la acción termina con el logro de su objeto. 1) Hacer con consejos, promesas, amenazas, etc., que alguien realice cierta acción: ‘La falta de trabajo le indujo a emigrar’, (V: “Poner en el caso de, EMPUJAR, IMPELER, LLEVAR, MOVER, (GANCHO) ACONSEJAR. ACONSEJAR. AZUZAR. CONVENCER. IM-PULSAR. INCITAR.) 2) Hacer incurrir a alguien en un error, engaño, pecado, tentación o cosa semejante: ‘Eso puede inducir a error. (María Moliner, Diccionario de uso del Español, Madrid, Editorial Gr[e]dos, S.A., 1980, tomo 2, página 122.)
(Véase, además, Pueblo v. Cepeda Rivera, 90 JTS 6; a la pág. 7335:
“Inducir significa instigar, persuadir, mover a uno: Diccionario de la Lengua Española, Tomo II (1984), pág. 768”.) (Subrayado nuestro). Aun de existir buena fe, si no se nos demuestra que el elector fue inducido a error por el funcionario no podemos adjudicar su voto. La parte demandante no probó sus alegaciones. De hecho, la totalidad de la prueba desfilada las refuta y las contradice. El Tribunal entiende que las instrucciones impartidas en este incidente fueron claras y no confusas; los errores come-tidos por los electores fueron producto única y exclusivamente de problemas latentes atribuibles a cada uno de los votantes. Vea-mos.
La prueba demostró que hubo varias personas que por su condición o no escucharon las instrucciones impartidas o malinterpretaron las mismas. A modo de ejemplo, tomamos el testimonio del primer elector que testificó, el Sr. Luis E Tirado. (T.E. del 8 de agosto de 1989, p 22 y ss; Exhibit #149). Previo a su testimonio, el Ledo. Montalvo, (abogado del demandante Granados Navedo), nos hizo la siguiente salvedad: “El caballero, como verá Su Señoría, tiene unos años y yo he hablado con él y tengo que gritarle. Usted ¿me va a permitir gritarle, para que él me pueda escuchar?” (Enfasis suplido.) Procedemos a resumir su testimonio:
El Sr. Tirado declaró que votó el pasado 8 de noviembre de 1988 en la Universidad Metropolitana, Carretera de Cupey. La Sra. Mercedes Portillo, funcionaría en ese colegio, le entregó las papeletas *70previo a él emitir su voto en la caseta electoral. Una vez votó y se dirigía a depositar las papeletas en las correspondientes urnas electorales, señaló que la funcionaría Portillo con voz “fina, delicada y convincente” interceptó su paso y le dijo “Don Luis, póngale las iniciales suyas al dorso”. El, por no haber hecho ésto en elecciones previas, le preguntó en que parte las ponía, si arriba, abajo, o al dorso. “Me dice, al dorso, en la parte izquierda, donde hay unas iniciales, allí. Y yo entonces fui y puse mis iniciales LFT.”
La Sra. Mercedes Portillo, funcionaría PPD para el colegio del Sr. Tirado, testificó ante este foro. La catedrática y letrada, con voz clara, precisa y audible, hizo un recuento del proceso electoral efectuado en el P005 U033 C005 el día de las elecciones. Señaló que las instrucciones impartidas por ella se circunscribían a lo siguiente: “Mire, hay una papeleta amarilla y una blanca. Una para Alcalde y otra para Gobernador, etc. Usted, tenga cuidado con la papeleta. No la vaya a dañar. Cójase su tiempo. Y, cuando termine de votar, doble esa papeleta de forma tal, que las iniciales que están ahí, por detrás, se vean en la parte de afuera.” Especificó que al dar estas instrucciones, generalmente ilustraba con sus manos cómo el elector debía doblar las papeletas. Recalcó que al impartir las instruc-ciones le indicaba al votante que las papeletas tenían unas iniciales por detrás, no utilizaba el término al dorso para evitar confusión en el electorado (T.E. del 16 de agosto de 1989 a la página 49 y ss.)
El Sr. Orlando Ray Rivera, ingeniero civil, fue funcionario del PNP en el P005 U033 C005 y estuvo al lado de la Sra. Portillo mientras ésta daba las instrucciones. En torno a las mismas nos señaló: “No se exactamente las frases ahora, porque hace mucho tiempo, pero yo verifiqué y ella decía exactamente lo que decía el Reglamento. . . que doblara la papeleta de manera que al depositarlas en las urnas las iniciales quedaran por afuera.” (T.E. 9 de agosto de 1989 a la página 160 y ss.) El testimonio del Sr. Ray Rivera no sólo confirma lo explicado por la funcionaría popular, sino que refuta lo dicho por el propio elector.
(Véase además, el Apéndice 2 (34) y (7); análisis de los electores Miguel H. Badillo Badillo y Jenny Snow Sola, respectivamente.)
De igual manera, hubo votantes que a pesar de ser personas jóvenes y atentas, por no tener completo dominio y entendimiento del idioma español, malentendieron las instrucciones impartidas y estamparon sus iniciales en la papeleta. (Véase el Apéndice 2 (28) *71y (35); análisis de los electores María M. Quebec Irlandés y Raquel Adorno Lorán, respectivamente).
La prueba reflejó que hubo un grupo de personas inatentas a las instrucciones individuales o grupales que se impartieron ese día: algunos por su naturaleza distraída; (17) otros debido a circunstancias particulares - responsabilidades, preocupaciones, compromisos u obligaciones - que unidas a la prisa que tenían, desviaron su atención y concentración del proceso electoral, incurriendo por ello en error. Particularizamos a estos efectos el testimonio del elector Carlos Víctor Wheeler. (T.E. del 9 de agosto de 1989, a la página 138 y ss; Exhibit #160):
El Sr. Carlos Víctor Wheeler, doctor y profesor de Ingeniería, emitió su voto en el P003 U005 C005. Señaló haber votado previa-mente en tres o cuatro ocasiones. Para estas elecciones llegó temprano en el salón de votación. “Llegué creo que a eso de las siete y media de la mañana, porque quería votar temprano. Estaba esperando coger un avión a las doce y media”. Iba a viajar fuera de ER. y debido a que no había hecho su equipaje, el tiempo le apremiaba. Cuando llegó al colegio tuvo que hacer fila fuera del mismo ya que los materiales electorales no habían llegado. El colegio abrió tarde (9:30 A.M.) y una vez el Sr. Wheeler entró, se vio precisado a tomar turno por haber bastantes electores antes que él. Declaró que al entregársele las papeletas la funcionaría no le dio ningún tipo de instrucción. Fue al salir de la caseta electoral que como “no sabía como doblarla le pregunté a un señor, un señor alto, uno de los funcionarios, y estaba parado y le digo, cómo quiere que lo doble. Entonces, él me dice, la dobla en cuatro, según me parece, me dijo, me enseñó mas o menos con la mano y me dice, y ponga las iniciales por fuera”. El elector señaló: “Pues yo, tontamente, puse las iniciales por fuera. Acostumbrado, estaba preocupado por el avión que salía a las doce y media y eran después de las diez. Y entonces no me di cuenta de lo que estaba haciendo, me vine a dar cuenta cuando estaba en el avión, no. Que al poner las iniciales por fuera, pues, invalidaba el concepto del voto secreto”. (Subrayado nuestro).
Testificó la Sra. Gladys Mayol Arizmendi, funcionaría PNP para este colegio. Señaló que durante las horas de la mañana efla fue *72quien dio las instrucciones, las mismas se circunscribían a: “Doble la papeleta con las iniciales hacia afuera”. (T.E. del 9 de agosto de 1989 a la página 148 y ss) El funcionario PPD, Jorge E. Vizcarrondo, a su vez, confirmó lo vertido por la Sra. Mayol. Señaló que él daba las mismas instrucciones y adicionó que los funcionarios al dar las instrucciones indicaban con las manos cuáles eran las iniciales que debían quedar por afuera al doblarse la papeleta. (T.E. del 16 de agosto de 1989 a la página 154 y ss).
(Véase además, el apéndice 2 (18), (22) y (32); análisis de los electores José Manuel Fernández Ramírez, Wilma Merced Centeno y Sandra Cario Pinto, respectivamente)
Cabe señalar en este momento que es reprochable la actitud asumida por aquellos electores que ya sea por indiferencia o por la poca importancia que le otorgan al ejercicio de su derecho constitucional al voto - derecho que se ejerce cada cuatrienio - pretenden salir a toda prisa del proceso electoral sin prestarle la debida atención, respeto y tiempo a lo que acontece en el mismo, incurriendo por ello irremediablemente en errores como los que dan base a esta controversia. (Véase el Apéndice 2 (41); análisis de la electora Raquel Fanfán Román).
La alegación del demandante de que los electores fueron inducidos a error por instrucciones “confusas”. . . pierde fuerza en instancias donde el votante alega que no recibió instrucción directa - individual o grupal - sobre iniciales. M[á]s, estando el elector en camino hacia la caseta electoral o ya dentro de la misma oye a sus espaldas o de lejos “voces desconocidas” mencionar algo referente a iniciales, y procede a estampar sus iniciales en la papeleta. El testimonio de todos y cada uno de estos electores fue refutado por el testimonio de los funcionarios para ese colegio. A modo de ejemplo, tomamos el caso del elector Rubén Agosto Avilés. (T.E. del 9 de agosto de 1989 a las páginas 49 y ss; Exhibit #155):
El Sr. Rubén Agosto Avilés votó en la Escuela Gustavo Adolfo Bécquer. Señaló que luego de hacer fila fuera y dentro del salón, le llegó su turno de votar. Se acercó a una mesa donde, a su entender, había alrededor de seis funcionarios. Allí se le cotejó en las listas y le entregaron ambas papeletas. Declaró que cuando le dieron las *73papeletas se le dijo “que las doblara en cuatro partes”. Sin embargo, es cuando está de espaldas entrando a la caseta que oyó que alguien dijo que “había que iniciarlas”.
El testimonio de este elector fue refutado por el de su esposa, la Sra. Sylvia Cortés González, quien se desempeñara como Inspec-tora en Propiedad del PNP para el P003 U004 C001. Tuvo la función de entregar la papeleta municipal en ese colegio y declaró que fue ella quien en todo momento instruyó a los electores de cómo manejar la papeleta municipal. Señaló que las instrucciones que daba al entregar la papeleta eran: “Que le estaba entregando una papeleta municipal, en la cual podía hacer su voto por el Alcalde, su candidato a Alcalde y los asambleístas. Terminada la votación en la caseta, antes de salir doblara la papeleta con las iniciales hacia afuera”. La funcionaría del PPD, Julia Ortega Arroyo, corroboró la naturaleza y el tipo de instrucción allí impartida: “doblase las papeletas y pusieran las iniciales hacia afuera... (o hacia arriba)”
(Véase además, el Apéndice 2 (16) y (39);' análisis de los electores Josefina Olmo Domínguez y Aida L. Escalera Laureano, respectivamente.)
La parte demandante presentó ante este foro testimonios tan diversos que los mismos ni tenían base ni encontraban apoyo en la alegación de la demanda referente al incidente de iniciales. Así, desfilaron electores que no pudieron explicar el por qué estampa-ron sus iniciales en la papeleta; (18) declaró un elector que puso sus iniciales al anverso y reverso de la papeleta municipal; (19) testificó un votante que puso su nombre y número de seguro social en la papeleta (20) y hasta hubo un elector que luego de señalar que la instrucción fue de que “firmara aquí”, firmó al anverso de su papeleta mas no hizo marca alguna de su preferencia electoral.(21) Claramente, esta prueba es indicio de que el error cometido por los electores que nos ocupan no fue a consecuencia de las instrucciones impartidas por los funcionarios electorales, sino *74m[á]s bien causados por falta de entendimiento o sentido común inherentes a cada elector.
En los pasados comicios votaron en la ciudad capital sobre 215,000 personas hábiles, en más de un millar de colegios electo-rales.(22) El incidente de iniciales, por ende, representa tan s[ó]lo un grupo ínfimo del electorado que emitió su voto en las pasadas elecciones. De tomar como cierto el número alegado en la demanda (357) significaría que aproximadamente dos de cada 1,000 electores, (o un .166047%) estamparon sus iniciales al dorso de la papeleta municipal. M[á]s aún, si se utiliza como cifra representativa el número de electores que testificó en sala (42), la proporción de electores que cometió el aludido error resultaría menor: aproximadamente dos de cada 10,000 votantes, (o un .019537%). Es insostenible, en consecuencia, la alegación de la demanda de que “el número de personas que inicialaron (sic) sus papeletas de esta manera es tan numeroso que corroborara la confusión levantada.” (página 7) Las proporciones expuestas son claro reflejo de que los errores cometidos son imputables única-mente al elector. (Véase, además, la prueba de refutación de la parte demandada; T.E. del 17 de agosto de 1989 a la página 197 y ss; T.E. del 18 de agosto de 1989)
A modo ilustrativo y abonando a lo previamente determinado, hacemos hincapié en la siguiente tabla que expone una correlación del número de incidentes de iniciales para los cuales la parte demandante produjo testimonio de electores, frente al número total de electores que votaron en ese colegio:
*75TABLA I
Preeinto-Unidad-Colegio Testigos presentados por la parte demandante para ese Preeinto-Unidad-Colegio Total de votos emitidos para ese Preeinto-Unidad-Colegio
002-003-002 1 210
002-012-004 1 215
002-030-001 1 221
003-004-001 1 190
003-005-005 1 201
003-008-001 1 240
003-013-004 1 152
003-015-004 1 194
003-026-005 3 219
003-029-004 4 242
003-036-001 1 211
004-004-002 1 220
004-015-003 1 230
004-015-004 1 235
004-016-004 1 229
004-017-002 1 240
004-024-002 1 237
004-028-002 1 239
005-004-003 1 223
005-011-005 1 220
005-024-003 1 233
005-033-005 2 N.D.
104-004-003 1 218
104-006-002 2 242
104-008-002 1 220
104-008-003 1 225
104-009-001 2 236
104-009-004 1 241
104-013-007 1 231
104-013-010 1 251
104-014-002 1 225
104-016-001 1 239
104-021-001 2 230
(Cifras tomadas del Exhibit #145)
*76La prueba demostró que en los colegios electorales de San Juan se impartieron instrucciones individuales o generales (grupales), o ambas, dependiendo del número de votantes en los colegios en determinado momento. De haber sido las instrucciones imparti-das unas “incorrectas”, “confusas” y “descarriadas”, ¿cómo se explica el hecho de que en instancias donde se impartieron instrucciones grupales, se diese un número tan reducido de incidentes de iniciales? Dicho de otro modo, ¿cómo se explica el que no se suscitaren más votos protestados y no adjudicados por razón de contener iniciales de electores al dorso? Nuevamente, la prueba desfilada desvirt[ú]a la posición de la parte demandante.
Se demostró que toda persona que trabajó como funcionario electoral en las pasadas elecciones recibió adiestramiento de su respectivo partido político antes de las mismas.(23) Por lo tanto, sería lógico concluir que estos funcionarios representaron y defendieron los intereses de su partido durante todo el proceso electoral -claro está- dentro de los parámetros de imparcialidad fijados por la ley y reglamentación electoral, (con la excepción ya señalada en el incidente sobre doble marca).
En relación a lo anterior, se observa que en la mayoría de los colegios electorales sobre los cuales se produjo prueba, se demos-tró que los Inspectores en Propiedad del PPD y PNP impartieron las instrucciones alternadamente.(24) Debido a la proximidad física entre los funcionarios que daban las instrucciones referen-*77tes a cómo doblar las papeletas, cada uno era capaz de escuchar lo expresado por el otro. De haber sido confusas las instrucciones impartidas, como alega el demandante, el funcionario que oyese instrucciones imprecisas o incorrectas hubiese objetado las mis-mas y allí mismo, hubiese exigido que el funcionario que las emitió las explicase o él mismo las hubiese aclarado. No fue así. Además, por constituir cada elector un voto potencial a favor de su partido, resulta increíble que un funcionario electoral, luego de escuchar instrucciones que podrían resultar adversas a su candidato, por culminar las mismas en la anulación de la papeleta, permaneciese indiferente ante las mismas.(25) Este hecho de por sí, desvirt[ú]a tanto el testimonio de aquellos electores que declararon recibir instrucciones a los efectos de escribir sus iniciales en la papele-ta(26) como el de aquellos que testificaron haberles enseñado las papeletas con sus iniciales estampadas al funcionario y éste haberles dado su visto bueno luego de observarlas.(27)
La parte demandante alegó que el problema de iniciales se debió a que los funcionarios no siguieron las instrucciones espe-cíficas provistas por el Manual de procedimientos. La parte demandante expresó que dichos actos fueron ilegales. (T.E. del 18 de agosto de 1989 a la página 79). Veamos.
El Reglamento oficial para elecciones generales de 1988, apro-bado el 23 de mayo de 1988 y enmendado el 25 de agosto de 1988, particulariza en sus Reglas 36, 37 y 38, las funciones que desempeñarán los distintos funcionarios de colegio, i.e., Inspecto-res de colegio, Inspectores suplentes y Secretarios, respectiva-mente, el día de las elecciones. (Véase además, el Manual de procedimiento, supra, a las páginas 2-4 y el Manual ilustrado, supra, a la página 17.) En torno a las instrucciones a impartir, la Regla 36 dispone:
Los Inspectores de Colegio tendrán a su cargo, la supervisión general de los Colegios y velarán porque los procedimientos en los *78Colegios se conduzcan en la forma que se establece por ley y reglamento.
(a) Los Inspectores Propietarios del Partido Popular Democrá-tico y del Partido Nuevo Progresista harán entrega de las dos papeletas de votación. El primero entregará la papeleta estatal y el segundo la municipal y le leerán las siguientes instrucciones:
Le estamos entregando dos (2) papeletas. En la papeleta blanca aparecen los candidatos a los cargos de Gobernador, Comi-sionado Residente y Legisladores. En la papeleta amarilla aparecen los candidatos a Alcalde y Asambleístas Municipal.
La lectura de estas instrucciones serán alternadas entre estos dos (2) funcionarios.
Además, se cerciorarán que los electores depositen sus pape-letas en la urna correspondiente. (Enfasis suplido).
La Regla 41, a su vez, expone las directrices específicas que un elector debe seguir al emitir su voto el día de elecciones:
5. El elector procederá a recoger sus papeletas y se le leerán las instrucciones que se disponen en la Regla 36. Se prohíbe que cualquier otra persona dentro de un colegio electoral intervenga con algún elector para darle instrucciones de cómo votar.
6. El elector, entonces, irá solo a una de las casetas de votación y procederá a votar haciendo las marcas correspondientes. Salvo lo dispuesto por ley o reglamento para las personas con impedimento físico solamente podrá haber una persona a la vez dentro de una caseta de votación, y permanecerá dentro de ella solamente el tiempo razonable que necesite para votar.
Una vez haya votado, pero antes de salir de la caseta de votación, el elector doblará las papeletas electorales con varios dobleces de manera que ninguna parte del frente de ellas quede expuesta a la vista, asegurándose que las iniciales de los inspectores del colegio al dorso de éstas queden visibles. Inmediatamente después de termi-nar con esta operación, saldrá de la caseta y en presencia de los inspectores del colegio procederá a mostrar las iniciales al dorso de las papeletas y depositará la papeleta estatal y municipal en las urnas debidamente identificadas a estos fines.
Al comparar el Reglamento actual con el que rigió en las elecciones del 1984 se observa que la Regla 36 sufrió enmiendas. *79En 1984, correspondía al Inspector del Partido Renovación Puer-torriqueña entregar las dos papeletas e impartir las instrucciones, las cuales se circunscribían a lo siguiente:
‘Le estamos entregando dos (2) papeletas. En la papeleta blanca aparecen los candidatos a los cargos de Gobernador, Comisionado Residente y Legisladores. En la papeleta amarilla aparecen los candidatos a Alcalde y Asambleísta Municipal.
Usted tiene derecho a votar en las dos (2) papeletas. Luego de votar usted deberá depositar la papeleta blanca en la urna marcada con ese color y la papeleta amarilla en la urna marcada con dicho color.
Al doblar la papeleta en la caseta de votación asegúrese que las iniciales al dorso de las mismas queden hacia fuera en forma visible.’
Esta función la harán sin menoscabo de su igual derecho a velar porque los procedimientos en los colegios se conduzcan en la forma que se establece por ley y reglamento.
La Regla 41 del 1984 es idéntica a la que existe al presente. (Véase el Exhibit #208).
La aludida Regla 36 se enmendó a los efectos de dejar vigente únicamente su primer párrafo, descartándose con ello la instruc-ción alusiva a doblar la papeleta asegurándose el elector de que las iniciales al dorso de las mismas quedasen hacia afuera. La enmienda tuvo la inevitable consecuencia de crear una laguna en dos reglas electorales que previamente se complementaban. Ante ésto, ¿cómo un elector debía saber cúales eran los pasos a seguir en el proceso eleccionario, i.e., doblar las papeletas, si no era porque los funcionarios de colegio así los instruían? Los funcio-narios electorales, muchos de los cuales tenían la experiencia previa de haber trabajado en otros comicios, se vieron precisados a ofrecer aquellas instrucciones que a su mejor entender llenaban el vacío creado por la enmienda a la Regla 36. Cabe señalar que todos y cada uno de ellos fueron adiestrados por su partido político previo a las elecciones en torno a la Ley y reglamentación electoral.
*80El resultado de ello redundó en que las instrucciones imparti-das no fueran un dechado de uniformidad.(28) Si bien las instruc-ciones pudieron haber variado dentro de un mismo colegio y para cada elector, las mismas fueron lo suficientemente claras para que cualquier persona las pudiese entender. (Véase Tabla I de este acápite). Hay que distinguir entre instrucciones que no necesa-riamente son idénticas en sus detalles y lo que se entiende por una instrucción confusa dirigida a inducir a error al elector. (Véase la T.E. del 17 de agosto de 1989 a la página 197 y ss y la T.E. del 18 de agosto de 1989). La prueba de refutación de la parte deman-dada demostró que a pesar de que se dieron instrucciones análogas en otros colegios, no hubo en éstos incidente alguno sobre iniciales al dorso de las papeletas.
M[á]s aún, las instrucciones vertidas en ningún momento aludieron a que el elector escribiese sus iniciales. Si en algún momento el elector tuvo dudas en torno a las directrices del funcionario, le era fácil pedir que se las aclararan. Los funciona-rios electorales de todos los partidos estuvieron presentes en los colegios en todo momento, en consecuencia, los electores tuvieron amplia oportunidad de cuestionarles y de buscar su asesora-miento. No se hizo así.(29)
Se alegó que “ninguna instrucción fue dada en dichas unidades electorales al efecto de que el elector no debía poner sus iniciales en la papeleta, y de hecho muchos electores entendieron que las instrucciones eran al efecto de que estaban obligados a poner sus iniciales en las papeletas”. Debe quedar claro que los funcionarios no venían obligados a dar esta instrucción. Lo sugerido por el demandante constituye un desvío de las instrucciones contenidas en la Regla 36. El hecho de que el elector no supiera que estampar sus iniciales en la papeleta anulaba su voto, no le exime. “La *81ignorancia de las leyes no excusa de su cumplimiento.” Artículo 2 del Código Civil, 31 LPRA sec. 2.(30)
En el caso de autos fueron los electores y no los funcionarios de colegio los que se desviaron del cumplimiento de la Ley Electoral. Al electorado poner sus iniciales en las papeletas, sus votos fueron impugnados, resultando en papeletas protestadas y no adjudica-das. En su Artículo 1.003(36), la Ley Electoral dispone:
(36) “Papeleta Protestada” significará aquella en que aparezca arrancada la insignia de algún partido; escrito un nombre, salvo que sea en la columna de candidatos no encasillados; o tachado el nombre de un candidato, o que contenga iniciales, palabras, marcas o figuras de cualquier clase que no fueren de las permitidas para consignar el voto. (Enfasis suplido) (Véase además, las Reglas 50, 78, del Reglamento General, supra; Manual de Procedimiento, a las páginas 18, 19 y 27; Manual Ilustrado, a la página 8.)
Estas papeletas eventualmente fueron rechazadas por la CEE durante el escrutinio general. (Artículos 6.004 y 6.008,16 LPRA ss 3264 y 3268).
Las iniciales al dorso de la papeleta de un elector son mareas que le identifican y que clara y abiertamente atentan contra la secretividad del voto. Tenemos pues en esta controversia un choque entre dos derechos fundamentales recogidos en nuestra Constitución y protegidos por nuestro ordenamiento jurídico. Por un lado, la secretividad del voto y por otro lado, el propio derecho al voto.
El derecho al voto es un derecho fundamental y el ejercicio del mismo la “principal arma y piedra angular del sistema democrá-tico”. (PPD v. Admor. Gen. de Elecciones, supra, 210 (1981)). Este derecho constitucional, sin embargo, no es absoluto e inatacable. Como todo otro derecho puede ceder ante intereses apremiantes de extrema envergadura. Nuestro m[á]s alto Tribunal, en PNP v. *82Rodríguez Estrada y otros, 88 JTS 155, al discutir la naturaleza del derecho al voto señaló lo siguiente:
Puede ceder ante intereses públicos apremiantes en pro del bien-estar común, la sana convivencia y para salvaguardar el ejercicio mismo de ese derecho. Una de las instancias en la que debe ceder este derecho al voto es cuando se viola el postulado constitucional de la secretividad. No cabe duda que el Estado posee un interés extremadamente apremiante en preservar el principio del voto secreto.
La historia electoral de nuestro país est[á] impregnada de prácticas fraudulentas, coacciones y presiones indebidas para con el sufragio electoral.(31) Afortunadamente esta lamentable expe-riencia ha quedado sup[e]rada; nos queda de ella únicamente su recuerdo y su lección. La evolución ha sido producto directo en gran medida debido a las continuas enmiendas electorales que década tras década tuvieron como propósito primordial erradicar estas prácticas lesivas al libre sufragio. El desarrollo socioeconó-mico de nuestro país; su madurez como pueblo y la conciencia política adquirida por el electorado a través de los años constitu-yen factores que han abonado a que esta lamentable experiencia quede en el pasado.
No cabe duda pues que el Pueblo de Puerto Rico al plasmar en su Constitución la secretividad del voto lo hizo atendiendo un interés extremadamente apremiante de proteger al elector contra las coacciones y presiones indebidas que habían sido parte fundamental de amargas y deleznables experiencias políticas sufridas en el curso de la historia.
(PNP v. Rodríguez Estrada y otros, 88 JTS 155, a las páginas 6505-6506).
La secretividad del voto goza de tal preeminencia dentro de nuestro ordenamiento que la Constitución del Estado Libre Asociado la recoge expresamente en su Artículo II sección 2:
*83“Las leyes garantizarán la expresión de la voluntad del pueblo mediante el sufragio universal, igual, directo y secreto, y protegerán al ciudadano contra toda coacción en el ejercicio de la prerrogativa electoral.” (Enfasis suplido).
La jurisprudencia, a su vez, ha reiterado la importancia de este derecho. Así en PSR PPD, PIP v. Romero Barceló, supra, a la página 298, en opinión concurrente y disidente el Hon. Antonio Negrón García expresó que:
... el objetivo del voto secreto de un ciudadano es asegurarle contra y protegerlo de las coacciones, para garantizarle la libertad de poder entrar a la caseta electoral, solo con su conciencia, y hacer allí su cruz, secretamente, sin que a nadie le importe cómo y dónde la hizo. Repetimos, es esencial que el voto sea confidencial, pues con ello se evitan coacciones y represalias que pondrían en peligro la independencia del elector y la consiguiente sinceridad de su sufra-gio. (Subrayado nuestro).
A esos efectos, previamente en PNP v. Tribunal Electoral, 104 DPR 741; 755 (1979) se expuso:
“. . . el requisito de que el voto sea secreto, se dispuso con el propósito de ‘. . . asegurar la inviolabilidad del albedrío del elector’.”
El interés que el Estado tiene en preservar la secretividad del voto es tan apremiante que únicamente bajo imperativos superio-res como el de electores no videntes o funcionarios electorales se permite que ésta ceda. (PNP v. Rodríguez Estrada y otros, 88 JTS 155, a la página 6506). En el caso ante nos, no se ha probado razón suficiente para que se obvie la secretividad del voto. Si bien la prueba desfilada demostró que hubo “honestas discrepancias” con respecto a la interpretación que el electorado pudiera darle a las instrucciones impartidas, ello no puede dar margen a que se vaya contra uno de los pilares fundamentales de la Ley y reglamenta-ción electoral y sobre todo, contra la pureza e integridad del proceso electoral. No podemos permitir que este derecho consti-tucionalmente preeminente quede a la merced de interpretaciones individuales que el electorado pueda haberle dado a unas instruc-*84dones, máxime cuando no se probó que los electores fueran inducidos por instrucciones “confusas” de funcionarios electora-les. Acceder a lo que nos pide el demandante resucitaría aquel pasado funesto que tanto hemos repudiado.
Restan por considerar dos insinuaciones que arrojan dudas sobre la integridad tanto de los funcionarios electorales en los colegios como la observada por la CEE en el manejo y conteo de estas papeletas.
Durante el inicio del desfile de prueba se trató de probar que las instrucciones “confusas” fueron impartidas por funcionarios del partido PPD como parte de un plan o designio premeditado para defraudar al electorado. La prueba ofrecida demostró lo contrario. El hecho de que las instrucciones en los colegios electorales se dieron indistintamente y de forma alternada por funcionarios del PPD y PNP confirma nuestra conclusión.
En la demanda se señaló que “según nuestra mejor informa-ción y creencia, las papeletas con las iniciales del elector fueron preliminarmente contadas, descartadas y arrestadas”. Este seña-lamiento carece de todo mérito. Contrario a las otras papeletas en controversia, i.e., doble marca, arrestadas, y añadidas a mano, que estaban identificadas y agrupadas, este magistrado tuvo que emprender la búsqueda de las papeletas con iniciales de entre decenas de maletines electorales y de entre distintos sobres sellados que de por sí contenían papeletas anuladas por diversas razones. (Véase la T.E. del 8 de agosto de 1989 a las páginas 3-4, 9-10; T.E. del 9 de agosto de 1989 a las páginas 136 y 213-215) Resulta imposible creer lo que insin[ú]a la parte demandante; no se nos ha traído prueba de ello.
Por último, debe distinguirse y dársele trato distinto al voto emitido por las electoras Carmen Socorro López Rivera (Exhibit #190) y Rosa María Márquez Rosado (Exhibit #151). (Véase el Apéndice 2 (17) y (24), respectivamente). De sus testimonios se desprende que ambas estamparon sus iniciales en la papeleta municipal y uno(s) de los funcionarios electorales se percató(aron) del error cometido. Al elector solicitar una nueva papeleta (como en Ley le corresponde-Art. 5.032, Ley Electoral, 16 LPRA 3232), *85el funcionario electoral (o los funcionarios electorales), en vez de acceder a lo solicitado, optó(aron) por hacer la salvedad de lo acontecido y adjudicaron el voto de este elector en el colegio. Posteriormente, sin embargo, ambos votos fueron anulados en el Coliseo durante el escrutinio general. Este Tribunal entiende que debe adjudicarse el voto de estas dos electoras; la causa próxima de la anulación de sus votos fue a consecuencia de la negativa de los funcionarios electorales de sus respectivos colegios a proveer-les nuevas papeletas.
Por todo lo previamente expuesto concluirnos que la deter-minación de la CEE debe prevalecer, salvo en lo que a las dos electoras se refiere.
III
Controversia de la papeleta votada por nominación directa
La parte demandante solicita el que se adjudique a su favor una papeleta municipal (Exhibit #206; Apéndice 3) votada bajo la insignia del PNP y en cuya columna de nominación directa tiene escrito en el espacio para la candidatura a Alcalde a “José Granados del Río” y en los espacios 1, 4 y 14 correspondientes a Asambleístas municipales a Ramón “Pitito” Miranda, Enrique Ferreira y Aída Avalo Collazo, respectivamente. Esta papeleta fue adjudicada por la CEE durante el escrutinio general a favor de “José Granados del Río” (Exhibit #051). Señala el demandante que de dicha papeleta se desprende la intención del elector de votar por José Granados Navedo. La parte demandada, por el contrario, sostiene la decisión de la CEE; en la alternativa, solicita que se anule el voto para la Alcaldía de San Juan por contravenir la Ley Electoral.
La Regla 72 del Reglamento oficial para las elecciones gene-rales de 1988 dispone: “En la adjudicación de una papeleta, el criterio rector que debe prevalecer en la Comisión es respetar al máximo la intención del elector.” Nuestra jurisprudencia electoral, a su vez, en innumerables ocasiones se ha hecho eco y partícipe de tal postulado. (Véase el escolio número 12 de esta *86Opinión y Sentencia). La interrogante a hacernos ante esta controversia es si de un examen de esta papeleta se puede razonablemente deducir que la intención del elector fue votar por el aquí demandante. Entendemos que ello es así y por lo tanto este voto debe adjudicarse a José Granados Navedo. (Véase la opinión disidente del Hon. Antonio S. Negrón García, Juez Asociado, en Granados Navedo v. Rodríguez Estrada y otros, 89 JTS 63, a las páginas 6946-6947).
El voto en controversia fue emitido en una papeleta municipal (“color amarillo”), marcada bajo la insignia del PNE Pensar que la intención de este elector fue a los efectos de votar por el Lie. Baltasar Gorrada del Río o por Ana María (Ita) Corrada del Río o por un candidato llamado José Granados del Río no nos convence. El primero de los nombrados fue candidato a la gobernación en los pasados comicios, en campaña política que se difundió extensamente a través de todos los medios de comunica-ción. Los votos por este candidato se emitían en papeletas electorales distintas (“color blanco”). La segunda eandidata, per-tenece a sexo opuesto y a un partido cuyos ideales son radical-mente opuestos a los que se entienden por “una cruz debajo de la Palma”, por lo que haría difícil creer que este elector quisiese votar por ella al escribir “José Granados del Río” en la columna de nominación directa. Por último, no existen ningún otro candidato (o persona conocida) con el nombre de “José Granados del Río”.
El nombre escrito en la columna de nominación directa, por otro lado, es cónsono con el nombre y primer apellido del candidato que aquí reclama este voto. Imaginarnos, como insi-n[ú]a la parte demandada en su alegato, que añadir el apellido del Río en el encasillado significó que el elector quizo escoger a ambos candidatos - José Granados Navedo y Baltasar Corrada del Río - para Alcalde de San Juan, (por éste último haber sido el Alcalde incumbente) nos parece insólito.
Entendemos que el error cometido por este elector no debe invalidar su voto. Su intención y preferencia electoral quedó claramente reflejada en la papeleta. No podemos permitir que una *87interpretación literal y restrictiva de los estatutos electorales prive a este votante de su franquicia electoral.
Por todo lo previamente expuesto reiteramos que debe adju-dicarse este voto a José Granados Navedo.
IV
Incidente de los votos añadidos a mano
La controversia ahora ante nos, al igual que la relativa a los incidentes subsiguientes de votos “contaminados” y “arrestados”, no es sino el producto directo de la apresurada implantación del procedimiento especial de electores “añadidos a mano”; meca-nismo refrendado por el Tribunal Supremo en PNP v. Rodríguez Estrada, 88 JTS 128, (el 20 de octubre de 1988), y puesto en vigor por la CEE el 29 de octubre de 1988 (Exhibit #049), a menos de dos semanas de los comicios. En el breve lapso de 10 días, ya en etapas avanzadas la campaña política y publicitaria y los procesos preparatorios electorales, la CEE y los partidos políticos se vieron precisados a movilizar a miles de funcionarios que trabajarían en el evento electoral y a adiestrarlos en torno a este novel procedi-miento. (32) Era inevitable que surgiesen problemas como los que aquí enfrentamos.
Nuestra Ley Electoral señala que “tendrán derecho a votar en la elección general los electores debidamente calificados como tal, que a la fecha de la elección figuren en el Registro General de Electores”. (Artículo 5.003,16 LPRA ss 3203). Como excepción a esta norma estatuida, base y garantía fundamental de la puridad eleccionaria, se aprobó el Procedimiento especial de añadidos a *88mano. Mediante dicho mecanismo se viabilizó para que electores que alegaran que tenían derecho a votar, pero que no figurasen en la lista oficial de votación “por error atribuible al organismo electoral” pudiesen emitir su voto. Tuvo como propósito evitar el que el derecho al sufragio de electores capacitados quedara coartado y abrogado a consecuencia de los trámites burocráticos internos de la CEE. Así lo expresó el Hon. Víctor M. Pons Núñez en PNP v. Rodríguez Estrada, 88 JTS 128, a la página 6334, cuando se aprobó dicho procedimiento:
El trámite administrativo no debe ser obstáculo o barrera que impida a un elector el libre ejercicio del sufragio. Corresponde a los organismos del estado viabilizar al máximo el ejercicio del sufragio, base fundamental de la democracia, y no puede ni debe éste rehuir esa responsabilidad mediante el traslado de parte de la misma al elector. Si se pueden proveer los mecanismos para que aún los electores que no actúen con diligencia puedan votar, existe el deber de proveerlos, siempre y cuando la CEE provea las garantías necesarias para evitar que se conculque la integridad del proceso electoral. Mediante el mecanismo adoptado, a nuestro juicio, se cumple a cabalidad con esa obligación y se proveen las garantías necesarias para mantener la integridad del proceso electoral.
Las especulaciones sobre posibles problemas de trámite técnico burocrático no pueden ser razón para no allanar al máximo el camino para que todos los ciudadanos, que puedan hacerlo, voten. Si se han previsto ya los posibles problemas de esa naturaleza, la responsabilidad que pesa sobre la CEE requiere que ésta tome las medidas necesarias para solucionarlos. Esa es su misión y fun-ción.(33)
Atendidas las directrices del Tribunal Suprettio para esta controversia, testificaron ante este foro 236 electores que votaron añadidos a mano: 105 testigos - 58 presentados por la parte demandante y 47 por la parte demandada [-] y 131 demandantes *89involuntarios (34) - 89 representados por el Ledo. Bray, 12 por el Ledo. Sagardía y 30 sin representación legal. Para cada categoría de electores añadidos a mano las partes han esgrimido sendos planteamientos de derecho.
El presente análisis se subdividirá en las distintas categorías de electores. Se expondrán los criterios de derecho que le son aplicables a cada grupo de forma global o particular según sea el caso y se determinará finalmente “cuántos de los electores añadidos a mano que no se les contó su voto tenían derecho a votar por haber sido excluidos por razones atribuibles a la Comisión”.
Previo al análisis de cada una de las categorías de electores añadidos a mano, debemos considerar la defensa de prescripción expresada por las representaciones legales de los demandados. Estos alegan que el reclamo de los votantes añadidos a mano que fueron acumulados a este pleito en diciembre de 1989 está prescrito y por ende, este Tribunal carece de jurisdicción sobre ellos. Fundamentan su postura en la naturaleza apremiante de los términos fijados en la Ley Electoral y la finalidad que a través de ella se imprime. El Ledo. Bray, abogado de la mayor parte de los demandantes involuntarios, se ha opuesto vehementemente a tal solicitud.
El planteamiento de los demandados es tardío y extemporá-neo. La prescripción como toda defensa afirmativa debe ser planteada en la contestación a una alegación precedente porque de lo contrario se entenderá renunciada. (Regla 6.3 de Procedi-miento Civil). Los demandados esperaron aproximadamente un mes y medio luego de enmendarse la demanda de Francisca L. González Suárez a los efectos de acumular a los demandantes involuntarios a su caso, para hacer tal planteamiento. El mismo no es oportuno y por lo tanto improcedente en este momento.
Además, este foro viene obligado a seguir las directrices de nuestro m[á]s alto Tribunal que nos ordenara la acumulación de *90los demandantes involuntarios y el escuchar toda la prueba que a bien tuvieran ofrecer.
A. Electores excluidos por domicilio y otras razones (ER y ED)
De entrada debemos resolver si el mecanismo especial de añadidos a mano estaba disponible en las elecciones de 1988 para aquellas personas excluidas de las listas electorales por razón de domicilio. Por las razones que expondremos a continuación, resolvemos esta interrogante en la negativa.
El inciso II del Procedimiento especial de añadidos a mano particulariza qué electores tenían acceso a votar mediante el mismo.(35) De este inciso se desprende clara e indiscutiblemente que todo aquel elector excluido de las listas por razón de domicilio, edad, ciudadanía, doble inscripción o por no ser la persona que dice ser, no tenía a su alcance el procedimiento de votar añadido a mano. Como excepción a la excepción, únicamente los votantes excluidos por domicilio (ER) que presentaran orden certificada del Tribunal ordenando su inclusión a las listas oficiales, tendrían a su disposición este mecanismo, permitiéndoseles así ejercer su derecho al voto.
Es patente que nuestro m[á]s alto Tribunal nunca pretendió extender los beneficios de este procedimiento a los electores excluidos arriba mencionados. Desde la aprobación del mismo, el Hon. Peter Ortiz, en opinión concurrente y disidente (por otras razones), sintetizó que:
*91Los que han sido excluidos de las listas electorales por las causas y el procedimiento establecido para ello, Art. 2.023 de la Ley, 16 L.P.R.A. 3073,(36) no pueden acogerse a dicho procedimiento para revisar las determinaciones finales. (88 JTS 128, a la página 6343; subrayado nuestro).
El que electores excluidos de las listas por los motivos expuestos en el Artículo 2.023, en específico por domicilio, votaran añadidos a mano, tampoco fue la intención de los proponentes de dicho mecanismo en el seno de la CEE. A esos efectos el testimonio del Ledo. Eudaldo Báez Galib, Comisionado del PPD, fue esclarecedor:
Ledo. Rey: “. . .usted quiere explicarnos, qué cosa es error atribuíble a la Comisión en el contexto de esa propuesta?”
Ledo. Báez Galib: “Eso se discutió ampliamente en la reunión donde hubo la votación, en la Comisión Estatal de Elecciones.”
“Es el Comisionado Meléndez el que hace la explicación amplia, donde claramente explica qué son errores cometidos por la Comisión y da ejemplos. Como la persona que va y se inscribe en la Junta de Inscripción Permanente y esa inscripción no es procesada por la Comisión. O la persona que hace una gestión electoral y no se cumple con la gestión electoral.”
P “Y le voy a pedir que nos indique, si según el Reglamento, estaban autorizados a votar añadidos a mano los electores excluidos por residen-cia.
R “No estaban autorizados, ni nunca se contempló.
P “Durante las deliberaciones de la Comisión para aprobar la Enmienda que luego fue refrendada por el Tribunal Supremo, se trató en *92algún momento el caso de los electores excluidos por residencia, como un caso de electores que hubieran sido excluidos por error de la Comisión?
R “No. El excluido por residencia pertenece a un procedimiento establecido por la Comisión, sobre el cual yo podría abundar mas tarde si desea, y este procedimiento ...
P “Ese procedimiento es establecido por la Comisión o es estable-cido por Ley?
R “Lo establece la Ley, pero la Comisión lo reglamenta, por unos problemas que existieron en el "84 y en el "80.
“Pero en torno al añadido a mano y es claro así y se discutió y me refiero a las memorias de ese día cuando se discutió, es exclusivamente para errores que comete la Comisión en el descargo de su función de tener a los electores en las listas.” (T.E. del 4 de enero de 1990, a la página 91 y ss; subrayado nuestro).
Véase también el testimonio de Gladys de Armas de González, funcionaría del Precinto 002 Unidad 009 de San Juan y la estipulación del testimonio de funcionarios de los P001U017; P002 U008/009/014; P003 U012/031; P004 U004/017; P005 U001/020/ 022/024; P104 U006/007, que estuvieron encargados de impartir autorizaciones para votar añadido a mano mas no le expidieron las mismas a electores excluidos por domicilio, salvo aquellos que produjeran orden judicial que les permitiera votar añadidos a las listas. (TE del 4 de enero de 1990 a la página 116 y ss; véase además el testimonio de la Sra. Quiñones Pizarro, funcionaría por el PNP para el P004 U030 C008, colegio “contaminado” y “arrestado” de Nemesio Canales, quien al explicar sobre ciertas tachaduras habidas en las listas de su colegio declaró:
“porque las tachaduras de uno de los electores es que aparente-mente se empezó a incluir y nos dimos cuenta de que estaba en la lista de excluido, y por esa razón, ese elector no votó...”
Ciertamente este mecanismo especial fue uno de acceso limitado y accesible únicamente a los electores en él descritos y especificados. El procedimiento no estaba disponible a la catego-ría de electores excluidos por residencia u otras razones. No es este mecanismo sustitutivo de aquellos procedimientos taxativos que oportunamente, previo a los comicios, debió efectuar el *93elector excluido. Tampoco es éste el mecanismo mediante el cual estos electores puedan ahora “apelar” determinaciones de la CEE en torno a su derecho a votar. Para ello tenían otros procedimien-tos reglamentados en ley. (Véase el Reglamento de Recusaciones y Exclusiones, 2.1 y ss; Exhibit #887). Máxime cuando hubo una previa campaña publicitaria a través de los distintos medios noticiosos (radio, prensa y televisión) encaminada a orientar al electorado con problemas a visitar la Junta de Inscripción Per-manente (JIP). (Exhibits # 202, 203, 205, 207 y 377). Se publica-ron además edictos en periódicos de circulación general que alertaban al electorado que aparecía en esas listas de hacer determinadas gestiones a tiempo porque de lo contrario corrían el peligro de perder su derecho al voto. (Exhibits #198-201).
Se sugiere por la representación legal de los demandantes involuntarios que la autorización expedida por una Subjunta de Unidad o Colegio “establece una presunción de que el elector tiene derecho a votar utilizando el procedimiento” de añadidos a mano. Si bien los funcionarios electorales de las referidas subjuntas expidieron incorrectamente autorizaciones para votar como añadidos a mano a personas que no tenían acceso a este mecanismo y crearon por tal acto falsas expectativas en el electorado, ello no da margen a que se presuma que todo elector al que se le expidió una autorización tenía derecho a votar añadido a mano. (“Son nulos los actos ejecutados contra lo dispuesto en la ley...” Artículo 4 del Código Civil). Estos funcionarios no tenían facultad para abrogar la clara letra de este procedimiento especial.
Por los motivos previamente expuestos se determina que los votantes excluidos por residencia enumerados en el Apéndice 4(A) de esta opinión y sentencia, quienes no produjeron orden judicial, no tenían a su alcance votar mediante el mecanismo de añadidos a mano ni podían por razón del mismo cuestionar su status *94electoral. Por ende, actuó correctamente la CEE al no adjudicar estos votos. Desestimamos sus reclamaciones. (37a)
Ante la preocupación(37b) de privar de su franquicia electoral a un ciudadano que a pesar de su status ER hubiese hecho gestiones afirmativas y oportunas ante la CEE en aras de advenir elector capacitado, pero que “por error atribuible al organismo electoral” no se incorporó a las listas, el tribunal cotejó todos los expedientes electorales de estas personas. Existen nueve electo-res en tales circunstancias. Todos ellos son electores hábiles y deben adjudicarse sus votos. Veamos:
Unos quedaron excluidos a consecuencia de la proximidad en fechas entre sus solicitudes ante la CEE y los procedimientos de recusación ya comenzados ante la JIP o Comisiones locales. (“Este trámite administrativo no debe ser obstáculo o barrera que impida a un elector el libre ejercicio del sufragio.” ... (PNP v. Rodríguez Estrada, 88 JTS 128, a la página 6334). Otros quedaron excluidos debido a que formularon el documento incorrecto o a[u]n formulando el documento correcto, éste no se procesó en tiempo por el organismo electoral. Ello no es motivo suficiente como para que se confisque el voto de estos electores; no se les puede penalizar ni por ineficiencias en la CEE ni por errores de forma cometidos por funcionarios electorales— personas con *95conocimiento especializado de los trámites a efectuarse. (PPD v. Admor. Gen. de Elecciones, supra a las páginas 246-247). Erró la CEE al no adjudicar estos votos. Veamos los casos específicos:
Soto Soto, Sotero, Exhibit #083, status ER: Consta en su expediente electoral una Solicitud de cambios en el Registro (reubicación) fechada el 17 de mayo de 1988 y una Recusación del 10 de mayo de 1988 con diligenciamiento negativo el 19 de mayo de 1988. (Es de notar que la presentación de este testigo por la parte demandada es contraria a la postura que asumiera posteriormente en torno a los electores excluidos por residencia).
Benitez Rivera, Emilio, Exhibit #109, status ER: Fue recusado el 28 de mayo de 1988, gestionó una Solicitud de cambios en el Registro (transferencia) el 8 de julio de 1988, fecha en que se le expidió la TIE con la cual votó.
Santiago Nazario, José A, Exhibit #115, status ER: Tramitó una Solicitud de cambios en el Registro (cambio de foto y corrección de datos) el 17 de junio de 1988, fecha en la que se le expidió la TIE con la cual votó. Consta en su expediente un documento titulado “Informe de inclusiones de electores que aparecen excluidos teniendo una corrección de datos en la dirección” fechado el 19 de septiembre de 1988, que demuestra que la solicitud del Sr. Santiago fue acogida favorablemente.
González Curet, José A., Exhibit #117, status ER: Consta una Resolu-ción del Tribunal de Distrito (Hon. José Mendoza Vidal) (Civil Núm. R.A. 88-204) del 4 de noviembre de 1988 mediante la cual se anuló el procedimiento de recusación efectuado en contra de este votante. A consecuencia de tal decisión se le cumplimentó una Petición de Inscrip-ción como elector el 5 de noviembre de 1988 y se le expidió allí la TIE (3291104) con la cual votó. Cabe destacar que el número electoral que aparece en de la resolución al hacer referencia al Sr. González Curet no le corresponde a este votante.
Guzmán Ocasio, Enrique, Exhibit #119, status ER: Tramitó una Solici-tud de cambios en el Registro (corrección de datos y cambio de foto) el 25 de junio de 1988 que fue acogida favorablemente por la CEE el 6 de octubre de 1988: Informe de inclusiones de electores que aparecen excluidos teniendo corrección de datos en la dirección. Existe, además, un impreso de computador de la CEE con fecha posterior (09-dic.-88) que cataloga al Sr. Guzmán con un status de Al.
Irizarry Sorrentini, Rosa, Exhibit #262, status ER: Tramitó una Solici-tud de cambios en el Registro (corrección de nombre y datos y cambio de *96foto) el 6 de febrero de 1988. Posterior a ello, fue recusada en su dirección antigua y no en la que consta en su solicitud de cambios.
Negrón Miranda, Petronila, Exhibit #269, status ER: Efectuó una Petición de inscripción el 19 de septiembre de 1988 (presumiblemente), fecha en la que se le expidió la TIE (3284693) con la cual votó.
Nazario Maldonado, Brenda., Exhibit #318, status ER: Existe una Solicitud de inclusión por omisión con fecha del 26 de octubre de 1988 y una Petición de inscripción del 4 de noviembre de 1988, fecha en que se le expidió la TIE (3257763) con la cual votó.
Díaz del Toro, Gustavo, Exhibit #888, status ER y Al: Este elector posee dos TIE; la primera (005926) perforada en el núm. 2 y expedida en fecha posterior (2 de septiembre de 1984). Tiene un status de Al. Inadvertidamente, este votante usó su tarjeta vieja (status ER) para las pasadas elecciones, en vez de usar la TIE con la cual tenía un status de elector capacitado. No le podemos sancionar por ello.(38)
De igual forma hay tres electores que quedaron excluidos de las listas electorales por razón de duplicidad a pesar de que efectuaron trámites oportunos ante la CEE en aras de advenir electores capacitados para los comicios de 1988. Conforme a la sección 2.11 del Reglamento de Recusaciones y Exclusiones (Exhibit #887):
Si se sostiene que la recusación es procedente, el Presidente de la Comisión Local ordenará la exclusión del nombre del elector de la lista de inscripción o del Registro General de Electores, según sea el caso, excepto cuando la recusación se base en que el elector aparece inscrito más de un vez en las listas electorales de un mismo precinto, cuyo caso subsistirá el récord contra el cual se haya realizado la transacción más reciente. (Enfasis suplido).
Ello no se hizo en la situación de estos tres votantes, omisión del organismo electoral que redundó en que estas personas *97quedaran excluidas de las listas electorales. Erró la CEE al no adjudicar los votos de estos electores hábiles:
Medero Concepción, Wilfredo, Exhibit #067, status ED y A4: El 27 de octubre de 1988 gestionó una Solicitud de inclusión por omisión que culminó en que el 1ro de noviembre de 1988 la CEE le incluyera como elector capacitado para votar. EL 2 de noviembre gestionó una Petición de inscripción y allí se le expidió la TIE con la cual votó. Existen 2 impresos de computador, uno para el número anterior que le asigna un status de ED y otro para número con el que votó (que es el que debe subsistir) que le da un status de A4.
García Rojas, Iris M., Exhibit #097, status A4 y ED: Tiene dos números electorales. Para el primero (2181217) posee dos impresos del computa-dor-uno (6 de septiembre de 1989) que la cataloga A4 y otro (25 de noviembre de 1988) que la cataloga II. Para el segundo número (2108635) la Sra. García tiene un status de ED. Bajo este segundo número la electora tramitó una Petición de inscripción especial (cambio de dirección y foto) el 19 de septiembre de 1988, fecha en que se le expidió la TIE con la cual votó. Este segundo número es el que debe subsistir.
Morales Rodríguez, Angel J„ Exhibit #102, status II y ED: Tiene dos números electorales. El primero de ellos -0978457- a nombre de Angel Javier Morales Rodríguez, fue producto de una Petición de inscripción que tramitara el 1ro de agosto de 1975; para este número posee un status ED. El segundo de los números electorales - 0978554 - a nombre de Angel J. Morales Rodríguez fue producto de una segunda Petición de inscripción que tramitara 4 días después - el 5 de agosto de 1987. El testimonio del Sr. Morales no arrojó luz en torno a por qué hizo 2 inscripciones electorales en tan breve lapso. Para este segundo número posee un status de II. Testificó haberse mudado de Ponce a Bayamón en el 1982 y de Bayamón a su actual residencia en Río Piedras en el 1987. Fue a consecuencia de dichas mudanzas que efectuó una Solicitud de cambio en el registro (Transferencia y cambio de foto) bajo el número 0978554 (II), en esa misma fecha le expidieron otra TIE con el mismo núm. (0978554) y con la cual votó en estas elecciones. Subsiste este segundo número electoral. No se puede penalizar al elector porque el funcionario que le atendiera en el 1987 erróneamente no le proveyera los documentos correctos, i.e., Petición de inscripción especial, para eliminar su status de inactivo. (PPD v. Admor. Gen, de Elecciones, supra, a la página 246-247).
*98B. Electores no recusados o que dejaron de suscribir declaración .jurada
La representación legal de los demandantes involuntarios sostiene que la omisión de los funcionarios electorales de cumpli-mentar la recusación en el sobre especial de añadidos a mano, al igual que la omisión del elector de suscribir la declaración jurada en el mismo, convalidan ipso facto el voto del elector. Fundamenta su postura al crear un paralelismo entre el procedimiento de recusación aquí habido y el de recusación de carácter general previsto por el Artículo 5.031 (39) de la Ley Electoral. Concluye que uno y otro son idénticos y ambos de estricto cumplimiento. Los demadados, por su parte, argumentan que las recusaciones en ambos procedimientos son distinguibles, por ser el mecanismo de añadidos a mano uno “sui generis”.
En vista de lo expuesto por las partes, debemos armonizar este último procedimiento con otras disposiciones relacionadas en la Ley Electoral vigente, y comparar ambos mecanismos en aras de llegar a una interpretación lógica, justa y razonable.
La recusación comprendida en el Artículo 5.031 permite que el mismo día de las elecciones un ciudadano pueda ser recusado por *99un funcionario electoral u otra persona por razón de no ser elector hábil. A este elector le prote[g]e una presunción de votante idóneo y capacitado hasta ese preciso momento en que su status es puesto en entredicho. Por la naturaleza momentánea de esta recusación se exige que ésta sea por escrito, esté firmada por el recusador y se exponga la causal por la cual se impugna al votante y se acompañe de documentación que fundamente la causal escogida. La Ley Electoral, a su vez, exige que el elector, ante ese cuadro fáctico, niegue bajo su firma y juramento lo expuesto por el recusador. La omisión de hacerlo culminaría en la nulidad de su voto. Del elector seguir los pasos indicados votaría, m[a]s perdería mediante tal acto la secretividad del voto y la validez del mismo quedaría sujeta a la adjudicación final que la CEE hiciera. Así, reiteradamente se ha dicho que:
Considerada la naturaleza fundamental del derecho al voto y el hecho de que la recusación ha de permitir que se conozca cómo vota el elector recusado, las disposiciones de ley que permiten y regla-mentan la recusación, tanto en cuanto a los fundamentos en que pueda basarse como en cuanto al procedimiento para ello, deben ser de estricto cumplimiento. Solamente así puede cumplirse la obliga-ción constitucional de garantizar el derecho al sufragio ‘universal, igual, directo y secreto’, y de proteger al ciudadano ‘contra toda coacción en el ejercicio de la prerrogativa electoral’: Constitución, Art. II, Sec. 2”.
PPD v. Admor. Gen. de Elecciones, supra, a la página 227. (Subrayado nuestro).
Al reflexionar sobre la importancia y consecuencia de la recu-sación en el procedimiento especial de añadidos a mano vemos que ni los propósitos ni los efectos de ésta se pueden equiparar a los subyacentes en el Artículo 5.031. Contrario a los electores previa-mente aludidos, las personas que votaron mediante este meca-nismo especial les acompañaba una presunción de votantes no hábiles, por haber sido excluidos de las listas electorales previo al *100día de las elecciones. Advinieron electores inhábiles(40) a conse-cuencia de la depuración que se hiciera del Registro del Cuerpo Electoral y listas de votantes posterior a los comicios de 1980 y 1984.(41) La recusación que aquí ocurre, por lo tanto, no pone en entredicho ni controvierte la presunción de elector hábil de la persona que iba a emitir su voto añadido a mano, ya que a ésta no le acompañaba la presunción en ese momento. De igual modo, la recusación mediante este mecanisno no tenía la indeseable con-secuencia de idolar la secretMdad del voto como sucedía con la recusación del Artículo 5.031; razón que a su vez contribuía a que ese articulado exigiese un estricto cumplimiento de los pasos a seguir. En el procedimiento especial de añadidos a mano la secretMdad del voto se salvaguardó a todo lo largo del escrutinio general, en todo momento, y hasta sus últimas consecuencias-fuere adjudicar o descalificar el voto emitido. El fundamento de la recusación bajo el Artículo 5.031 se desconocía por el elector preAdo al acto de votar en el colegio electoral; por ello debía de exponerse la razón y firmarse allí por el recusador. Obsérvese, a su vez, que el efecto de recusar Adciosamente por el Artículo 5.031 *101exponía al recusador a las sanciones provistas por el Artículo 8.025 de la Ley Electoral.(42) No así la provista por el procedi-miento de añadidos a mano, ya que de las propias listas y documentos ante la CEE se desprendía la incapacidad del elector que pretendiera usar el mecanismo. Por todo ello, la omisión de formular dicha recusación en este procedimiento era inconse-cuente y superflua.(43) Ciertamente la inhabilidad de estos elec-tores no se subsanó con la omisión del funcionario de recursarlo, acto que era una mera formalidad.
A contrario sensu, la omisión del votante de firmar la declara-ción jurada al reverso del sobre especial de añadidos a mano, tuvo fatales e inevitables consecuencias para la adjudicación del voto del elector. Es la declaración jurada el primer paso que da el votante para que el mecanismo de añadidos a mano entre en vigor y le cobije. Mediante tal juramento y bajo apercibimiento de ser procesado criminalmente (condena y multa) por votar sin derecho a ello, el jurante declara que:
1. es un elector con derecho a votar.
2. su nombre ha sido excluido de las listas por error (u omisión) atribuible al organismo electoral.
3. no ha votado con anterioridad a dicho momento en estas elecciones generales ni en voto adelantado, voto ausente, ni en *102ningún colegio electoral en Puerto Rico ni que tampoco habrá de hacerlo con posterioridad a dicho momento para ningún cargo electivo durante el día 8 de noviembre de 1988.
De hecho, tan significativa era la declaración jurada en este procedimiento que sin tal alegación, el elector no hubiera podido emitir su voto de ningún otro modo. Al elector se le permitió votar porque mediante juramento controvertía su status de inhábil y le imputaba tal error a la CEE. Los electores a continuación no firmaron dicha declaración jurada,(44) en consecuencia, sus votos no deben adjudicarse en una forma u otra:
1. Sánchez Alicea, Hilda E. Exhibit #080
2. Otero Martínez, Gladys " #123
3. López Malavet, Hilda " #250
4. Torres Heredia, Ada N. " #254
5. Pantojas Betances, Eduardo " #298
6. Ortiz Vázquez, Gloria " #314
7. Hernández Rodríguez, Olga " #367
(Véase la opinión disidente del Hon. Antonio S. Negrón García en este aspecto; omitimos la cita precisa para no divulgar la prefe-rencia electoral de estos ciudadanos).
C. Electores inactivos
Al atender el reclamo de estos electores, debemos determinar a base de la prueba testifical y documental desfilada en torno a los mismos, si obró correctamente la CEE al no adjudicar sus votos o, si por el contrario, la prueba presentada ante este foro controvirtió la presunción de corrección que cobija a este orga-nismo electoral y, en consecuencia, se trata de electores hábiles con derecho a que su voto se adjudique.
En atención al interés apremiante de que todo comicio quede libre de fraude, la Ley Electoral ha pautado requisitos mínimos con los cuales debe cumplir el ciudadano que pretenda tomar parte en el proceso eleccionario. Así, el Artículo 2.002,16 LPRA ss *1033052, establece que: “Toda persona que reúna las condiciones para ser elector y que interese ejercitar sus derechos electorales tiene la obligación de inscribirse y adquirir una tarjeta de identificación electoral conforme a lo dispuesto en esta ley...”. La jurisprudencia, a su vez, ha reconocido el poder inherente del Estado para imponer requisitos razonables y necesarios al electorado; su único límite ha sido el que “no impongan al elector condiciones de difícil cumplimiento o exigencias que menoscaben su derecho al voto o desalienten su ejercicio.”(45) (Enfasis suplido).
A tenor con lo anterior, la CEE tiene la obligación y la encomienda de procurar que en todo momento se den “unas garantías de pureza procesal capaces de contar cada voto en forma y manera en que sea emitido.” (Declaración de propósitos de la Ley Electoral). El Artículo 2.012 de la Ley Electoral (46) es una de las disposiciones que responde a tal exigencia. Conforme a dicho artículo, se da un procedimiento de depuración de las listas electorales posterior a todo evento electoral. Mediante esta depuración, posterior si el nombre de un votante estaba impreso en las listas electorales, pero el encasillado correspondiente a su firma estaba en blanco (por no haberse firmado) o tenía escrito “no votó” por el funcionario electoral, dicho nombre se excluía del Registro del Cuerpo Electoral y posteriormente el elector recibía un status de inactivo. (Véase el testimonio de la Sra. Frances Miranda Amadeo, Supervisora del área de control en la oficina de sistemas de información y procesamiento electrónico de la CEE, TE del 27 de septiembre de 1989 a la página 116 y ss). Los *104electores que nos ocupan caen bajo dos categorías: (1) los que tienen un status de inactivo 1 (II) - elector inactivo antes de la depuración de listas de 1984 (no votó en 1980) y (2) los que tienen un status de inactivo 2 (12) - elector inactivo en la depuración de listas de 1984 (no votó en 1984). (Véase el Exhibit #858 - Relación de códigos utilizados por OSIPE para identificación de datos después de la conversión de datos).
El elector excluido de las listas por razón de “inactivo” debía hacer gestiones ante la CEE previo a las subsiguientes elecciones, ya fuere para cumplimentar una Solicitud de inscripción especial o acogerse al Procedimiento de inclusión por omisión. (47) Con-forme a la Regla 21 del Reglamento Oficial, el votante podía gestionar una inscripción especial hasta el 19 de septiembre de 1988 (Artículo 2.16, 16 LPRA ss 3066). El procedimiento de inclusión por omisión, a su vez, estuvo disponible al electorado hasta el 4 de noviembre de 1988. Se dio amplia oportunidad a estos votantes para reactivar su status de no hábiles. La campaña publicitaria habida antes de los pasados comicios, por otro lado, fue orientada a despertar la conciencia en la ciudadanía en torno a su status electoral y ponerles sobre aviso de las funestas consecuencias de su inacción. (Exhibits # 202,203,205,207 y 377; véanse además los Exhibits # 198,199, 200, 201 constitutivos de los edictos publicados por la CEE).
*105Para ambas categorías de electores inactivos se ofreció eviden-cia cuyo peso y valor probatorio cubrió toda la gama de gradacio-nes, indistintamente de si los votantes estaban situados ante hechos y categorías similares o no. El presente análisis se subdividirá conforme a la evidencia presentada en apoyo del derecho al voto de sus testigos o representados.
Previo a este análisis, debemos hacer unos señalamientos en torno al peso evidenciario de una de las piezas ofrecidas por las partes a todo lo largo del incidente de añadidos a mano, pero que atañe en mayor grado al caso particular de los inactivos - la tarjeta de identificación electoral (TIE). Se ha intentado dar carácter de prueba irrefutable el que la TIE perforada para determinado evento electoral refleja incontrovertidamente el que el elector participó en esos comicios. Se observará que la postura asumida por las partes demandantes es una distorsión del disenso del Hon. Antonio S. Negrón García en el caso ante nos, quien señalara a la página 6936:
...la presentación de la tarjeta de identificación electoral, debida-mente perforada en los espacios correspondientes a las elecciones de 1980 y 1984, es incompatible con una clasificación de elector inactivo II ó 12, basada supuestamente en no haber dicho elector votado en esos años...
...En síntesis, aunque la posesión de la tarjeta de identificación electoral no da necesariamente derecho a votar, sí es evidencia prima facie de que su poseedor goza de esa capacidad y que ha ejercido ese derecho en determinados eventos comiciales. (Enfasis suplido)
La prueba desfilada en sala refuta el valor probatorio inataca-ble de la TIE. La accesibilidad en el mercado de perforadores con diseños idénticos a los utilizados en pasados comicios al bajo costo de $2.50 (Exhibits #069-073; TE del 27 de septiembre de 1989 pp 100 y ss) unido al hecho de que con posterioridad a todo evento electoral faltan perforadores de los utilizados en los colegios electorales (TE del 28 de septiembre de 1989, pp 127 y ss), nos llevan a concluir que la TIE no es la mejor evidencia que acredite el que un elector votó en determinadas elecciones. En consecuen-*106cia, no basta con la presentación de la TIE perforada para demostrar que el elector votó en determinadas elecciones ni para controvertir su status de elector inhábil. Al dirimir la controversia de estos electores es mejor evidencia, de carácter m[á]s confiable y contundente, las listas oficiales de votantes confeccionadas por la CEE y debe darse a éstas, por ende, mayor peso probatorio. A través del proceso eleccionario estas listas oficiales están bajo el estricto control de los funcionarios electorales; cada uno de los cuales (secretarios), a su vez, corrobora al anotar en su copia si determinado elector votó o no. Aún más, las firmas de los votantes se cuadran con el número de papeletas realmente emitidas en los colegios electorales.
1. Las partes presentaron un grupo de electores para los cuales la única prueba ofrecida en evidencia fue la tarjeta de identifica-ción electoral perforada. ¿Constituye ésto prueba suficiente para refutar la clasificación del II o 12 que poseyera el votante y reivindicar así su derecho al voto? Por todo lo previamente expuesto, el tribunal resuelve que no.
Desde sus inicios la tarjeta de identificación electoral se vislum-bró como un mecanismo necesario para “implementar (sic), fiscalizar y garantizar el sistema del colegio abierto,” (PSP, PPD, PIP v. Romero Barceló, supra, a la página 288), evitando con su utilización el que se perpetuara el fraude de doble voto. Este instrumento vino a constituir un requisito adicional entre los ya existentes y con los cuales un ciudadano debía cumplir para ser considerado elector capacitado. Se observa que “hasta ese mo-mento, el ciudadano ejercía su derecho al voto con simplemente figurar en las listas electorales.” (PSP, PPD, PIP.., supra, a la página 289.)
Al considerar la importancia y razón de ser de la tarjeta de identificación electoral se observa que su presentación era requi-sito inicial para poner en marcha el procedimiento de inclusión por omisión. A esos efectos, llama nuestra atención el testimonio del Sr. Bauzá Escóbales recogido en el disenso del Hon. Antonio S. Negrón García (Granados Navedo..., 89 JTS 68, a la página 6933):
*107Cuando los ciudadanos presentaban su tarjeta de identificación debidamente perforada en el espacio correspondiente a las eleccio-nes del 1984, la J.I.E buscaba en sus documentos para ver si había alguno que validara el reclamo de los ciudadanos. De no encontrar tal documento entre sus records, la J.I.E tenía que solicitarle a la Secretaría de la Comisión Estatal en San Juan que localizara cualquier documento que así pudiera demostrarlo. Si se encontraba, una vez validado ese derecho, se le incluía como elector cualificado. La Comisión Estatal entonces notificaba a la Comisión Local, y a través de ésta, se ingresaba al elector en la lista de Inclusión preparada por la Comisión Estatal hasta el 31 de octubre.
Si bien éste era el primer paso a dar, no era el único; no sustituía ni excluía la investigación documental (y de listas electorales) que en los distintos niveles de la CEE se debía efectuar. De esta búsqueda resultar fructífera se validaba el derecho del votante y se incluía su nombre en las listas. Por el contrario, de no encontrar documentos en apoyo de su derecho, el elector permanecía excluido de las listas. Al hacer una analogía entre la prueba requerida ante el organismo electoral (para acreditar el derecho al voto de un elector) y la evidencia que las partes presentaron ante este foro para estos electores, se observa que hay insuficien-cia de prueba. A[u]n cuando los tribunales pueden conferir mayores derechos que los otorgados por una “agencia adminis-trativa”, éstos están impedidos de hacerlo si no se les provee prueba suficiente con la cual puedan fundamentar tal facultad. Las partes no pusieron a este magistrado en condiciones de poder convalidar el derecho de los electores abajo expuestos; el expe-diente electoral de estas personas tampoco refleja que hubiesen hecho gestiones afirmativas para rehabilitar su status electoral. La presunción de corrección del organismo electoral en torno al status electoral de inactivos que la CEE le diera a estos votantes no fue controvertida. Obró correctamente la CEE al no adjudicar el voto de los siguientes electores:
*108Exhibit Elector Status
068 Batista Martínez, Jesusa 12
082 Reyes Sánchez, Ana Leyda 12
087 Santini Rivera, Luis R. 12
088 Díaz Meléndez, José II
108 Rosario Vélez, Luis II
122 Rodríguez Agosto, Nellie II
128 Maysonet Díaz, Fernando 11
212 Chaparro Vázquez, Zaida 12
332 Vázquez Méndez, Juanita II
338 Maldonado Espinosa, José R. 11
912 Colón Valderrama, Iván 12
(Véase nuestro Apéndice 4(B)).
2. La situación de los siguientes electores añadidos a mano e inactivos es radicalmente opuesta a la de los previamente enume-rados. Para este grupo de electores, las partes proveyeron listas electorales de 1984 que tenían el nombre del elector impreso en las mismas. En algunas de las listas el elector aparecía firmando donde le correspondía; en otras, el votante no había firmado exactamente donde debía. Al depurar las listas de 1984, la CEE erró al no detectar la firma del elector en el espacio provisto al lado izquierdo de su nombre o no se percató de que la firma de determinado elector estaba en el encasillado correspondiente a la firma de otro votante. Se la excluyó de las listas electorales y se le dio un status de inactivo. Resolvió incorrectamente la CEE al no adjudicar el voto de estas personas.
De igual forma, hubo otros casos en los que para cada elector las partes produjeron dos (2) listas electorales de 1984: la primera contenía el nombre del elector impreso y el espacio correspon-diente a su firma en blanco o con anotación de “no votó” de los funcionarios electorales y la segunda que reflejaba que el elector votó añadido a mano en ese colegio o en otro. El status de elector inactivo de cada uno de ellos fue producto de la depuración que se hiciera de la primera de estas listas (Artículo 2.012, supra). Sin embargo, al ofrecerse en evidencia la lista electoral donde el elector aparecía votando añadido a mano, la parte controvirtió el status de inactivo de ese elector. Toda esta prueba, en unión a la *109TIE perforada para esas elecciones, demostró que la CEE erró al inactivar al votante. En consecuencia, los votos de los siguientes electores deben adjudicarse:
Exhibits # Elector Status Exh. lista
correspondiente
064 Alvarado Morales, Manuel 12 045
065 Díaz Burley, Marie 12 046
074 Villanueva Tirado, Silveria 12 075,076
110 Carrión Enjuto, Guillermo A. 12 112,113
118 Rodríguez Rivera, Teresa 12 895
124 Rivera Mateo, Eugenia 12 125
132 Méndez Matta, Laura 12 133
215 Rodríguez Fontanez, Jorge II 216
219 Vázquez Orlandi, Lillian 12 220
221 Muñiz Cancel, Aida Esther 12 222
225 Hernández Canales, Sonia 12 901
233 Maduro Classen, Samuel Levy 12 234
235 Nieves Sánchez, Carmen 12 236
238 Mondríguez Hernández, Virginia 12 239
241 Rosa Díaz,. Fernando 12 242
243 Hernández Tirado, Israel 12 244
245 Fuentes Ramos, Alicia 12 246
247 Acosta Morales, Almena 12 248
258 Ortiz Morales, Rubén 12 259
306 Rivera Reyes, Carmen 12 307
325 Colón Rivera, Isabel 12 326
374 Paniagua Rodríguez, Rosa 12 375,376
518 Escalera Rodríguez, Rafaela 12 316
(Véase nuestro Apéndice 4(B))
3. Testificaron ante el tribunal varios electores que alegaron haber votado en los comicios de 1984; algunos explicaron haber tenido problemas para emitir su voto en aquella ocasión, otros declararon no haber tenido dificultades ya que sus nombres estaban impresos en las listas electorales; otros señalaron no recordar si para aquella elección votaron añadidos a mano o si habían firmado la lista electoral. Para este determinado grupo de electores la única prueba ofrecida fue la lista electoral de 1984 que contenía el nombre impreso del elector mas el encasillado corres-*110pondiente a su firma tenía las palabras “no votó.” En instancias, estas listas fueron presentadas por la parte adversa al elector testificante con el propósito de refutar lo vertido por éste. En otras ocasiones, la parte demandante inadvertidamente las pre-sentó simultáneamente o con posterioridad a que declarara su testigo. Hubo casos en que los expedientes del elector inclu[í]an fotocopias de dichas listas. Entre éstos, hubo votantes para los cuales la tarjeta de identificación electoral no perforada para el evento comicial específico fue factor que abonó y corroboró la anotación de “no votó”. Los testimonios de estos electores, por ende, no nos merecen crédito.(48) En ocasiones el votante testificó que firmó la lista oficial la cual tenía su nombre impreso, sin embargo, la lista ofrecida en evidencia de ese colegio ni tenía el nombre del elector impreso ni añadido a mano.(49)
Ciertamente el status de inactivo de todos estos electores fue producto de la depuración de las listas electorales que la CEE hiciera posterior a los comicios de 1984 (Artículo 2.012, supra). Ante esta prueba documental actuó correctamente la CEE al excluir a los aludidos electores del Cuerpo de Registro Electoral. Para este grupo de votantes, la representación legal de las partes, (contrario al grupo de electores enumerados en el acápite (2) anterior), al no presentar toda la evidencia necesaria demostra-tiva de la capacidad electoral de estas personas, incumplió con el descargo de prueba necesaria para refutar dicho status.(50) Es por ello que debe subsistir la determinación de la CEE en torno a los mismos; sus votos no deben adjudicarse:
*111Exhibits # Elector Status Exh. lista correspondiente
066 Olmeda Cesani, Nydia 12 Exp. electoral
129 Llinás Torres, José 12 Exp. electoral
204 Gómez Figueroa, Martiza 12 902
209 Sánchez Otero, Felicita 12 213
223 Cantino Castelucci, Armando 12 227
287 Cáceres Alvarez, Iris N. 12 288
328 Maldonado Yélez, María 12 329
359 Pizarro Rivera, Félix 12 906
641 Soto Ortega, Crucita 12 909
740 Vilar Burke, Patricia 12 907
833 González Cruz, Miguel A. 12 905
896 Medina Pellicier, Norberto 12 Exp. electoral
898 Vecchini Lugo, María 12 ""
911 Martínez Ortega, Bienvenido 12 910
4. Para los electores inactivos por no haber votado en 1980 (II) las partes presentaron como prueba las listas electorales de 1984 en las cuales el votante aparecía firmando añadido a mano; todo ello en aras de demostrar su capacidad electoral para estos comicios. Por las razones que expondremos a continuación deter-minamos que las representaciones legales de las partes incumplieron con los requisitos probatorios necesarios para de-mostrar la habilidad electoral de estas personas. Actuó correcta-mente la CEE al no adjudicar los votos de los siguientes electores:
*112Exhibits # Elector Status Exh. lista _mi 1 ClPfJlU.lUJLd.LtC
099 López Hernández, María E. II 897
101 Caraballo Reyes, Daniel II 895
105 Salich Martínez, Francisco II 894
106 Vera Vélez, Martha II 894
134 Borgos León, María V II 900
135 Borgos León, Laura II 900
137 González Herrera, Hilda II 894
285 Maldonado Cotto, Jesús II 286
295 De los Santos Rodríguez, II id. 844 Altagracia
309 Hernández Ortiz, Jesús II 310,311
327 Cruz Carmona, Luz E. II estipulado
369 Reyes Pastrana, Guillermo II 370
El elector inactivo 1 (II) es producto de la depuración que se hiciera de las listas electorales posterior a las elecciones de 1980. Era deber de este elector excluido de las listas reinscribirse para los subsiguientes comicios mediante una Petición de inscripción especial. La omisión de este trámite redundaría en que permane-cería excluido de tales listas electorales para 1984. El votar añadido a mano en aquella ocasión (1984) no era sustitutivo de lo que por ley debió hacer el votante. Votó sin derecho en el 1984 y ello no le rehabilita su status electoral para las elecciones de 1988. Los procedimientos habidos ante la CEE y el trato que se les daba a estos electores añadidos a mano(51) confirman su inhabilidad para votar en los pasados comicios, salvo que hubiesen hecho las gestiones afirmativas pertinentes en el organismo electoral. Los expedientes electorales de estas personas están desprovistos de constancias de trámites en pro de su franquicia electoral, hecho *113que refleja la inacción de estos electores entre 1984 y 1988 para reactivar su status de elector capacitado.
5. Por último, declararon votantes inactivos (11-1980 e 12-1984) cuyos testimonios claramente reflejaron que no votaron en esos comicios y no hicieron gestión alguna para reactivar su status electoral.(52) Los expedientes electorales de dichas personas corroboraron tal declaración. Obró correctamente la CEE al no adjudicar estos votos y por ende debe prevalecer su determina-ción en cuanto a los mismos:
Exhibit Elector Status
210 Fonseca Meléndez, Juan 12
249 Sostre Pastor, Javier 12
253 Ramos Santiago, Eneida II
302 England Colón, María L. 12
340 Maldonado Serrano, Sigfredo 12
358 Wharton Ramírez, Irma Nydia II
D. Personas sin expediente electoral ante la CEE (NR)
La posición esbozada por la representación legal del deman-dante Granados Navedo y de los demandantes involuntarios en torno a este grupo de electores es básicamente la misma. Aducen que es imposible y contradictorio que todos estos electores posean una TIE perforada (y algunos fotocopia de documentación de trámites electorales efectuados ante la CEE) y que este orga-nismo no mantenga un expediente electoral para ellos. Sostienen, *114para algunos electores, que no se les puede “invalidar su derecho por errores burocráticos” en la CEE; afirman para otros que no se les puede “atribuir responsabilidad por dicha clasificación electoral”. En consecuencia, reclaman que debe adjudicarse el voto en la forma en que se emitió. Los demandados, por su parte, afirman que dichas personas poseen un status de electores inhábiles. Ello unido a la inacción en reivindicar su status previo a las elecciones de 1988; la escasez de prueba ofrecida por el demandante, i.e., listas electorales o documentos acreditativos del status de elector capacitado, los lleva a concluir que no se ha controvertido la presunción de corrección de la determinación de la CEE y por ende, que los votos de estas personas no deben adjudicarse.
El Artículo 1.003(17) de la Ley Electoral, 16 LPRA ss 3003(17), define a un “elector o elector cualificado” como “toda persona que haya cumplido con los requisitos de inscripción y de tarjeta de identificación electoral conforme a las disposiciones de este Sub-título. Los posteriores Artículos 2.002 y 2.003 recogen tal defini-ción y establecen los requisitos generales exigidos a un elector. Nuestra ley señala que “tendrán derecho a votar en la elección general los electores debidamente cualificados como tal, que a la fecha de elección figuren en el Registro General de Elecciones” (Artículo 5.003,16 LPRA ss 3203). (Véase además la Regla 5 del Reglamento oficial y el Manual de procedimientos para las Comisiones Locales y las Juntas de Inscripción Permanente, a las páginas 3 y 6). Así, se ha reconocido como exigencia válida y razonable impuesta por el gobierno el que una persona calificada para ser elector se inscriba. (PPD v. Admor. Gen. de Elecciones, supra, a las páginas 241-242.)
La Petición de inscripción es el documento mediante el cual un ciudadano adquiere “legitimación activa” en el proceso eleccionario, empero, no es sino hasta que la misma se cumpli-menta en su totalidad que surge la presunción de capacidad electoral (PRP v. ELA, 115 DPR 631; 633 (1984)). La inscripción de una persona exige que se cumplan con determinados requisitos de forma y se provea la información necesaria para poner en movimiento la petición. La existencia de defectos formales en este *115documento o la omisión de información requerida o carencia de documentación exigida tendrá la inevitable consecuencia de que no se le dará curso a la petición suscrita (Artículo 2.007,16 LPRA ss 3057(4)).
Afortunadamente, el peticionario en las situaciones arriba expuestas, no queda desvalido ante la ley. El Artículo 2.008, 16 LPRA ss 2058, le proporciona remedios:
La Comisión proveerá, mediante reglamento al efecto, la forma y medios de subsanar o corregir, en la forma más expedita posible, cualquier error, omisión o discrepancia que surja de una petición de inscripción. Estableciéndose que una vez subsanada cualquier falta habida, deberá proceder a incorporar al elector en el Registro General de Electores que por este Subtítulo se establece.
En los casos en que un peticionario no reúna los requisitos para ser elector y en que de la faz de la petición así se desprenda, la Comisión le concederá un término de quince (15) días contados a partir de la notificación de tal hecho, para que éste comparezca a mostrar causa por la cual no debe anularse su petición.
(Véase además PPD v. Admor. Gen. de Elecciones, supra, a la página 248).
De aquí que haya personas con el status NR ante la CEE. En estos casos, yerra este organismo electoral al procesar y entregar prematuramente al peticionario una TIE sin cerciorarse de que tiene ante sí toda la documentación acreditativa de su capacidad como elector calificado. Debería efectuarse este proceso en etapas sucesivas y reservarse la entrega de la TIE para el final, evitando con ello que problemas como el presente se susciten.
A tenor con lo explicado, cabe recalcar que “el derecho al sufragio no puede estar subordinado a la eficiencia o ineficiencia administrativa en la tarea de viabilizar el proceso electoral”. (PPD v. Admor. Gen. de Elecciones, supra, a la página 241). Es doctrina trillada en este país que el sufragio, como derecho constitucional fundamental, no puede quedar a la merced de los trámites burocráticos habidos en la CEE.
Considerado el derecho vigente, pasemos a las situaciones particulares de estos votantes:
*116Vega Rivera, María Milagros, Exhibit #090, TE 6 de septiembre de 1989 a la pág. 21 y ss: El expediente electoral de la Sra. Vega Rivera refleja que posee dos números electorales. Para el primero, #1988024, suscrito mediante Petición de inscripción del 24 de junio de 1979, tiene un status electoral de II. El testimonio de la electora corroboró dicho dato al señalar que no votó en las elecciones de 1980. El segundo número electoral, #2965184, (y con el que votó), corresponde a una Petición de inscripción del 18 de septiembre de 1983 que no se procesó por la incongruencia habida entre el nombre en el encasillado del documento (Milagros) y la firma de la peticionaria (María M. Vega). Aparentemente la Sra. Vega Rivera fue notificada de dicho error ya que se le expidió la TIE bajo ese número el 6 de noviembre de 1984, el mismo día de aquellas elecciones. La electora testificó haber votado sin tarjeta electoral para esos comicios; testimonio que nos resulta increíble. Refuta su testimonio el que su TIE no esté perforada en el número 2- correspondiente al año 1984 y el que la parte demandante no proveyó la lista oficial de votantes de 1984 que reflejara que la Sra. Vega Rivera ejerció su franquicia electoral. (Poseería pues un status de 12). Aparte y adem[ás] de ésto, el hecho de que esta electora adviniere en conocimiento previo a las elecciones de 1988 de que no estaba inscrita en las listas (por visita que hiciera a la JIP) mas no hiciera nada para subsanar su status, demuestra que de una u otra forma no era electoral hábil para participar en los pasados comicios. La CEE actuó correctamente al no adjudicar su voto.
Lorenzo Alonso, María A., Exhibit #107, TE del 5 de septiembre de 1989 a la pág. 267 y ss: Existen dos expedientes electorales bajo este nombre. El #2813643 corresponde a una Petición de inscripción del 18 de septiembre de 1983, la cual no fue procesada por falta de información. Según el testimonio de est[a] electora, dicha petición corresponde a su hermana María Altagracia Lorenzo Alonso. El otro # electoral 2813622, aparentemente corresponde a la testigo María Aracely Lorenzo Alonso. La Petición de inscripción provista por la testigo está ilegible en los encasillados correspondientes a la firma del elector y fecha de inscrip-ción. De dicho documento se desprende que no se llenaron los encasi-llados referentes a la fecha y sitio de la naturalización; por lo que es lógico inferir que no se tramitó la solicitud de la peticionaria y por ello posee status NR. La demandante Lorenzo Alonso, así como su hermana son españolas de nacimiento. Señaló la Sra. Lorenzo que no votó en el 1980 y que se inscribió en el 1984. Mediante su ambivalente testimonio señaló que no le requirieron evidencia de ciudadanía americana al inscribirse, sin embargo, luego dijo que le pidieron su pasaporte “o algo así.” Este magistrado entiende que la CEE le notificó a la electora la *117necesidad de que le proveyera documentación acreditativa de su ciuda-danía mas ella no la produjo oportunamente. Obró correctamente la CEE al excluirla del Registro General de Votantes. Esta votante testificó haber votado en los comicios del "84, instancia donde se le exigió evidencia de ciudadanía americana. Curiosamente, la TIE no está perforada en el #2 (1984) ni se nos proveyó lista de votantes. La parte demandante suplió fotocopia de algo que podría ser un pasaporte norteamericano; sin embargo, debió de presentarnos el documento original por ser su ciudadanía el factor esencial y decisivo para estable-cer su status de elector hábil. (Máxime cuando las fechas de nacimiento de la Sra. Lorenzo en este documento y los suscritos ante la CEE son diferentes.) Actuó correctamente la CEE al no adjudicar su voto.
Torres Valle, Marilyn, Exhibit #913, TE del 13 de septiembre de 1989 a la pág. 20 y ss: Esta electora posee una TIE #2465020 perforada en los # 1,2,3 expedida el 30 julio de 1980. Señaló haber votado en todas estas elecciones en la Segunda Unidad de Cupey Bajo. La parte demandante presentó en evidencia la Lista oficial de votantes de 1984 (Lista de inclusiones) del P005 U005 de San Juan, Exhibit #895, de la cual se desprende que la Sra. Torres Valle votó añadida a mano. Aparentemente la Petición de inscripción de esta persona no se tramitó para las elecciones de 1980, por lo que aparece votando añadido a mano en el 1984. Ni del expediente electoral provisto por la CEE, ni del testimonio de esta electora se demostró que ella fuera notificada de problemas existentes con su Petición de inscripción. Es por ello y por el hecho de que el voto de un elector no debe ser confiscado por errores u omisiones en los trámites ante la CEE, que determinamos que debe adjudicarse este voto. Erró la CEE al no adjudicarlo.
Giannilivigni, Omaira, Exhibit #266, TE del 21 de diciembre de 1989 a la pág. 28 y ss: La búsqueda del récord de esta votante refleja que el número electoral que le fue asignado a su TIE (#2663308) cuando suscribió su Petición de inscripción (7 de septiembre de 1984), pertenece a otra persona. La bú[s]queda alfabética en el sistema computarizado de la CEE de esta persona es negativa. Su testimonio reflejó que no votó en las elecciones de 1984. Previo a las elecciones de 1988 visitó las oficinas de la CEE y le dijeron que no estaba en las listas. A[u]n así, la Sra. Giannilivigni, consciente de su status de elector no cualificado, optó por no corregirlo. Debe prevalecer la determinación de la CEE de no adjudicar el voto de esta electora. Si bien la CEE pudo haber cometido un error al no notificarle a est[a] electora del inconveniente e incompa-tibilidad de números, ella advino en conocimiento de su status de incapacidad electoral previo a las elecciones mas no hizo nada a esos efectos.
*118Noriega Hernández, Juan, Exhibit #267, TE del 21 de diciembre de 1989 a la pág. 53 y ss: Este elector posee una TIE #0903521 que corresponde a una Petición de inscripción suscrita el 9 de septiembre de 1983. Se observa que el encasillado referente a la fecha y sitio de naturalización de dicho documento está incompleto. Ni del expediente electoral ni del testimonio del Sr. Noriega Hernández se desprende que la CEE notificara tal omisión. Es por ello que para las elecciones de 1984 tuvo que votar añadido a mano en las listas oficiales del P003 U003 de San Juan. (Exhibit #270). En esta lista, a su vez, se observa que el elector es oriundo de Cuba, lo que nos induce a concluir también que fue la falta de documentos acreditativos de su ciudadanía americana lo que causó que su Petición no fuera tramitada. A[u]n así, este elector se mudó previo a las elecciones sin tramitar una solicitud de transferencia o reubicación. No visitó las oficinas de la CEE entre 1984-88. Es un elector ER que no tenía a su alcance el procedimiento para votar añadido a mano en las elecciones pasadas. Actuó correctamente la CEE al no adjudicar su voto.
León Rueda, José Manuel, Exhibit #272, TE del 21 de diciembre de 1989 a la página 86 y ss: Se inscribió por primera vez el 29 de marzo de 1988, fecha en que le expidieron la TIE #3166137, con la cual votó. Aparen-temente el número electoral fue entrado en el terminal de computador (3666137); ambos pertenecen a Carmen Julia Díaz Centeno. El derecho al sufragio de un ciudadano no debe quedar a merced del error que un empleado de la CEE cometa al entrar su data al ordenador. Erró la CEE al no adjudicar el voto del Sr. León Rueda.
E. Electores que hicieron trámites ante la CEE
Los siguientes electores, hicieron gestiones afirmativas y oportunas ante la CEE Erró el organismo electoral al no adjudi-car el voto emitido por ellos:
Collazo Mournier, Nidza, Exhibit #063, TIE #1720742, status 12,: Emitió su voto en el P005 U028 C012 (Colegio San Ignacio de Loyola) mediante el procedimiento de añadidos a mano. La electora identificó su firma en el sobre y su TIE perforada (en los números 2 y 3) expedida el 9 de septiembre de 1984. Testificó haber votado en ese colegio para el 1984; la fotocopia de la lista oficial de votantes de 1984 para este colegio corroboró su testimonio. De su expediente electoral se desprende que el-29 de octubre de 1988 la Sra. Collazo formuló una Solicitud de inclusión por omisión que fue acogida favorablemente por la CEE al emitir una Certificación positiva (4 de noviembre de 1988) ordenando la inclusión de *119la votante a las listas electorales. La documentación presentada por la parte refutó el status de 12 de esta electora; ella estaba cualificada para votar en los pasados comicios y por lo tanto su voto debe adjudicarse.
González Rodríguez, Manuel, Exhibit #078, TIE #1700408, status 12: Votó añadido a mano en el P005 U007 C009 (Escuela La Cumbre). El elector identificó su firma y su TIE perforada en los núms. 1, 2 y 3. Testificó que previo a las elecciones de 1988 gestionó su inscripción en las listas electorales. Llenó una Petición de inscripción especial cuya ulterior consecuencia fue que la CEE lo certificara (29 de octubre de 1988) como elector cualificado para votar en esos comicios. La prueba presentada ante este foro controvirtió el status de elector inhábil del Sr. González. Erró la CEE al no adjudicar su voto.
Parrilla Castro, Ramón, Exhibit #079, TIE # 0176260, status 12: Votó en el P004 U015 (Escuela Gabriela Mistral) añadido a mano. Identificó su firma en la declaración jurada del sobre y su TIE expedida el 2 de noviembre de 1988 perforada en el núm. 3. Testificó que votó en esa misma escuela para las elecciones de 1984; la fotocopia de la Lista oficial de dicha escuela así lo refleja. Señaló que previo a las elecciones de 1988 visitó lá Junta Local de Caparra Terrace y llenó unos documentos. De su expediente electoral se desprenden tales gestiones: una Solicitud de inclusión por omisión del 14 de octubre de 1988 cuya ulterior consecuen-cia redundó en Certificación de la CEE (29 de octubre de 1988) incluyéndole en las listas electorales. Posterior a ello, se efectuó una Petición de inscripción especial (2 de noviembre de 1988), fecha en que le expidieron la TIE con la cual votó. La prueba presentada refutó su status de elector inhábil; erró la CEE al no adjudicar su voto.
O’Farril Cartagena, Zoraida, Exhibit #081, TIE #2801892, status 12: Votó añadido a mano en el P001 U013 C008 (Escuela Brumbaugh). La electora identificó su firma en el sobre especial y su TIE duplicada expedida el 5 de noviembre de 1988 y perforada en el Núm. 3. Del expediente electoral se desprende que la Sra. O’Farril suscribió una Solicitud de inclusión por omisión el 4 de noviembre de 1988 cuya recomendación dirigida a la JIP es a los efectos de que se incluya y acredite el derecho a votar de esta persona. Posterior a ésto y como consecuencia de ello, el 5 de noviembre de 1988 se tramitó una Petición de inscripción especial y cambio de foto ante la CEE, fecha en que a su vez se le expidió la TIE con la cual votó. La Sra. O’Farril actuó oportunamente ante el organismo electoral y reivindicó su status de electora capacitada. Erró la CEE al no adjudicar su voto.
Maldonado Vélez, Georgina, Exhibit #103, TIE #1676522, status II: Votó añadido a mano en el P005 U013 C010. Identificó su firma en el *120sobre especial y su TIE perforada en los números 2 y 3. Consta en su expediente electoral una Solicitud de inclusión por omisión con fecha del 21 de octubre de 1988. Tal solicitud fue acogida favorablemente por la CEE el 29 de octubre de 1988 mediante Certificación que se emitiera para incluirla a las listas electorales. Su status de inactiva fue refutado; erró la CEE al no adjudicar su voto.
Batista García, Justo, Exhibit #130, TIE # 1742559, status 12: De su expediente electoral se desprende una “Certificación de verificación del derecho de estar incluido en las listas electorales para las elecciones generales” con fecha del 4 de noviembre de 1988 que le capacitó como elector hábil para las elecciones de 1988. Erró la CEE al no adjudicar su voto.
Torres Morales, Pedro, Exhibit #255, TIE #1863010, status 12: El elector identificó su firma en la declaración jurada del sobre especial de añadidos a mano y su TIE expedida el 5 de septiembre de 1984 está perforada en el núm. 3. Testificó que aunque se inscribió para las elecciones de 1984, no fue sino previo a las elecciones de 1988 que recogió su TIE en las oficinas de la CEE Allí llenó unos formularios y le entregaron su TIE de 1984. De su expediente electoral se desprende que el formulario que cumplimentó (6 de agosto de 1988) fue una Petición de inscripción especial. Aparentemente este trámite no fue procesado por la CEE antes del 8 de noviembre de 1988; erró el organismo electoral al no incluirlo en las listas. El Sr. Torres es elector capacitado y su voto debe adjudicarse.
Nishwitz Valencia, Patricia, Exhibit #652, TIE #1644960, status 12: Identificó su firma en el sobre de añadidos a mano y su TIE perforada en los números 1,2 y 3. Declaró que previo a las elecciones de 1984 visitó la JIP y llenó unos documentos. Su expediente electoral refleja que tramitó una Petición de inscripción especial el 11 de Julio de 1984; sin embargo, la electora nos señaló haber tenido problemas para votar en aquella ocasión. Testificó que previo a las elecciones de 1988 (agosto o septiembre) visitó la JIP y llenó otros documentos ya que no aparecía en las listas electorales. El récord electoral de la Sra. Nishwitz, sin embargo, no contiene tal trámite. Sí consta en el mismo una “Certifica-ción de verificación del derecho de estar incluido en las listas electorales para las elecciones de 1988 (29 de octubre de 1988). Su voto debe ser adjudicado.
La situación de aquellos electores que hicieron trámites tardíos ante la CEE no debe pasar desapercibida. Como excep-*121ción a las fechas reglamentadas en la Ley Electoral, la CEE implantó a escasas semanas del evento eleccionario de 1988 el Procedimiento de inclusión por omisión. Dicho mecanismo permi-tió que el votante afectado exluido de las listas tramitara su inclusión en o antes del 4 de noviembre de 1988. El ciudadano tenía, a su vez, hasta el 19 de septiembre de 1988 para inscribirse como elector. Las fechas límites fijadas por el organismo electoral tienen como propósito válido garantizar la puridad del evento comicial: Aseguran que solamente voten electores hábiles y evitan fraudes electorales como la doble votación. Tales fechas límites dan tiempo suficiente a esta agencia reguladora para organizar toda la documentación y listas electorales para el evento comicial. (Ortiz Angleró . . . , supra a las páginas 90-92); Jeffrey M. Petrash, Constitutional Standards Applicable to Voter Registration Closing Dates, 5 University of Michigan Journal of Law Reform 304; 323 (1972)). Mediante el mecanismo de inclusión por omisión la CEE fue extremadamente flexible al concederle al electorado una fecha tan próxima a las elecciones dentro de la cual éste pudiese hacer trámites afirmativos en pro de su capacidad electoral. No podemos convertir la libertad en anarquía y premiar la inacción de aquella persona que no hizo trámites oportunos. Sus votos no deben adjudicarse. (53)
*122E Electores Activos
La mayoría de estos votantes tramitaron documentación ante la CEE en aras de habilitar su status electoral. Por haber hecho estas gestiones tan próximas al evento electoral de 1988, sus gestiones afirmativas aún no habían entrado al sistema eomputadorizado de la CEE al 8 de noviembre de 1988 y, en consecuencia, aparecieron algunos con su status previo de inhá-biles. Posteriormente, sin embargo, reflejaron un status de elector hábil. (54) Estas personas utilizaron acertadamente el procedi-miento de añadidos a mano para votar, ya que fue por error atribuible al organismo electoral que quedaron excluidos de las listas electorales. Son electores capacitados y sus votos deben adjudicarse:
Godreau Pérez, José R., Exhibit #061, status A3: tramitó una Petición de inscripción el 19 de septiembre de 1988, fecha en que se le expidió la TIE con la cual votó.
Otero Cortés, William, Exhibit #120, status Al: su expediente electoral refleja una transferencia administrativa con fecha del 13 de noviembre de 1987 de San Juan 002 U032 a P003 U006.
García Rivera, Ivonne, Exhibit #121, status A4: tramitó una Petición de Inscripción Especial el 19 de septiembre de 1988, fecha en que se le expidió la TIE con la cual votó.
Carrillo Torres, María Cristrina, Exhibit #126, status A5: por encontrarse en las listas de excluidos publicadas en la prensa, esta electora tramitó una Solicitud de cambios en el Registro (cambio de *123dirección) el 6 de febrero de 1988. A pesar de que esta electora debió tramitar una transferencia o reubicación, según fuere su situación, el haber llenado el formulario incorrecto no debe operar en contra de su derecho al voto. Tal solicitud fue acogida favorablemente por la CEE el 7 de octubre de 1988, razón por la cual le atribuyeron el status de electora activa.
Rodríguez Calderón, Pedro, Exhibit #127, status, A4: tramitó una petición de inscripción especial el 19 de septiembre de 1988, fecha en que se le expidió la TIE (#1644410) con la cual votó.
Rivera Nieves, Linda M. Exhibit #138, status A3: formuló una Petición de Inscripción el 19 de septiembre de 1988, fecha en que se le expidió la TIE (#3281806) con la cual votó.
Quiñones Cruz, Mayra, Exhibit #684, status Al: El día 8 de noviembre de 1988 solicitó un duplicado de su TIE. Su expediente electoral no tiene ninguna otra documentación, salvo su Petición de inscripción del 4 de septiembre de 1988.
Beltrán Berberena, Martín, Exhibit #890, status Al: tramitó una Solicitud de cambios en el registro (cambio de foto y de dirección) el 1ro de julio de 1988, fecha en que se le expidió la TIE con la cual votó. No se le puede confiscar su voto por el mero error de haberse llenado el formulario incorrecto. (PPD v. Admor. Gen. de Elecciones, supra).
Azcuy Díaz, Cirila, Exhibit #892, status A3: tramitó una Petición de inscripción el 19 de septiembre de 1988, fecha en que se le expidió la TIE (#3157407) con la cual votó.
Hay otros votantes activos para los cuales no existe razón que justifique el que no estuviesen en las listas electorales de 1988; salvo que hubiesen ido a votar en el 1988 a un colegio incorrecto y la CEE no se percatara de ello en el escrutinio que hiciere en el Coliseo de los votos añadidos a mano. Son electores hábiles y sus votos deben adjudicarse:
*124Elector Exhibit Status
Hernández Rodríguez, Crucita í> (M O O
Pizarro Rivera, Catalina |> H-IH 05 O
González Suárez, francisca L. (55) ¡> h-i H H r-i
Grajales Viera, Ramona ¡> CO b-CO <m
Rivera Torres, Eloísa i> i — i CO CC co
Los siguientes electores votaron añadidos a mano mientras estaban ingresados en una institución penal del país. Sus testimo-nios revelaron que en dichas instituciones se siguió el procedi-miento de votación conforme al “Memorando de la CEE dirigido a la Administración de Corrección” del 27 de octubre de 1988. (Exhibit #886) A tenor con el mismo (inciso 3d a la página 4):(55)
d. Si el elector no figura en ninguna lista su nombre y demás circuns-tancias serán añadidos a mano y se les permitirá votar: independiente-mente que tenga o no tarjeta. Dicho voto será recusado y depositado en un sobre preimpreso preparado para estos propósitos. El elector tendrá que contradeclarar bajo juramento; de lo contrario su voto será anulado en el escrutinio. Estos votos se adjudican en el escrutinio luego de ser debidamente investigados. (Enfasis suplido).
*125Ninguno de los testificantes votó con TIE. No se les puede confiscar su derecho al voto por razón de que este procedimiento en los penales sea distinto del procedimiento de añadidos a mano, el cual exige la presentación de la TIE al momento de votar. Este mecanismo especializado dirigido a facilitar la emisión del voto en los penales, se adaptó a las necesidades y circunstancias particu-lares de estas instituciones. Son electores hábiles y sus votos deben adjudicarse:
Elector Exhibit Status
Viruet Luna, Salvador 093 Al
Hernández Batista, José R.* 098 A3
Cruz Quiles, José A. 136 A3
Almezquita Pizarro, Felix M.* 139 Al
Coss Velázquez, Carlos Luis* 140 Al
Romero Rivera, José 395 Al
Ayuso Walker, Luis* 891 Al
Cada uno de estos votantes marcado con asterisco (*) tramitó oportunamente documentos ante la CEE en aras de reivindicar sus status como elector capacitado. Este organismo así se lo reconoció.
El Sr. Fundador Morales Montañez (Exhibit #089) debe distinguirse de los votantes arriba mencionados. Al momento del evento eleccionario se hallaba en libertad, mas se le había explicado que debía ir a determinado lugar en determinado día para poder emitir su voto. Testificó que se le pasó la fecha, que estaba trabajando y que tenía “problemas en la calle”. Ello no justifica el haber usado el procedimiento de añadido a mano; éste no estaba disponible para situaciones como la de este elector. Actuó correctamente la CEE al no adjudicar su voto
G. Electores residentes de otros municipios que votaron en San Juan
Las siguientes personas residen en otros municipios, sus votos, por ende, no deben adjudicarse a ninguno de los candidatos a la alcaldía de San Juan. Tanto el testimonio de estos votantes como la prueba documental aportada en torno a ellos confirmó *126este dato. Nuestra Ley Electoral exige a toda persona que cambia de domicilio el solicitar ante la CEE una transferencia de su inscripción al nuevo precinto. (Artículo 1.003(53) y 2.014,16 LPRA ss 3003(53) y 3064). A esos efectos la jurisprudencia ha pautado que el gobierno:
. . . puede exigir que un elector debidamente inscrito que mude su residencia para otro lugar gestione una transferencia para el nuevo barrio o precinto. El Estado puede exigir que el elector acuda a inscribirse o gestionar su transferencia al lugar y en la fecha que determine, siempre que conceda una oportunidad razonable para ello. (Cita omitida). También puede requerir que el elector brinde toda aquella información que sea indispensable o necesaria para completar el proceso de inscripción o transferencia.
. . .Todos estos son requisitos razonables y hasta necesarios que el Estado puede imponer por su carácter apremiante para evitar el engaño, garantizar la certeza del escrutinio y establecer la voluntad del pueblo expresada libremente en las urnas. En su aplicación estos requisitos deben implantarse de tal forma que no impongan al elector condiciones de difícil cumplimiento o exigencias que menos-caben su derecho al voto o desalienten su ejerció.
(PPD v. Admor. Gen. de Elecciones, supra, a las páginas 241-242)
Ninguno de los electores ante nos efectuó trámite alguno previo a los comicios de 1988; sus expedientes electorales así lo corroboran. Los votos de estas personas no deben ni pueden adjudicarse en el municipio de San Juan, permitir lo contrario resultaría en la dilución del voto de los legítimos residentes del municipio de San Juan. Resulta inconsecuente e irrevelante para el caso de autos si el status electoral que le diera la CEE a estas personas fue controvertido por la evidencia; la cuestión es que no son residentes de San Juan y no pueden votar candidaturas en ese municipio:
Defilló Nassau, Heidi, Exhibit #100, TIE núm. 0098459, status II: Tanto de la declaración jurada del sobre especial de añadidos a mano como de la que hiciera el 5 de diciembre de 1988 (Exhibit #041) y de su testimonio en sala se desprende que la Sra. Defilló reside en la Calle 2 #5 Garden Hills States, urbanización que pertenece al municipio de Guaynabo.
*127Ramos Arzuaga, Felicita, Exhibit #899, TIE núm. 0045479, status ER: Existe una Certificación de la CEE del 14 de septiembre de 1989 que señala que la localidad donde esta electora reside pertenece a la Unidad Electoral 025 del Precinto 100 de Carolina.
Figueroa Colón, Marlon Luis, Exhibit #908, TIE núm. 1871120, status ER: Testificó que reside en Guaynabo y que previo a ello vivió en Alturas de Borinquen Gardens en Río Piedras. Al ser contrainterrogado, reveló que vivió en la dirección antigua hasta el 30 de enero de 1988, significando ello que al momento de los comicios ya era residente del municipio de Guaynabo.
La primera electora no controvirtió la determinación de la CEE al clasificarla II. Los otros dos no tenían a su disposición el mecanismo de votar añadidos a mano por razón de sus status de ER.
y
Incidente de papeletas contaminadas y arrestadas
A inicios del pleito, la súplica de la demanda del candidato Granados Navedo en torno a este incidente iba dirigida a que se “anularan 2557 votos” emitidos y adjudicados por la CEE (deno-minados aquí como votos “contaminados”). (Véase la demanda a las páginas 5 y 9).(56) Al presente, sin embargo, bajo el manto de la doctrina de uniformidad, la parte demandante impugna la Resolución 88-030 emitida por el Presidente de la CEE (Exhibit #038) y mediante la cual se determinó no adjudicar 207 votos de electores añadidos a mano (denominados aquí como votos “arres-tados”). Solicita como remedio el que se cuenten todas las papeletas “arrestadas”.
Los demandados, por su parte, sostienen la validez de la determinación de la CEE de las papeletas “contaminadas”. En su alegato, aducen que el demandante incumplió con los requisitos *128probatorios que le impusiera el Tribunal Supremo para este grupo de electores. Están acordes con la decisión de la CEE relacionada con las papeletas “arrestadas”. Establecen mediante cómputos matemáticos la poca probabilidad de que el resultado de la elección se hubiese visto afectado de adjudicarse las papeletas “arrestadas”. En la alternativa de que este foro optase por adjudicar las papeletas “arrestadas”, sugieren como remedio judicial aplicar la reducción proporcional de los votos ilegales de entre ese grupo.
El demandante Granados Navedo no alegó que ocurriese fraude en estos dos eventos. La prueba desfilada ante este foro tampoco lo demostró. Las irregularidades acontecidas que culmi-naron en los llamados votos “contaminados” y “arrestados” fueron producto de la festinada implantación del “Procedimiento para votar añadido a mano”.
Mediante este procedimiento de añadidos a mano se le permitió al elector debidamente identificado con su tarjeta de identificación electoral (T.I.E.), pero excluido de las listas electo-rales por error atribuible a la C.E.E., votar cumpliendo con determinados pasos:
1. El elector debía reclamar su derecho al voto ante la junta de Unidad Electoral;
2. Se le buscaba en todas las listas disponibles, primero en la lista de Alfa-Unidad, luego en la lista de Alfa-Precinto y por último en las listas de exclusiones Alfa-Isla;
3. Si se determinaba que el elector tenía derecho a votar añadido a mano, se le entregaba un boleto de autorización (firmado por todos los miembros de la Subjunta de Unidad) para votar en el último colegio de cada unidad añadiendo a mano en una lista especial su nombre y circunstancias personales;
4. Se inspeccionaba con la lámpara especial de rayos ultravioleta que el elector no hubiese votado previamente;
5. Se cumplimentaba el sobre especial de añadido a mano, firmando el elector la declaración jurada y formulando los funcio-narios la recusación; ambas impresas en el sobre;
*1296. Se añadía a mano a la Lista Principal de votantes el nombre y circunstancias personales del elector quien firmaba las listas;
7. Se le entintaba el dedo;
8. Se perforaba y retenía la T.I.E. del votante;
9. Se le entregaban las dos papeletas y se hacía la salvedad de que una vez votara debía volver donde el funcionario electoral para depositar ambas papeletas junto con su T.I.E., boleto de autorización para votar y alguna orden judicial o cualquier otro documento de elegibilidad para votar dentro del sobre especial. El sobre se sellaba en presencia del elector y se le decía que sus papeletas se adjudicarían en el Coliseo una vez la C.E.E. inves-tigara en los expedientes y archivos su status electoral y deter-minara que era elector capacitado para votar en esas elecciones. Por el contrario, de ser elector inhábil su voto no sería adjudicado.
Los Comisionados Electorales de los tres partidos, acordaron enviar 50 sobres impresos a cada colegio electoral para permitir que aquel elector que se encontrara en las situaciones expuestas por el procedimiento de añadidos a mano votara usando el mismo. Cabe señalar que este acuerdo se tomó sin poder razonablemente anticipar el número de personas que comparecerían a votar añadidos a mano.
A pesar de que tanto las papeletas “contaminadas” como las “arrestadas” provienen de electores que votaron mediante el mecanismo especial de añadir a mano sus nombres a las listas electorales, cabe distinguir estas dos controversias particulares (la controversia de añadidos a mano propiamente) y precisar en torno a cada uno de ellos.
A. Contaminados
La llamada “contaminación” surgió cuando se acabaron los sobres impresos en determinados colegios electorales y se les permitió a personas que de otra forma hubiesen depositado sus papeletas en dichos sobres, echar las mismas en las urnas. La prueba desfilada, a su vez, en instancias demostró que a pesar de que se le cumplimentó el sobre especial de añadidos a mano al elector, por inobservancia de los funcionarios por descuido del *130electorado en ese colegio, el votante depositó sus papeletas directamente en las urnas. La contaminación existe en la medida en que se depositaran en las urnas electorales papeletas de votantes inhábiles, entremezclándose las mismas con papeletas de electores hábiles para votar.
En Granados Navedo v. Rodríguez Estrada y otros, supra, a la página 6896, nuestro Tribunal Supremo fijó las pautas específicas a seguir por el demandante en torno al desfile de prueba a darse ante el foro de instancia. Además, expuso los requisitos evidenciarios con los que éste debía cumplir para prevalecer en su reclamo de este evento, derrotando acertadamente con ellos la adjudicación de alegados votos ilegales hecha por la CEE. Por voz del Hon. Peter Ortiz se dijo:
En estos casos, en ausencia de fraude, no es suficiente que el candidato derrotado demuestre que se adjudicaron votos emitidos ilegalmente sino que se requiere que pruebe afirmativamente a favor de quién fueron adjudicados, demostrando así que la anulación de estos cambiaría el resultado de la elección. Ello podría probarse con el testimonio de los electores que votaron de forma ilegal. Estos, contrario a lo que sucede con los electores plenamente capacitados, no les cobija el derecho a mantener en secreto su voto. De no cumplirse con lo anterior la impugnación no procede aun cuando se haya establecido que en la elección se adjudicaron votos emitidos ilegalmente. A contrario sensu, de cumplir el candidato impugnador con los requisitos indicados se reducirán dichos votos en la proporción correspondiente. (Granados Navedo v. Rodríguez Estrada, supra, a la página 6896.
Teniendo en mente lo previamente citado y atendidas las directrices esbozadas por nuestro m[á]s alto Tribunal y luego de examinar la prueba testifical desfilada dándole su debido peso y credibilidad y de analizar los alegatos de derecho de las partes, concluimos que la adjudicación hecha por la CEE de los votos “contaminados” debe prevalecer. La parte demandante no cum-plió con los requisitos y peso de prueba impuéstole por el Tribunal Supremo. Veamos.
*131El demandante Granados Navedo alegó “contaminación” en 14 colegios electorales. Anunció formalmente 13 colegios (57) y desfiló prueba testifical únicamente de 11 de ellos, renunciando en corte abierta al Precinto 001 Unidad 017 Colegio 002 y al Precinto 002 Unidad 013 Colegio 006. (58) La prueba presentada por la parte demandante para este evento, se limitó al testimonio de once (11) funcionarios electorales PNP cada uno de los cuales trabajó en un alegado colegio “contaminado”. (Véase el Apéndice 5(A): Análisis del testimonio de funcionarios electorales en cole-gios “contaminados”). El testimonio de dos de estos funcionarios demostró a claras luces que no ocurrió “contaminación” de tipo alguna en el Precinto 001 Unidad 020 Colegio 004 y en el Precinto 003 Unidad 002 Colegio 006. La prueba documental presentada así lo confirma. (59) El testimonio de estos funcionarios reflejó que en esos dos colegios, al acabarse los sobres impresos para votar añadidos a mano, prudentemente se improvisaron métodos me-diante los cuales las papeletas e información particular de . cada elector se mantuvo individualizada. Ello hizo posible que poste-*132riormente se evaluara en la CEE la capacidad electoral de cada votante y, en consecuencia, se adjudicara o rechazara el voto de la persona conforme a su status electoral.
Mediante el testimonio de los restantes nueve funcionarios PNIJ se explicó la irregularidad acontecida, de porqué ciertas papeletas que debieron depositarse en sobres especiales de añadidos a mano se echaron en las urnas electorales (Véase el Apéndice 5(A)). Si bien mediante la declaración de éstos se intentó precisar el número de casos en que esta anomalía ocurrió, la prueba documental ofrecida en evidencia para esos colegios, (en ocasiones) controvirtió los números inciertos declarados por el funcionario. (60) Lo previamente expuesto constituyó la única prueba testifical presentada por la parte impugnadora en este incidente.
La parte demandada demostró que en el Precinto 001 Unidad 010 Colegio 008; Precinto 005 Unidad 002 Colegio 010 y Precinto 005 Unidad 031 Colegio 006 no se dio la alegada “contaminación”. (Véase el Apéndice 5(A)). A pesar de que papeletas que debieron echarse en sobres de añadidos a mano fueron depositadas inde-bidamente en las urnas electorales, esta parte probó que dichas papeletas correspondían a electores capacitados para votar en los pasados comicios. (61) Para ello, trajo al funcionario PPD del colegio alegadamente contaminado quien explicó lo allí aconte-cido; produjo al elector quien testificó haber añadido su nombre a las listas electorales y cumplimentado el sobre especial, identificó ambos documentos y declaró haber echado sus papeletas en la urna; y presentó al Lie. Sigfredo Pons Fontana, Subsecretario de la CEE por el PLEJ quien haciendo referencia a las listas Alfa Unidad del precinto correspondiente a cada elector, concluyó que los mismos eran votantes hábiles en las elecciones pasadas. Esta *133prueba de fácil acceso a ambas partes y de lógica y concatenada presentación, demostró la no “contaminación” de dichas urnas.
En aras de depurar los colegios “contaminados”, reduciendo el número de votos ilegales adjudicados en los mismos, el Tribunal Supremo señaló en Granados Navedo v. Rodríguez Estrada, la disponibilidad de la Regla 29 de las de Evidencia para el caso ante nos. (62) Cabe señalar que estas directrices dadas al demandante para esclarecer (entre otras) si éste había sido perjudicado por la adjudicación de votos ilegales (PPD), fueron obviadas por el candidato impugnador. La parte demandada, por el contrario, utilizando el mecanismo de citación (Regla 40.1 de las de Proce-dimiento Civil), trajo ante este foro a 25 votantes con el propósito de descontarle votos al impugnador.(63) Una vez examinada la prueba documental (Exhibits #835 y 858) y escuchada la prueba testifical (Lie. Sigfredo Pons Fontana y Alfredo Méndez Nazario) en torno a estos electores(64) prueba suficiente que estableciera la naturaleza ilegal de sus votos,(este Magistrado) determinó la ilegalidad de los mismos.
Previo a que cada elector testificara, este juez, teniendo en mente el inter[é]s público envuelto, la importancia que reviste para la ciudad de San Juan llegar a un resultado final represen-tativo de la voluntad del electorado, la necesidad de purgar todo voto ilegal de la adjudicación hecha de los colegios contaminados, (evitando con ello la injusticia de que votantes ilegales definan quién es victorioso en este sufragio), y ante la posibilidad de que dicho acto fuese punible por el ordenamiento penal (65), concedió *134inmunidad a estos electores. De este modo, el votante no se cohibiría de testificar ante el temor de ser encausado criminal-mente por haber votado siendo elector no capacitado y se obtendría un testimonio m[á]s espontáneo y veraz.
De los 25 votantes presentados, descontamos 23 votos al candidato Granados Navedo.(66) Véase el Apéndice 5(B).
Las directrices pautadas por el Tribunal Supremo, claramente advirtieron al demandante de las graves consecuencias de no traer ante el foro de instancia el testimonio de los electores inhábiles: “De no cumplirse con lo anterior la impugnación no procede aun cuando se haya establecido que en la elección se adjudicaron votos emitidos ilegalmente”. Este tribunal a su vez, recalcó al demandante que esa no era la forma de probar su caso. A pesar de ello, la representación legal del demandante (67) decidió “probar su caso” mediante prueba documental con la cual, si algo logró demostrar fue el que se adjudicaron votos ilegales en ciertos colegios electorales. Como expusimos previamente, ello no cumple con el peso de la prueba que le exigió el Tribunal Supremo; por ende, debe subsistir la adjudicación de estos votos hecha por la CEE.
Así, presentó el Exhibit #835, constitutivo de varios juegos de libros o mamotretos amarillos, los cuales están divididos por *135Precinto-Unidad-Colegio y contienen una relación del status electoral de las personas que votaron añadidos a mano en los colegios contaminados. Presentó además el Exhibit #837, mamo-treto blanco, que alegadamente es copia del registro que levantase la CEE de los sobres de aquellos electores que votaron añadidos a mano el 8 de noviembre de 1988 y que pasaron por el crisol de la Junta especial de añadidos a mano. Tras arduo debate sobre la admisibilidad y alcance probatorio de estas dos piezas, hubo estipulación de partes a los efectos de su contenido. (TE del 28 de agosto de 1989 a las páginas 50 y 51). De las listas electorales donde votantes adicionaron sus nombres a mano junto al Exhibit #835 debemos concluir cuántos y cuáles de las personas que votaron añadidos a mano en estos colegios contaminados son votantes capacitados e incapacitados. De éstos, el tribunal debe hacer una correlación con aquellos nombres de electores que aparecen en el Exhibit #837, documento que induce a este magistrado a una búsqueda incierta ya que carece de certeza y confiabilidad: (68) hay ausencia de apellidos, nombres y números electorales y espacios correspondientes a supuestos electores totalmente en blanco. De tal búsqueda debemos inferir que las papeletas de las personas cuyos nombres no están en el Exnibit #837 presumiblemente fueron a parar a las urnas.(69)
A pesar de que mediante esta opinión y sentencia confirma-mos la determinación que hiciere la CEE en torno a este grupo de votos “contaminados” el tribunal está inclinado a adoptar (en la alternativa) como remedio judicial para este incidente la distribu-*136ción o reducción proporcional de los votos ilegales ya adjudicados de entre este grupo. (Véase la Tabla del Apéndice 5 (C)).
Jurisprudencia norteamericana ha pautado cuatro diversos remedios judiciales (70) para casos en los cuales ha habido mezcla de votos legales e ilegales y no hay forma de identificar unos y otros. (71)
1. El primero de los remedios propone que no se cuenten los votos de los precintos “contaminados”. Esta fue la solicitud que inicialmente hiciera José Granados Navedo en su demanda. Acceder a ello significaría privar de su franquicia electoral a más de 2500 electores cualificados por razón de un ínfimo número de votos ilegales. Este magistrado está renuente a tal proceder. Privar de su franquicia electoral a un número tan significativo de votantes arrojaría dudas en torno a cuál fue la verdadera voluntad e intención del electorado y por ende, el resultado cierto de la elección.
2. El segundo los remedios apunta a que se ignore la “conta-minación” y se adjudique la totalidad de los votos (legales e ilegales). Esto fue lo que inadvertidamente se hizo en este incidente y lo que ha dado margen al problema ante nos. Permitir que algo así suceda redundaría, en determinadas situaciones, el que electores no cualificados pudiesen determinar el resultado de unas elecciones. Ello no sólo sería injusto para uno y otro candidato, sino que resultaría en una mayor injusticia para el *137electorado capacitado que votó en esas elecciones, ya que su voluntad se vería inconstitucionalmente diluida ante tal adjudica-ción.
3. El tercero de los remedios conlleva declarar la elección nula y ordenar una nueva elección (ya sea total o parcial - limitada a los precintos o unidades donde hubo mezcla de votos legales e ilegales).
Se ha dicho que los tribunales deberán de hacer todo lo posible para que prevalezca la validez de una elección y recurrir a este remedio heroico únicamente cuando no quede otra alternativa viable para salvaguardar la voluntad e intención del electora-do. (72) Factores de gran interés público, i.e., la carga económica que un nuevo proceso eleccionario impone a la ciudadanía; la indebida presión sicológica (y de otra índole) que recibiría el electorado de los precintos y/o unidades “contaminadas” en los que se celebraría una nueva elección; el impacto inestabilizador de nuevos comicios en el proceso político y social de la ciudad capital; y los cambios sufridos en la composición, movilidad e intereses del electorado, abogan po[r q]ue en ocasiones el bienestar público prevalezca sobre los intereses particulares del candidato impugnador.
4. Por último, existe el remedio de aplicar la distribución o reducción proporcional de los votos ilegales ya adjudicados. Dicho remedio, aceptado y adoptado por numerosas jurisdicciones esta-dounidenses desde antaño(73) no hace injusticia a ninguno de los *138candidatos y es el que con mayor certeza, precisión y lógica reflejaría c[uá]l fue la verdadera voluntad del electorado en esos determinados colegios contaminados. A su vez, esta distribución prorrata nos serviría de índice para determinar si el resultado de la elección se vio afectado por la adjudicación de tales votos ilegales.
En ánimo de aplicar este remedio judicial (en la alternativa), al tomar como cierta la inferencia de los Exhibits #835 y 837 y asumir como ciertas las conclusiones expuestas en el alegato de derecho del demandante (a la página 10 y ss), se observa:
POPI U013 C005* - Hay 4 votos ilegales en las urnas. Luego de que uno de estos votantes (Hilario Rodríguez Marrero) testificara ante este foro, quedarían 3 votos ilegales adjudicados.
P002 U007 C007* - Hay 12 votos ilegales en las urnas. Luego de que uno de estos votantes (Félix Figueroa Rivera) testificara ante este foro, quedarían 11 votos ilegales adjudicados.
P002 U025 C010* - Hay 1 voto ilegal en las urnas que fue adjudicado.
P002 U027 C004* - Hay 12 votos ilegales en las urnas. Luego de que 4 de estos votantes (Lydia Candelaria González, Juana Carmona Sierra, Marcia Flores Fuentes, Salvador Santos Fernández) testificaran ante este foro, quedarían 8 votos ilegales adjudicados.
*139P003 U020 C008* - Hay 4 votos ilegales en las urnas. Luego de que uno de estos votantes (Sylvia Acosta Ureña) testificara ante este foro, quedarían 3 votos ilegales adjudicados.
P104 U015 C002* - Hay 4 votos ilegales en las urnas. Luego de que uno de estos votantes (Reyes Padín Cuevas) testificara ante este foro, quedarían 3 votos ilegales adjudicados.
Todo ello conduciría a conclu[i]r que al presente hay 29 votos ilegales, entre unas alegadas 2557 papeletas adjudicadas en este incidente. Luego de aplicar la reducción prorrata se le desconta-rían 14.54 votos a Héctor Luis Acevedo, 13.68 votos a José Granados Navedo y .78 votos a otros partidos. Cifras claras demostrativas de que resultado de la elección capitalina no se vio afectado ni alterado por la adjudicación de los mismos.(74)
En esta etapa de nuestra sentencia, el análisis de los eventos atendidos arroja el siguiente resultado:
Evento Héctor Luis Acevedo José Granados Navedo Otros
Certificación 100,525 100,496 8,334
Iniciales* 1 1
Write-In 1
Añadidos a mano** 31 33
Contaminados (-23)
Total 100,557 100,508 8,336
*140Votos que favorecen a Héctor Luis Acevedo Votos que favorecen a José Granados Navedo
Testigos de los demandados 23 Testigos de los demandantes 22
Partes identificadas con los demandados Partes identificadas con los 9 demandantes 12
32 34
B. Arrestadas
El alegado “arresto”, por su parte, surgió cuando en algunos colegios electorales se terminaron los sobres especiales para votar añadidos a mano y los funcionarios, a pesar de que retuvieron las papeletas electorales, TIE, boleto de autorización para votar y documentos de eligibilidad para cada elector, procedieron'a colocar todo lo relativo al votante sin grapar o separar individual-mente en un sobre común, que contenía a su vez, las papeletas y documentos de otros electores añadidos a mano para los cuales tampoco hubo sobre individual. En otros colegios, los sobres especiales para votar añadidos a mano no estaban en el maletín de materiales electorales, por lo que funcionarios se vieron obligados a improvisar métodos alternos al pautado y cometieron irreme-diablemente el mismo error que los funcionarios previamente aludidos. En la mayoría de estos colegios no hay modo de correlacionar las papeletas de un determinado elector con su documentación, están entremezcladas las papeletas y documentos de electores capacitados y electores no capacitados. Estos votos no se han adjudicado.
La contención que la representación legal de Granados Navedo hiciere en corte abierta en torno a los votos arrestados fue de que:
...hay una serie de electores que se les anuló y se les confiscó su derecho al voto en una forma arbitraria y caprichosa por la Comisión Estatal de Elecciones, y que en última instancia, ese número de electores de esos 6 colegios de votación, Vuestro Honor, exceden la ventaja del candidato Acevedo, certificado hasta este momento. (TE del 28 de agosto de 1989 a la página 25).
*141Para este grupo de electores el Tribunal Supremo pautó las siguientes directrices:
...en circunstancias en las que se han anulado votos de electores debidamente cualificados la norma general esbozada por diferentes tribunales estatales exige un criterio de prueba menos riguroso. En estas situaciones sólo se exige que el candidato derrotado demues-tre que el número de votos anulados es suficiente para variar el resultado de la elección, de haberse emitido éstos a su favor. Es decir, cuando de estos casos se trata no es necesario que el candidato impugnador demuestre afirmativamente a favor de quién dichos votos fueron emitidos. Sólo se requiere que pruebe que de haberse adjudicado los mismos el resultado pudo haber sido dife-rente. Obviamente ello presupone que dichos votos fueron indebi-damente anulados. (Enfasis suplido).
La parte demandante alegó que existen 207 papeletas arres-tadas y no adjudicadas a través de 6 colegios electorales entre los cientos de colegios participantes en los pasados comicios:
Núm. votos Precinto Unidad Colegio arrestados
t-<M O o 00 o K> ffl H O o
lO <N O o ^ o O O) N O o
H <N O o 07 o K> N O o
N O O o OO o K> O M O o
Ifl tH O o o CO 00 M O o
T — i r-i O o OO o O OS O o
A esos efectos presentó como testigos suyos a seis funciona-rios electorales, cada uno de los cuales trabajó en un alegado colegio “arrestado” el pasado 8 de noviembre de 1988. El testi-monio de estas personas versó sobre los acontecimientos e irregularidades habidas en el proceso eleccionario (i.e., procedi-miento especial de añadido a mano) en su colegio que desembo-caron en los votos arrestados ante nos. Veamos:
Precinto 001, Unidad 026, Colegio 008
El Sr. David Maysonet Castro, quien se desempeñó como Inspector en propiedad por el PNP para este colegio, señaló que una vez se *142terminaron los sobres especiales de añadidos a mano los funcionarios utilizaron entre 10-15 sobres en blanco como sustitutos. Sin embargo, cuando éstos se terminaron los Inspectores de colegio -debido a que no había grapadoras, clipes ni sobres adicionales- acordaron depositar los subsiguientes votos añadidos a mano en unión a la TIE y documentos acreditativos de cada votante en una bolsa plástica (TE del 21 de agosto de 1989 a la página 118 y ss). No hay forma de correlacionar las papeletas de determinado elector con su TIE y documentación.
Precinto 002 Unidad 066 Colegio 004
La Sra. Rina D. Pérez Díaz, quien se desempeñara como Inspectora alterna por el PNP para este colegio, declaró que de 4-5 papeletas correspondientes a electores añadidos a mano se depositaron en las urnas. El resto de las papeletas emitidas añadidas a mano se depositaron todas, en unión a la TIE y documentación del elector, en un sobre común. (TE del 21 de agosto de 1989 a la página 102 y ss).
Precinto 002 Unidad 029 Colegio 005
La Sra. Regalada Rivera Santiago, quien se desempeñara como Secre-taria por el PNP para este colegio, declaró que votaron alrededor de 121 personas en este colegio, la mayoría de las cuales fueron añadidas a mano a las listas electorales. Señaló que instruyeron al electorado a los efectos de que depositaran las papeletas en la urna electoral. No se recibió entre los materiales ningún sobre especial para votar añadido a mano. Las últimas 21 papeletas emitidas añadidas a mano se colocaron todas en unión a las TIEs y documentación de los electores en un sobre que les trajo el coordinador del PIP (TE del 21 de agosto de 1989 a la página 123 y ss).
Precinto 003 Unidad 020 Colegio 008
Testificó la Sra. Nereida Oyóla Morales, Secretaria PNP para este colegio. Declaró que por error atribuible de la Inspectora PPD no se impartieron instrucciones al electorado en torno a cómo seguir el procedimiento especial de añadido a mano. En consecuencia, no se le retuvo la TIE a las primeras seis personas que utilizaron dicho mecanismo y sus papeletas se depositaron directamente en la urna. Estos seis votos se discutieron previamente en la página 108 de esta Opinión y Sentencia; son votos contaminados. Luego de que la Junta electoral visitara este colegio y corrigiera el error, se siguió el procedi-miento correcto para los próximos 20 electores que votaron añadidos a mano. Para los últimos 5 electores que votaron añadidos a mano no hubo sobre; toda la información del elector, i.e., papeletas, TIE y tarjeta de autorización se individualizó con un clipe para cada elector. Estos cinco *143paquetes, unidos a las 6 tarjetas de autorización (de aquellas papeletas que fueron a las urnas) se pusieron en un sobre. (TE del 21 de agosto de 1989 a la página 82 y ss). Nótese que los números de electores afectados en este incidente según el testimonio de esta funcionaría no concuerdan con la prueba documental ante nos.
Precinto 003 Unidad 033 Colegio 005
Testificó el Sr, Pablo Navarro Pérez, quien se desempeñara como Inspector PNP para ese colegio. Declaró que votaron “cincuenta y pico” de personas añadidas a mano de las cuales no se pudo seguir el procedimiento con rigurosidad con 15, debido a que se terminaron los sobres especiales. Luego de consultar a la Junta electoral, las papeletas e información particular de estos 15 electores -TIE y tarjeta amarina-se colocó en un sobre común. Señaló el testigo que a pesar de que las 15 papeletas se colocaron juntas, estaban separadas, ya que se utilizó la papeleta electoral como sobre con toda la información adicional del elector adentro. (TE del 21 de agosto de 1989 a la página 141 y ss).
Precinto 004 Unidad 003 Colegio 008
Testificó la Sra. Laura Quiñones Pizarro, quien se desempeñó como Coordinadora de unidad por el PNP del P004 U003, Nemesio R. Canales. Declaró que el número de personas que acudieron a votar añadidos a mano fue tal que los coordinadores, por consenso, optaron por abrir un colegio adicional (C008) para facilitar el proceso eleccionario que allí se estaba llevando a cabo. Este nuevo colegio lo constituyeron los Coordi-nadores de Unidad de los tres partidos en unión a otros dos funcionarios (uno del PPD y otro del PNP). Todos los electores que votaron en este nuevo colegio votaron añadidos a mano a las listas electorales (Exhibit #058 y 840); hay 117 electores en total, de los cuales ninguno depositó sus papeletas en las urnas electorales. (TE del 28 de agosto de 1989 a la página 92 y ss).
Testificó además por la parte demandante el Ledo. Bauzá Escóbales, Primer Vice Presidente de la CEE por el PNP y miembro de la Junta Especial de Añadidos a Mano en el recuento del Coliseo. Explicó todo lo relativo a la “Tablita” (Exhibit #042). (TE del 28 de agosto de 1989 a la página 107 y ss). Su testimonio corroboró y amplió lo explicado por los funcionarios electorales de los colegios arrestados. Todo ello tendente a demostrar que en ninguno de estos colegios ocurrió fraude electoral.
En aras de reducir la interrogante en torno a la idoneidad y preferencia electoral de este grupo de votantes, la parte deman-*144dada produjo como testigos a 8 electores, cada uno de los cuales declaró haber votado añadido a mano en los pasados comicios, explicó este procedimiento y señaló dónde se colocó su papeleta luego de entregársela al funcionario del colegio. Luego de que los demandados establecieran la capacidad electoral de estas perso-nas mediante la presentación de un impreso del computador que les calificara como elector activo, el tribunal les advirtió sobre el carácter secreto del voto y sobre la voluntariedad del testimonio a vertir. Cada uno de estos testigos voluntariamente declaró haber votado por Héctor Luis Acevedo en las elecciones de 1988.(75)
En corte abierta la parte demandante objetó la admisibilidad de estos testimonios. Mediante su alegato arguye que la acción tomada por la parte demandada al presentar a estos electores es “constitucional y jurídicamente insostenible”. Señala que:
El efecto real es de permitirle a un elector que identifique su voto premeditadamente y establezca un procedimiento el cual los que detentan el poder político puedan ejercer presiones y coacciones indebidas para que un elector cualificado testifique que votó por uno u otro candidato en particular en casos como el de autos de ‘impugnación’ de elecciones.
La jurisprudencia (76) citada por esta parte en apoyo de su contención no aplica ni es relevante a la situación ante nos.
*145Un votante capacitado no puede ser obligado a revelar por quién votó en determinado evento electoral debido a que le cobija el privilegio de voto secreto. Este privilegio, sin embargo, por ser de carácter personal puede renunciarse siempre y cuando sea de forma voluntaria. (Kiehne v. Atwood, 604 P2d 123 (Nuevo Méjico 1979); Boardman v. Esteva, 323 So. 2d 259 (Florida 1976); Kaufmann v. La Crosse City Board of Canvassers, 98 NW 2d 422 (Wisconsin 1959); Wehrung v. Ideal School District No. 10, 78 NW 2d 68 (Dakota del Norte 1956). Esto fue lo que ocurrió con los 8 electores (“arrestados”) arriba expuestos. Tan es así, que uno de ellos -Sra. Basilisa Colón Candelaria (P002 U006 C004; Exhibits #116 y 847; TE del 28 de septiembre de 1989 a la página 212 y ss) — al ser advertida de la naturaleza voluntaria de su testimonio optó por no contestar y su deseo fue respetado.
Esta constituyó toda la prueba testifical que las partes ofrecieran para el incidente de arrestados. Estipularon el Exhibit #836, conjunto de libros o “mamotretos” verdes, que contiene una relación de los electores que según la CEE votaron añadidos a mano en los colegios arrestados. Mediante un análisis de las listas electorales de colegios arrestados en que electores votaron aña-didos a mano y documentación en torno a los mismos (77) en unión al Exhibit #836 arriba expuesto, las partes han circunscrito en sus alegatos de derecho: a qué votantes no se les ha adjudicado su voto por estar arrestada su papeleta y cuál es el status electoral de estas personas, i.e., capacitados o no capacitados. Luego de estudiar la evidencia sometida y analizados los alegatos, se determina que el número de electores afectados por este incidente se desglosa de la siguiente manera:
*146Precinto Unidad Colegio Total Electores Capacitados No Capacitados
001 026 008 27 18 9
002 006 004* 25 19 6
002 029 005 21 10 11
003 020 008* 2 2 0
003 033 005 15 5 10
004 003 008* 117 44 _73
207 98 109
*147Entre los colegios arriba enumerados, cabe señalar y destacar que la prueba testifical y documental presentada en sala nos obliga a que demos un trato distinto a dos de los seis colegios arrestados. Veamos:
1. El Precinto 002 Unidad 029 Colegio 005, para el cual declarara la Sra. Rivera, (testigo del demandante), contiene 21 juegos de papeletas que están identificadas al dorso con el nombre y número electoral de su votante. La letra de estas anotaciones coincide tanto con las iniciales C.G.E al dorso de las papeletas como con la firma de este funcionario -Cándido García Pomalesen las Actas de Incidencias para ese colegio (Exhibit #031). El testimonio del Sr. Bauzá Escóbales, quien participara en el recuento del Coliseo en la Junta especial de añadidos a mano arrojó luz en torno a que fue en el colegio electoral donde se escribieron los nombres y número de estos electores al dorso de las papeletas:
P (Ledo. Canals) ¿Y no hay forma de determinar, obviamente, a quién corresponden esas papeletas?
R (Bauzá Escóbales) No, porque no... Por lo menos, nosotros como no bregamos con las papeletas, dejamos las papeletas a un lado. Teníamos órdenes claras de la Comisión en cuanto a no bregar con las papeletas. Lo que hacíamos en estos casos era que al abrir el sobre, buscábamos y vaciábamos...
HON. JUEZ: El problema es que él no examinó las papeletas. ¿En ninguno de los 6 colegios arrestados usted examinó las papeletas?
TESTIGO (Bauzá Escóbales): No, no las examinamos en ningún momento. (TE del 28 de agosto de 1989 a página 117 y ss). (Subrayado nuestro).
*148No hay razón por la cual estas papeletas deban permanecer arrestadas ya que se sabe qui[é]nes fueron los electores que las emitieron y sus status. Podemos determinar que una de las papeletas corresponde a la funcionaría electoral Lissette Cortés Larregui, debido a que su firma consta en varias de las tarjetas (amarillas) de autorización para votar añadida a mano que se le expidieran a los votantes de ese colegio. En ánimo de minimizar los votos no adjudicados en esta controversia y de llegar a una conclusión que refleje la voluntad del electorado capacitado, al cotejar el Exhibit #841 se desprende que de estos 21 votos, 11 corresponden a electores inhábiles y 10 a votantes hábiles. De [e]stos diez, seis fueron emitidos a favor de Héctor Luis Acevedo y 4 a José Granados Navedo. Deben adjudicarse en esa forma.(78)
2. P004 U003 C008: Este fue el colegio que se creó a conse-cuencia del ascendente número de electores que se presentaron a votar añadidos a mano ese día en el residencial público Nemesio R. Canales. Las decenas de votantes fueron trasladados a este nuevo colegio para efectuar allí el proceso eleccionario. En dicho colegio había sobres especiales de añadidos a mano, sin embargo, los funcionarios estuvieron dispuestos a improvisar métodos alternos al mismo. El tumulto de electores que iba a votar se negó rotundamente a entregar sus TIEs a pesar de requerírseles. La actitud amenazante de los mismos llegó a tal extremo que los *149funcionarios temieron por sus vidas(79) y se vieron precisados a permitirles votar sin que entregasen su TIE.
Si bien es cierto que hubo irregularidades con el procedimiento especial de añadidos a mano en este colegio, ello no es razón para que el elector pautara el mecanismo a seguir. Como excepción, a los electores excluidos de las listas electorales se les permitía votar siempre y cuando establecieren que su condición de exclui-dos era por error atribuible a la CEE. Debían presentar su TIE, la cual se retenía en el colegio y se enviaba junto a las papeletas y documentación del elector a la CEE para investigarse la capacidad electoral de la persona frente a la otra documentación allí habida. Todo en aras de reconocerle al elector capacitado su derecho al sufragio. Al oponerse obstinadamente a dejar su TIE con los funcionarios electorales, personas que vienen obligadas por la Ley Electoral a “desempeñarse ñel y honradamente” en sus deberes, estos votantes cerraron las puertas a que su derecho al voto tan siquiera se considerara. Sus votos, por ende, no deben adjudicarse; a[u]n el de aquellos dos electores que testificaron haber votado por Héctor Luis Acevedo. Las leyes existen para ser obedecidas. Su cumplimiento no puede quedar al arbitrio de quienes vienen obligados a seguirla. Permitirse ello nos llevaría a la total anarquía y caos.
Conforme a lo previamente determinado, se reduce la contro-versia a cuatro colegios para los cuales la distribución de votos *150arrestados para uno y otro candidato(80) es la siguiente:
Total No
E U. C.(*) votos Hábiles Hábiles Exh. Acevedo Granados Otros Dañados
001/026/008 27 18 9 849 13 14 0 0
002/006/004 25 19 6 846 9 16 0 0
003/020/008 2 2 0 843 0 2 0 0
003/033/005 15 i 10 845 J _9 0 1
69 44 25 27 41 0 1
Ante un cuadro como el presente el magistrado entiende que el remedio judicial más certero y justo, representativo de la volun-tad del electorado, lo es la distribución prorrata (que expusiéra-mos en la alternativa en el incidente de contaminados).
La reducción prorrata de votos ilegales aplica a situaciones donde se ha dado contaminación de votos y los mismos ya se han adjudicado. La situación ante nos es distinta. A pesar de que existe la contaminación, los votos están arrestados y no adjudica-dos. Sin embargo, de seguir la misma lógica de este remedio judicial, procedería aplicar a este grupo de votos arrestados la adición o suma prorrata de los votos de electores hábiles. El hecho de que esta situación (de adición prorrata) no se haya suscitado en otros foros (por no haberse dado una situación de votos arresta-dos) no impide el que en Puerto Rico se aplique este remedio.
Al aplicar este remedio se observa que el número de votos a adjudicarse a uno otro candidato no afecta el resultado final de la elección capitalina:
*151TABLA DE ADICION PROPORCIONAL COLEGIOS “ARRESTADOS”
PRECINTO TOTAL VOTOS TOTAL VOTOS VOTOS ADICION VOTOS ADICION VOTOS POR ADICION UNIDAD LEGALES ADJUDICADOS POR PROPORCIONAL POR PROPORCIONAL OTROS PROPORCIONAL A SER PREVIAMENTE ACEVEDO DEVOTOS GRANADOS DEVOTOS CANDIDATOS DEVOTOS ADJUDICADOS ACEVEDO GRANADOS OTROS CANDIDATOS
1599 617 5.40 944 8.27 38 0.33 001/26 ^
673 324 8.18 321 8.11 28 0.71 002/06 -3
992 542 2.73 421 . 2.12 29 0.15 003/33 Cn
TOTALES 36 3264 1483 16.31 1686 18.50 95 1.19
1) 001/26/08 Hay 27 papeletas arrestadas. De estas, 18 corresponden a electores hábiles, 4 de los cuales comparecieron y voluntariamente testificaron que habían votado por H[é]ctor Luis Acevedo. Por ello se adjudican sólo 14 papeletas a prorrata.
2) 002/06/04 Hay 25 papeletas arrestadas. De estas, 19 corresponden a electores hábiles, 2 de los cuale declararon voluntariamente haber votado por H[é]ctor Luis Acevedo. Por ende, solamente quedan 17 votos de electores hábiles por adjudicar a prorrata.
PRECINTO UNI- TOTAL VOTOS TOTAL VOTOS VOTOS ADICION PRO- VOTOS ADICION PRO- VOTOS POR ADICION PRO-DAD LEGALES ADJUDICADOS POR PORCIONAL DE POR PORCIONAL DE OTROS CANDI- PORCIONAL DE A SER ADJUDI-PREVIAMENTE ACEVEDO VOTOS GRANADOS VOTOS DATOS VOTOS OTROS _CAPOS_ACEVEDO_GRANADOS_
004/03_42 1374 554 16,93 789 24.12 31 0.95
004/03/08 Se arrestaron 117 papeletas. De estas, 44 corresponden a electores hábiles, 2 de los cuales declararon voluntariamente haber votado por H[é]ctor Luis Acevedo. Por ende, solamente quedan 42 votos de electores hábiles por adjudicar a prorrata.
La parte demandante solicita como remedio el que se adjudi-quen la totalidad de estas papeletas “arrestadas”. (Alegato a las páginas 32 y 34). Fundamenta su postura en la doctrina de uniformidad: debe dársele igual trato a las papeletas “contamina-das” (que ya fueron adjudicadas) y a las “arrestadas”. Los demandados, por el contrario, sostienen que el principio de uniformidad solicitado es improcedente, ya que éste no permite “que se trate de igual forma situaciones que por su naturaleza son diferentes.” Distinguen uno y otro incidente al hacer hincapié tanto en el ascendente número de electores inhábiles que votaron en los colegios “arrestados” (más del 50%) como en la naturaleza *152de las violaciones al procedimiento especial de añadidos a mano habidas en estos colegios. Señalan que irregularidades como el no mantener individualizadas las papeletas y el que el electorado no prestara declaración jurada van contra los requisitos esenciales del procedimiento especial de añadidos a mano.
Las directrices del Tribunal Supremo, particularmente las referentes al incidente de arrestados señalan a la página 6893:
...cuántos de los denominados votos arrestados pertenecen a electores que no tenían derecho al voto. A los fines de atender el reclamo de uniformidad del impugnador, el tribunal deberá deter-minar las circunstancias y las raz[o]nes por las cuales se tomaron las decisiones sobre las papeletas arrestadas y contaminadas, que de su faz, se apartan de las claras instrucciones y reglas adoptadas para regir el procedimiento de electores añadidos a mano. Una vez determine el número de electores afectados por la decisión de adjudicar o no los votos arrestados o contaminados, podrá resolver si los mismos son suficientes para cambiar el resultado de la elección. (Enfasis suplido).
Analizado este incidente y aun accediendo al reclamo del candidato impugnador José Granados Navedo de que se adjudi-quen todos los votos arrestados, éstos no cambiarían el resultado de las elecciones de San Juan.
Es por todo lo previamente expuesto que se determina que prevalece la determinación que hiciere la CEE el pasado diciem-bre de 1988.
Conclusión:
No debemos concluir esta Opinión y Sentencia sin hacer unos señalamientos particulares sobre los pasados comicios capitalinos, el procedimiento eleccionario propiamente y la naturaleza del presente litigio.
La reñida campaña política de los candidatos a la Alcaldía de San Juan culminó en la marcada polarización del electorado al emitir sus votos el pasado 8 de noviembre de 1988. El estrecho margen de victoria (29 votos) del candidato Héctor Luis Acevedo, Alcalde de San Juan, es factor que ha contribuido al desasosiego y malestar a través de este litigio. Se ha creado un ambiente *153cargado de ánimos negativos y de ataques personales a través de todos los medios comunicativos contra la integridad de personas, instituciones y funcionarios del país. Ello en nada ha contribuido a restablecer la tranquilidad deseada por toda la ciudadanía capitalina y la estabilidad necesaria para el eficiente funciona-miento del gobierno municipal. (81)
Se ha querido socavar la rectitud del proceso eleccionario tanto en los colegios electorales como en el seno de la Comisión Estatal de Elecciones. Se ha dicho que las decisiones tomadas por ese organismo electoral en torno a los testigos y partes en este caso han sido arbitrarias y caprichosas y que la situación de este electorado es reflejo del “latifundio de violaciones constitucionales al derecho al voto” que ocurrió en las elecciones capitalinas de 1988.
Tal sentir no encuentra apoyo en la prueba que ha desfilado ante este foro. Las pasadas elecciones en el municipio de San Juan estuvieron a la altura e integridad deseada y esperada y sus resultados reflejaron la voluntad e intención del electorado. No podemos pasar por alto, sin embargo, inevitables irregularidades de naturaleza similar a las acontecidas en todos los comicios de este país, i.e., errores en las listas electorales, dobles inscripcio-nes, omisiones en el trámite expedito de solicitudes...PSP, PPD, PIP v. Romero Barceló, supra, a la página 299. PSP v. Comisión Estatal de Elecciones, supra, a la página 423. (82) A pesar de que se diseñaron procedimientos para subsanar las deficiencias del organismo electoral y para proteger el derecho al sufragio, la aprobación de tales mecanismos en fecha próxima al evento eleccionario y el permitir trámites tan cercanos al incidente *154comicial, (83) si bien contribuyeron a que miles de electores votasen, dieron lugar a las circunstancias atendidas en el caso de autos. Estas, como señaláramos antes son meramente irregulari-dades (84) que han sido subsanadas y no constituyen violaciones fundamentales al derecho al voto. La naturaleza y la ferocidad de las alegaciones en contraste con la endeblez de la prueba nos hace recordar la expresión latina “mole ruit sua”.(85)
Por los fundamentos anteriormente expuestos en la opinión se dicta sentencia desestimando la demanda en el caso K AC88-2133 por no haberse probado que la adjudicación de los votos en controversia varía la Certificación emitida por la CEE a favor del demandado Héctor Luis Acevedo.
De igual forma, se dicta sentencia parcial declarando con lugar la demanda en el caso K PE89-0274 a los efectos de que se reconoce que la Sra. Francisca Lu[z]garda González Suárez tenía derecho a que su voto se adjudicara en los pasados comicios. Se continuarán los procedimientos en cuanto a su reclamación de daños.
A pesar de las determinaciones específicas en cuanto a temeridad, la presente sentencia se dicta sin especial condena de honorarios de abogado.
REGISTRESE Y NOTIFIQUE SE
Dada en San Juan, Puerto Rico, a 10 de mayo de 1990.
[Fdo.] CARLOS E. POLO
JUEZ SUPERIOR
*155EN EL TRIBUNAL SUPERIOR DE PUERTO RICO SALA DE SAN JUAN
JOSE GRANADOS NAVEDO Demandante Vs. MARCOS A RODRIGUEZ ESTRADA Y OTROS Demandados
CIVIL NUM: K AC88-2133 (Sala 1008)
SOBRE: IMPUGNACION DE CER-TIFICACION DE CANDIDATO A AL-CALDE
FRANCISCA LUDGARDA GONZALEZ SUAREZ Demandante Vs. MARCOS A. RODRIGUEZ ESTRADA Y OTROS Demandados
CIVIL NUM: K PE89-0274 (Sala 1008)
SOBRE:
MANDAMUS
APENDICES
APENDICE 1 COPIAS DE PAPELETAS INCIDENTE DE DOBLE MARCA
APENDICE 2 RESUMEN DE TESTIMONIO DE ELEC-TORES Y FUNCIONARIOS INCIDENTE DE PAPELETAS CON INICIALES O MAR-CAS AL DORSO
APENDICE 3 FOTOCOPIA DE PAPELETA CON NOMI-NACION DIRECTA
APENDICE 4(A) TABLA DE ELECTORES EXCLUIDOS POR RAZON DE DOMICILIO (ER)
APENDICE 4(B) RESUMEN DE TESTIMONIO ELECTO-RES AÑADIDOS A MANO (CASOS ATIPICOS)
APENDICE 4(C) CERTIFICACION DEL RESULTADO DE ESCRUTINIO AÑADIDOS A MANO
*156APENDICE 5(A) RESUMEN DE TESTIMONIO DE FUN-CIONARIOS EN COLEGIOS CONTAMI-NADOS
APENDICE 5(B) CORRELACION DEL TESTIMONIO DE ELECTORES EN EL INCIDENTE DE “CONTAMINADOS” CON EL TESTIMO-NIO DE LOS FUNCIONARIOS DE LA CEE: LIC. SIGFREDO PONS FONTANA Y ALFREDO MENDEZ
APENDICE 5(C) TABLA DE REDUCCION PROPORCIO-NAL EN LOS COLEGIOS CONTAMINA-DOS
*157EN EL TRIBUNAL SUPERIOR DE PUERTO RICO SALA DE SAN JUAN
JOSE GRANADOS NAVEDO Demandante Vs. MARCOS A. RODRIGUEZ ESTRADA Y OTROS Demandados
CIVIL NUM: K AC88-2133 (Sala 1008)
SOBRE:
IMPUGNACION DE CER-TIFICACION DE CANDIDATO A AL-CALDE
Orden Número 113
FRANCISCA LUDGARDA GONZALEZ SUAREZ Demandante Vs. MARCOS A. RODRIGUEZ ESTRADA Y OTROS Demandados
CIVIL NUM: K PE89-0274 (Sala 1008)
SOBRE:
MANDAMUS
RESOLUCION ENMENDANDO SENTENCIA “NUNC PRO TUNC”
A base de las disposiciones de la Regla 49.1 de Procedimiento Civil, se enmienda “nunc pro tune” la opinión y sentencia dictada en este caso el 10 de mayo de 1990. Dicha enmienda es con el único propósito de incluir la palabra no que por omisión no se escribió en la línea sexta de la página 119 luego de la frase “En dicho colegio 99
La referida oración se enmienda para que exprese: En dicho colegio no había sobres especiales de añadidos a mano, sin embargo, los funcionarios estuvieron dispuestos a improvisar métodos alternos al mismo.
*158El resto de la opinión y sentencia queda inalterada.
REGISTRESE Y NOTIFIQUESE.
Dada en San Juan, Puerto Rico, a 23 de mayo de 1990.
[Fdo.] Carlos E. Polo
Juez Superior
*159APENDICE 1
COPIAS DE PAPELETAS INCIDENTE DE DOBLE MARCA
*160[[Image here]]
*161[[Image here]]
*162[[Image here]]
*163[[Image here]]
*164[[Image here]]
*165[[Image here]]
*166APENDICE 2
RESUMEN DE TESTIMONIO DE ELECTORES Y FUNCIONARIOS
INCIDENTE DE PAPELETAS CON INICIALES O MARCAS AL DORSO
*167[[Image here]]
*168[[Image here]]
*169[[Image here]]
*170APENDICE 2
INCIDENTE DE INICIALES O MARCAS AL DORSO
Precinto 002, Unidad 003, Colegio 002
1. Luis A. Gierbolini Cruz (Exhibit 188-Papeleta con LAGC al dorso) (TE 14 de agosto de 1989; pp 113 y ss).
Este elector dio varias versiones de las instrucciones que recibiera del funcionario del colegio de votación. Primero señaló que la instrucción era a los efectos de que “doblara la papeleta y que las iniciara por fuera”. Luego, declaró que le instruyeron que las “Doblara y le pusiera las iniciales por detrás, así, por la parte de afuera. Que se vieran por fuera.” Posteriormente, testificó “Que doblara la papeleta y pusiera las iniciales mirando hacia afuera, que se vieran por fuera.” Atestiguó que se dieron instruc-ciones generales y que se mostraba la papeleta al dar las mismas. Su testimonio fue un tanto contradictorio y poco confiable. De-claró que se le entregó una sola papeleta, m[a]s no recuerda su color.
La parte demandante trajo como testigo a Pedro González Santiago, Funcionario del PNP en el colegio en cuestión. (TE del 15 de agosto de 1989; pp 50 y ss). Declaró que él y el funcionario del PPD se alternaron tanto entregando las papeletas estatales y municipales, como impartiendo las instrucciones a los electores. A preguntas de este juez, el funcionario del PNP indicó que al dar las instrucciones se hacía referencia a doblar las papeletas para que las iniciales de los funcionarios se vieran. Señaló que las instrucciones que él impartía eran iguales a las que daba el funcionario del PPD.
La parte demandada presentó el testimonio de Manuel Clavell Spitche, quien actuó como Inspector por el PPD en ese colegio. (TE del 17 de agosto de 1989; pp 8 y ss). Señaló que aunque dio instrucciones a la mayor parte de los electores, el inspector del PNP también dio instrucciones. Al impartir las instrucciones demostraba cómo doblar la papeleta y hacía referencia a las iniciales, señalando con el dedo las de los funcionarios del colegio. Luego de dar instrucciones grupales, se dieron individuales.
*171De la prueba desfilada para este colegio, no podemos con-cluir que los funcionarios indujeran a Luis A. Gierbolini Cruz a escribir sus iniciales al dorso de la papeleta municipal; por lo que no podemos adjudicar su voto. En el colegio votaron de 200 a 230 personas; sólo apareció una papeleta con iniciales del elector al dorso.
Precinto 002, Unidad 012, Colegio 004
2. Luz María Ramos Hernández (Exhibit 161-Papeleta con LMRH al dorso).
Esta hermana de la Caridad, declaró que fue a votar junto a varias (de 5 a 9) monjas. Señaló no recordar quién fue el funcionario que le dio las instrucciones. Sin embargo, testificó que las mismas fueron grupales e individuales. No oyó las instruccio-nes que le dieron a los demás electores. En torno a las que le impartieron a ella señaló: “Yo recuerdo que dijeron de escribir las iniciales en la papeleta”. . . “Dejarla con el nombre para afuera. Con las iniciales para fuera”. . . Posteriormente, al contrai-nterrogarle el licenciado Rey, la electora afirmó que las instruc-ciones fueron: “que doblara la papeleta con las iniciales para afuera.” El ambivalente y variado testimonio de esta electora arroja dudas en torno a su credibilidad. De las monjas que le acompañaron a votar, ninguna otra dañó su papeleta.
Por la parte demandante declaró Nydia E. Soto Burgos, Inspectora por el PNP en ese colegio; testimonio que a su vez nos resultó increíble. (TE del 9 de agosto de 1989, pp 192 y ss). Señaló que asistió a todas las clases de adiestramiento que diera la Presidenta de barrio de su partido. En dichos cursos, le indicaron que había que instruir a los electores de escribir sus iniciales al dorso de las papeletas. Declaró haber impartido siempre esta instrucción y recalcó que tanto ella como su compañera, se aseguraron que todos los electores del colegio escribieran sus iniciales al dorso. Curiosamente, se observa que a pesar de que la señora Burgos fue tan rigurosa en la labor que desempeñara en el colegio y cotejara las 430 papeletas de las 215 personas que allí votaron para cerciorarse de que los electores siguieron sus *172instrucciones, sólo hubo una persona que le obedeció: Luz María Ramos Hernández.
La parte demandada presentó el testimonio de Margarita Q.jeda Colón. (TE del 16 de agosto de 1989, pp 77 y ss). Esta declaró que al comienzo de los trabajos se dieron instrucciones grupales y luego al entregarse las papeletas, los funcionarios repetían individualmente las instrucciones de cómo doblar las papeletas. Testificó además, que al ella dar las instrucciones mostraba la papeleta y las iniciales de los funcionarios al dorso, diciendo que se doblaran “con las iniciales de los funcionarios hacia afuera.” Señaló que podía oír las instrucciones que dio la señora Burgos; fueron las mismas que ella dio.
Ante el conflicto de la prueba en que parte del testimonio de la votante fue refutado tanto por otro testigo de la parte deman-dante como por el de la parte demandada y, por lo poco confiable del testimonio de la funcionaría del PNP conclu[i]mos que no debe adjudicarse este voto. No se probó que se hubiera inducido a la votante a escribir sus iniciales al dorso de las papeletas.
Precinto 002, Unidad 030, Colegio 001
3. José M. Campos Morales (Exhibit 178-Papeleta con nombre y seguro social al dorso). (TE del 14 de agosto de 1989 a las pp 38 y ss).
Este elector emitió su voto en la Escuela José Gándara. Relató que no tuvo que hacer fila alguna; de hecho, era el único elector en el colegio en ese momento. Testificó que luego de entintarse el dedo, la muchacha que le entregó las papeletas, (quien a su vez estaba sola), le dijo: “Ve allí y coge la papeleta. Por detrás si puede, escríbele el nombre o las iniciales.”
Testificaron, además, la Inspectora en propiedad por el PNR Nydia A. Román Rivera, (TE del 14 de agosto de 1989 a las pp 219 y ss) y la Inspectora en propiedad por el PPD, Nahílda Cruz López (TE del 16 de agosto a las pp 271 y ss). Ambas señalaron haber dado instrucciones grupales e individuales al electorado, mostrando la papeleta y diciendo: “doblarla en cuatro partes que quedaran las iniciales hacia arriba o en la parte de afuera de la *173papeleta”. (TE del 14 de agosto de 1989 a la página 224). La funcionaría popular especificó que cuando se impartían estas instrucciones se señalaban las iniciales de los funcionarios al dorso. Ambas estuvieron muy cerca la una de la otra, pudiendo oír las instrucciones dadas. Estas nunca fueron objetadas y para todos los efectos fueron básicamente las mismas.
El testimonio del señor Campos Morales fue refutado por el de ambas funcionarías. La prueba demostró que no se dio instrucción alguna en cuanto a que el elector escribiese su nombre. Más aún, fue a instancias del propio elector que éste decidió ponerle su número de seguro social. La prueba desfilada no sustenta la alegación del demandante de que el electorado fue inducido a error (estampar sus iniciales) por las instrucciones impartidas por los funcionarios.
Precinto 003, Unidad 004, Colegio 001
4. Rubén Agosto Avilés (Exhibit 155-Papeleta con RA al dorso). (TE del 9 de agosto de 1989 a las pp 49 y ss).
El Sr. Rubén Agosto Avilés votó en la Escuela Gustavo Adolfo Bécquer. Señaló que luego de hacer fila fuera y dentro del salón, le llegó su turno de votar. Se acercó a una mesa donde, a su entender, había alrededor de seis funcionarios. Allí, luego de cotejado en las listas, le entregaron ambas papeletas y le dijeron: “que las doblara en cuatro partes”. Sin embargo, cuando está de espaldas entrando a la caseta oyó que alguien dijo que “había que iniciarlas”.
El testimonio de este elector fue refutado por el de su esposa, la Sra. Sylvia Cortés González, quien se desempeñara como Inspectora en propiedad del PNP para el Precinto 003, Unidad 004, Colegio 001. (TE del 9 de agosto de 1989 a las pp 61 y ss). Esta tuvo la función de entregar la papeleta municipal y declaró que fue ella quien en todo momento instruyó a los electores de cómo manejar la papeleta municipal. Señaló que las instrucciones que daba al entregar la papeleta eran: “Que le estaba entregando una papeleta municipal, en la cual podía hacer su voto por el Alcalde, su candidato a Alcalde y los asambleístas. Terminada la *174votación en la caseta, antes de salir doblara la papeleta con las iniciales hacia afuera”.
La funcionaría del PPD, Julia Ortega Arroyo, (TE del 16 de agosto de 1989 a las pp. 104 y ss), corroboró la naturaleza y el tipo de instrucción allá impartida: “doblase las papeletas y pusieran las iniciales hacia afuera. . . (o hacia arriba)” Testificó que cuando ella daba la instrucción enseñaba la papeleta, que a su vez, contenía las iniciales de los funcionarios ya estampadas.
El testimonio de este elector fue refutado por ambas funcio-narías, toda vez que siempre se impartieron instrucciones y nunca se hizo alusión a que había que escribir iniciales al dorso de la papeleta. No se probó que el elector fuera inducido a estampar sus iniciales.
Precinto 003, Unidad 005, Colegio 005
5. Carlos Víctor Wheeler (Exhibit 160-Papeleta con CW al dor-so). (TE del 9 de agosto de 1989 a las pp 138 y ss).
El Sr. Carlos Víctor Wheeler, doctor y profesor de Ingeniería, emitió su voto en el Precinto 003, Unidad 005, Colegio 005. Señaló haber votado previamente en tres o cuatro ocasiones. Para estas elecciones se presenció temprano en el salón de votación. “Llegué creo que a eso de las siete y media de la mañana, porque quería votar temprano. Estaba esperando coger un avión a las doce y media”. Iba a viajar fuera de ER. y debido a que no había hecho su equipaje, el tiempo le apremiaba. Cuando llegó al colegio tuvo que hacer fila fuera del mismo ya que los materiales electorales no habían llegado. El colegio abrió tarde (9:30 a.m.) y una vez el señor Wheeler entró, se vió precisado a tomar turno por haber bastantes electores antes que él. Declaró que al entregársele las papeletas la funcionaría no le dio ningún tipo de instrucción. ílie al salir de la caseta electoral que “como no sabía como doblarla le pregunté a un señor, un señor alto, uno de los funcionarios, y estaba parado y le digo, cómo quiere que lo doble. Entonces, él me dice, la dobla en cuatro, según me parece, me dijo, me enseñó más o menos con la mano y me dice, y ponga las iniciales por fuera”. El elector señaló: “pues yo, tontamente, puse las iniciales por fuera. *175Acostumbrado, estaba preocupado por el avión que salía a las doce y media y eran después de las diez. Y entonces “no me di cuenta de lo que estaba haciendo, me vine a dar cuenta cuando estaba en el avión, no, que el poner las iniciales por fuera, pues invalidaba el concepto del voto secreto.”
Testificó la Sra. Gladys Mayol Arizmendi, funcionaría PNP para este Colegio. Señaló que durante las horas de la mañana ella fue quien dio las instrucciones. Las mismas se circunscribían a: “Doble la papeleta con las iniciales hacia afuera”. (TE del 9 de agosto de 1989 a la página 148 y ss).
El funcionario PPD Jorge E. Vizcarrondo, a su vez, confirmó lo vertido por la señora Mayol. Señaló que él daba las mismas instrucciones y adicionó que los funcionarios al dar las instruccio-nes indicaban con las manos cuáles eran las iniciales que debían quedar por afuera al doblarse la papeleta. (TE del 16 de agosto de 1989 a la página 154 y ss).
Precinto 003, Unidad 008, Colegio 001
6. Carlos A. Calo Barreto (Exhibit 156-Papeleta con CACB al dorso). (TE del 9 de agosto de 1989 a las pp 77 y ss).
Señaló que en las pasadas elecciones votó en el “Junior College”. Testificó que luego de hacer fila dentro del salón, una funcionaría del PPD impartió instrucciones, grupales a las 20-25 personas que se encontraban allí de pie. El elector estaba al final de la fila. Las instrucciones fueron: “que la papeleta se doblara en cuatro y se endosara con las iniciales al final, en la parte superior. Al dorso.” Al este magistrado pedir que repitiera la instrucción señaló: “que las papeletas se cerraban en cuatro y se iniciaba al dorso con las iniciales de cada persona.” Posteriormente, en el contrainterrogatorio del licenciado Rey, el señor Calo dijo que las instrucciones fueron de “que se doblara en cuatro y se iniciara con las iniciales del elector al dorso.” Finalmente, a solicitud de este Juez, trató de recordar las instrucciones que recibiera: “tenga las papeletas, favor de doblarla en cuatro partes y ponga las iniciales al dorso.” Testificó que al entregársele las papeletas no se le dio ninguna instrucción individual.
*176Por el PNP testificó el Inspector Alterno, Sr. Edgardo Cruz Reyes; quien tuvo como única función alumbrar y entintar el dedo de los electores. (TE del 10 de agosto de 1989 a la página 22 y ss). No impartió instrucción de tipo alguna; de modo, que su testimo-nio no añade nada significativo a lo declarado por el señor Calo Barreto. Recuerda que hubo tumulto en el salón y por ello, los electores permanecieron en todo momento en fila y de pie. No recuerda, sin embargo, quién daba la(s) papeleta(s) ni que se dieran instrucciones al electorado.
La Sra. Ana H. González Medina, actuó como Inspectora en propiedad por el PPD para este colegio. (TE del 16 de agosto de 1989 a la página 5 y ss). Testificó que a ella le correspondió entregar la papeleta estatal y al Inspector en propiedad del PNP la municipal. Las instrucciones se impartieron alternadamente. Debido a que estos Inspectores habían acordado las instrucciones que darían, ambos dieron la misma: “indicarle al elector que debía doblar la papeleta en cuatro partes, con las iniciales hacia afuera y las urnas que debía utilizar para depositar cada una de ellas.” Hubo instancias en que debido al cúmulo de electores en ese colegio, los inspectores se vieron precisados a entregar las papeletas conjuntamente.
Cabe hacer dos señalamientos en torno a este elector: (1) de todo el grupo que recibió esta instrucción, el señor Calo Barreto fue el único que escribió sus iniciales; (2) las instrucciones que impartió la Funcionaría popular no fueron protestadas ni objeta-das por ninguno de los tres funcionarios que estaban próximos a ella.
Precinto 003, Unidad 013, Colegio 004
7. Jenny Snow Solá (Exhibit 176-Papeleta con JSS al dorso). (TE del 14 de agosto de 1989 a la página 16 y ss).
Señaló haber ido sola a votar al Colegio de Lourdes. Había gente en el colegio. Se dirigió donde una de las funcionarías electorales, (de 30-40 años), quien le entregó ambas papeletas y le dio la siguiente instrucción: “que las iniciara, que pusiera las iniciales del colegio y qué se yo ni qué que son las que vienen ya *177en la papeleta y entonces que la doblara con eso hacia el frente.” Cuando el licenciado Montalvo le inquirió si las instrucciones habían sido en ese sentido, la señora Snow Solá especificó: “O sea, que la doblara con las iniciales hacia el frente, no las mías sino las del colegio.” Vemos que a pesar de estas instrucciones tan claras, esta electora procedió a estampar sus iniciales en la papeleta. Pensó el inquirirle a la funcionaría sobre lo de las iniciales, pero creyendo que era alguna enmienda a la Ley Electoral, optó por no preguntar. Durante el contrainterrogatorio, el licenciado Rey le preguntó si su hija o algún hermano suyo había puesto sus iniciales en las papeletas, a lo que la señora Snow Solá contestó que no. En torno a su hija dijo: “Ahora, la hija mía es mucho más joven que yo. Ahí es que viene la confusión, quizás ella (la Funcionaría) me las dio bien y yo no las entendí pero que yo no tuve la oportunidad de decirle explícamelas”. Este Tribunal entiende que las instrucciones fueron claras, mas el elector las malentendió.
La parte demandante no presentó funcionario electoral al-guno del PNP que trabajase en este colegio.
La parte demandada, por su parte, presentó como testigo a la Inspectora en propiedad por el PPD, la Lie. Irma Meléndez Collazo. (TE del 17 de agosto de 1989 a la página 88 y ss). Su testimonio fue a los efectos de que en ese colegio se dieron instrucciones grupales e individuales, dependiendo del cúmulo de electores en determinado momento. Las instrucciones fueron alternadas. Las mismas se daban mostrando una papeleta electoral e indicando con el dedo las iniciales (de los funcionarios que estaban estampadas). Uno y otro funcionario dio la misma ins-trucción: “Que las doblaran de forma tal que no se vieran por donde había votado, y que hicieran posible que estas iniciales quedaran hacia afuera.”
Precinto 003, Unidad 015, Colegio 004
8. Luz María Silva Claudio (Exhibit 157-Papeleta con LMSC al dorso) (TE del 9 de agosto de 1989 a la página 99 y ss).
*178Esta votante testificó que no tuvo que hacer fila en el colegio electoral. Por no haber electores en ese momento, entró directo al salón y se dirigió a una mesa donde había tres funcionarios. Señaló que cree que allí le entregaron dos papeletas, mas no le dieron ningún tipo de instrucción. La señora Silva Claudio declaró que una vez en la caseta electoral inició la papeleta y la dobló. A preguntas del licenciado Montalvo de por qué puso sus iniciales al dorso de las mismas, la testigo contestó: “Mire, no podría explicarle por qué razón lo escribí. Porque no sé si fue que otros años lo había hecho, pero después que vi el comentario en los periódicos fue que me enteré que no se podía hacer. Yo lo hice, como si hubiese hecho una cosa”. No pudo dar razones de por qué escribió sus iniciales.
La parte demandante no presentó ningún funcionario PNP para este colegio.
La parte demandada presentó como testigo a la Inspectora en propiedad por el PPD, la Sra. Edna Sáez Sánchez. (TE del 17 de agosto de 1989 a la página 59 y ss). Debido a que el desfile de electores en ese colegio fue uno lento, ella y el Funcionario PNP tuvieron la oportunidad de dar instrucciones individuales y de forma alternada al electorado. Uno y otro daban la misma instrucción, la cual se circunscribía a: “que antes de salir de las casetas doblaran sus papeletas en cuatro pedazos con las iniciales que previamente tenían, pues, hacia el lado de afuera.” El testimonio de esta funcionaría controvierte y refuta el de la electora.
Precinto 003, Unidad 026, Colegio 005
9. Pelvis Rivera Laureano (Exhibit 177-Papeleta con DRL al dorso). (TE del 14 de agosto de 1989 a la página 30 y ss).
Este testigo señaló que luego de entregársele la papeleta y votar, fue que la funcionada le instruyó a los efectos de que: “Doblara la papeleta en cuatro y con las iniciales hacia arriba”. Sin embargo, testificó que puso sus iniciales estando dentro de la caseta y una vez safio de la misma y recibió las instrucciones *179procedió a doblar la papeleta y echarla en la urna. No hay cronología lógica en la versión dada por este elector.
La parte demandante no produjo funcionario PNP para este colegio.
La parte demandada presentó como testigo a Carmen Iris Colón Lebrón, quien se desempeñara como Inspectora por el PPD para ese colegio. (TE del 16 de agosto de 1989 a la página 141 y ss). A ella le correspondió entregar las dos papeletas e impartir las instrucciones individuales en el colegio. Señaló que las instruc-ciones fueron las mismas en todo momento y que se circunscribían a: “Yo les explicaba que la blanca, que la papeleta blanca era la estatal, donde se debía votar por el Gobernador; y la amarilla era para elegir al Alcalde.” Que luego de votar, tenían que doblarla en cuatro partes con las iniciales de nosotros, los funcionarios hacia arriba y echarlas ellos mismos en las urnas.” Testificó que mientras daba las instrucciones le mostraba al electorado las iniciales de los funcionarios en la papeleta.
Precinto 003, Unidad 029, Colegio 004
10. Ivette Sailé Ramírez Medina (Exhibit 171-Papeleta con IRM al dorso). (TE del 11 de agosto de 1989 a la página 49 y ss).
Esta electora fue acompañada al colegio electoral. Luego de hacer bastante fila, entró al colegio y se sentó a esperar que llamaran su turno. Testificó que una muchacha joven le entregó las dos papeletas y le dijo que “iniciara las papeletas por la parte de atrás, que las doblara en cuatro y las depositara en la urna al salir”. La señora Ramírez votó en la caseta electoral, al salir de la misma, la funcionaría interceptó su paso y: “Me preguntó otra vez que si la había iniciado y yo le dije que no, que se me había olvidado. Entonces, me dijo que tenía que entrar y poner las iniciales otra vez. Entré otra vez a la caseta, le puse las iniciales, la doblé con ellas hacia afuera y las deposité y me fui”. Posterior-mente, en el contrainterrogatorio del licenciado Rey, señaló que la funcionaría le dijo: “Pues entra y pónselas.
El testimonio de esta electora es uno inverosímil. Resulta increíble el que se diese este tipo de instrucción en voz audible *180frente a otros funcionarios y que éstos no objetaran las mismas. Esta electora puso sus iniciales al reverso de la papeleta-IRM. En la columna correspondiente a los votos por candidatura, a su vez, aparecen las iniciales ISRM, cuya caligrafía es idéntica a las iniciales del reverso. La señora Ramírez, sin embargo, testificó que no puso estas iniciales ISRM) y que no se explica cómo llegaron ahí. Cabe señalar que la papeleta de esta votante se anuló por tener iniciales en la columna de “Write-In” y no por tener las iniciales del elector escritas al reverso.
Véase el número once (11) de este Apéndice
Precinto 003, Unidad 029, Colegio 004
11. Daisy Raldiris Robles (Exhibit 154-Papeleta con DRR al dorso). (TE del 9 de agosto de 1989 a la página 7 y ss).
Esta electora llegó temprano (8:00 a.m.) al colegio electoral; tuvo que hacer fila por varias horas debido a que el material electoral llegó tarde. Votó a eso de las 11:15 A.M.; había como quince personas antes que ella en la fila. Una funcionaría joven cotejó su nombre en las listas electorales, le entregó las dos papeletas y le dio la siguiente instrucción: “Ella me entregó dos papeletas y me dijo claramente, que una vez la llenara, la doblara en cuatro dobleces y pusiera mis iniciales por fuera.” La señora Raldiris testificó que luego de doblar las papeletas, a pesar de que vio las iniciales de los funcionarios allí, procedió a escribir las suyas.
Por la parte demandante testificó la Sra. Frances M. Cruz Rosado, quien se desempeñó como Inspectora en propiedad del PNP para el aludido colegio. (TE del 9 de agosto de 1989 a la página 25 y ss). De su ambivalente testimonio se desprende que la funcionaría Popular fue quien en todo momento impartió las instrucciones mientras entregaba las dos papeletas al elector. La función de la señora Cruz se limitó a entregar papeletas en un momento dado (alega no haber dado instrucciones) y el resto del tiempo cotejando las listas electorales (función que sabía le correspondía al Secretario). Testificó que las instrucciones impar-*181tidas por la funcionaría Popular fueron: “doble la papeleta en cuatro y ponga las iniciales para afuera o afuera, ponga las iniciales afuera, ponga las iniciales para afuera o para afuera.” Al inquirírsele posteriormente por el licenciado Rey en torno a las mismas dijo: “que se doblara la papeleta en cuatro y que se pusieran las iniciales para afuera.” “En unas ocasiones decía afuera y en otras ocasiones decía para afuera.” Esta funcionaría se abstuvo de dar instrucciones y no objetó o impugnó las mismas. Señaló que las instrucciones no hacían referencia alguna a que el elector pusiera sus iniciales.
Testificó por la parte demandada la Sra. María Pérez Porta, quien se desempeñara como Secretaria del PPD para ese colegio. (TE del 17 de agosto de 1989 a la página 47 y ss). El testimonio de esta funcionaría no tan sólo refuta lo vertido por los electores, sino que contradice lo aseverado por la Sra. Prances M. Cruz Rosado. Señaló que las instrucciones impartidas fueron alternadas por los funcionarios del PNP y PPD. Señaló que “se fue bien claro que la papeleta no podía estar iniciada, que solamente las iniciales que iban a tener eran las iniciales de los inspectores”. A esos efectos, especificó que las instrucciones fueron de que “una vez el elector votaba, doblaba la papeleta y que las iniciales de los inspectores quedaran en la parte de arriba y se metiera la papeleta en la urna.”
Precinto 008, Unidad 036, Colegio 001
12. William Alemán Noriega (Exhibit 164-Papeleta con WA al dorso). (TE del 10 de agosto de 1989 a la página 43 y ss).
Testificó que tuvo que hacer fila fuera del salón por una hora y media; entró al mismo a eso de las 10:30 a.m. Señaló que se entraba al salón en grupos de seis a siete personas, se sentaban y luego los procesaban y votaban. El se dirigió a una mesa donde uno de los tres funcionarios le entregó ambas papeletas y le dio una instrucción individual a los efectos de que “luego de hacer la marca, luego de votar, que doblara la papeleta con las iniciales hacia afuera”.
*182La parte demandante presentó como testigo a la Inspectora alterna, la Sra. María Vega Cubero. (TE del 10 de agosto de 1989 a la página 64 y ss). Testificó que los materiales electorales llegaron tarde y por eso el colegio abrió a eso de las 10:00 a.m. Había bastante gente fuera del salón. Fueron entrando de diez en diez. La función de la señora Vega se limitó a cotejar los dedos del elector con la lámpara. Señaló que no se dio instrucción grupal de tipo alguno. Declaró que la inspectora popular fue quien en todo momento entregó las dos papeletas y dio instrucciones individua-les: “las doble en cuatro partes y ponga las iniciales hacia arriba”.
La parte demandada, a su vez, presentó a la Sra. Nilda Berdeguez Figueroa, quien se desempeñara como Inspectora en propiedad por el PPD para este Colegio. (TE del 17 de agosto de 1989 a la página 22 y ss). Señaló que fue ella quien en todo momento dio las instrucciones tanto grupales como individuales. Ella entregó la papeleta estatal y la funcionaría PNP entregó la papeleta municipal. Declaró que la instrucción impartida fue de: “doblarla en cuatro, donde antes de echarla en la urna se vieran las iniciales de los funcionarios que habíamos iniciado las papele-tas.” Una y otra Inspectora en Propiedad estaban próximas en distancias; no hubo objeción alguna a la naturaleza de la instruc-ción vertida.
Precinto 003, Unidad 036, Colegio 001
13. Francisca Carmona O’Neill (Exhibit 158-Papeleta con FCO al dorso). (TE del 9 de agosto de 1989 a la página 114 y ss).
Fue acompañada al colegio electoral de su hermana Georgina Carmona O’Neill. Testificó que a pesar de que llegó temprano (8:30 a.m.), no fue sino hasta pasadas las 10:00 a.m. que logró entrar al salón. Entró un grupo de aproximadamente cuarenta personas y el salón se llenó. No recuerda quién dio las instruc-ciones pero las mismas fueron grupales: “cogieron las papeletas y entonces nos dijeron que votáramos, pusiéramos la cruz don-de. .. y entonces, después que pusiéramos la cruz, dobláramos las papeletas en cuatro y entonces, por una esquina pusiéramos las iniciales. . .” “Pusiéramos las iniciales, que miraran para *183arriba”. Cabe señalar que las instrucciones vertidas fueron en voz alta mas ninguno de los funcionarios allá presentes objetaron las mismas.
Véase el número doce (12) de este Apéndice para el testimonio de los funcionarios de colegio.
Precinto 003, Unidad 036, Colegio 001
14. Georgina Carmona O’Neill (Exhibit 159-Papeleta con GCO al dorso). (TE del 9 de agosto de 1989 a la página 126 y ss).
Esta testigo confirmó lo expresado por su hermana en torno a las condiciones que encontraron al llegar al colegio electoral. Señaló que una funcionaría electoral fue quien dio las instruccio-nes grupales. La señora Carmona primero señaló que las instruc-ciones fueron de que: “Entonces doblen la papeleta y pongan sus iniciales para arriba. Que cuando doblen la papeleta eso quede para arriba y después se echa en la urna”. A preguntas del licenciado Montalvo en torno a si la funcionaría tenía algo en las manos mientras daba la instrucción, la señora Carmona contestó: “Un papel que nos indica cómo lo vamos a hacer. Entonces se dobla en cuatro y entonces la parte de arriba entonces está con las iniciales.” Durante el contrainterrogatorio del licenciado Rey, dijo que las instrucciones eran “de que doblara la papeleta y que pusiera las iniciales que quedaran para arriba.” A pesar de ello, la electora escribió sus iniciales en la papeleta. Es de notar que en una parte del contrainterrogatorio la testigo aceptó ser “medio despistada”.
Véase el número doce (12) de este Apéndice para el testimonio de los funcionarios de colegio.
Precinto 003, Unidad 036, Colegio 001
15. Vicente Altorán Ruiz (Exhibit 180-Papeleta con VAR al dorso). (TE del 14 de agosto de 1989 a la página 87 y ss).
Testificó que llegó a votar al colegio a eso de las 10:30 a.m. El salón estaba lleno, mas entró al mismo a empujones. Señaló que dentro del salón había mucha gente, algunos haciendo fila y otros *184sentados. Se sentó un rato pero luego se “coló” en la fila para que los funcionarios le atendieran. Llegó a una mesa donde había tres o cuatro funcionarios electorales, uno de los cuales le dio las papeletas y otro le dio las instrucciones a los efectos de que: “No olvide poner las iniciales”. A pesar de que esta instrucción se dio en voz audible a los otros funcionarios, ninguno la objetó. Aunque este elector había votado previamente y nunca se le había dicho que escribiera las iniciales, no hizo comparación de tipo alguna ni preguntó. “Yo hice lo que dijeron allí porque tenía ganas de irme para casa porque yo padezco de los pies y quería irme a acostarme.”
Véase el número doce (12) de este Apéndice para el testimonio de los funcionarios de colegio.
Precinto 004, Unidad 004, Colegio 002
16. Josefina Olmo Domínguez (Exhibit 179-Papeleta con JOD al dorso). (TE del 14 de agosto de 1989 a la página 45 y ss).
Testificó que luego de llamar telefónicamente a alguien, (no recuerda a quién) señalándole que no tenía medio de transporta-ción para llegar al colegio electoral, otra persona (a quien tampoco recuerda), la llevó en auto hasta el colegio. La octogenaria electora llegó directo al salón; no tuvo que hacer fila. Señaló que había tres funcionarías, una de las cuales le dio las papeletas. La señora Olmo testificó que en ese momento no se le dio ninguna instrucción de cómo doblar la papeleta, ya que ella sabía hacerlo. Sin embargo, luego señaló que la funcionaría al entregarle las papeletas: “Me dijo que las doblara, que se vieran las iniciales.” Del testimonio confuso de esta electora se desprende que ésta malinterpretó las instrucciones ofrecidas por la funcionaría.
La parte demandante presentó como testigo a la Sra. Miriam Contreras Peralta, quien se desempeñara como Secretaria del PNP para el colegio en cuestión. (TE del 14 de agosto de 1989 a la página 98 y ss). Señaló que las instrucciones se dieron individualmente y de forma alternada. En momentos en que el cúmulo de votantes en el colegio acrecentó, la Presidenta del *185Colegio (PPD), el Inspector en propiedad del PNíJ y ella impar-tieron instrucciones. Esta testigo relató varias versiones en torno a las instrucciones impartidas: “cuando la persona iba a votar se le decía que había que doblarlas en cuatro y con las iniciales hacia afuera. Otras veces se le decía lo mismo y se le decía: Ponga las iniciales hacia afuera. Esas son las dos frases que se usaron. Posteriormente, la señora Contreras dijo: “O sea, le recordamos: “Recuerda que las iniciales son hacia afuera.” En otras ocasiones dijo: “Recuerda que pongas las iniciales hacia afuera.” Declaró que ella no señalaba las iniciales de los funcionarios al dar las instrucciones; no se fijó si los otros funcionarios lo hacían.
Testificó por la parte demandada la Sra Noelia Jiménez Serrano, Inspectora en propiedad por el PPD y Presidenta de este colegio. (TE del 17 de agosto de 1989 a la página 35 y ss). Señaló que fue ella quien impartió las instrucciones. Las mismas se circunscribieron a: “Yo les decía que ellos podían poner una seña en el partido de su predilección y que chequiaran que detrás y les enseñaba las iniciales que tenían las papeletas de votación, que ellos tenían que doblar en cuatro partes y ponerlas hacia el frente cuando la echaran en la urna.”
Precinto 004, Unidad 015, Colegio 003
17. José Manuel Fernández Ramírez (Exhibit 174-Papeleta con JMFR al dorso). (TE del 11 de agosto de 1989 a la página 91 y ss).
Este elector testificó que tuvo que hacer una larga fila previo a entrar al colegio electoral. Se dirigió a una mesa donde había cinco funcionarios. De éstos, uno de los que estaba de pie le entregó dos papeletas. El elector no recuerda si le dieron una o dos papeletas. Durante el testimonio mostró urgencia en decir de entrada cuáles fueron las instrucciones que este funcionario le dio: “Pon las iniciales por fuera.” Luego señaló que las instrucciones fueron: “Ponga las iniciales por detrás.” Atestiguó estar en “edad avan-zada” y que “como las leyes cambian tanto, yo no sabía si eso era verdad lo que él me decía y les puse las iniciales y las doblé y las eché por ahí”. Ninguno de los cuatro funcionarios que se encon-traban allí protestaron la instrucción impartida.
*186La parte demandante presentó como testigo a José A. Rivera Ginorio, quien se desempeñó como Inspector en propiedad del PNP para este colegio. (TE del 14 de agosto de 1989 a la página 239 y ss). El testimonio de este funcionario pone en dudas el del elector al señalar: (1) que fue la Presidenta del colegio quien dio las instrucciones y, (2) que la Presidenta del colegio entregaba la papeleta estatal la mayoría de las veces y era a él quien entregaba la papeleta municipal. Con relación a las instrucciones, señaló que “lo más que se enfatizaba era cómo depositar sus votos en la urna.” “Que estuviesen dobladas con las iniciales hacia afuera.”
Por la parte demandada testificó Nilda López Rosado, quien se desempeñara como Inspectora en propiedad por el PPD para ese colegio. (TE del 16 de agosto de 1989 a la página 213 y ss). Señaló que previo a ella entregar la papeleta estatal, le enseñaba a cada elector tanto la papeleta como las iniciales al dorso: “Le decía a la persona cuando votara, doblara la papeleta en cuatro lados y que las iniciales que aparecían, cuando yo levantaba la papeleta, vamos a suponer que es esta la papeleta, que estas iniciales que estaban aquí se quedaran para afuera para que su voto no se viera.” Declaró que el funcionario PNP al entregar la papeleta municipal, impartía instrucciones que a su entender eran “bási-camente iguales, más o menos” a las suyas. Hubo ocasiones en que debido al gentío en el salón escuchó que el funcionario PNP dijera “con las iniciales hacia afuera”. Nadie inquirió en torno a las instrucciones; ni nadie allí las objetó.
Precinto 004, Unidad 004, Colegio 015
18. Luis Marcano Valentín (Exhibit 181-Papeleta con LMV al dorso). (TE del 14 de agosto de 1989 a la página 85).
El testimonio de este elector está plagado de lagunas e inconsistencias debido a su falta de memoria. Lo único que parece recordar con somera claridad fueron las instrucciones que recibió. No estaba muy seguro si residía cerca de la escuela en que votó; no estaba muy seguro a qué hora fue que llegó al colegio, cree que no había mucha gente porque votó rápidamente. Se dirigió a una mesa donde la última persona (que cree que era un hombre) fue *187quien le entregó las dos papeletas y le instruyó: “que iniciara la papeleta y la doblara”. Emitió su voto en la caseta electoral y cree que quien mismo le dio las instrucciones le indicó que echara las papeletas en las urnas. Señaló que las instrucciones fueron dirigidas a él y a los electores que se encontraban alrededor de la mesa donde estaban los funcionarios. Cuando el licenciado Rey pidió que precisara en torno a las instrucciones que recibió, el señor Marcano dijo: “Yo no le puedo decir, señor licenciado que lo único que yo sé, que me puedo acordar, yo no sé con la intención que fue, si fue que hubo un malentendido de mi parte, o de las personas...” Luego señaló que en voz alta se le dijo “que había que iniciarla y doblarla.” Los funcionarios que estaban próximos podían escuchar la instrucción dada, más no la objetaron. El elector testificó que en elecciones pasadas aparentemente puso también sus iniciales por dentro de la papeleta.
La parte demandante presentó el testimonio de Yolanda Ordóñez Arias, quien se desempeñó como Secretaria del PNP para este colegio. (TE del 14 de agosto de 1989 a la página 164 y ss). Tuvo como función el cotejar una de las copias de las listas de electores. Señaló que la papeleta estatal la entregaba el Inspector en propiedad del PPD y la municipal el Inspector en propiedad del PNP; ambos funcionarios estaban de pie y se alternaban dando las instrucciones. Declaró que las mismas se circunscribían a: “Do-blar la papeleta en cuatro y quedando o poniendo las iniciales hacia arriba, o sea que se vieran.” Señaló que éstas fueron las instrucciones que ella recibió en las clases de adiestramiento que tomó.
La parte demandada presentó como testigo a Sylvia Toledo Alayón, Secretaria PPD para el colegio en cuestión. (TE del 17 de agosto de 1989 a la página 190 y ss). Testificó que las instrucciones se daban de forma alternada por los Inspectores en propiedad del PNP y PPD; las mismas no variaban. Mientras se daban las instrucciones se utilizaba una papeleta demostrando cómo el elector debía manejarla: “cómo la iban a doblar primero en una parte y luego la doblaban con las iniciales hacia afuera.” Ninguno *188de los funcionarios objetó estas instrucciones; ningún elector inquirió a esos efectos.
Precinto 004, Unidad 016, Colegio 004
19. Enrique A. Lugo Lugo (Exhibit 182-Papeleta con EALL al dorso). (TE del 14 de agosto de 1989 a la página 106 y ss).
Testificó que luego de hacer una larga fila entró al salón. Un funcionario que se encontraba sentado frente a una mesa le entregó la papeleta y le instruyó que entrara a la caseta y votara. Luego del señor Lugo emitió su voto mientras se dirigía a la urna, un funcionario joven que estaba al lado de ésta le digo “Inicíala.” El elector alega que en ese momento él sacó su bolígrafo y escribió sus iniciales en la papeleta. Es de observar que la papeleta municipal, contrario a lo que dice el señor Lugo, contiene iniciales al dorso escritas a lápiz.
La parte demandante no presentó funcionario alguno para este colegio.
La parte demandada presentó el testimonio de la Sra. Marilina Lanza Amaro, quien se desempeñara como Inspector en propie-dad por el PPD para este colegio. (TE del 16 de agosto de 1989 a la página 176 y ss). Señaló que ella repartía las papeletas estatales y el funcionario PNP (Inspector en propiedad) las municipales. Ambos impartieron instrucciones al electorado de forma individual, de modo que cada elector recibía instrucciones dos veces. La señora Lanza declaró que mientras ella daba las instrucciones señalaba con sus dedos a qué iniciales se refería: “Le indicaba que después de ejercer su voto, cogiera la papeleta y la doblara en cuatro partes y con las iniciales puestas de los inspectores en la parte superior izquierda, las mantuviera hacia afuera para echar-las en la tómbola.” Testificó que las instrucciones vertidas por el Inspector PNP fueron exactas a las suyas. Ningún elector inquirió en torno a las mismas. La única irregularidad habida en ese colegio fue el incidente de un elector que por poco echa una papeleta en la urna incorrecta. No mencionó el incidente del señor Lugo.
*189Precinto 004, Unidad 017, Colegio 002
20. Daniel Martínez González (Exhibit 185-Papeleta con DMG al dorso). (TE del 14 de agosto de 1989 a la página 146 y ss).
Testificó que entró solo al salón y se dirigió a una mesa donde había varios funcionarios hablando entre sí. El último de ellos fue quien le dio una papeleta y le dijo: “que tenía que usar la papeleta y después que diera mi voto ponerle las iniciales hacia arriba. Que pusiera mis iniciales hacia arriba y la doblara en cuatro formas y la echara en la caja.” El señor Martínez relató que el funcionario dio la instrucción en voz alta, de modo que tanto él como los cinco electores que se encontraban allí escucharon lo que dijo. Cabe señalar que de esos electores, únicamente el señor Martínez estampó sus iniciales en la papeleta. A preguntas del licenciado Rey para que precisara en torno a la instrucción que recibió, dijo: “Den su voto y ponga las iniciales hacia arriba.” El elector malentendió que eran sus iniciales y las puso.
El testimonio de este elector fue refutado por la Funcionaría PNP de este colegio, Lidia Centeno Cruz. (TE del 14 de agosto de 1989 a la página 178 y ss). Testificó que el funcionario popular daba ambas papeletas al electorado identificando cada una de ellas y “le indicaba que una vez emitido el voto se debían doblar con las iniciales hacia afuera.” Señaló que ella también dio instrucciones a los efectos de “Que se doblaran las papeletas, que se aseguraran que las iniciales que aparecen al dorso estuviesen hacia afuera.”
El Sr. Angel Aponte Robles, quien se desempeñara como Inspector en propiedad por el PPD para este colegio, testificó por la parte demandada. (TE del 17 de agosto de 1989 a la página 113 y ss). Señaló que se impartieron instrucciones grupales e indivi-duales de forma alternada. Corroboró el testimonio de la señora Centeno, a los efectos de la naturaleza de la instrucción ofrecida: “Las instrucciones que dimos fue que la papeleta se doblara en cuatro y que quedaran con las iniciales de los funcionarios, de los inspectores hacia el frente.”
*190Precinto 004, Unidad 24, Colegio 002
21. Wilma I. Merced Centeno (Exhibit 187-Papeleta con WMC al dorso). (TE del 15 de agosto de 1989 a la página 10 y ss).
El testimonio contradictorio de esta electora le resta credibili-dad. Señaló ir al colegio acompañada de su esposo, su suegro ciego y su bebé de ocho meses. A través del proceso electoral la señora Merced tuvo que cuidar de su suegro e hijo. Primero testificó que fue luego de salir de la caseta electoral que recibió la instrucción de: “Inicíalas, dóblalas en cuatro partes con las iniciales hada afuera y échalas en la urna;” que volvió a la caseta, puso las iniciales y luego echó las papeletas en la urna. Posteriormente, a preguntas del licenciado Rey, fue más precisa y cambió su versión, declarando que ésta última era lo que verdaderamente le había ocurrido: Una vez en el colegio, se dirigió a una mesa donde una de las dos funcionarías le entregó ambas papeletas y le instruyó, previo a entrar a la caseta electoral, en torno al manejo de la misma. La señora Merced testificó que mientras se le daba la instrucción ella estaba preocupada por el cuido de su suegro y su niño, los cuales estaban junto a ella. Las instrucciones se circunscribieron a: “vota y dobla en cuatro con las iniciales hacia afuera”.
El testimonio de Ana E. Figueroa, Secretaria del PNP para este colegio, refuta el de su propio elector. (TE del 15 de agosto de 1989 a la página 21 y ss). Declaró que el Inspector en propiedad del PPD fue quien en todo momento dio las instrucciones gene-rales e individuales. A pesar de que ella cotejaba las listas electorales, se percató de que el funcionario popular, al impartir las instrucciones, mostraba con una papeleta cómo debía doblarse, de modo que las iniciales quedasen hacia arriba. Las instrucciones una vez doblaba la papeleta fueron: “pongan las iniciales hacia arriba y con las iniciales hacia arriba las echan aquí en la urna”.
Por la parte demandada testificó Rafael Delgado Betancourt, Inspector en propiedad para este colegio. (TE del 17 de agosto de 1989 a la página 90 y ss). Este funcionario corroboró lo relatado por la Secretaria del PNP con relación a la naturaleza y contenido de las instrucciones impartidas allí. Señaló que él dio las instruc-*191dones la mayoría de las veces, aunque en ocasiones la funcionaría PNP también las dio. Declaró que fueron de carácter individual; ningún elector preguntó en torno a las mismas y ningún funcio-nario electoral las objetó.
Precinto 004, Unidad 028, Colegio 002
22. Wilfredo Núñez González (Exhibit 184-Papeleta con WNG al dorso). (TE del 14 de agosto de 1989 a la página 136 y ss).
El testimonio de este elector carece de toda credibilidad. Señaló que había poca gente en el salón de modo que votó inmediata-mente. Una funcionaría popular (joven) le entregó la papeleta y le instruyó que “luego de terminar el voto que la doblara y le pusiera mis iniciales a la parte superior.” Declaró que entró a la caseta y votó, mas se le olvidó escribir sus iniciales al dorso. Cuando iba a depositar la papeleta en la urna preguntó si todo estaba bien. Una funcionaría mayor del PPD miró su papeleta y le dijo: “Tienes que ponerle las iniciales hacia afuera... pon las iniciales”. El señor Núñez declaró haber colocado la papeleta sobre la mesa donde había tres funcionarios electorales y allí estampó sus iniciales. Estos vieron lo que él hacía y no hicieron ni dijeron nada. Mediante su ambivalente testimonio, señaló no estar seguro si su novia votó en ese colegio o en otro. En un momento dado, declaró que ella votó en ese colegio y cree que ella recibió las mismas instrucciones (mas no le puso sus iniciales a la papeleta).
Por la parte demandante testificó Norma Soto Colón, quien se desempeñó como Inspectora en propiedad del PNP para ese Colegio. (TE del 14 de agosto de 1989 a la página 185 y ss). Declaró que la-funcionaría popular entregó la papeleta estatal y ella la municipal. Las instrucciones dadas fueron tanto grupales como individuales, dependiendo del cúmulo de electores que hubiera en el colegio. En torno a éstas señaló que se circunscribían a: “que doblaran las papeletas en cuatro de forma que cupieran en la urna con las iniciales hacia afuera.” Las instrucciones las dieron los Inspectores en propiedad alternadamente. La señora Soto Colón demostró estar muy atenta a lo que sucedía en el colegio electoral; señaló como única *192irregularidad el incidente de un joven que puso sus iniciales en su papeleta. La funcionaría, al escuchar la conversación de este joven (que votaba por primera vez) con su madre donde le decía que había puesto sus iniciales en la papeleta, rápidamente intercedió. Anuló la papeleta y le dio una nueva al elector. Esta funcionaría no recuerda el incidente del señor Núñez.
Por la parte demandada testificó Félix Yamil Bravo, Inspector suplente por el PPD para ese colegio. (TE del 17 de agosto de 1989 a la página 231 y ss). Cotejó que los electores no tuvieran el dedo entintado. Declaró que los funcionarios del colegio en cuestión se pusieron de acuerdo para escribir las instrucciones en la pizarra; el Inspector suplente del PNP fue quien se encargó de ello. Además de ésto, cuando los electores entraban al colegio ambos Inspectores en propiedad (PNP Y PPD) les daban las instrucciones dos veces. Señaló que ambos daban instruían: “que la papeleta tenía que ser doblada en cuatro pedazos”; mostrándole las iniciales de los funcionarios le decían: “con estas iniciales hacia afuera.” Nadie cuestionó ni objetó las instrucciones impartidas.
Precinto 005, Unidad 004, Colegio 003
23. Rosa María Márquez Rosado (Exhibit 151-Papeleta con RMMR al dorso). (TE del 8 de agosto de 1989 a la página 68 y ss).
Esta electora declaró que fue al colegio de votación acompañada de su hija. Su testimonio fue un tanto errático y cambiante. Señaló entrar directamente al salón, por no haber fila; sin embargo, en el salón había mucha gente. Fue directo a una mesa donde había cuatro funcionarios, uno de los que estaba sentado fue quien le cotejó en la lista electoral, mas no le pidió que firmase la misma. Este mismo joven fue quien le entregó una papeleta (municipal) y el que a su vez le instruyó: “pon las iniciales detrás de la papeleta” o “pon las iniciales atrás.” El testimonio de la señora Márquez reflejó que a través del proceso electoral su hija no cesó de hablarle y de distraerla, llamándole la atención sobre las amistades mutuas que se encontraban votando allí. “Entonces, cuando él me estaba buscando en la lista, yo estaba hablando con la nena, que me estaba indicando, mira, mami, mira zutano y yo *193estaba mirando”. “Es que no recuerdo, o sea, recuerdo en el momento la discusión de ellos, porque puse las iniciales mías al frente. Y andaba con la nena también, me estaba hablando.” (Véase las páginas 85-86). Testificó que luego de emitir su voto, otro funcionario le comentó al funcionario joven que la papeleta de esta electora tenía sus iniciales y ello le anulaba. La señora Márquez señaló que el funcionario joven insistió en que eso no tenía nada que ver y echó la papeleta en la urna.
La parte demandante presentó el testimonio de Jorge Luis Navarro Suárez, quien se desempeñara como Inspector en pro-piedad por el PNP para este colegio (TE del 8 de agosto de 1989 a la página 127 y ss). Relató el proceso electoral habido en este colegio. El Inspector en propiedad del PPD entregaba la papeleta estatal y él la municipal. Las instrucciones fueron alternadas, aunque el Funcionario PPD fue quien las dio la mayor parte de las veces. Las instrucciones fueron de “doblar las papeletas con las iniciales hacia afuera.” Indicó que el funcionario PPD le mostraba la papeleta al elector y a veces le decía “con las iniciales que están aquí. . . que estaban en la esquina.” Las instrucciones que él dio fueron prácticamente las mismas.
La parte demandada no presentó funcionario PPD para este colegio.
En torno al incidente de la electora Márquez Rosado declaró: (1) que el Inspector popular fue quien le dio las instrucciones y el que se percató de las iniciales de la votante al dorso de su papeleta. El señor Navarro Suárez le propuso al Inspector PPD que se anulara esta papeleta y se le diera una nueva, pero el funcionario popular se negó, por temor a quedarse cortos de papeletas en el colegio. En consecuencia, la papeleta de la electora se echó en la urna. A pesar de que la misma se adjudicó en el colegio, fue protestada y no adjudicada en el Coliseo. Debemos adjudicar este voto, no porque las instrucciones fueran confusas, sino porque los funcionarios debieron anular y sustituir la pape-leta dañada.
*194Precinto 005, Unidad 011, Colegio 005
24. José A. Pabón Ruiz (Exhibit 170-Papeleta eon JPR al dorso). (TE del 11 de agosto de 1989 a la página 42 y ss).
El elector tiene un vago recuerdo de lo que aconteció en su colegio electoral el día de las elecciones. Señaló que no recuerda a qué hora fue a votar, mas dice que el procedimiento electoral duró como una hora. Entró al salón y se sentó a esperar a que le llamaran. Luego un funcionario popular le entregó las dos pape-letas y en voz baja le instruyó “que doblara las papeletas en cuatro unidades y le pusiera las iniciales mías por la parte de atrás, que quedaran hacia el frente”.
La parte demandante no presentó testimonio de funcionario PNP alguno para este colegio.
La parte demandada, por su parte, presentó el testimonio de José Enrique Jiménez, quien se desempeñó como Inspector en propiedad del PPD para el P005, U011, C005. (TE del 16 de agosto de 1989 a la página 196 y ss). El testimonio de este funcionario refutó lo declarado por el elector. Señaló que él entregaba la papeleta estatal y la funcionaría PNP la municipal; cada uno de ellos daba un juego de instrucciones individuales al elector. Las instrucciones ofrecidas por uno y otro eran iguales; ambos tomaban una papeleta como ejemplo e indicaban cómo doblar la papeleta de modo que las iniciales de los funcionarios quedaran hacia afuera. “Doble la papeleta en cuatro, con las iniciales hacia afuera y le mostrábamos las iniciales a que nos referíamos.”
Precinto 005, Unidad 24, Colegio 003
25. Paulino Ibarra Resto (Exhibit 152-Papeleta con nombre escrito). (TE del 8 de agosto de 1989 a la página 88 y ss).
Testificó que llegó al colegio y se sentó a esperar su turno. Una funcionaría dio instrucciones grupales a las personas allí sentadas. Cuando le tocó su turno fue a la mesa y allí un funcionario popular le dio una papeleta y le instruyó cómo doblar la misma. Votó y cuando salió de la caseta electoral un funcionario popular le dijo: . . . “mire, tiene que ponerle el nombre completo.” El señor *195Ibarra regresó a la caseta, puso su nombre, echó la papeleta en la urna y como tenía el carro dañado se fue a arreglarlo.
El testimonio de este elector fue refutado por el funcionario del PNR Isaac Martínez Pastrana, quien trabajó como Inspector en propiedad para ese colegio. (TE del 8 de agosto de 1989 a la página 174 y ss). Testificó que tanto él como el funcionario popular entregaron papeletas e impartieron instrucciones al electorado. Al inquirírsele sobre las instrucciones que dio, el señor Martínez, explicó que luego de entregar las papeletas y explicar que se podía votar por el partido de preferencia, procediera “a doblarlo en cuatro y siempre que las iniciales quedaran hacia arriba... Siem-pre que las iniciales quedaran hacia arriba, iniciales de los funcionarios”.
La parte demandada presentó como su testigo a Carmen M. Rivera Medina, quien se desempeñó como Inspectora suplente por el PPD para este colegio (TE del 17 de agosto de 1989 a la página 188 y ss). Su testimonio corroboró lo explicado por el funcionario PNP en torno a la naturaleza de la instrucción dada: se señalaba la papeleta y las iniciales de los funcionarios.
Precinto 005, Unidad 033, Colegio 005
26. Luis E Tirado Tirado (Exhibit 149-Papeleta con LFT al dorso). (TE del 8 de agosto de 1989 a la página 22 y ss).
Previo a su testimonio, el licenciado Montalvo nos hizo la siguiente salvedad: “El caballero, como verá su Señoría, tiene unos años y yo he hablado con él y tengo que gritarle. Usted ¿me va a permitir gritarle, para que él me pueda escuchar?
El señor Tirado testificó que votó el pasado 8 de noviembre de 1988 en la Universidad Metropolitana, Carretera de Cupey. Había mucha gente en el colegio electoral. La funcionaría Mercedes Portillo, le entregó las papeletas previo a él emitir su voto en la caseta electoral. Luego de votar cuando se dirigía a depositar las papeletas en las correspondientes urnas electorales, la funciona-ría Portillo, con voz “fina, delicada y convincente”, interceptó su paso y le dijo: “Don Luis, póngale las iniciales suyas al dorso”. El, por no haber hecho ésto en elecciones previas, le preguntó en qué *196parte las ponía, si arriba, abajo, o al dorso. “Me dice, al dorso, en la parte izquierda, donde hay unas iniciales, allí. Y yo entonces fui a la caseta electoral y puse mis iniciales LFT.” Se observa que este elector dudó y se extrañó de lo que la funcionaría popular le dijo. Pensó inquirir a esos efectos, mas no se atrevió.
El Sr. Orlando Ray Rivera, Ingeniero Civil, fue Inspector del PNP en el Precinto 005, Unidad 033, Colegio 005 tuvo; como función cotejar la tarjeta del elector en las listas electorales. Estuvo al lado de la señora Portillo mientras ésta entregaba las dos papeletas y daba las instrucciones. El no dio instrucción alguna. En torno a las mismas nos señaló: “Entre otras cosas le decía que se le daban las instrucciones cuantas podían votar”. “No sé exactamente las frases ahora, porque hace mucho tiempo, pero yo verifiqué y ella decía exactamente lo que decía el Reglamen-to. . . que doblara la papeleta de manera que al depositarlas en las urnas las iniciales quedaran por afuera.” “Y después se aclaraba el asunto de las iniciales que se debían quedar hacia afuera”. (TE 9 de agosto de 1989 a la página 162 y ss). El testimonio del señor Rivera no tan sólo confirma lo explicado por la funcionaría popular en torno a las instrucciones impartidas, sino que refuta lo declarado por el elector.
La Sra. Mercedes Portillo, Inspectora en propiedad del cole-gio del señor Tirado testificó ante este foro. (TE del 16 de agosto de 1989 a la página 49 y ss). La catedrática y letrada, con voz clara, precisa y audible, hizo un recuento del proceso electoral habido en el Precinto 005, Unidad 033, Colegio 005 el día de las elecciones. Declaró que ella entregaba la papeleta estatal y el funcionario PNP la municipal. Señaló que fue ella quien dio las instrucciones la mayoría de las veces; éstas se circunscribían a lo siguiente: “Mire, hay una papeleta amarilla y una blanca. Una para Alcalde y otra para Gobernador, etc. Usted, tenga cuidado con la papeleta. No la vaya a dañar. Cójase su tiempo. Y, cuando termine de votar, doble esa papeleta de forma tal, que las iniciales que están ahí, por detrás, se vean en la parte de afuera.” Especificó que al dar estas instrucciones, generalmente ilustraba con sus manos cómo el elector debía doblar las papeletas. Recalcó *197que al impartir las instrucciones le indicaba al votante que las papeletas tenían unas iniciales por detrás; no utilizaba el término al dorso para evitar confusión en el electorado.
Precinto 005, Unidad 033, Colegio 005
27. María Melania Quebec Irlandés de Rivera (Exhibit 150-Pa-peleta con MMQI al dorso). (TE del 8 de agosto de 1989 a la página 42 y ss).
Señaló que al llegar al colegio tuvo que hacer una fila larga y que luego de entrar al salón y estar sentada un rato, le tocó su turno. Fue a una mesa donde tres mujeres, la cotejaron en una lista. Una funcionaría le entregó dos papeletas y le dio las instrucciones previo a que ella entrara a la caseta electoral. Posteriormente, declaró que otro funcionario también le dio instrucciones individuales. La electora cuyo idioma vernáculo es el filipino y segundo idioma el inglés, testificó que las instrucciones fueron: “Cuando ellos dicen entrar, dijeron, firma atrás, y no olvides firmar.” Seguidamente, especificó que se le dijo: “Ponga la inicial atrás de la papeleta.” Señaló que escuchó que la instrucción de “Póngale su inicial atrás del papel” se le diera a otros electores. Al requerírsele por el licenciado Rey que especificara las instruc-ciones que recibiera, dijo: “Tiene que poner esa equis al lado de donde tiene que votar y no olvide poner la inicial después. Y ponga la inicial”. De su testimonio se desprende que la señora Quebec no posee completo dominio del idioma español; factor que claramente nubló su entendimiento al recibir las instrucciones de los funcio-narios.
Ver el número veintiséis (26) de este Apéndice para el resumen de los funcionarios de colegio.
Precinto 104, Unidad 004, Colegio 003
28. Eugenio Peña Aquino (Exhibit 169-Papeleta con EPA al dorso). (TE del 11 de agosto de 1989 a la página 25 y ss).
El elector llegó temprano al colegio electoral (8:00 AM), entró y se sentó a esperar su turno. Testificó que un funcionario *198trigueño le entregó las papeletas y le instruyó que: “pusiera las iniciales en las papeletas, en la estatal y en la municipal. Entonces, que pusiera las iniciales, doblara las papeletas con las iniciales para afuera”. El señor Peña relató que el funcionario le instruyó esto mismo a otro elector que estaba cerca. El elector declaró que ese día estaba medio dormido y cansado, porque trabajó la noche previa.
El Sr. Francisco Román, testificó por la parte demandante,. quien se desempeñó como Inspector en propiedad del PNP para ese colegio. (TE del 14 de agosto de 1989 a la página 204 y ss). El y el funcionario popular dieron instrucciones de forma alternada. Su testimonio refuta el de su elector al decir que “las instruccio-nes generalmente estaban orientadas a cómo doblar la papeleta, en qué forma debía hacerse. Se les ilustraba también antes de que el elector procediera a emitir su voto, al entrar a la caseta. Siempre se repetía con las iniciales hacia afuera. Estas instruc-ciones se dieron de forma grupal y luego individualmente, previo a que el elector entrara a la caseta electoral.
La parte demandada no presentó funcionario PPD para este colegio.
Precinto 104, Unidad 006, Colegio 002
29. Edwin Ramos Hernández (Exhibit 168-Papeleta con ERH al dorso). (TE del 11 de agosto de 1989 a la página 15 y ss).
Señaló que recibió instrucciones de carácter general a los efectos de que se “cogiera la papeleta, la doblara y le pusiera las iniciales hacia la parte de al frente.” El testimonio sobre la instrucción grupal que ofreciera el hijo del señor Ramos Vázquez es contraria a lo explicado por éste. Ello es reflejo de que el error cometido apunta únicamente al elector individual y no fue pro-ducto de las instrucciones impartidas por los funcionarios electo-rales.
La parte demandante no presentó funcionario PNP para este colegio.
La parte demandada presentó el testimonio de Ana E. Domínguez González, quien se desempeñara como Inspectora en *199Propiedad por el PPD para el colegio en cuestión. (TE del 17 de agosto de 1989 a la página 71 y ss). Testificó que luego de ella impartir las instrucciones grupales y entregar la papeleta estatal, el Inspector PNP daba la municipal. Indicó que al dar las instrucciones utilizaba una papeleta para demostrar cómo do-blarla y con sus manos apuntaba c[uá]les eran las iniciales que debían quedar visibles: “que después que ellos votaron tenían que doblar la papeleta en distintos pliegos y con estas iniciales que están aquí de los funcionarios hacia arriba.”
Véase el número treintiuno (31) de este Apéndice para el testi-monio de otra funcionaría de colegio
Precinto 104, Unidad 006, Colegio 002
30. Alfonso Ramos Vázquez (Exhibit 167-Papeleta con ARV al dorso). (TE del 11 de agosto de 1989 a la página 4 y ss).
Señaló llegar temprano al colegio electoral; había mucha gente (60-70 personas). Las instrucciones grupales fueron a los efectos de: “Doblen las papeletas y pongan las iniciales hacia arriba.” Un funcionario electoral le entregó las papeletas al señor Ramos, votó, dobló la papeleta y al ver las iniciales de los funcionarios “me da con poner las mías.”
Véase el número treintiuno (31) de este Apéndice.
Precinto 104, Unidad 006, Colegio 002
31. Carmen Socorro López Rivera (Exhibit 190-Papeleta con CSLR al dorso). (TE del 17 de agosto de 1989 a la página 144 y ss).
Testificó que al llegar al colegio electoral un funcionario PNP le entregó ambas papeletas y le instruyó de: “que entrara al cubículo, votara y doblara mi papeleta en cuatro con las iniciales hacia afuera.” La electora entró a la caseta electoral pero dudó sobre las instrucciones recibidas. Sal[ió] de la caseta y le inquirió al mismo funcionario “si era con mis iniciales hacia afuera”; a lo que él le contestó “que era con las iniciales hacia afuera.” La señora López Rivera entró nuevamente a la caseta electoral, *200emitió su voto y estampó sus iniciales en las papeletas. Previo a depositarlas en la urna, le inquirió nuevamente al mismo funcio-nario PNP si estaban bien dobladas. En ese momento, el funcio-nario se percató de que la electora había estampado sus iniciales y le dijo que eso no se podía hacer. La electora pidió otra papeleta. El funcionario PNP habló con otros funcionarios, escribieron una nota explicando lo ocurrido con esta electora, le dijeron a la señora López que no perdería su voto y se depositó su papeleta en la urna.
La parte demandante no presentó funcionario PNP alguno para este colegio.
Por la parte demandada testificó Ivonne Rufián de Burgos, quien se desempeñó como Inspectora en Propiedad por el PPD para este colegio. (TE del 17 de agosto de 1989 a la página 171 y ss). Ella entregaba la papeleta estatal y el Inspector en propiedad del PNP la municipal. Testificó que las instrucciones fueron mayormente de carácter individual y que se dieron alternada-mente (aunque ella las dio la mayor parte del tiempo). Uno y otro funcionario daba la misma instrucción; ésta se circunscribía a: “doblarlas en dos veces, para que cupieran por la perforación de la urna, siempre con la instrucción de las iniciales de nosotros los funcionarios hacia afuera.” Mostraban las papeletas e indicaban a qué iniciales se referían.
Señaló que el Funcionario PNP recusó la papeleta de una electora (Carmen Socorro López Rivera) porque tenía iniciales al dorso. Los funcionarios se reunieron y decidieron adjudicar ese voto. No se le dio una papeleta nueva. La señora Kuilan señaló que éste fue el único incidente irregular que ocurrió en el colegio. Aparentemente esta papeleta fue anulada en el Coliseo. Debemos adjudicar este voto, no por razón de las instrucciones, sino porque se debió anular la papeleta y entregar otra a la electora.
Véase el número veintinueve y treinta (29 y 30) de este Apéndice.
Precinto 104, Unidad 008, Colegio 002
32. Sandra Cario Pinto (Exhibit 188-Papeleta con SCP al dorso). (TE del 15 de agosto de 1989 a la página 29 y ss).
*201El ambivalente testimonio de esta electora merece poco crédito. Lo único que recuerda con perfecta claridad de todo lo acontecido en el proceso eleccionario fueron las instrucciones que recibió: “dobla la papeleta, una vez que me la dieron, y pon las iniciales fuera.” No recuerda la escuela en que votó; señaló que su colegio estaba vacío mas tuvo que esperar para votar; no está segura, pero cree que fue una funcionaría joven quien le dio las dos papeletas y la instrucción. Declaró no acordarse con precisión de lo allí ocurrido; era la primera vez que votaba pero “andaba un poco de prisa” y por eso no se acuerda de mucho.
La parte demandante no presentó testimonio de funcionario PNP para este colegio.
La parte demandada presentó a Luis E Matos Betancourt, quien trabajó como Inspector en propiedad por el PPD para el colegio en cuestión. (TE del 17 de agosto de 1989 a la página 125). Señaló que fue él quien impartió las instrucciones en este colegio, mientras entregaba la papeleta estatal. La funcionaría del PNP no dio instrucción alguna; entregaba la papeleta municipal. Las instrucciones fueron de: “que doblara la papeleta en cuatro partes iguales, con las insignias hacia adentro, que las iniciales quedaran hacia afuera, para proteger el voto, que fuera secreto de esa persona.” Declaró que mostraba cómo doblar la papeleta mientras daba las mismas.
Precinto 104, Unidad 008, Colegio 008
33. Víctor M. Díaz Roig (Exhibit 153-Papeleta con VMDR al dorso). (TE del 8 de agosto de 1989 a la página 119 y ss).
Luego de cotejarse en las listas electorales hizo turno para votar. Señaló que un funcionario le entregó la papeleta mas no le dio instrucción alguna de cómo votar. Procedió a la caseta electoral, votó, puso sus iniciales en la papeleta y la echó en la urna. Al ser interrogado por el licenciado Montalvo en torno a por qué estampó sus iniciales, el elector contestó: “Ahí sí, yo no le puedo decir. . .Pero no sé de dónde me salió firmar eso ahí, iniciarla”.
*202La parte demandante no presentó testimonio alguno de funcionario PNP para este colegio.
El Sr. Concepción Pérez Pérez, Inspector en propiedad por el PPD, testificó por la parte demandada. (TE del 16 de agosto de 1989 a la página 23 y ss). Declaró que se dieron instrucciones grupales de forma alternada. Las instrucciones impartidas por uno y otro funcionario fueron consistentes entre sí. Las mismas se daban mostrando cómo doblar la papeleta y se aludía a las iniciales allí escritas: “que una vez ejercieran ese derecho, dobla-ran la papeleta asegurándose que las iniciales que aparecían al dorso de las respectivas papeletas quedaran por fuera, prote-giendo la identi[da]d de su voto, la privacidad de su voto.”
“Precinto 104, Unidad 009, Colegio 001
34. Raquel Adorno Lorán (Exhibit 172-Papeleta con RAL al dorso). (TE del 11 de agosto de 1989 a la página 62 y ss).
El entrecortado testimonio de esta electora en inglés y español reflejó que el error cometido fue producto única y exclusivamente de su falta de dominio del idioma español. Señaló que un funcionario electoral le dijo: “que después que pusiera la X a donde fuese que firmara debajo de otras dos firmas que había en la papeleta.” Luego señaló que lo que el señor le dijo fue que escribiera sus iniciales. Durante el contrainterrogatorio, el licen-ciado Rey preguntó si lo que le dijeron fue de que doblara las papaletas con las iniciales hacia afuera-a lo que la electora contestó en la afirmativa.
El testimonio de esta electora fue controvertido por el Sr. Angel Alverio, quien se desempeñó como Inspector en propiedad del PNP para ese colegio. (TE del 14 de agosto de 1989 a la página 199 y ss). El entregaba la papeleta municipal y se alternó el impartir las instrucciones con el funcionario popular. Señaló que una y otra instrucción eran bastante similares; se circunscribían a: “Después que usted emita su voto doble esta papeleta en cuatro y que las iniciales queden para afuera. O, que después que usted emita su voto deposite la papeleta con las iniciales hacia afuera.”
*203Por la parte demandada testificó el profesor universitario Genaro Baquero, quien se desempeñó como Inspector en propie-dad del PPD para el colegio en cuestión. (TE del 16 de agosto de 1989 a la página 60 y ss). Señaló que fue el señor Alverio quien dio las instrucciones la mayor parte de las veces y tanto el funcionario PNP como él mostraban la papeleta y las iniciales de los funcio-narios al dorso al impartir las mismas: “una vez haya votado en ambas papeletas las dobla en cuatro partes cerciorándose de que las iniciales, éstas de nosotros los inspectores, queden en la parte de afuera de la papeleta y vienen y las depositan en las urnas.” Señaló que las instrucciones fueron claras en todo momento.
Precinto 104, Unidad 009, Colegio 001
35. Miguel H. Badillo Badillo (Exhibit 166-Papeleta con MHBB al dorso). (TE del 10 de agosto de 1989 a la página 55 y ss).
Votó en la escuela San Agustín; no tuvo que esperar. Una funcionaría le cotejó en las listas electorales; él las firmó. Señaló que un funcionario que estaba de pie fue quien le dio las instrucciones al entregarle ambas papeletas. El señor Badillo declaró que las instrucciones se circunscribieron a: “con las iniciales para afuera”; no se le mencionó nada de doblar las papeletas. Relató que para las elecciones de 1984 las instrucciones fueron grupales, explicándole al electorado que debían de doblar las papeletas con las iniciales hacia afuera. Ello refleja que este elector sabía que las aludidas iniciales eran las correspondientes a los funcionarios. Fue acompañado de su esposa; ésta no estampó sus iniciales en la papeleta. Al conversar posteriormente con ella sobre lo que hizo y percatarse de que dañó su papeleta, dijo ante este foro “No sé qu[é] me pasó, será que se está poniendo viejo uno.”
El testimonio del elector fue refutado por ambos funcionarios. Las instrucciones impartidas no tan sólo fueron precisas y completas, sino que además se le demostraba al electorado cómo doblar la papeleta y se le indicaban las iniciales de los funcionarios al dorso.
*204Véase el número treinticinco (35) de este Apéndice, resumen de testimonio de los funcionarios de colegio.
Precinto 104, Unidad 009, Colegio 004
36. Erohilda Nieves Nieves (Exhibit 173-Papeleta con EN al dorso). (TE del 11 de agosto de 1989 a la página 72 y ss).
El precipitado e inverosímil testimonio de esta electora carece de todo crédito. Primero señaló que recibió instrucciones grupales de una funcionaría popular a los efectos de que “doblara la papeleta y pusiera mis iniciales encima.” En el contrainterroga-torio eorrigió esta versión y dijo que las instrucciones fueron: “que doblaran las papeletas y pusieran las iniciales... Y yo le entendí que eran mis iniciales.” Nos señaló que luego de esta instrucción grupal, otra funcionaría popular (o tal vez la misma) le dijo: “Tienes que doblar la papeleta y pon tus iniciales.” La electora tuvo dudas mas no preguntó. Los funcionarios electorales escu-charon las instrucciones pero no las objetaron; ello reflejó que el error cometido fue atribu[i]ble únicamente a esta electora.
La parte demandante no presentó funcionario PNP para este colegio.
El Sr. José A. Molina Cacho, Inspector en propiedad por el PPD, testificó por la parte demandada. (TE del 16 de agosto de 1989 a la página 39 y ss). Señaló que fue él quien impartió las instrucciones la mayoría de las veces; el Inspector PNP las dio con menor frecuencia. Le indicaban al elector con la papeleta en mano cómo doblarla. Las instrucciones se circunscrib[ía]n a... “doblarla en cuatro, la papeleta dejando las iniciales, que ya tenían impresas las papeletas en la parte de afuera.”
Precinto 104, Unidad 013, Colegio 007
37. Ana Rosa Ramos Figueroa (Exhibit 175-Papeleta con ARRF al dorso). (TE del 11 de agosto de 1989 a la página 100 y ss).
Testificó que el proceso electoral en ese colegio fue uno rápido. Recibió instrucciones individuales de uno de los funcionarios a los efectos de que “las doble con la firma por detrás.” Posteriormente, *205corrigió su testimonio y señaló que las instrucciones fueron que “las doblara con las iniciales por detrás.” Declaró que al emitir su voto y doblar la papeleta vio las iniciales de los funcionarios y se cuestionó si las iniciales que debía de estampar eran las suyas; mas no preguntó a los funcionarios allá presentes.
La parte demandante estipuló el testimonio de la Inspectora en propiedad del PNP para ese colegio, Lesbia Rey González. (TE del 14 de agosto de 1989 a la página 134-135). La señora Key entregó la papeleta municipal. Las instrucciones que dio fueron de: “Doble en cuatro la papeleta con las iniciales hacia arriba.”
Marisel Méndez Cardón testificó por la parte demandada. (TE del 16 de agosto de 1989 a la página 229 y ss). En calidad de Inspectora en propiedad del PPD entregaba la papeleta estatal; el funcionario PNP la papeleta municipal. Dieron instrucciones grupales e individuales, dependiendo del cúmulo de electores en el colegio en determinado momento. Testificó que las instrucciones alternadas fueron de: “que tan pronto ejerciera su voto, favor de doblar las papeletas con las iniciales de los funcionarios hacia afuera, no hacia adentro.” Mientras daban las instrucciones, ambos funcionarios mostraban la papeleta e indicaban a qué iniciales se referían.
Precinto 104, Unidad 013, Colegio 010
38. Antonio Vélez Cabrera (Exhibit 162-Papeleta con AVC al dorso). (TE del 10 de agosto de 1989).
Declaró llegar temprano al colegio electoral (8:05 a.m.). En el mismo, había tres funcionarios trabajando y aproximadamente tres electores. Las instrucciones fueron grupales; las dio uno de los funcionarios allá presentes, quien luego les entregó las pape-letas. Las instrucciones fueron de doblar la papeleta: “Que iba a ser en cuatro partes y que detrás de ella, en la parte superior, se iba a iniciar la papeleta.” El señor Vélez Cabrera señaló recordar que las instrucciones para el 1984 eran parecidas a éstas, salvo que no había que escribir las iniciales en las papeletas. Testificó que una vez votó, dobló la papeleta y al salir de la caseta, previo a echarla en la urna, se la enseñó al funcionario que le había dado *206la instrucción. El testimonio de este elector demuestra que el error cometido fue producto de una mala interpretación que éste le diera a las instrucciones impartidas. Resulta contradictorio el que primeramente un funcionario electoral le instruyese de tener cuidado de no hacer marcas en la papeleta, para luego decirle que le pusiera sus iniciales.
Por la parte demandante testificó Luis E. García Curbelo, quien se desempeñó como Funcionario alterno del PNP para ese colegio (TE del 14 de agosto de 1989 a la página 228 y ss). Tuvo como función cotejar con la lámpara el entintado de la mano. Señaló que en este colegio el funcionario popular dio instrucciones grupales e individuales. Las mismas se circunscribían a: . . .“que doblaran las papeletas en cuatro y pusieran las iniciales hacia afuera...” “Dobla la papeleta en cuatro y pon las iniciales por fuera o hacia afuera.”
El Sr. Cándido Rivera Feliciano, Inspector en propiedad del PPD, testificó por la parte demandada para este colegio (TE del 16 de agosto de 1989 a la página 256 y ss). Testificó que cuando se abrió el salón (poco después de las 8:00 de la mañana) entró un grupo de cuarenta personas. Impartieron instrucciones grupales o individuales, dependiendo del cúmulo de electores en el salón en determinado momento. Las instrucciones fueron alternadas entre él y el Inspector en propiedad del PNP; una y otra eran básicamente las mismas: “Se le enseñó que esa era la papeleta y se le enseñó que debían votar en la faz de la papeleta, que no debían hacer ninguna otra marca y que cuando terminaran debían de doblar la papeleta con las iniciales hacia afuera, señalándoles las iniciales, para que su voto permaneciera secreto.”
Precinto 104, Unidad, 002, Colegio 014
39. Aída Luz Escalera Laureano (Exhibit 163-Papeleta con ALE al dorso) (TE del 10 de agosto de 1989 a la página 34 y ss).
Llegó al colegio temprano (9:30 a.m.), no tuvo que esperar, la cotejaron en las listas y le entregaron las papeletas electorales. No recuerda si cuando le entregaron las papeletas le dieron instrucción de tipo alguno. Mas luego de votar y estando en la *207caseta electoral oyó la voz de un funcionario-. . .“cuando yo voté, ya iba a salir, cuando oí afuera que dijeron que la doblaran con la inicialización para afuera. Ahí fue mi confusión.” La señora Escalera no preguntó a nadie al respecto y procedió a estampar sus iniciales al dorso de la papeleta.
La parte demandante no presentó testimonio de funcionario PNP para este colegio.
Por la parte demandada testificó María de los Angeles Massanet Pastrana, quien se desempeñó como Inspectora en propiedad del PPD para ese colegio. (TE del 16 de agosto de 1989 .a la página 247 y ss). Señaló que ella y el Inspector en propiedad del PNP impartieron instrucciones individuales al electorado. Uno y otro daban la misma instrucción: “Se le enseñaba la papeleta estatal; se le explicaba que podían ejercer su derecho al voto. Al hacerlo, si tenían alguna duda, que eran tres maneras de votar, que por favor pidieran ayuda. Al ejercer su derecho al voto que por favor, lo doblaran en cuatro cuadrantes, con las iniciales que estaban en la parte posterior y se les indicaban las iniciales, que quedasen hacia afuera.”
Precinto 104, Unidad 016, Colegio 001
40. Carmen Báez Rosado (Exhibit 165-Papeleta con CBR al dorso). (TE del 10 de agosto de 1989 a la página 50 y ss).
Lo único que esta electora parece recordar con meridiana claridad de todo el evento electoral fueron las palabras que le oyó decir a un funcionario popular cuando ella entró al colegio. No recuerda con precisión la escuela donde votó. Señaló que entró al colegio donde había un grupo de personas (menos de 15) y un señor le hablaba al grupo en general: “Pongan las iniciales afuera, hacia afuera.” Señaló que cuando le entregaron las papeletas no le dieron ningún tipo de instrucción. Emitió su voto, puso sus iniciales y al salir de la caseta electoral, ese mismo funcionario le dijo: “Deposítela.”
Por la parte demandante testificó Jorge Astacio Figueroa, quien se desempeñó como Inspector en propiedad por el PNP para este colegio. (TE del 14 de agosto de 1989 a la página 213 y *208ss). Señaló que el funcionario popular, quien entregaba la papeleta estatal, impartió las instrucciones en todo momento. El entregaba la papeleta municipal y cuando algún elector le preguntaba, entonces él le explicaba los pasos a seguir. Las instrucciones fueron grupales e individuales, dependiendo del cúmulo de elec-tores en el colegio electoral en determinado momento. Las mismas se circunscribieron a: “que había que doblarla en cuatro con las iniciales hacia arriba y depositarlas en la urna.”
Por la parte demandada testificó Dairén Mary Ramírez, quien se desempeñó como Secretaria por el PPD para este colegio. (TE del 17 de agosto de 1989 a la página 103 y ss). Señaló que el Inspector en propiedad PPD dio instrucciones individuales mien-tras entregaba la papeleta estatal; el Inspector en Propiedad PNP a veces orientó y entregaba la papeleta municipal. Las instruccio-nes impartidas se circunscribieron a “que doblaran sus papeletas en cuatro partes y que las iniciales, o sea, de los inspectores, pues, quedaran hacia afuera y entonces las depositaran en la respectiva urna.”
Precinto 104, Unidad 021, Colegio 001
41. Raquel Fanfán Román (Exhibit 189-Papeleta con RFR al dorso) (TE del 15 de agosto de 1989 a la página 39 y ss)
El testimonio de esta electora es uno inverosímil, muestra ello que el error cometido apunta únicamente al elector y no fue producto de las instrucciones allí impartidas. El recuerdo de la señora Fanfán Román de lo que ocurrió en su colegio electoral es uno vago e impreciso; nos señaló que “ese día tenía que ir a buscar a mi nena que había dado a luz y estaba por ir e irme rápido, votar e irme.” Señaló que fue por la mañana al colegio; allí una funcionaría joven del PPD le entregó las papeletas y le explicó cómo doblar las mismas en ese momento. No le hizo mención alguna de iniciales. La señora Fanfán Román votó en la caseta electoral y previo a echar las papeletas en la urna, le preguntó a la misma funcionaría -quien se encontraba hablando con otras funcionarías electorales- si ya podía depositarlas. A renglón seguido y frente a las funcionarías la muchacha le instruyó: “No, *209tienes que ponerle las iniciales hacia arriba . . .” (por detrás)” Declaró que las funcionarías escucharon la instrucción mas no la objetaron. La electora regresó a la caseta electoral, estampó sus iniciales y echó las papeletas en la urna.
Véase el número cuarentidós (42) de este Apéndice para el testimonio de la funcionaría de colegio.
Precinto 104, Unidad 021, Colegio 001
42. Elsie Bermúdez Almena (Exhibit 186-Papeleta con EBA al dorso). (TE del 14 de agosto de 1989 a la página 154 y ss).
Testificó que cuando llegó había poca gente en el colegio electoral. Se dirigió a una mesa donde una muchacha joven la cotejó en las listas electorales y luego una funcionaría PPD joven le entregó las dos papeletas y le instruyó: “que cogiera la papeleta, la doblara por la mitad, hacia la otra mitad con mis iniciales.” Posteriormente, la señora Bermúdez Almena aclaró la instrucción vertida a los efectos de: “que la doblara hacia la mitad, otra vez, otra vez a la mitad con las iniciales hacia afuera. Yo creí que eran mis iniciales”.
La parte demandante presentó el testimonio de Enidza Figueroa Reyes, quien se desempeñó como Inspectora en propie-dad del PNP para el colegio en cuestión. (TE del 14 de agosto de 1989 a la página 160 y ss). Señaló que fue ella quien en todo momento repartió las dos papeletas al electorado y dio las instrucciones. Las mismas se papeletas al electorado y dio las instrucciones. Las mismas se circunscribían a: “Yo cogía la papeleta, les indicaba las iniciales. Si la persona me cuestionaba qué iniciales se hablaban, yo les indicaba las iniciales de los funcionarios que estaban detrás y doblaba la papeleta en la forma”. Al inquirirle el licenciado Montalvo en torno a lo que ella decía cuando le daba la papeleta al elector, la testigo contestó: “Que se fijaran todo el tiempo que las iniciales que estaban de los funcionarios iban hacia afuera al depositarlas en las urnas”. Vemos que el testimonio de esta funcionaría refuta y controvierte *210el de los electores presentados por el demandante; las instruccio-nes vertidas fueron claras y precisas.
La parte demandada no presentó funcionario PPD para este colegio.
*211APENDICE 3
FOTOCOPIA DE PAPELETA CON NOMINACION DIRECTA
*212[[Image here]]
*213APENDICE 4 (A)
TABLA DE ELECTORES EXCLUIDOS POR RAZON DE DOMICILIO (ER)
*214[[Image here]]
*215[[Image here]]
*216[[Image here]]
*217[[Image here]]
*218APENDICE 4 (B)
RESUMEN DE TESTIMONIO ELECTORES AÑADIDOS A MANO (CASOS ATIPICOS)
*219APENDICE 4 (B): AÑADIDOS A MANO (CASOS ATIPICOS)
Electores para los cuales la única prueba presentada fue la tie
Batista Martínez, Jesusa, Exhibit #068, status 12: La parte demandada entiende que esta electora no tiene derecho a votar para los comicios de 1988 por no haber efectuado ninguna gestión afirmativa ante la CEE para reactivar su status. Sin embargo, presentó a la Sra. Batista en la alternativa de que este Tribunal entendiese que este grupo de electores fueren hábiles.
Reyes Sánchez, Ana L., Exhibit #082, status 12: Votó añadido a mano en el P005 U024 C007, Escuela del Barrio Tortugo. Identi-ficó su firma en la declaración jurada del sobre de añadidos a mano y su tie (1708596) perforada en los núms. 1, 2, 3. Testificó que en 1984 votó en el mismo lugar, mas no recuerda si firmó las listas. Existen dos números electorales para esta persona: 1) el primero, a nombre de Reyes Sánchez, Ana Leida -1727301- fue producto de una Petición de inscripción del 17 de agosto de 1975 y para el cual posee un status de II; 2) el segundo, a nombre de Reyes Sánchez, Ana Leida -1708596- expedida el 7-2-79 y para el cual posee un status de 12. No se produjo ninguna lista electoral para esta electora para ninguno de estos dos números, no controvertiéndose con ello la determinación de electora no capa-citada que hiciera la CEE.
Santini Rivera, Luis R., Exhibit #087, Status 12: El elector testificó que en 1984 votó ausente mientras cursaba estudios universitarios en el estado de Pensilvania; explicó el procedi-miento que llevó a cabo para votar de dicha forma. El expediente electoral del Sr. Santini, sin embargo, está desprovisto de docu-mentación que corrobore su testimonio. La parte demandada no produjo prueba de su “Solicitud de Voto Ausente” o documento similar que refutara la determinación que hiciere la CEE y en consecuencia, estableciere que era elector capacitado. Subsiste por lo tanto la determinación que hiciera la CEE de no adjudicar el voto de este elector.
Díaz Meléndez, José A., Exhibit #088, status II: Testificó que para las elecciones del 1980 votó con otra tie; la prueba en su *220expediente electoral, sin embargo, contiene una declaración ju-rada de 1980 que refleja que para esas elecciones votó sin tie. Señaló que para 1980 apareció en las listas electorales, mas no recuerda si las firmó. Para 1984 votó añadido a mano a las listas electorales. Como única transacción que hiciere previo a aquellas elecciones fue que se le expidió la tie 1679920 el 17 de octubre de 1984. En aquella ocasión el caso fue referido para investigación a la oficina del Secretario de la CEE, mas no se localizó allí documento alguno que activara el récord del elector. Declaró haberse enterado que no estaba en las listas electorales de 1988, pero no hizo ninguna gestión para habilitarse como elector. Ello unido a que la parte demandante no trajo prueba suficiente para refutar su status nos conducen a concluir que debe prevalecer la determinación que hiciere la CEE en torno a este elector.
Vázquez Méndez, Juanita, Exhibit #332, status II: Señaló que para el 1988 y 1984 votó en la Escuela José Padilla; para 1980 votó (en otra escuela) en el área de Country Club. No recuerda si en 1984 y 1980 firmó las listas electorales. Ninguna lista electoral de 1984 se ofreció en evidencia - incumplió la parte con el peso de prueba exigídole para refutar el status que le diera la CEE a esta electora. Debe prevalecer en consecuencia la determinación hecha por la CEE. Declaró la Sra. Vázquez que previo a las elecciones de 1988 visitó las oficinas de la CEE (agosto o septiembre), allí le informaron que no había votado en el 1984. Llenó un formulario para corregir su status. Consta en su expediente una Solicitud de inclusión por omisión que presumiblemente es el documento señalado por la electora. Testificó la votante que regresó a las oficinas de la CEE el 19 de septiembre de 1988, única fecha que recuerda con claridad, y allí le informaron que el día de las elecciones votara añadido a mano. Curiosamente para el 19 de septiembre de 1988, aún no se había aprobado el mecanismo de añadidos a mano que le fuera recomendado utilizar a esta electora.
Colón Valderrama, Iván A., Exhibit #912, status 12: Testificó que no votó en las elecciones de 1984 debido a que cursaba estudios en los E.U. Señaló que en 1986-87 hizo gestiones en las oficinas de la *221CEE (Río Piedras Heights) para poder votar en las elecciones de 1988. El récord electoral del Sr. Colón, sin embargo, está despro-visto de documentación alguna que refleje estos actos afirmativos del votante. No habiéndose rebatido la presunción de corrección de los actos de la CEE, actuó correctamente el organismo electoral al no adjudicar el voto de este elector.
APENDICE 4 (B): AÑADIDOS A MANO (CASOS ATIPICOS) Electores para los cuales las partes produjeron prueba suficiente para refutar la determinación hecha por la CEE
Alvarado Morales, Manuel, Exhibit #064, status 12:
Díaz Burley, Marie, Exhibit #065, status 12:
Emitieron su voto añadido a mano en la Escuela Eugenio María de Hostos (P104 U018 C001). Ambos residen en el Edificio C del Condominio Montebello (Río Piedras) desde 1982. Para 1984 votaron en la Escuela Eugenio María de Hostos (P103 U008 C001); sus nombres estaban impresos en dicha lista (Exhibit #915). Consta en el expediente electoral de este matrimonio fotocopia de la Lista Oficial de Votantes (inclusiones) para el P104 U018 - I - C001 con el nombre impreso de ambos electores y en el encasillado correspondiente a sus firmas un “no voto”. Ello explica la clasificación que recibieren de 12 producto de la depuración hecha posterior a las elecciones de 1984. Conforme a lo dispuesto en la CEE, para el 1984 algunos residentes del Condominio Montebello votaban en el municipio de Trujillo Alto y otros en el municipio de San Juan. Según se explicare en sala, parte del Condominio Montebello cae en el municipio de Trujillo Alto y parte cae en Río Piedras que pertenece al municipio de San Juan. La CEE debió hacer una transferencia administrativa en torno a la situación de estos electores, omisión que redundó en que quedaran exluidos de las listas electorales para 1988. (TE testimonio del Ledo. José A. Valentín Rivera, Director de la Oficina de Planificación de la CEE). Son electores hábiles que quedaron excluidos por error de las listas electorales para 1988.
*222APENDICE 4 (B): AÑADIDOS A MANO (CASOS ATIPICOS)
Electores para los cuales se ofreció la Lista Oficial de 1984 donde había un “no voto” al lado del nombre impreso del elector
Olmeda Cesani, Nydia, Exhibit #066, status 12: testificó haber votado en la Escuela Carmen Sanabria de Figueroa tanto en las elecciones de 1988, como en las de 1984 y 1980, Señaló que fue a la CEE previo a los pasados comicios; allí le informaron que no aparecía en las listas electorales. Declaró que regresó a la CEE tres días antes de las elecciones, llenó unos formulados y los funcionarios le dijeron que le habrían de informar la determina-ción a la que llegarían. El expediente electoral de la Sra. Olmeda, sin embargo, está desprovisto de documentación que corrobore su testimonio. Consta en el mismo su Petición de Inscripción (1975) y fotocopia de la Lista Electoral de 1984 del P005 U011 (Escuela Carmen Sanabria) donde al lado del nombre impreso de la electora hay un “no voto”. Fue con esta lista que se depurara el nombre de la Sra. Olmeda del Registro de Electores. Obró correctamente la CEE al no adjudicar su voto.
Llinás Torres, José Antonio, Exhibit #129, status 12: este elector posee dos tie. Para la primera - 2900031 - (expedida el 4 de septiembre de 1983) posee un status electoral de Al; para la segunda - 2491548 - (expedida el 2 de septiembre de 1984) posee un status electoral de 12. Fue con esta segunda tie con la que votó en 1988. Consta como única otra prueba en su expediente electoral la Lista Suplementaria de 1984 de la Escuela Cesár[eo] Rosa Nieves con el nombre impreso de este elector y un “no votó” al lado. No habiéndose controvertido el status electoral que le asignara la CEE a esta persona, prevalece la determinación que hiciere el organismo electoral de no adjudicar su voto.
Vilar Burke, Patricia, Exhibit #740, status 12: señaló que tanto en el 1988 como en el 1984 votó en la Escuela de Lourdes. El Exhibit #907 - Lista Suplementaria del Colegio de Lourdes P003 U013 CS1 tiene un “no votó” al lado del nombre impreso de la Sra. Vilar Burke. Consta en el expediente electoral de esta persona una *223Petición' de Inscripción del 4 de septiembre de 1983 bajo el núm. 2897527, tie utilizada en los pasados comicios. Consta además un documento que refleja que dicha petición no se procesó por estar los trámites incompletos (había que hacer tarjeta de datos y volver a retratar). Aparentemente la electora tuvo conocimiento de tal irreguridad ya que declaró haber ido en innumerables ocasiones a la CEE previo a la elecciones de 1984. Aun así, su récord electoral está desprovisto de actos afirmativos en pro de su derecho. En aquella elección en el colegio electoral se le requirió dar el.nombre de su madre, a lo cual esta electora se negó. Para 1988 no hizo gestión alguna porque a pesar de los alegados problemas, que tuvo en el 1984, entendía que no los tendría para 1988; además señaló que no había cambiado de residencia. Obró correctamente la CEE al no adjudicar el voto de esta electora.
González Cruz, Miguel Angel, Exhibit #833, status 12: el elector tramitó una Petición de transferencia el 29 de mayo de 1984 de Villa Carolina a Country Club. El Exhibit #905, Lista de Inclu-siones del P003, U029 - I - C001 (Escuela Antonia Sáez Ext. Country Club), refleja tal trámite ya que tiene impreso el nombre del elector. El espacio correspondiente a su firma, sin embargo, está en blanco. Además, consta en su expediente electoral una Certificación negativa de una solicitud de inclusión por omisión del 5 de noviembre de 1988. El Sr. González Cruz debió (mas no lo hizo) tramitar oportunamente una Petición de inscripción especial. Actuó correctamente la CEE al no adjudicar su voto.
Medina Pellicier, Norberto, Exhibit #896, status 12:
Vecchini Lugo, María, Exhibit #898, status 12:
Ambos tramitaron una Solicitud de reubicación en el registro en julio de 1984 de College Park a Milaville. Declararon no haber tenido problemas para votar en aquella ocasión. Sin embargo, la Lista Oficial de Votantes (Suplementaria) de 1984 del P005 U CS1 correspondiente al Colegio Comunal de la Urb. Milaville refleja el nombre impreso de estos electores y un “no votó” al lado. No se produjo prueba suficiente por la parte para rebatir el status de *224inactivo que les diera la CEE. Obró correctamente el organismo electoral al excluirlos de las listas y no adjudicar sus votos.
APENDICE 4 (B); AÑADIDOS A MANO (CASOS ATIPICOS) Electores para los cuales las listas electorales de 1984 reflejan que votaron añadidos a mano
López Hernández, María E., Exhibit #099, status II: posee dos tie. La primera corresponde al Núm. 1750179 expedida el 3 de junio de 1980 y para la cual posee un status electoral ED. La segunda corresponde al Núm. 1797187 expedida el 27 de enero de 1980 y para la cual posee un status de II. La electora no hizo gestión afirmativa para activar su status bajo ninguna de las dos tie. Utilizó la tie #1750179 para votar en 1988.
Caraballo Reyes, Daniel, Exhibit #101, status II: se presentaron dos impresos de computador para elector: uno bajo el #1781217 que clasifica a otra persona con el status de Al. Aparentemente ocurrió un error cuando el 14 de octubre de 1984 se le explidió a este elector una nueva tie. En vez de asignarle el número que le correspondía 1681211 - se le asignó el número 1681217. Ello así, bajo el número que le corresponde el elector está inactivo producto de la depuración que se hiciera de las listas de 1980. Para 1984 votó añadido a mano; (Exhibit #895), hecho que de por sí no lo rehabilita como elector. Obró correctamente la CEE al no adjudicar su voto.
Salich Martínez, Francisco, Exhibit #105, status II:
Vera Vélez, Martha, Exhibit #106, status II:
Ambos tramitaron una Solicitud de transferencia posterior a mudarse y previo a las elecciones de 1980. Ambos señalan haber votado en 1980 en el Colegio San Ignacio, mas no recuerdan si sus nombres aparecían impresos en las listas electorales para aquella ocasión. En el 1981 se mudaron dentro de la misma urbanización, sin embargo, no hicieron esta vez ninguna transferencia electoral ante la CEE. Declararon haber ido a votar en el 1984 al mismo colegio (San Ignacio). La única evidencia presentada por el demandante fue la Lista Oficial Suplementaria de 1984 de dicho *225colegio (Exhibit #894) que demuestra que ambos votaron añadi-dos a mano; ello de por sí no restituye la capacidad electoral de estas personas. Obró correctamente la CEE al no adjudicar sus votos.
Borgos León, María V, Exhibit #134, status II:
Señaló que en las elecciones de 1980 votó en el Colegio de Cupeyville sin tie y que su nombre aparecía impreso en las listas electorales, para 1984 votó en ese mismo colegio. El hecho de que no apareciere en las listas electorales en esa elección le pareció extraño y le preocupó, sin embargo, no hizo gestión alguna entre 1984 y 1988 para cotejar su status electoral. No fue sino hasta que un comisario de barrio de su partido' le advirtió que tenía problemas ante la CEE y que debía ir a verificar su status que la Sra. Borgos, decidió visitar al organismo electoral. Su testimonio fue un tanto ambiguo. Primero señaló haber ido en varias ocasiones a la CEE, pero debido a que había mucha fila no hizo trámite efectivo alguno. Luego declaró que a pesar de ser advertida de su incapacidad electoral, no hizo nada a esos efectos. Bajo una u otra versión, la electora era consciente de su status problemático y optó por la inacción. La prueba aportada por la parte demandante , i. e., Lista Oficial (Suplementaria) de 1984 P005 V012 CS1 Colegio Cupeyville (Exhibit #900) nada aporta para habilitar el status de la Sra. María Borgos. Obró correcta-mente la CEE al no adjudicar este voto.
Borgos León, Laura, Exhibit #135, status II: al igual que su hermana, en el 1980 votó en el Colegio Cupeyville sin tie. Señaló que previo a las elecciones de 1984 sacó su tie (expedida el 17 de octubre de 1984). Declaró que en el 1984 no. tuvo problemas al votar, recuerda con claridad que su nombre estaba impreso en las listas. Testificó que en las elecciones de 1988 es cuando único ha tenido inconvenientes al votar. El Exhibit #900 refuta lo señalado por la testigo. Además, esta lista de por sí no constituye prueba suficiente para rehabilitar el status electoral de la Sra. Borgos. Obró correctamente la CEE al no adjudicar su voto.
*226Maldonado Cotto, Jesús, Exhibit #285, status II:
Señaló que tanto en 1980 como en 1984 votó en la Escuela Sofía Rexach sin problema alguno ya que aparecía en las listas electo-rales. La prueba aportada para este elector refuta su testimonio, debido a que fue añadido a mano a las Listas de Votantes de 1984 (Exhibit #286). Tampoco aporta nada en beneficio de rehabilitar su derecho a votar para 1988. El Sr. Maldonado testificó no haber hecho gestión alguna entre 1984-1988 para reactivar su status. Obró correctamente la CEE al no adjudicar su voto.
Hernández Ortíz, Jesús, Exhibit #309, status II:
Declaró que la primera vez que votó fue en el 1976. Cree haber votado en el 1980 y que de haberlo hecho, votó con su tie. Señaló no recordar si para las elecciones del 1984 su nombre estaba impreso en las listas, o si por el contrario, votó añadido a mano. Para aquella fecha él vivía con sus tres hermanos y su padre. Curiosamente las listas electorales de 1984 ofrecidas en evidencia (Exhibits 310 y 311) reflejan a todos los hermanos votando y firmando al lado de sus nombres impresos en las listas, mas el nombre del Sr. Hernández Ortíz está ausente de las mismas. Testificó no recordar si se enteró previo a las elecciones de 1988 que estaba excluido de las listas electorales; sin embargo, declaró que fue a la CEE varias veces a hacer gestiones. Sus alegadas gestiones no se reflejan ni en su expediente electoral ni en el impreso del computador bajo su nombre y número. Lo único que consta en su récord electoral es una relación de Solicitud de inclusión por omisión recibida en la secretar[í]a de la CEE bajo su nombre. Ello no es suficiente para convalidar su derecho al voto en los pasados comicios. Obró correctamente la CEE al no adjudicarle su voto.
Cruz Carmona, Luz E„ Exhibit #327, status II:
Declaró que en las elecciones de 1980 apareció en las listas electorales, pero que en las de 1984 votó añadido a mano. Las partes estipularon la Lista electoral del 1984 (P104 U014 C51) en que aparece su nombre añadido a mano. Esta lista no constituye *227evidencia suficiente para controvertir su status de electora inhá-bil. Cabe recalcar la falta de interés de esta persona que teniendo conocimiento de que tenía problemas con su voto, fue dos veces a la CEE previo a las elecciones de 1988: en la primera ocasión la CEE estaba muy llena, ella no quizo esperar y se fue; en la segunda ocasión, llegó tarde, el local estaba lleno, le dijeron que no la podrían atender de inmediato por haber otras personas en turno y le señalaron que volviera luego. La Sra. Cruz Carmona nunca regresó. Obró correctamente la CEE al no adjudicar su voto.
APENDICE 4 (B): AÑADIDOS A MANO (CASOS ATIPICOS)
Electores que testificaron no haber votado en el 1984
England Colón, María de L., Exhibit #302, status 12: esta electora testificó que votó en las elecciones de 1980 sin problema alguno; su nombre estaba impreso en las listas electorales. Cabe señalar que la tie de la Sra. England no está perforada para esas elecciones. Declaró que no votó en las elecciones de 1984 por encontrarse en los E.U. La votante señaló que en el 1985 visitó las oficinas donde previamente se había retratado para inquirir donde tenía que votar en el 1988 y si podía votar. Señala que hizo tal gestión porque entre 1980 y 1985 se había mudado de residencia. Ella no le explicó al funcionario que no había votado en el 1984, por lo que él le indicó que podía votar en donde había votado previamente. Aparentemente por haber sido su visita en fecha tan cercana a las elecciones de 1984, aún las listas electorales no se habían depurado, por lo que la electora aparecía todavía en el Registro del Cuerpo Electoral. Al no alertar al funcionario de que no votó en 1984, no había manera de que éste se percatara de que era electora inactiva. No nos merece credibilidad la versión que relatara la testigo de que el funcionario le dijo que votara donde votó en 1980 y no donde votó en 1984, si verdaderamente ella no le dijo que no votó en el 1984. Posterior a ésto, no hizo ninguna otra gestión para habilitar su status electoral. Obró correcta-mente la CEE al excluir el voto de la Sra. England Colón.
*228APENDICE 4 (C)
CERTIFICACION DEL RESULTADO DE ESCRUTINIO AÑADIDOS A MANO
*229[[Image here]]
*230[[Image here]]
*231[[Image here]]
*232[[Image here]]
*233APENDICE 5 (A)
RESUMEN DE TESTIMONIO DE FUNCIONARIOS EN COLEGIOS CONTAMINADOS
*234APENDICE 5 (A)
ANALISIS DEL TESTIMONIO DE FUNCIONARIOS ELEC-TORALES EN COLEGIOS “CONTAMINADOS”
Contaminados
Precinto 001, Unidad 010, Colegio 008
Testificó por la parte demandante la Sra. Carmen Muriel Santos, quien se desempeñó como Inspectora en propiedad por el PNP para este colegio. Señaló que por inadvertencia de los funcionarios electorales dos votantes, un joven y una señora, depositaron sus papeletas en la urna electoral, en vez de echarlas en el sobre especial de añadidos a mano que ya se les había cumplimentado. Los funcionarios conservaron los sobres vacíos de estos dos electores junto con sus TIE. Declaró que tal irregularidad se hizo constar en los sobres vacíos de estos electores. (TE del 21 de agosto de 1989 págs. 26-32).
Por la parte demandada testificó la Sra. Nancy Acosta Loubriel, quien se desempeñó como Inspectora en propiedad por el PPD para este colegio. Corroboró lo explicado por la Funcionaría del PNP a los efectos de que dos electores echaron inadvertidamente sus papeletas en la urna en vez de depositarlas en el sobre especial de añadidos a mano. Especificó que estos electores votaron, seguidamente los funcionarios se percataron de lo ocu-rrido e inmediatamente los detuvieron. Se cotejó con la Junta de Unidad y se decidió el hacer constar el incidente ocurrido tanto en el sobre de añadidos a mano como en el Acta de Incidencia y Acta de Escrutinio para ese colegio. La Funcionaría PPD fue quien hizo tales anotaciones. (TE del 28 de agosto de 1989 págs. 160-168).
Esta testigo identificó en corte abierta el Acta de Incidencia del Precinto 001, Unidad 010, Colegio 008 (Exhibit 1) el cual reflejó que: Lilliam M. García de la Noceda, #electoral 3166424 y Héctor M. Quiñones Negrón, #electoral 0298681, fueron los dos votantes que depositaron sus papeletas en la urna electoral. La testigo identificó además los Exhibits #852 y 853, sobres de añadidos a mano correspondientes a estos electores.
*235El Lie. Sigfredo Pons Fontana, Subsecretario de la CEE por el PIP identificó el Exhibit 854, constitutivo de un listado Alfa-Unidad San Juan Precinto 001, Unidad 10 de electores activos al 8 de noviembre de 1988 y leyó del mismo (a las páginas 341 y 356) que Lillian García de la Noceda y Héctor M. Quiñones Negrón eran electores hábiles para votar en las pasadas elecciones.
Claramente, por la prueba desfilada ante este foro, la parte demandada subsanó la alegada “contaminación” en este colegio, al demostrar que las dos papeletas que fueron depositadas en las urnas correspondían a dos electores capacitados.
Precinto 001, Unidad 013, Colegio 005
Por la parte demandante testificó el Sr. Ricardo Luis Soto Candelario, quien se desempeñó como Secretario por el PNP para este colegio. Señaló que hubo diecinueve (19) electores que votaron añadidos a mano en ese colegio. De éstos solamente a catorce (14) electores se les hizo sobre y se les retuvo la TIE; no así para los restantes cinco (5) votantes, cuyas papeletas se depositaron en la urna electoral. El señor Soto Candelario declaró que el error cometido se debió a una decisión que tomaran los Inspectores en Propiedad del PPD y PNP (TE del 21 de agosto de 1989 a las págs. 45-49).
Precinto 001, Unidad 020, Colegio 004
Testificó por la parte demandante el Lie. Angel R. Rosa Rosa, quien se desempeñó como Funcionario del PNP para el colegio en cuestión. A pesar de que se presentó a este testigo, para demos-trar la “contaminación” habida en dicho colegio, su testimonio reflejó todo lo contrario. Señaló que una vez se terminaron los sobres provistos por la CEE para votar mediante el procedi-miento de añadidos a mano, los funcionarios utilizaron sobres improvisados. Una vez éstos se acabaron, el señor Rosa sugirió (y así se hizo) que las papeletas de cada elector junto a su TIE, boleto de autorización para votar, se adhirieran individualmente con cinta adhesiva para evitar la “contaminación”. En este colegio votaron cuarenta (40) electores añadidos a mano y se pudo *236separar e identificar cada papeleta con el elector que la emitió. No hubo ni “contaminación” ni “mezcla” de tipo alguno. El Exhibit #004 así lo demuestra.
Precinto 002, Unidad 007, Colegio 007
Por la parte demandante testificó la Sra. Margarita Hernández López, quien se desempeñó como Funcionaría para el colegio en cuestión. Señaló que no vino ningún sobre para votar mediante el procedimiento de añadidos a mano en el maletín de la CEE. Por acuerdo de los tres (3) Inspectores en Propiedad de ese colegio, los primeros veinticinco (25) votos de personas añadidas a mano a las listas electorales se depositaron en la urna. Los restantes diez (10) votos de personas añadidas a mano se depositaron en sobres individuales que llegaron tardíamente al colegio, siguiéndose adecuadamente el procedimiento con éstos. (TE del 21 de agosto de 1989 a las páginas 40-43).
Precinto 002, Unidad 025, Colegio 010
La Sra, Lydia Esther Santiago, quien trabajó como Inspectora en Propiedad por el PNP para este colegio testificó por la parte demandante. Señaló que alrededor de quince (15) electores vota-ron mediante el procedimiento de añadidos a mano. De éstos, un elector al cual ya se le había cumplimentado el sobre y retenido su TIE, echó sus papeletas en la urna. Adujo que esta irregularidad se hizo constar en el Acta de Incidencias para este colegio. (Véase el Exhibit #007). (TE del 21 de agosto de 1989 a las páginas 56-59).
Precinto 002, Unidad 027, Colegio 004
Testificó por la parte demandante el Sr. Angel Antonio Santiago Torres, quien se desempeñó como Inspector en propiedad por el PNP para ese colegio. Declaró que votaron “ciento y pico” de electores añadidos a mano. Debido a que ño llegaron los sobres especiales de añadidos a mano en el maletín de la CEE, los funcionarios acordaron conservar el boleto de autorización para votar y la TIE del elector en una casita aparte. El señor Santiago *237señaló que las papeletas de los electores añadidos a mano fueron depositadas en las urnas electorales junto a las papeletas de electores capacitados. A preguntas del licenciado Escalera, sin embargo, este testigo dijo que en dicha casita pudieron haberse puesto también las papeletas de estos electores añadido[s] a mano adheridas con sus TIE y documentación electoral. (TE del 21 de agosto de 1989 a las páginas 22-26).
Precinto 003, Unidad 002, Colegio 006
Testificó por la parte demandante el Sr. Pablo Ríos Lizaux, quien trabajó como Inspector en Propiedad por el PNP para este colegio. Señaló que votaron aproximadamente cuarenta (40) elec-tores mediante el procedimiento de añadidos a mano. Una vez se terminaron los sobres, el señor Ríos sugirió envolver la papeleta del elector con su TIE y ponerle cinta adhesiva, previo a depositarlas en un sobre común con las de otros electores para evitar la “contaminación”. Declaró que hubo dos instancias en que electores añadidos a mano depositaron sus papeletas en la urna electoral. Atestiguó que el Inspector por el PPD les inquirió por quién votaron y los electores señalaron que por el PNP El señor Ríos declaró que al abrirse las urnas se extrajeron dos votos PNP y se anularon para cuadrar con el escrutinio. (TE del 21 de agosto de 1989 a las páginas 64-77).
Curiosamente el testigo no recuerda si se les retuvo TIE a estos dos votantes, o si se les cumplimentó el sobre de añadidos a mano. El Acta de Incidencia para este colegio no refleja la irregularidad señalada por este testigo (Exhibit #09). Carece de credibilidad el testimonio del señor Ríos Lizaux; por ello, hacemos caso omiso de la “irregularidad” mencionada.
Precinto 003, Unidad 020, Colegio 008
. Por la parte demandante testificó la Sra. Nereida Oyóla Morales quien trabajó como Secretaria por el PNP para este colegio. Declaró que votaron treintiún (31) electores añadidos a mano. De éstos, las papeletas de seis (6) votantes se echaron en la urna electoral sin retenérseles TIE ni cumplimentárseles sobre alguno. *238Con veinte (20) electores se sigu[i]ó el procedimiento de añadidos a mano correctamente y con los otros cinco (5), debido a que ya se habían terminado los sobres, se graparon individualmente las papeletas de cada elector con su TIE, boleto de autorización para votar y demás documentos. (TE del 21 de agosto de 1989 a las páginas 77-84).
Precinto 005, Unidad 002, Colegio 010
El Sr. Néstor Santiago Arévalo, quien se desempeñó como Funcionario alterno PNP para este colegio, testificó por la parte demandante. Señaló que por error o inadvertencia de los funcio-narios electorales, dos (2) votantes echaron sus papeletas en la urna, en vez de seguir el procedimiento de añadidos a mano. El juego de papeletas de uno de ellos se pudo identificar y rescatar de la urna electoral, ya que ambas papeletas (estatal y municipal) estaban dobladas la una dentro de la otra. A pesar de que el otro elector se llevó su TIE, los funcionarios conservaron el sobre de añadidos a mano vacío pero con toda la información del votante cumplimentada. (TE del 21 de agosto de 1989 a las páginas 34-39).
El Sr. Domingo Rocas Rivera, Inspector en propiedad por el PPD para este colegio, testificó por la parte demandada. Señaló que él estuvo a cargo del procedimiento de añadidos a mano en ese colegio. Declaró que por distracción de los funcionarios, una electora depositó sus dos papeletas en la urna en vez de echarlas en el sobre de añadidos a mano (ya cumplimentado). Este funcionario hizo constar la irregularidad en el sobre de la electora. Señaló que ese fue el único incidente de tal naturaleza ocurrido en el colegio. El señor Rojas identificó (1) el sobre de la electora Marta Kareh Gitane como el correspondiente al incidente (Exhibit #851) y (2) el Acta de Incidencias para este colegio (Exhibit #11), donde la Secretaria del Colegio había anotado esta irregularidad. (TE del 28 de agosto de 1989 a las páginas 173-180).
El Lie. Sigfredo Pons Fontana identificó el Exhibit #855, constitutivo de un listado Alfa Unidad San Juan Precinto 001, Unidad 013 de electores activos al 8 de noviembre de 1988. Del *239mismo se desprende (a la página 49) que la electora Marta Kareh Gitane tiene un status electoral de Al, significando ello que era una electora hábil. (TE del 28 de agosto de 1989 a las páginas 180-183).
La prueba desfilada nos lleva a concluir que la parte deman-dada subsanó la alegada “contaminación” en este colegio, al probar que la única persona que echó su papeleta en la urna era elector capacitado.
Precinto 005, Unidad 31, Colegio 006
La Sra. María Magdalena Yélez Colón, quien se desempeñó como Inspectora en Propiedad por el PNP para este colegio, testificó por la parte demandante. Señaló que una persona echó sus papeletas en la urna en vez de depositarlas en el sobre de añadidos a mano. (TE del 21 de agosto de 1989 a las páginas 60-63).
La parte demandada presentó el testimonio de Luz I. Vázquez Rojas, quien trabajó como Inspectora en propiedad por el PPD para el colegio en cuestión. Confirmó lo vertido por la funcionaria PNP a los efectos de que una papeleta perteneciente a un elector añadido a mano fue depositada en la urna electoral. Señaló que dicha irregularidad se hizo constar o en el sobre del elector (Exhibit #857) o en el Acta de Incidencias del colegio. La funcionaria identificó el sobre de la Sra. Rafaela Quiñones Mercado (y la fotocopia de éste) como el correspondiente al elector que depositó sus papeletas en la urna. El sobre de la señora Quiñones Mercado posee una nota: “papeleta en urna.”
El Lie. Sigfredo Pons Fontana, Subsecretario de la CEE por el PIP identificó el Exhibit #856, constitutivo de la Lista electoral Alfa Unidad del Precinto 005, Unidad 031. De dicha relación se desprende (a la página 983) que Rafaela Quiñones Mercado tiene un status electoral de Al, reflejando ello que era una electora hábil para votar en las elecciones de 1988. (TE del 28 de agosto de 1989 a las páginas 152 y ss).
La prueba presentada por la parte demandada subsanó la alegada “contaminación” del colegio en cuestión, debido a que *240demostró que la papeleta depositada por error en la urna corresponda a un elector capacitado.
Precinto 104, Unidad 015, Colegio 002
La Srta. Nilda Rodríguez, Inspectora suplente del PNí? testi-ficó por la parte demandante para este colegio. Señaló que votaron alrededor de diez (10) electores mediante el procedimiento de añadidos a mano. Sin embargo, a pesar de que se les cumplimentó sobre, no se les retuvo la TIE y sus papeletas fueron depositadas en las urnas electorales. (TE del 21 de agosto de 1989 a las páginas 72 y ss).
*241APENDICE 5 (B)
CORRELACION DEL TESTIMONIO DE ELECTORES EN EL INCIDENTE DE “CONTAMINADOS”
CON EL TESTIMONIO DE LOS FUNCIONARIOS DE LA CEE: LIC. SIGFREDO PONS FONTANA Y ALFREDO MENDEZ
*242[[Image here]]
*243[[Image here]]
*244APENDICE 5 (C)
TABLA DE REDUCCION PROPORCIONAL EN LOS COLEGIOS CONTAMINADOS
*245[[Image here]]
*246—O—

(1) La opinión particular del compañero Juez Asociado Señor Rebollo López, en relación con la renuncia del Hon. Carlos E. Polo, es irrelevante, está carente de fundamento jurídico alguno y resulta contradictoria con su posición y la del compañero Juez Asociado Señor Negrón García, quienes abogan por que se ordene la celebración de una nueva elección. Por ello, no amerita que le prestemos mayor atención.


(2) La opinión disidente del compañero Juez Asociado Señor Negrón García, a pesar de que promulga que “nunca hay que alejar la vida de la ley, de la ley de la vida”, niega esta realidad.
En su lugar, pretende exigir al organismo electoral un grado de perfección suprema en sus procedimientos que haría inadministrable el sistema electoral.
Su enfoque paternalista choca con la realidad jurídica y niega la madurez democrática de nuestro pueblo. El mismo no está avalado ni por nuestra Constitución ni por nuestra Ley Electoral. Al contrario, ambas reconocen y plasman el delicado balance de derechos y obligaciones, tanto del organismo electoral como del elector, e impone a cada cual sus responsabilidades de manera que el sistema electoral funcione adecuadamente.


(3) Véanse nuestros dictámenes anteriores sobre estas controversias. P.N.P. v. Rodríguez Estrada, Pres. C.E.E., 123 D.P.R. 1 (1988); Granados v. Rodríguez Estrada I, 124 D.P.R. 1 (1989); Granados v. Rodríguez Estrada II, 124 D.P.R. 593 (1989); González v. Rodríguez Estrada I, 124 D.P.R. 749 (1989). Además, en P.N.P y P.I.P v. Rodríguez Estrada, 122 D.P.R. 490 (1988), antes de celebrarse las elecciones de 8 de noviembre de 1988, validamos el procedimiento aprobado por la Comisión Estatal de Elecciones (C.E.E.) para votar añadido a mano, sujeto a determinados requisitos que siempre hemos considerado de estricto cumplimiento.


(4) Como complemento a esta opinión y en aras de proveer el mayor detalle posible sobre los hechos dilucidados en el tribunal de instancia para resolver las controversias planteadas a tenor con nuestro mandato, se une como anejo la Opinión y Sentencia (y sus apéndices) de la ilustrada sala de instancia. La misma es el producto de una tarea encomiable que resuelve una controversia compleja salvaguardando los derechos e intereses de todas las partes.


(5) En dicha ocasión el compañero Juez Asociado Señor Negrón García, en su opinión concurrente, expresó que el procedimiento de añadidos a mano se limitaba a perseguir el propósito de que electores calificados, que “por errores humanos, técnicos o atribuibles a las limitaciones de acceso o incapacidad de actualización del sistema operado por la C.E.E.” pudieran votar. (Énfasis suplido.) P.N.P. y P.I.P. v. Rodríguez Estrada, supra, pág. 521. Esta visión contrasta con la posición adoptada por él hoy, donde pretende que se impugne injustificadamente el procedimiento de naturaleza cuasi judicial de recusación por domicilio llevado a cabo cuatro (4) meses antes de celebrarse las elecciones de noviembre de 1988.


(6) El compañero Juez Asociado Señor Negrón García, en su disidencia, interpreta erróneamente lo allí expuesto.


(7) La opinión disidente del compañero Juez Asociado Señor Negrón García, al declarar primero vencedor “por amplio margen, más de cien (100) votos” al señor Granados Navedo y luego proceder a sostener como el remedio apropiado una nueva elección total o parcial, por ser la única forma de rectificar los supuestos errores fundamentales cometidos por el foro de instancia, pierde de vista el hecho de que lo que procede es que nuestro dictamen evalúe los supuestos errores cometidos en la contienda electoral. Después de todo, la revisión se da contra la sentencia, no contra los fundamentos.


(8) La jurisprudencia a la cual hace referencia el compañero Juez Asociado Señor Negrón García como que ha sido revocada no es la citada en esta opinión.


(9) Cabe señalar que su planteamiento, además de ser tardío, conlleva un remedio distinto al que solicitó al presentar su reclamación.


(10) Cuando en P.N.P. v. Rodríguez Estrada, Pres. C.E.E., supra, establecimos los requisitos de prueba exigidos al impugnador o al elector para validar estos votos, reconocimos que la identificación del voto puede ser intencionalmente causada por el elector o inintencionalmente hecha por el elector a causa de la actuación de los funcionarios electorales. En uno u otro caso, el resultado seguía siendo la violación de la secretividad del voto.


(11) No cometió error el foro de instancia al determinar, envista del patrón de fraude observado por los funcionarios del colegio del Partido Nuevo Progresista (EN.E) en estos colegios, que las tres (3) papeletas sobre las cuales el perito, señor McCarthy, no expresó conclusión definitiva (Anejos y XIII y XV de la opinión y sentencia del foro de instancia), debían adjudicarse a Acevedo. No adjudicarle las mismas sería premiar la conducta ilegal de los funcionarios que representaban al impugnador, así como anular votos válidamente emitidos.


(12) De los sesenta y un (61) electores que acuden ante nos, el foro de instancia había adjudicado el voto de la Sra. Rosa Julia Irizarry Sorrentino (Exhibit 262), por lo que su reclamo fue debidamente atendido. Realmente son sesenta (60) los recurrentes.


(13) La opinión disidente del compañero Juez Asociado Señor Negrón García repite nombres de electores que fueron recusados por domicilio y por estar inactivos en el listado de nombres sobre este tema. Además, sua sponte toma conocimiento judicial de procedi-mientos judiciales sobre recusaciones llevadas a cabo en el Municipio de San Juan antes de las elecciones con el propósito de sostener que, como dichas recusaciones fueron decretadas nulas, también deben decretarse nulas las recusaciones que están ante nos. Salta a la vista que una cosa no tiene nada que ver con la otra. La anulación de una recusación hay que probarla caso a caso y no por analogía.


(14) Cabe destacar que desde que fueron notificados por el tribunal comenzó a correr cualquier término prescriptivo o de caducidad de las acciones de éstos y de cualesquiera otros electores en igual posición que conocieran de la determinación de su exclusión de las listas y la no adjudicación de sus votos por la C.E.E.


(15) Sólo después que estos electores establecieran su caso prima facie, y rebatieran así la presunción de regularidad, correspondía a la C.E.E. el peso de probar, mediante evidencia clara, robusta y convincente, que se cumplieron estrictamente los requisitos exigidos para la recusación. Cf. P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199 (1981).


(16) Contrario a lo que sostiene el compañero Juez Asociado Señor Negrón García en su disidencia, la Sra. Francisca Luzgarda González Suárez demostró que su caso no era de exclusión por razón de recusación por domicilio. Por el contrario, demostró que nunca había sido recusada por domicilio y que era una electora calificada.


(17) En el foro de instancia fueron noventa y nueve (99) los electores que acudieron e hicieron planteamientos similares. De éstos, sesenta y uno (61) decidieron no recurrir ante este Foro.


(18) El Art. 7.3 del Manual de Procedimientos para las Comisiones Locales y las Juntas de Inscripciones Permanentes disponía que:
*42“Aquellos electores que no ejercieron su derecho al voto en las elecciones de 1980 pero poseen una tarjeta de identificación electoral se inscribirán utilizando el formulario de petición de inscripción especial.”


(19) Como señalamos anteriormente, de manera contradictoria el compañero Juez Asociado Señor Negrón García, al hoy sostener tal posición, también proclama victorioso al señor Granados Navedo. Véase Opinión disidente, pág. 387.


(1) Nos sorprende la teoría de la parte demandante al requerir la adjudicación a su favor de los 15 votos en controversia ya que el Exhibit #33(6), ofrecido por la propia parte demandante, no tiene marca alguna que pueda entenderse hecha bajo la insignia del PNP o en favor de la candidatura de José Granados Navedo. Véase Apéndice 1, Anejo VI.


(2) Al momento de emitir su Resolución el Ledo. Rodríguez Estrada no tenía ante sí los informes del perito calígrafo John McCarthy con fecha del 30 de noviembre y 2 de diciembre de 1988 (Exhibits #043 y 141, respectivamente), pero se había reunido con éste y conocía su opinión pericial.


(3) Banco Crédito v. Chico Sagastibelza, 90 D.P.R. 125; nota al calce núm. 11, 134-135 (1964); Monclova v. Financial Credit Corp., 83 D.P.R. 770; 776 (1961); Feliciano v. P. Cedeño, S. en C., 78 D.P.R. 39; 43-44 (1955); Nine v. Ortiz, 67 D.P.R. 940; 952 (1947); Serrano v. Torres, 61 D.P.R. 162; 166 (1942); González v. Rivera, 42 D.P.R. 313; 318 (1931).


(4) El Artículo 8.006, 16 L.P.R.A. ss 3556, dispone como sigue:
Toda persona que sin la debida autorización de ley, o teniéndola para invervenir [sic] con material electoral, violare los formularios y papeletas utilizadas o a ser utilizadas en una elección con el propósito de extraer, alterar, sustituir mutilar, destruir o traspapelar dicho material para impedir que se cuenten en dicho escrutinio, o que fraudulentamente hiciere alguna raspadura o alteración en cualquier papeleta o tarjeta electoral o tarjeta de archivo, Acta de Colegio de Votación o Acta de Elección Estatal, lista de votantes, o estado demostrativo de escrutinio, será sancionada con pena de reclusión por un término mínimo de un (1) año y máximo de diez (10) años. (Enfasis suplido).


(5) Nótese que prácticas indeseables, similares en su naturaleza ilegal y de carácter recurrente, han existido en Puerto Rico desde principios de siglo. PSP, PPD, PIP v. Romero Barceló, 110 D.P.R 248; 270-277 y ss; opinión disidente de Hon. Trías Monge. Tan es así que en uno de los textos del conocido tratadista Albert S. Osborne, Questioned Documents, 3ra edición, Toronto, Patterson Smith, 1978, a las páginas 319-321, éste discute el fraude acontecido en papeletas (de doble marca) para unas elecciones capitalinas habidas en Puerto Rico para la década de los veinte.


(6) Rosaura Fernández Pérez, Sandra T. Vera Pietri y Cira Hernández Santana.


(7) (T.E. del 4 de agosto de 1989, p 112). Cabe señalar que las testigos anunciadas no estaban presentes en sala el día 4 de agosto de 1989. Véase la T.E. del 4 de agosto de 1989, pp 39-41, en torno a la discusión de las partes sobre la incomparecencia de estas testigos y las posibles consecuencias de ello.


(8) Artículo 2.001 (10), L.P.R.A. ss 3051.


(9) Regla 72, Reglamento oficial para las elecciones de 1988, a la página 83, Exhibit #040; Manual ilustrado de los procedimientos en los colegios de votación y unidades electorales, a la página 8, Exhibit #191.


(10) Artículo 1.002, 16 L.P.R.A. ss 3002.


(11) Artículo 1.003, 16 L.P.R.A. ss 3003 (36); Reglas 50; 78, Reglamento oficial para las elecciones de 1988, a las páginas 48; 89: “Será protestada toda papeleta: (a) votada bajo *63dos o mas partidos políticos”; véase, además, el Manual de Procedimientos, para funcionarios de colegio, coordinadores y subcoordinadores de unidad, a la página 27, Exhibit #052.


(12) Santos v. Comisión Estatal de Elecciones, 111 D.P.R. 351; 356-358 (1981); P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199; 264-267 (1981) PSP v. Com. Estatal de Elecciones, 110 D.P.R. 400; 428-433; 456; 460-61 (1980); Aldarondo Galván v. JEE, 110 D.P.R. 1083; 1087 (1972).


(13) Véase la T.E. del 4 de agosto de 1989 a las páginas 9-38.


(14) Albert S. Osborn, Questioned Documents, supra, James E Conway, Evidential Documents, Springfield Illinois, Charles C. Thomas, 1959, a las páginas 195-197; Albert S. Osborn, The Problem of Proof, Especially as Exemplified in Disputed Document Trial, 2da edición, Newark, Nueva Jersey, The Essex Press, 1926.


(15) A pesar de que el Sr. McCarthy no expresó conclusión definitiva en torno a tres de las papeletas disputadas (Apéndice 1, Anejo Y, XIII y XV), el hecho de que el patrón de votación observado en el colegio de doble marca es uno teñido de fraude cometido por funcionarios del PNR le adjudicamos estos tres votos a Héctor Luis Acevedo. No debe beneficiarse el candidato Granados del fraude cometido por sus funcionarios.
Invitamos al lector a observar los Anejos I al XV y comparar las marcas trazadas en las primeras columnas con las trazadas en las segundas columnas. Obsérvese que las de la segunda columna manifiestan un patrón similar conteniendo cada una de ellas un “flying start and finish”. (Véase opinión disidente del Hon. Antonio Negrón García en 89 JTS 63, pp 6950-6951).


(16) El artículo 8.025 de la Ley Electoral, 16 LPRA ss 3375 dispone:
Será sancionada con pena de reclusión por un término mínimo de un (1) mes y máximo de seis (6) meses, o multa mínima de cien (100) dólares y máxima de quinientos (500) dólares, toda persona que:... (f) a sabiendas intentare o lograre violar la secretividad del voto o mutilare, desfigurare especialmente, en forma ilegal, una papeleta con el propósito de identificarla, de invalidarla o de sustituirla; o divulgare el contenido de la papeleta ya marcada por él, o por otro elector, a alguna persona antes de depositarla en la urna. (Subrayado nuestro).


(17) Véase el Apéndice 2 (19), análisis de Luis Marcano Valentín.


(18) Véase el Apéndice 2 (32); Víctor Díaz Roig.


(19) Véase el Apéndice 2 (10); análisis de la electora Ivette Ramírez Medina.


(20) Véase el Apéndice 2 (3); análisis del elector José A. Campos Morales.


(21) Véase la T.E. 14 de agosto de 1989 a la página 78 y ss. El testimonio del elector Jorge Nieves Cepeda constituye prueba ofrecida y no admitida por este Tribunal.


(22) El Exhibit #145, refleja que en San Juan votaron 215,977 personas.


(23) Así lo requiere la reglamentación electoral. El Manual de Procedimiento, supra, dispone a la página E:
Los funcionarios de colegio deben ser conocedores del proceso electoral y tienen que haber sido adiestrados por sus respectivos partidos y la Comisión Local de Elecciones.
Son los funcionarios de colegio las personas directamente responsables de que el proceso de identificación de electores, votación y escrutinio que se efectúa a nivel de colegio se conduzca con toda seriedad, alto sentido de responsabilidad y total imparcialidad.
A la página F se reitera la importancia otorgada al adiestramiento de los funcionarios electorales, al señalar
Es esencial que antes del día de las elecciones cada funcionario de colegio, coordinadores y subcoordinadores de unidad electoral estudien cuidadosamente este manual de manera que puedan realizar sus funciones con la Ley y reglamentación vigente.


(24) Regla 36 del Reglamento General de Elecciones 1988 a la página 32; Manual de Procedimiento, a la página 9.


(25) Lo aquí concluido demuestra que todo este incidente se debió a la malinterpretación que algunos electores dieran a las instrucciones impartidas.


(26) Véase el Apéndice 2 (20); análisis del elector Enrique A. Lugo Lugo.


(27) Véase el Apéndice 2 (23); análisis del elector Wilfredo Núñez González.


(28) Bn instancias, la prueba vertida en sala demostró que aun cuando se dieron instrucciones alternadas, uno y otro funcionario dieron directrices similares o muy similares.


(29) A modo de ejemplo véase los testimonios de Luis F. Tirado, Ana Rosa Ramos Figueroa y Luis A. Gierbolini Cruz. (T.E. del 8 de agosto de 1989 a la página 22 y ss; T.E. del 11 de agosto de 1989 a la página 99 y 100; T.E. del 14 de agosto de 1989 a la página 113 y ss respectivamente.)


(30) A esos efectos nos ilustran los Ledos. Bernier y Cuevas Segarra en su obra Aprobación e interpretación de las Leyes de Puerto Rico, 2da edición, Puerto Rico, Publicaciones JTS, 1987, Volumen I, Capítulo 62, a la página 389: “Esta es una regla absolutamente necesaria en una sociedad que se gobierna por las leyes, pues de otra manera el orden público y la convivencia pacífica serían imposibles, bajo el reclamo del infractor de una norma de que desconocía su existencia.”


(31) Véase el minucioso análisis histórico del Hon. José Drías Monge en PSP, PPD, PIP v. Romero Barceló, supra; véase, además, PPD v. Admor Gen. de Elecciones, supra, a las páginas 210-212.


(32) Tal parece que el proponer enmiendas a leyes eleccionarias cercano el evento comicial no es ajeno a nuestra historia (PPD v. Admor. Gen. de Elecciones, 111 DPR 199, 213-214 (1981); PSP, PPD, PIP v. Romero Barceló, 110 DPR 248; 263 (1980)); m[á]s bien, ello se ha convertido en peligrosa costumbre. Aunque mediante la aprobación de estas enmiendas se abren las puertas a que un sinnúmero de votantes que de otro modo no hubiesen podido participar en los comicios tomen parte en el mismo, tanto sus propuestas como su aprobación tan próximas al evento eleccionario no deben quedar libre de crítica. Culminan las mismas en la creación de un estado de desasosiego e incertidumbre a través de todos los escalafones del proceso electoral en torno a cuál ha de ser el adecuado funcionamiento del mecanismo.


(33) por otro lado, la CEE extendió el plazo del Procedimiento de incluisión por omisión, determinación que fuera aprobada por esa opinión mayoritaria (a la página 6334).


(34) Estos 131 demandantes involuntarios son el producto de los 1280 electores añadidos a mano que se nos ordenara acumular a este pleito (Granados Navedo v. Rodríguez Estrada y otros, 89 JTS 78), en aras de dar a estos votantes la oportunidad de ser oídos y a su vez, evitar la proliferación de pleitos e imprimir finalidad al presente litigio.


(35) Personas con derecho a votar añadidos a mano mediante este procedimiento:
Podrán votar añadidos a mano, en el último colegio de cada unidad, los electores que se presenten a votar y reclamen que no han sido incluidos en las listas electorales del precinto y unidad en que tienen su domicilio por error atribuible a la CEE. Disponiéndose que para poder votar tiene que poseer y entregar su tarjeta, de identificación electoral y no figurar en la lista de electores excluidos por domicilio, edad, ciudadanía, doble inscripción, o por no ser la persona que dice ser.
Los electores excluidos por domicilio que figuren en el listado de excluidos que presenten una orden de un Tribunal de Justicia resolviendo el caso a favor del elector y ordenando la inclusión del nombre del elector en las listas de votación, serán los únicos excluidos por domicilio con derecho a votar por este procedimiento. Disponiéndose que el elector tendrá que presentar y entregar tanto la tarjeta de identificación electoral como la Orden del Tribunal debidamente sellada. (Enfasis suplido).


(36) Dispone que:
“Para que se proceda a la eliminación de un elector que aparezca en la lista de peticiones de inscripción, deberá presentarse ante el Presidente de la Comisión Local de Elecciones una solicitud de exclusión de dicho elector, por uno o más de los siguientes fundamentos:
“(a) Que el elector no es ciudadano de los Estados Unidos de América.
“(b) Que el elector no está domiciliado en la dirección señalada en su petición a la fecha de inscripción, ni en el momento de la recusación.
“(e) Que el elector no ha cumplido 18 años y no habrá de cumplirlos en o antes del día de las siguientes elecciones generales.
“(d) Que el elector haya fallecido o que no es la persona que alega ser en su petición de inscripción.
“(e) Que el elector ha sido declarado incapacitado judicialmente.
“(f) Que el elector aparece inscrito más de una vez en las listas electorales.”


(37a) El escuchar el testimonio de estos 90 demandantes involuntarios y tener que analizar la prueba documental en torno a los mismos consumieron preciado tiempo y recursos del tribunal. La clara letra de la ley impedía el que electores ER tuvieran acceso al procedimiento de añadidos a mano. (Véase el Apéndice 4(A)). A[u]n así la representación legal de 59 de estos demandantes involuntarios obstinadamente los produjo ante este foro, reteniendo la teoría legal sobre los mismos hasta el final del presente litigio. Distínguese la naturaleza de los reclamos presentados por el Ledo. Bray de los presentados por el Ledo. Canals. Los actos del primero estuvieron al margen de una violación de la Regla 9 de las de Procedimiento Civil, conducta merecedora de imposiciones de sanciones al abogado.


(37b) Pregunta del Ledo. Bray:
P. ¿Y si dentro de ese período que dice el Reglamento, un elector va a una Junta de Inscripción Permanente y lleva un documento de inscripción especial y esa inscripción no se procesa, con el resultado de que ese elector cuando va a votar no aparece en las listas, eso es un error? En el supuesto de que ocurriese como yo lo he narrado, eso es un error atribuible a la Comisión?
Respuesta del Comisionado Báez Galib:
R. Podría ser.
(TE del 4 de enero de 1990 a las páginas 107-108). (Véase además la cita previa del Hon. Peter Ortiz cuya posible interpretación no excluye esta postura).


(38) Esta situación demuestra que el expedir números diferentes al votante cada vez que hace una nueva Petición de inscripción da base para la comisión de fraude electoral.
Si bien la TIE se promulgó como salvaguarda contra el fraude, tal propósito se frust[r]a cuando a determinado elector se le expiden varias tarjetas de identificación con números distintos. Ello unido al hecho de que no se le exige al elector la entrega de su TIE vieja al expedirle una nueva conduce a situaciones como la presente. Tales incidentes se evitarían si al electorado se le asignara un número de identificación único que subsista para toda transacción electoral posterior, aun una nueva Petición de inscripción.


(39) Dispone que:
Todo elector o inspector que tuviere motivos fundados para creer que una persona que se presente a votar lo hace ilegalmente por razón de no ser la persona que dice ser, haber votado en otro colegio, estar inscrito en más de un colegio, tener una orden de exclusión en su contra, estar pendiente de adjudicación su derecho a votar en ese precinto, no ser ciudadano de los Estados Unidos de América y no tener la edad para votar, podrá recusar su voto por los motivos que lo hicieren ilegal a virtud de las disposiciones de este Subtítulo, pero dicha recusación no impedirá que el elector emita su voto. En el caso de recusación por edad, será deber del recusador traer consigo, y entregar a la Junta de Colegio, un certificado de nacimiento o acta negativa que indique la ausencia de edad para votar de dicho elector.
En el caso de la recusación por ausencia de ciudadanía será necesario que el recusador tenga consigo y entregue a la Junta de Colegio una Certificación del organismo competente indicando que el recusado no es ciudadano de los Estados Unidos de América.
Las papeletas de todo elector cuyo voto se recuse deberán marcarse al dorso con la palabra “recusado”, seguida de una breve anotación firmada por la persona o el inspector del colegio que hace la misma, exponiendo la razón de tal recusación, el número de Tarjeta de Identificación Electoral de la persona afectada, el municipio, precinto y número de colegio electoral. Si el elector recusado niega su recusación, deberá hacerlo bajo su firma y juramento al dorso de las papeletas, pero si no la negare su voto no se contará y será nulo. La Comisión enviará a cada Colegio de Votación un modelo de Votación, cómo cumplimen-tar una recusación.


(40) Convenimos plenamente con lo expuesto por el Hon. Antonio S. Negrón García en su disenso:
Se imponen unas expresiones en materia probatoria. La ausencia (“no existe récord”) del nombre de un ciudadano en los impresos del terminal del computador (“printout”) y demás records de la Comisión Estatal, establece la presunción de que no es un elector cualificado. Igualmente ocurre cuando los récords arrojan un status (elector inactivo), o cuando no existe evidencia de que se hubiese gestionado una transferencia de precinto o reubicación de unidad electoral. Definitivamente, el computador genera evidencia susceptible de utilizarse para probar que ocurrió determinado evento, como la inscripción, transferencia del elector, o solicitud para que se le reactivara o excluyera por recusación u otras razones. También puede considerarse como prueba de que no ocurrió el evento. Regla 65, (H), (F) y (Y) de Evidencia, - Records e Informes Oficiales: Records del Negocio o Actividad, y Ausencia de Récord Público-
Establecido así el hecho básico de no aparecer en los impresos de los terminales del computador (“no existe récord”), o como elector inactivo o inscrito en otro lugar, sería mandatorio inferir que no era un elector cualificado. Ahora bien, estas presunciones son controvertibles. Puede presentarse evidencia - como se hizo en el caso de autos - para refutar rebatir ese hecho presumido. Esa evidencia tendría el efecto de evitar que el juzgador hiciera tal inferencia, -E. Chiesa, ob. cit., págs. 39-48- e inclusive, probar sus cualificaciones como elector con derecho a votar. (Granados Navedo... v. Rodríguez Estrada, supra, a la página 6935; énfasis suplido)


(41) Ello responde al principio rector en toda democracia de que tengan acceso a las urnas electorales votantes debidamente capacitados; así se evita el fraude y se salvaguarda la pureza electoral.


(42) Dispone que:
Será sancionada con pena de reclusión por un término mínimo de un (1) mes y máximo de seis (6) meses, o multa mínima de cien (100) dólares y máxima de quinientos (500) dólares, toda persona que:
(a.) Por medio de violencia, intimidación, abuso de autoridad, engaño o cualquier actuación ilegal, entorpeciere o impidiere, pretendiere o influyere a variar o impedir el voto de un elector capacitado, o que ofreciere o recibiere soborno u ofrecimiento económico para abstener, entorpecer, impedir influenciar o variar ese voto.


(43) Para efectos de estos electores añadidos a mano y los derecho que a éstos le cobijan, nuestro m[á]s alto Tribunal expresó en Granados Navedo v. Rodríguez Estrada..., 89 JTS 63, a la página 6886: “en ningún momento se contempló concederle a estos electores la gama de derechos estatutarios y jurisprudenciales antes señalados. En todo momento se trató’ y consideró como un procedimiento sui géneris.” (Subrayado nuestro) . . . “De su texto surge que nos estábamos refiriendo al derecho sustantivo aplicable. No estábamos, por no estar planteado y por ser prematuro, fijando pautas sobre el procedimiento a seguir.”
Aun así, se le dieron a estos electores garantías y oportunidades procesales; la publicación de edictos en noviembre pasado les permitió acudir a este pleito para oir argumentos en favor de que eran electores hábiles y que debía adjudicarse su voto.


(44) Cabe señalar que la situación de estos electores es distinta a la de aquellos que no formularon declaración jurada porque la misma no estaba impresa en el sobre utilizado para depositar sus papeletas o no se les proveyó formulario al efecto.


(45) En PPD v. Admor. Gen. Elecciones, supra, a las páginas 240-241, Ortiz Angleró v. Barreto Pérez, 110 DPR 84 (1980).


(46) La Comisión organizará un Registro del Cuerpo Electoral de Puerto Rico contentivo de todas las inscripciones de los electores. Dicho Registro deberá mantenerse en forma tal que pueda determinarse, veraz y prontamente, la información consignadas en el mismo, así como toda otra información relacionada necesaria para la implementación (sic) de esta Ley.
Los datos contenidos en el Registro se mantendrán, en todo momento, actualizados en cuanto a circunstancias modificatorias de cualquier inscripción.
Todas las listas de electores con derecho a votar en una elección se preparan tomando • como base tal Registro-
Si un elector dejare de votar en una elección general su nombre será excluido de las listas electorales... (Subrayado nuestro).


(47) El Exhibit #364, Manual de Procedimiento para las Comisiones Locales y Juntas de Inscripción Permanente, diciembre de 1986, define en su Artículo 1.3 estos conceptos:
16. “Inscripción Especial” significará el procedimiento para inscribir a todos aquellos electores que aparecen inactivos en el registro electoral. Esta transacción está incluida en el formulario “Solicitud de Cambios en el Registro”.
29. “Solicitud de Inclusión en las Listas Electorales, o apelación” significará el formulario oficial que se utiliza para solicitar la inclusión de un persona que habiéndose inscrito, no aparece en el registro electoral o que habiendo estado debidamente inscrito, en el registro de momento no aparece, o que habiendo solicitado su transferencia o reubicación ésta no se ha efectuado. La Solicitud puede ser radicada por el propio elector o debidamente autorizada por el elector, partido político, miembro de la junta de Inscripción Permanente o miembro de la Comisión Local. También puede ser utilizada para solicitar revisión en casos de electores cuya exclusión ha sido ordenada por una Comisión Local, en cuyo caso la solicitud se convierte en una apelación ante la Comsión Estatal, o ante un Tribunal, según sea el caso.


(48) Maritza Gómez Figueroa, Exhibit #204 y 902, TE del 18 de diciembre de 1989 a la página 27 y ss. y Felicita Sánchez Otero, Exhibit #209 y 213, TE del 18 de diciembre de 1989 a la página 26 y ss.


(49) Iris M. Cáceres Alvarez, Exhibits #287 y 288, TE del 26 de diciembre de 1989 a la página 11 y ss. y Jesús M. Hernández Ortiz, Exhibits #309 y 310, TE del 27 de diciembre de 1988 a la página 56 y ss.


(50) Curiosamente en el alegato de la parte demandante, no se hace mención de las listas electorales que se proveyeran para cada uno de los electores del acápite 2 en aras de demostrar su capacidad electoral; equiparando mediante tal omisión la prueba ofrecida para cada una de las categorías de inactivos.


(51) El elector que votaba añadido a mano no se ingresaba automáticamente al Registro del Cuerpo Electoral. Por el contrario, éstos se cotejaban frente a las listas de Alfa-Unidad para ver si su nombre aparecía impreso en las mismas. De aparecer impreso, se enviaba orden a OS1PE para eliminarlo del “no votó”. (Ello porque el nombre del elector estaba impreso en las listas electorales de un colegio distinto al que votó añadido a mano y en la depuración posterior de estas listas el espacio correspondiente a la firma del elector se le pondría un “no voto”.) De no aparecer impreso en las listas Alfa-Unidad de 1984 el elector recibiría el status de II. (Véase el testimonio de la Sra. Frances Miranda Amadeo, TE del 27 de septiembre de 1989 a las páginas 118 y ss).


(52) Estos testimonios ocuparon tiempo y recursos de este foro. No nos explicamos por qué razón se trajeron ante nos a estas personas cuando el abogado que los produjo sabía o debió saber - previo a sentar a sus representados en la silla testified - lo que éstos declararían. Véase la Regla 9 de las de Procedimiento Civil y el Cánon de Etica Profesional #17 que dispone:
Todo abogado debe negarse a representar a un cliente en un caso civil cuando estuviere convencido de que se pretende por medio del pleito molestar o perjudicar a la parte contraria, haciéndole víctima de opresión o daño. Su comparecencia ante un tribunal debe equivaler a una afirmación sobre su honor de que en su opinión el caso de su cliente es uno digno de la sanción judicial. La firma de un abogado en una alegación en un caso equivale a certificar que ha leído la alegación y que de acuerdo con su mejor conocimiento, información y creencia está bien fundada.
Un abogado deberá solicitar permiso del tribunal para renunciar la representación profesional de su cliente en un caso en litigio cuando se convenza durante el curso del pleito que el mismo es injustificado y que se pretende por medio del proceso molestar o perjudicar a la parte contraria, haciéndole víctima de opresión o daño.


(53) Hernández Acevedo, Providencia, Exhibit #640, status 12: Señaló que en las últimas 2 elecciones (1980 y 1984) había votado en la Escuela Gautier Benitez; no recuerda si para el 1984 firmó las listas electorales. Se presentó en evidencia el Exhibit #909 - Lista oficial de votantes (suplementaria) de 1984 para el P002 (Bo. Obrero) que refleja al lado del nombre impreso del elector un “no votó”. La electora acudió una semana antes de las elecciones a “la Placita” porque aparecía como que no había votado. No la atendieron y se cansó de esperar. Señala, sin embargo, que cuando llevó dos retratos le hicieron firmar unos papeles. Consta en su expediente electoral una Solicitud de inclusión por omisión del 2 de noviembre de 1988. Debió tramitar una Petición de inscripción especial cuya fecha límite ya había pasado.
Alvarez Santiago, Ramón D., Exhibit #893: Posee un status de ER 0164621), recusado en el 1984. Consta en su expediente electoral una Petición de inscripción —del 3 de noviembre de 1988-; fecha en la cual se le expidió la TIE (3288711) con la cual votó. El Exhibit #048, documento que contiene al lado del nombre del Sr. Santiago escrita la siguiente nota: “aparece en listado inclusión a mano de la Unidad y Precinto 104 y también en listado de inclusión de secretaría”. Ello de por sí no refleja nada ni nos conduce a acreditar el derecho al sufragio de este elector.
Budet Ferrer, Carlos, Exhibit #904, status 12: Como única prueba para este elector se presentó la Lista de Votantes de 1984 del P004 U022 C001 (Escuela Julio Sellés) donde *122al lado del nombre impreso del elector hay un “no votó” (Exhibit #903). Fue esta la lista que se utilizara en el proceso de depuración de 1984 conducente a que este elector posea status de 12. Tramitó una Solicitud de inclusión por omisión el 21 de octubre de 1988 que culminó en una Certificación negativa de la CEE (el 31 de octubre de 1988) a los efectos de que no se incluyera a esta persona en las listas electorales. Posterior a ello, tramitó tardíamente una Petición de inscripción especial el 5 de noviembre de 1988, tres días antes de las elecciones.


(54) Hay toda una gama de electores Activos (A) donde cada número que le acompaña al código de status tiene su significado:
Status A:
1. CONGELADO (VOTO EN NOV/1984)
3. INGRESADO POR MEDIO DE NUEVA INSCRIPCION
4. INGRESADO POR MEDIO DE INSCRIPCION ESPECIAL
5. INGRESADO POR MEDIO DE INCLUSION ADMINISTRATIVA
(Exhibit #858).


(55) Votó añadida a mano en el P004 U023 C005 (Escuela Sellés). La electora identiñcó su firma en la declaración jurada del sobre y su TIE perforada en los núm. 1, 2 y 3. De su testimonio se desprende que siempre ha votado en esa escuela y que reside en jardines Metropolitanos hace 28 años. Previo a las elecciones de 1988 cotejó su status electoral y se le informó que todo estaba bien. No recibió notificación de la CEE de estar excluida de las listas; no se cotejó en los periódicos a esos efectos. Recibió notificación por correo de los partidos políticos señalándole el colegio donde habría de votar. El 6 de noviembre de 1988 esta electora tenía un status electoral de ER en los impresos del computador de la CEE. El expediente electoral de la Sra. González no contiene evidencia alguna que sostenga dicho status electoral. Consta sin embargo un impreso del computa-dor de la CEE con fecha posterior -26 de septiembre de 1989- a nombre de Francisca Ludgarda Gonzáles que la cataloga con un status electoral de Al. Acompaña el memorando de esta electora el Exhibit #D1, copia Certificada de la Lista oficial de 1988 de la Escuela Julio Sellés del P004 U023 C002 de San Juan, en la cual aparece el nombre de Francisca Gonzáles Suárez impreso en la misma y el espacio correspondiente a su firma en blanco, alega la representación legal de la Sra. González que [ejesta fue excluida intencionalmente de las listas electorales. Es improcedente tal señalamiento. El nombre de la votante estuvo en todo momento en las computadoras del organismo electoral. La prueba documental aportada por la parte así lo demuestra, i.e., la Lista Alfa-Municipal de junio de 1987 y la Lista Alfa-Precinto de julio de 1988. Discrepa la ubicación del nombre de la electora en esas listas del lugar donde está en la lista de votantes del colegio (P004 U023 C002), porque es en esta última donde único están los nombres de electores en estricto orden alfabético. Véase además las tarjetas remitidas por los partidos en las cuales aparece como Gonzáles.


(56) Entonces, la posición asumida por la parte demandante difería de la del codemandado Francisco González, Jr., quien desde su contestación a la demanda adujo que “debía aplicarse una norma uniforme en cuanto a la adjudicación de las papeletas o se cuenten todos los votos de los llamados contaminados, o no se cuenten (sic) ninguno.” La súplica del Comisionado PNP iba dirigida a “adjudicar todos los votos emitidos de forma uniforme o sea las 207 papeletas llamadas arrestadas.” (contestación a la demanda, a las páginas 1 y 2).


(57)
Precinto Unidad Colegio
001 010 008
001 013 005
001 017 002
001 020 004
002 007 007
002 013 006
002 025 010
002 027 004
003 002 006
003 020 008
005 002 010
005 031 006
104 015 002


(58) Es conducta censurable el que en su alegato esta parte obvie la renuncia que hizo en sala de estos dos colegios (TE del 21 de agosto de 1989 a las páginas 85-86; TE del 28 de agosto de 1989 a las páginas 31-32). Más aún, resulta reprobable el que se ignore el requisito testifical de los funcionarios electorales impuesto en Granados Navedo v. Rodríguez Estrada y otros, supra, a la página 6892, y se trate de sustituir el mismo por prueba documental cuya confiabilidad es cuestionable.


(59) Exhibits #004 y 009.


(60) A modo de ejemplo, véase el Exhibit #008 frente al testimonio del funcionario Angel Antonio Santiago Torres, Precinto 002, Unidad 027, Colegio 004, del Apéndice 5(A).


(61) Se demostró que hubo “mezcla” de votos mas no “contaminación”. Distínguese un concepto del otro en que “contaminación” es mezcla de papeletas correspondientes a personas con derecho a votar y de papeletas correspondientes a personas sin derecho a votar.


(62) “Toda persona tiene el privilegio de no divulgar la forma en que votó en una elección política, a menos que se determinare que hubiera votado ilegalmente”. Si bien este privilegio emana de nuestra Constitución (Artículo II, Sección 2), la misma no cobija al elector que votó ilegalmente. Esta doctrina impera a través del foro federal. (Véase Weinstein On Evidence ss 507 [04], Nueva York, Matthew Bender Company, 1976-77; 8 Wigmore On Evidence ss 2214, Boston, Little Brown & Co., 1979, y jurisprudencia citada en Granados Navedo v. Rodríguez Estrada, supra, a la página 6896).


(63) El Tribunal Supremo simplificó aún m[á]s la tarea de las partes, al intimar que se podría utilizar prueba circunstancial para demostrar cómo había votado determinado elector ilegal.


(64) Véase el Apéndice 5(B).


(65) Artículo 8.026,16 LPRA ss 3376: “Toda persona que sin derecho a votar lograre hacerlo o que, aun teniendo derecho a votar, lo hiciere más de una vez, incurrirá en delito *134grave y convicta que fuere [sic] será sancionada con pena de reclusión por un término mínimo de un (1) año y máximo de tres (3) años.”


(66) Consideramos al Sr. Aureo Pérez Alvarez testigo mendaz (Exhibit #876). Coineidentalmente su esposa, Ada Luz Santana Arroyo, testificó un día previo a él en torno al mismo evento; al inquirirle al Sr. Pérez(en más de una ocasión) por quién votó, primero contestó no recordar, mas luego súbita y nerviosamente señaló que por Acevedo. Su comportamiento desafiante y hostil y la forma de declarar nos llevan a no dar crédito alguno a su testimonio.
La electora María J. Marrero Sierra intervino posteriormente representada por el Ledo. Bray, quien ofreció prueba documental (Exhibit #877) acreditativa de su derecho a votar. Por ser electora capacitada en las pasadas elecciones su voto no contaminó las urnas y por ello no debe descontársele ese voto a José Granados Navedo.


(67) Resulta inexplicable la obstinación de la representación legal del candidato Granados en resistirse a seguir las directrices establecidas por el Tribunal Supremo; máxime cuando un abogado tiene como guía la Regla 10(A) y 10(B) de las de Evidencia y sobre todo el Código de Etica Profesional, uno de cuyos criterios generales le señala al letrado que “le debe a sus clientes un trato profesional caracterizado por la mayor capacidad, la más devota lealtad y la más completa honradez. . .” (Véase además el Cánon 18.)


(68) HON. JUEZ: ¿Qué es lo que contiene ese mamotreto [blanco]?
LODO. CANALS: Contiene el registro que compiló la Junta de Añadidos a Mano, con los propósitos de evaluar estos electores. O sea, lo que aquí no está, no se evaluó como añadido a mano.
Obviamente, no es que se establezca de una forma absoluta, pero el Tribunal puede tomar este documento, y con lo que nosotros lo identifiquemos, decir definitivamente, y los compañeros podrán refutar eso, tales electores, treinta y pico o veinte y pico, que son este caso, del Precinto 1, Unidad 20, Colegio 4, si mal no recuerdo, y eso bay una moción radicada a esos efectos. . . creo que es ese o es el del tres, me parece. (Subrayado nuestro) (TE, 28 de agosto, págs. 34-35.)


(69) HON. JUEZ: ¿Pero entonces habría que examinar el mamotreto completo para concluir que ese no se examinó? O sea, que lo que usted llama el mamotreto no es prueba de que se examinó, sino que es ausencia de examen. (TE 28 de agosto, pág. 35.)


(70) para un análisis general de los mismos, véase: Treatment of excess or illegal ballots when it is not known for which candidate or on which side of a proposition they were east, 155 ALR 677.


(71) Desde la reanudación de este pleito en agosto de 1989 se le requirió a las partes la discusión en sus alegatos de los diversos remedios adoptados jurisprudencialmente en los E.U. (TE del 28 de agosto de 1989 a la página 136). La parte demandante no cumplió con dicho requerimiento.
Además, en aras de apresurar la adjudicación del presente litigio, se solicitó de las partes que adelantaron una relación de la jurisprudencia a ser citada en sus alegatos de los eventos “contaminados” y “arrestados”. La labor investigativa de este tribunal se afectó adversamente debido a la lista de casos que sometiera el demandante, tendente a solicitar como remedio judicial una nueva elección. Estos casos no fueron citados posteriormente en el memorando. Es reprochable esta conducta y desconocemos su razón de ser: 1) o se actuó con ausencia de buena fe, consumiendo con ello preciado tiempo de este foro y posponiendo así la finalidad del caso o, 2) sencillamente la parte impugnadora cambió su teoría del caso a escasos días de radicar su alegato final, lo que a su vez, restaría peso y fortaleza a su reclamo. (Regla 9 de las de Procedimiento Civil).


(72) Kenneth W Starr, Federal Judicial Invalidation as a Remedy for Irregularities in State Elections, 49 New York Law Review 1092 (1974); Rizzo v. Bizzell, 530 S2d 121; 128 (Miss. 1988); Lambeth v. Levens, 702 P2d 320; 326 (Kansas 1985). Véase además, la opinión concurrente del Hon. Antonio S. Negrón García en PPD v. Admor. Gen. de Elecciones, supra, a la página 329:
En cuanto a la alternativa de conceder una nueva elección, el razonamiento y motivos que animan esa recomendación, aunque loable, es contraria a la doctrina prevaleciente sobre el trasfondo circunstancial que imperativamente debe existir para tal remedio. . . También vuelve a inyectar en el país las excitaciones, rivalidades y animosidades que caracterizan la contienda pública y tiende a perturbar la paz comunitaria, estabilidad y seguridad de las instituciones.


(73) Jordan v. Officer, 525 N.E. 2d. 1067 (Illinois, 1988); Fischer v. Stout, 741 P2d 217 (Alaska, 1987); Frese v. Camferdam, 394 N.E. 2d 845 (Illinois, 1979); Hammond v. Hickel, 588 P2d 256 (Alaska, 1978); Webb v. Benton Consolidated High Sch. Dist. No. 103, 264 NE 2d 415 (Illinois, 1970); Drolet v. Stenztz, 227 NE 2d 114 (Illinois, 1967); Singlelary v. Kelley, *13851 Ca Rptr 682 (1er Dist. 1966) Thornton v. Gardner, 195 NE 2d 723 (Illinois, 1964); Ingram v. Burnette, 316 SW 2d 31 (Tennessee, 1958); Grounds v. Lawe, 193 P 2d 447 (Arizona 1948); People v. Birdsong, 76 NE 2d 185 (Illinois, 1947); Mc Master v. Wilkinson, 15 NW 2d 348 (Nebraska, 1944); Boland v. City of La Salle, 19 NE 2d 177 (Illinois 1938); Attorney General v. Miller, 253 NW 241 (Michigan, 1934); Mc Nab v. Hamilton, 181 NE 646 (Illinois, 1932); Hamilton v. Marshall, 282 P 1058 (Wyoming, 1929); Flowers v. Kellar, 153 NE 351 (Illinois 1926); Briggs v. Ghrist, 134 NW 821 (South Dakota, 1912); Choisser v. York, 71 NE 940 (Illinois, 1904); Ellis v. May, 58 NW 483 (Michigan, 1894); Russell v. Mc Dowell, 23 P 183 (California, 1890).


 La parte demandante pudo traer ante este foro (mas optó por no hacerlo) evidencia documental y testifical tendente a demostrar que votantes añadidos a mano con status electoral de incapacitados - II o 12, eran personas hábiles para votar en los pasados comicios y por ende, no contaminaron las urnas. Merece, a su vez, hacer el señalamiento de la posición ambivalente asumida por el demandante en torno a que electores activos en otros municipios son contaminantes e inhábiles para votar en San Juan. Esta posición es contraria a la que asumiere para este grupo de electores en el incidente de añadidos a mano.


 Asumimos que cada una de estas electoras votó por la parte que las produjo como testigos.


 Las cifras para este incidente fueron incorporadas a esta Opinión y Sentencia luego de que se efectuara el escrutinio ordenado de los votos añadidos a mano pertenecientes a electores capacitados. (Véase el Apéndice 4(C)). Las cifras que utilizáramos previo al escrutinio en sala para llegar a la decisión que hoy emitimos se basaron en la presunción de que las partes produjeron en sala a testigos que favorecían a los candidatos que ellos representan. Por ende, se tomaron como números temporeros representativos de la intención del electorado los siguientes:


(74) “De minimis non curat lex”.


(75)
Precinto Unidad Colegio Elector Exhibits Status TE/P
001 026 008 Ruiz Torres, Daniel 94,848 Al 28-9-163
Meléndez Vega, Linda 95,848 28-9-190 Al
Benitez Jiménez, Edwin 96,848 28-9-196 A3
Esperanza Verdejo, José 114,848 28-9-207 A4
002 006 004 Ortiz Martínez, Antonia 143,847 29-9-49 A4
Pagán Navarro, Eliezer 147,847 29-9-56 A4
004 003 008 Cora Garrafa, Aída 84,840 29-9-76 A4
Benitez Cora, Luz W 148,840 29-9-68 A3


(76) Pennington v. Hare, 62 NW 116 (Minnesota 1895); Stubbe v. Moursund, 222 SW 632 (Texas 1920); Duncan v. Willis, 302 SW 2d 635 (Texas 1957) y Trout v. Loe, 325 SW 2d 191 (Texas 1959).


(77)
Precinto Unidad Colegio Exhibits correspondientes a estos colegios
001 026 008 027, 882, 378, 379, 848, 849
002 006 004 028, 846, 847
002 029 006 031, 053, 054, 055, 056, 841, 842
003 020 008 032, 843, 844
003 033 006 029, 845
004 003 008 030, 057, 058, 059, 838, 840


 002/006/004 Hay en evidencia 25 papeletas, pero hay información electoral (i.e., autorizaciones para votar, documentación acreditativa) de m[á]s de 25 electores. Asumimos la posición m[á]s favorable a la parte impugnadora y acogemos las cifras expuestas en su alegato (página 19) para el número afectado de electores capacitados. Cabe señalar que éste es el mismo número que los demandados aluden se han visto afectados (19).


 003/020/008 Hay dos papeletas “arrestadas” (Exhibit #843), pero debido a la escasa prueba sometida no se puede determinar a qué personas corresponden. Sería mera especulación el concluir que estas papeletas corresponden a los dos electores escogidos por la parte demandante en su alegato. Siguiendo este mismo razonamiento se puede concluir que esas dos papeletas corresponden a dos personas que no son electores hábiles. Sin embargo, en aras de darle el beneficio de la duda al candidato impugnador y de definir el número de electores capacitados afectados por este incidente, asumimos que estos 2 votos arrestados pertenecen a electores capacitados. (La posición de los demandados es a los efectos de que debe inferirse que un voto corresponde un elector capacitado y otro voto a un elector no capacitado.)


 004/003/008 El demandante aduce que de estas 117 papeletas arrestadas, 48 pertenecen a electores capacitados; los demandados señalan que 47. La discrepancia de una papeleta entre una y otra parte se debe al elector Rivas Rondón, José E (al folio 25 del Exhibit #836 para el P004 U003 C008). Este fue tachado de las listas electorales del P004 U003 C008 por estar excluido, pero inadvertidamente fue incluido por la CEE en dicho Exhibit previo a someterlo en evidencia. (Véase este folio 25 frente a la TE del 28 de agosto de 1989 a las páginas 99-100). Las partes, sin embargo, no excluyeron a tres electores que a pesar de estar activos, pertenecen a otros precintos electorales. No debieron votar en el P004. Ellos son:
*147Verdejo Canales, Jesús, Al en el P001
Pabón Vega, José De., A4 en el P003
Marrero Pérez, Cristobal, A4 en el P003


(78) Distínguese esta situación de la acontecida en el caso de las iniciales. En aquel incidente fue a instancia propia del elector que se violó la secretividad de su voto. Aquí es el funcionario electoral quien comete tal acto por no haber sobres de añadidos a mano en el colegio. (Estos sobres nunca se recibieron). Los funcionarios sustituyeron el uso del sobre, i.e., recusación y declaración jurada, por la identificación del elector al dorso de su papeleta. No puede castigarse al electorado por deficiencias en la implantación de este nuevo mecanismo aprobado en fecha tan próxima a las elecciones.


(79) TE del 21 de agosto de 1989, Sección Vespertina, a las páginas 137-138:
Pregunta (Juez Polo): Usted dice que no se le retuvo la tarjeta a los electores. ¿Por qué razón?
TESTIGO: Bueno, ningún elector estaba de acuerdo en dejar su tarjeta, porque ellos entendían, señor, que debían de haber aparecido en lista.
Se cotejaban las listas de excluidos, a nivel de toda la isla y no aparecían excluidos y por esa razón, todos los coordinadores estuvimos de acuerdo, quien presidía era el coordinador del Partido Popular, que se realizara en esa situación y el ámbito y las personas allí congregadas, que llegaban a ciento y pico de electores, estaban en unas posiciones demasiado de desafiantes y peligraba nuestra vida.
Nosotros estábamos allí ejerciendo un derecho y ellos entendían que tenían ese derecho a su voto secreto. Entonces, no estaban de acuerdo a dejar su taijeta.
Además, no había suficiente material para asegurarle la privacidad a cada uno de los electores. (Subrayado nuestro).


(80) Véase el desglose que de estos votos hiciere el Hon. Antonio S. Negrón García, Opinión disidente, Granados Navedo v. Rodríguez Estrada..., 88 JTS 63, a las páginas 6965-6966. Coincidimos con las cifras expuestas por el Honorable Juez Asociado, salvo aquellas correspondientes al F003 U033 C005; donde inexplicablemente le adjudicó una papeleta nula por contener doble marca al candidato José Granados Navedo. (Exhibit #845).


 Total Papeleta E U. C. votos Hábiles Inhábiles Exh. Acevedo Granados Otros Dañados Sobrante 004/008/003 117 44 93 838 44 62 3 8 1


(81) Igual sentir ha sido recogido por previa jurisprudencia: PPD v. Admor. Gen. de Elecciones, supra; P.S.P., P.P.D., P.I.P v. Romero Barceló, supra; P.S.P v. Com. Estatal de Elecciones, supra.


(82) Se ha causado un revuelo innecesario en torno a tales irregularidades. Muestra de ello ha sido el testimonio de un gran número de testigos que si bien señalaron no haber tenido problemas al votar en elecciones previas y declararon ser ésta la única ocasión en que han enfrentado inconvenientes, la prueba documental que se presentó demostró que en aquellas elecciones también tuvieron los mismos problemas.


(83) Procedimiento de añadidos a mano y Solicitud de inclusión por omisión.


(84) El caso de autos representa lo que en los foros federales se conoce como un “garden variety election irregularity” y no el tipo de “patent and fundamental unfairness” que las partes demandantes insin[ú]an.


(85) A tenor con lo expuesto, cabe hacer mención de los demandantes involuntarios que el Ledo. Bray representó en la segunda fase de este caso. De los 182 demandantes por él representados y anunciados, declararon ante este foro 89 personas, de los cuales solamente 12 son electores capacitados. De los 55 electores ante el foro federal, únicamente 7 votantes que pertenecen al evento de añadidos a mano eran hábiles para votar en las elecciones de 1988.